

________________________________________________________________________________
ABL CREDIT AGREEMENT
among
CIENA CORPORATION,
CIENA COMMUNICATIONS, INC.,
CIENA CANADA, INC.,

VARIOUS LENDERS,
DEUTSCHE BANK AG NEW YORK BRANCH,
as ADMINISTRATIVE AGENT and COLLATERAL AGENT,
BANK OF AMERICA, N.A.,
as SYNDICATION AGENT,
and
MORGAN STANLEY SENIOR FUNDING, INC.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as CO-DOCUMENTATION AGENTS
________________________________
Dated as of August 13, 2012
_________________________________


DEUTSCHE BANK SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as JOINT LEAD ARRANGERS and JOINT BOOK RUNNERS


________________________________________________________________________________






--------------------------------------------------------------------------------




ABL CREDIT AGREEMENT, dated as of August 13, 2012, among Ciena Corporation, a
Delaware corporation (the “Company”), Ciena Communications, Inc., a Delaware
corporation (together with the Company and each other Wholly-Owned Domestic
Subsidiary of the Company that becomes a U.S. Borrower pursuant to the terms
hereof, collectively, the “U.S. Borrowers”), Ciena Canada, Inc., a corporation
incorporated under the laws of Canada (together with each other Wholly-Owned
Canadian Subsidiary of the Company that becomes a Canadian Borrower pursuant to
the terms hereof, collectively, the “Canadian Borrowers”, and the Canadian
Borrowers, together with the U.S. Borrowers, collectively, the “Borrowers”), the
Lenders party hereto from time to time, Deutsche Bank AG New York Branch, as
Administrative Agent and Collateral Agent, Bank of America, N.A., as Syndication
Agent, and Morgan Stanley Senior Funding, Inc. and Wells Fargo Bank, National
Association, as Co-Documentation Agents. All capitalized terms used herein and
defined in Section 1.01 are used herein as therein defined.
WHEREAS, subject to and upon the terms and conditions set forth herein, the Lead
Arrangers have arranged, and the Lenders are willing to make available to the
Borrowers, the credit facilities provided for herein;
NOW, THEREFORE, IT IS AGREED:
SECTION 1.Definitions and Accounting Terms.
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
“2013 Convertible Notes” shall mean the Company’s 0.25% senior convertible notes
due May 1, 2013, issued pursuant to the 2013 Convertible Notes Indenture.
“2013 Convertible Notes Documents” shall mean the 2013 Convertible Notes and the
2013 Convertible Notes Indenture.
“2013 Convertible Notes Indenture” shall mean the Indenture, dated as of April
10, 2006, between the Company, as issuer, and The Bank of New York, as trustee,
as amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof.
“2015 Convertible Notes” shall mean the Company’s 4.00% senior convertible notes
due March 15, 2015, issued pursuant to the 2015 Convertible Notes Indenture.
“2015 Convertible Notes Documents” shall mean the 2015 Convertible Notes and the
2015 Convertible Notes Indenture.
“2015 Convertible Notes Indenture” shall mean the Indenture, dated as of March
15, 2010, between the Company, as issuer, and The Bank of New York Mellon, as
trustee, as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.
“2017 Convertible Notes” shall mean the Company’s 0.875% senior convertible
notes due June 15, 2017, issued pursuant to the 2017 Convertible Notes
Indenture.
“2017 Convertible Notes Documents” shall mean the 2017 Convertible Notes and the
2017 Convertible Notes Indenture.

-1-

--------------------------------------------------------------------------------




“2017 Convertible Notes Indenture” shall mean the Indenture, dated as of June
11, 2007, between the Company, as issuer, and The Bank of New York, as trustee,
as amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof.
“2018 Convertible Notes” shall mean the Company’s 3.75% senior convertible notes
due October 15, 2018, issued pursuant to the 2018 Convertible Notes Indenture.
“2018 Convertible Notes Documents” shall mean the 2018 Convertible Notes and the
2018 Convertible Notes Indenture.
“2018 Convertible Notes Indenture” shall mean the Indenture, dated as of October
18, 2010, between the Company, as issuer, and The Bank of New York Mellon Trust
Company, N.A., as trustee, as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof.
“90-Day Excess Availability” shall mean, on a given date, the quotient obtained
by dividing (a) the sum of each day’s Excess Availability during the 90
consecutive day period immediately preceding such date (or, if shorter, the
period commencing on the Effective Date and ending on the day immediately
preceding such date) by (b) 90 (or, if applicable, the number of days (which is
less than 90) from the Effective Date to the day immediately preceding such
date).
“ABL Priority Collateral” shall mean (i) at any time when no Permitted
Additional Secured Indebtedness is outstanding, the Collateral, and (ii) at all
times when any Permitted Additional Secured Indebtedness is outstanding, “ABL
Priority Collateral” as defined in the Intercreditor Agreement (which shall be
defined on a basis customary for transactions of this type and, in any event,
shall include all cash and Cash Equivalents (other than cash and Cash
Equivalents that constitute proceeds of any Permitted Additional Secured
Indebtedness Priority Collateral), Accounts, Inventory, assets related to
Accounts and Inventory and proceeds thereof of the Credit Parties).
“Account” shall mean an “account” as such term is defined in Article 9 of the
UCC or the PPSA, as applicable, and any and all supporting obligations in
respect thereof.
“Account Debtor” shall mean each Person who is obligated on an Account.
“Acquired Entity or Business” shall mean either (x) all or substantially all of
the assets of, or the assets constituting a business, division or product line
of, any Person not already a Subsidiary of the Company or (y) 100% of the Equity
Interests of any such Person, which Person shall, as a result of the acquisition
of such Equity Interests, become a Wholly-Owned Subsidiary of the Company (or
shall be merged with and into a Borrower or a Wholly-Owned Subsidiary of the
Company; provided that, in the case of any merger involving (x) the Company, the
Company shall be the surviving or continuing Person, (y) another Borrower, such
Borrower shall be the surviving or continuing Person, and (z) a Subsidiary
Guarantor, a Subsidiary Guarantor shall be the surviving or continuing Person
(or if such surviving or continuing Person is not a Subsidiary Guarantor, it
shall become a Subsidiary Guarantor contemporaneously with the consummation of
such merger)).
“Additional Convertible Notes” shall mean unsecured senior convertible notes of
the Company issued pursuant to, and containing the requirements of, clause (y)
of Section 10.04(l) or Section 10.04(n), which unsecured senior convertible
notes are convertible into shares of Company Common Stock.
“Additional Convertible Notes Documents” shall mean any Additional Convertible
Notes and any Additional Convertible Notes Indenture.

-2-

--------------------------------------------------------------------------------




“Additional Convertible Notes Indenture” shall mean each indenture (or similar
document) pursuant to which any Additional Convertible Notes are issued.
“Additional Margin” shall have the meaning provided in Section 2.14(a).
“Additional Security Documents” shall have the meaning provided in Section 9.12.
“Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.
“Administrative Agent” shall mean DBNY, in its capacity as Administrative Agent
for the Lenders hereunder and under the other Credit Documents, and shall
include any successor to the Administrative Agent appointed pursuant to Section
12.09.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of the Company or any Subsidiary
thereof.
“Agent Advance” shall have the meaning provided in Section 2.01(e).
“Agent Advance Amount” shall have the meaning provided in Section 2.01(e).
“Agent Advance Period” shall have the meaning provided in Section 2.01(e).
“Agents” shall mean and include the Administrative Agent, the Collateral Agent,
the Syndication Agent and the Co-Documentation Agents.
“Aggregate Canadian Borrower Exposure” shall mean, at any time, the sum of
(a) the aggregate principal amount of all Canadian Borrower Revolving Loans
(including the Face Amount of all Bankers’ Acceptance Loans incurred by a
Canadian Borrower) outstanding at such time (for this purpose, using the U.S.
Dollar Equivalent of amounts denominated in Canadian Dollars), (b) the aggregate
amount of all Letter of Credit Outstandings (for this purpose, using the U.S.
Dollar Equivalent of amounts denominated in Canadian Dollars) at such time in
respect of Letters of Credit issued for the account of any Canadian Borrower
(exclusive of such Letter of Credit Outstandings which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Canadian Borrower Revolving Loans or Canadian Borrower Swingline
Loans) and (c) the aggregate principal amount of all Canadian Borrower Swingline
Loans (for this purpose, using the U.S. Dollar Equivalent of amounts denominated
in Canadian Dollars) outstanding at such time (exclusive of Canadian Borrower
Swingline Loans which are repaid with the proceeds of, and simultaneously with
the incurrence of, the respective incurrence of Canadian Borrower Revolving
Loans).
“Aggregate Exposure” shall mean, at any time, the sum of (a) the Aggregate U.S.
Borrower Exposure at such time and (b) the Aggregate Canadian Borrower Exposure
at such time.

-3-

--------------------------------------------------------------------------------




“Aggregate U.S. Borrower Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of all U.S. Borrower Revolving Loans outstanding at
such time, (b) the aggregate amount of all Letter of Credit Outstandings at such
time in respect of Letters of Credit issued for the account of any U.S. Borrower
(exclusive of such Letter of Credit Outstandings which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of U.S. Borrower Revolving Loans or U.S. Borrower Swingline Loans)
and (c) the aggregate principal amount of all U.S. Borrower Swingline Loans
outstanding at such time (exclusive of U.S. Borrower Swingline Loans which are
repaid with the proceeds of, and simultaneously with the incurrence of, the
respective incurrence of U.S. Borrower Revolving Loans).
“Agreement” shall mean this credit agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.
“Anti-Terrorism Laws” shall have the meaning provided in Section 8.23(a).
“Applicable Commitment Commission Percentage” shall mean (i) for each calendar
quarter (or, if shorter, for the period from the Effective Date through
September 30, 2012) during which the daily average Aggregate Exposure for such
period exceeds 50% of the Total Revolving Loan Commitment, 0.375%, and (ii) for
each calendar quarter (or, if shorter, for the period from the Effective Date
through September 30, 2012) during which the daily average Aggregate Exposure
for such period is less than or equal to 50% of the Total Revolving Loan
Commitment, 0.50%. From and after any Extension with respect to any Extended
Revolving Loan Commitments and Extended Loans, the Applicable Commitment
Commission Percentage specified for such Extended Revolving Loan Commitments and
Extended Loans shall be those set forth in the applicable definitive
documentation thereof.
“Applicable Eligible Jurisdiction” shall mean (i) in the case of Eligible U.S.
Accounts, the United States or Canada, (ii) in the case of Eligible U.S.
Inventory, the United States, and (iii) in the case of Eligible Canadian
Accounts, Canada.
“Applicable Margin” initially shall mean a percentage per annum equal to (i) in
the case of Revolving Loans maintained as (A) Base Rate Loans or Canadian Prime
Rate Loans, 1.25%, and (B) LIBOR Loans or Bankers’ Acceptance Loans, 2.25%, and
(ii) in the case of Swingline Loans, 1.25%. From and after each day of delivery
of any certificate delivered in accordance with the first sentence of the
following paragraph (each, a “Start Date”) to and including the applicable End
Date described below, the Applicable Margins for such Loans (hereinafter, the
“Adjustable Applicable Margins”) shall be those set forth below opposite the
Historical Excess Availability indicated to have been achieved in any
certificate delivered in accordance with the first sentence of the following
paragraph:

-4-

--------------------------------------------------------------------------------




Level
 
Historical Excess Availability
 
Revolving
Loans Maintained as LIBOR Loans or Bankers’ Acceptance Loans
 
Revolving Loans and
Swingline Loans
Maintained as
Base Rate Loans or Canadian Prime Rate Loans
 
 
 
 
 
 
 
I
 
Greater than 66% of the Total Revolving Loan Commitment
 
2.00%
 
1.00%
 
 
 
 
 
 
 
II
 
Less than or equal to 66% of Availability but greater than 33.3% of the Total
Revolving Loan Commitment
 
2.25%
 
1.25%
 
 
 
 
 
 
 
III
 
Less than or equal to 33% of the Total Revolving Loan Commitment
 
2.50%
 
1.50%

The Historical Excess Availability used in a determination of Adjustable
Applicable Margins shall be determined based on the delivery of a certificate of
an Authorized Officer of the Company (each, a “Quarterly Pricing Certificate”)
to the Administrative Agent (with a copy to be sent by the Administrative Agent
to each Lender), within five Business Days after the last day of any fiscal
quarter of the Company, which Quarterly Pricing Certificate shall set forth the
calculation of the Historical Excess Availability as at the last day of such
fiscal quarter of the Company. The Adjustable Applicable Margins so determined
shall apply, except as set forth in the succeeding sentence, from the relevant
Start Date to the earlier of (x) the date on which the next Quarterly Pricing
Certificate is delivered to the Administrative Agent and (y) the date which is
five Business Days following the last day of the fiscal quarter of the Company
in which the previous Start Date occurred (such earlier date, the “End Date”),
at which time, if no Quarterly Pricing Certificate has been delivered to the
Administrative Agent (and thus commencing a new Start Date), the Adjustable
Applicable Margins shall be those that correspond to a Historical Excess
Availability at Level III above (such Adjustable Applicable Margins as so
determined, the “Highest Adjustable Applicable Margins”). Notwithstanding
anything to the contrary contained above in this definition, (i) the Adjustable
Applicable Margins shall be the Highest Adjustable Applicable Margins (for this
purpose, determined without giving effect to succeeding clause (iv)) at all
times during which there shall exist any Event of Default, (ii) at all times
prior to the date of delivery of the Quarterly Pricing Certificate for the
fiscal quarter of the Company ending closest to January 31, 2013, the Adjustable
Applicable Margins shall be maintained at Level II above, (iii) from and after
the most recent Incremental Commitment Date for any Incremental Commitment
Agreement pursuant to which the Applicable Margins and Adjustable Applicable
Margins have been increased above the Applicable Margins and the Adjustable
Applicable Margins in effect immediately prior to such Incremental Commitment
Date, each of the Applicable Margins and the Adjustable Applicable Margins set
forth above shall be increased to those respective percentages per annum set
forth in the applicable Incremental Commitment Agreement, (iv) at any time that
the Company has maintained a Fixed Charge Coverage Ratio of greater than
1.50:1.00 for three consecutive fiscal quarters of the Company (which shall be
measured as of the end of each such fiscal quarter for the Test Period then
ended) (regardless of whether a Compliance Period is in effect), each of the
Adjustable Applicable Margins for each Level in the table above shall thereafter
be reduced by 0.25% until such time as the Company has maintained a Fixed Charge
Coverage Ratio of less than or equal to 1.50:1.00 for any Test Period
(regardless of whether a Compliance Period is in effect), and (v) from and after
any Extension, with respect to any Extended Loans, the Applicable

-5-

--------------------------------------------------------------------------------




Margins and Applicable Margins specified for such Extended Loans shall be those
specified in the applicable definitive documentation thereof.
“Asset Sale” shall mean any sale, transfer or other disposition by the Company
or any of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to the Company or a Wholly-Owned Subsidiary of the Company of
any asset (including, without limitation, any capital stock or other securities
of, or Equity Interests in, another Person), but excluding sales, transfers and
other dispositions of assets pursuant to Sections 10.02(b), (c), (d), (g), (h),
(i), (j), (l), (m), (n), (o), (q) and (r).
“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit L (appropriately completed).
“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any person or
persons that has or have been authorized by the board of directors (or
equivalent governing body) of the applicable Borrower to deliver such notices
pursuant to this Agreement and that has or have appropriate signature cards or
certificates of incumbency on file with the Administrative Agent, the Swingline
Lender or the respective Issuing Lender, (ii) delivering financial information
and officer’s certificates pursuant to this Agreement, the chief financial
officer, the treasurer or the principal accounting officer of the Company, and
(iii) any other matter in connection with this Agreement or any other Credit
Document, any officer (or a person or persons so designated by any two officers)
of the applicable Credit Party.
“Available Currency” shall mean (i) with respect to Loans to a Canadian
Borrower, U.S. Dollars and Canadian Dollars, (ii) with respect to Loans to a
U.S. Borrower, U.S. Dollars, and (iii) with respect to Letters of Credit issued
for the account of (x) a U.S. Borrower, U.S. Dollars, Canadian Dollars, Euros,
Pounds Sterling and any other freely transferable currency to the extent that
such currency is approved by the respective Issuing Lender issuing the
respective Letter of Credit, and (y) a Canadian Borrower, Canadian Dollars.
“Availability” at any time shall mean the lesser of (i) the Total Borrowing Base
at such time and (ii) the Total Revolving Loan Commitment at such time.
“B/A Discount Proceeds” shall mean, in respect of any Bankers’ Acceptance or
Draft to be purchased by a Lender on any date pursuant to Section 2.01(a) and
Schedule 1.01(b), the difference between (i) the result (rounded to the nearest
whole Canadian cent, and with one‑half of one Canadian cent being rounded up)
calculated on such day by dividing the aggregate Face Amount of such Bankers’
Acceptance or Draft by the sum of one plus the product of (x) the Reference
Discount Rate (expressed as a decimal) applicable to such Bankers’ Acceptance or
Draft multiplied by (y) a fraction, the numerator of which is the number of days
in the term of such Bankers’ Acceptance or Draft and the denominator of which is
365 (with such product being rounded up or down to the fifth decimal place and
with .000005 being rounded up), and (ii) the applicable Drawing Fee.
“B/A Equivalent Note” shall have the meaning provided in Schedule 1.01(b).
“B/A Instruments” shall mean, collectively, Bankers’ Acceptances, Drafts and B/A
Equivalent Notes, and, in the singular, any one of them.
“B/A Lender” shall mean any Lender that is a bank listed in Schedule I or II to
the Bank Act (Canada), as amended and that is not a Non-B/A Lender.

-6-

--------------------------------------------------------------------------------




“Bankers’ Acceptance” shall mean a Draft drawn by a Canadian Borrower and
accepted by a Lender pursuant to Section 2.01(a) and Schedule 1.01(b).
“Bankers’ Acceptance Loans” shall mean (i) the creation of Bankers’ Acceptances
or (ii) the creation and purchase of completed Drafts and, if requested by a
Non‑B/A Lender, the exchange of such Drafts for B/A Equivalent Notes, in each
case as contemplated in Section 2.01(a) and Schedule 1.01(b).
“Bankruptcy Code” shall have the meaning provided in Section 11.05.
“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) ½ of 1% per annum in excess of the overnight Federal Funds
Rate at such time, and (iii) the LIBO Rate for a LIBOR Loan denominated in U.S.
Dollars with a one month Interest Period commencing on such day plus 1.00%. For
purposes of this definition, the LIBO Rate shall be determined using the LIBO
Rate as otherwise determined by the Administrative Agent in accordance with the
definition of LIBO Rate, except that (x) if a given day is a Business Day, such
determination shall be made on such day (rather than two Business Days prior to
the commencement of an Interest Period) or (y) if a given day is not a Business
Day, the LIBO Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day. Any change in the Base Rate due to a change in
the Prime Lending Rate, the Federal Funds Rate or such LIBO Rate shall be
effective as of the opening of business on the day of such change in the Prime
Lending Rate, the Federal Funds Rate or such LIBO Rate, respectively.
“Base Rate Loan” shall mean (i) each U.S. Dollar Denominated Swingline Loan and
(ii) each U.S. Dollar Denominated Revolving Loan designated or deemed designated
as a Base Rate Loan by the relevant Borrower of such U.S. Dollar Denominated
Revolving Loan at the time of the incurrence thereof or conversion thereto.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Borrower” and “Borrowers” shall have the meaning provided in the first
paragraph of this Agreement.
“Borrower Obligations” shall mean the Canadian Borrower Obligations and/or the
U.S. Borrower Obligations, as applicable.
“Borrowing” shall mean the borrowing by a Borrower of one Type of Revolving Loan
from all the Lenders, or from the Swingline Lender in the case of Swingline
Loans, on a given date (or resulting from a conversion or conversions on such
date) having in the case of LIBOR Loans the same Interest Period, provided that
Base Rate Loans incurred pursuant to Section 2.10(b) shall be considered part of
the related Borrowing of LIBOR Loans.
“Borrowing Base” shall mean the Canadian Borrowing Base, the U.S. Borrowing Base
and/or the Total Borrowing Base, as applicable.
“Borrowing Base Certificate” shall have the meaning provided in Section 9.01(h).
“Business” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate) or the
equivalent of the foregoing in any foreign jurisdiction.

-7-

--------------------------------------------------------------------------------




“Business Day” shall mean (i) for all purposes other than as covered by clauses
(ii) and (iii) below, any day except Saturday, Sunday and any day which shall be
in New York, New York, a legal holiday or a day on which banking institutions
are authorized or required by law or other government action to close, (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, LIBOR Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the London interbank market, and (iii) with
respect to all notices and determinations in connection with, and payments of
principal (or, Face Amount, as applicable) and interest on, Canadian Dollar
Denominated Loans, any day which is a Business Day described in clause (i) above
and which is also a day which is not a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close in Toronto, Ontario.
“Calculation Period” shall mean, with respect to any Permitted Acquisition or
any other event expressly required to be calculated on a Pro Forma Basis
pursuant to the terms of this Agreement, the Test Period most recently ended
prior to the date of such Permitted Acquisition or other event for which
financial statements have been delivered to the Lenders pursuant to this
Agreement.
“Call Spread Option” shall mean the call spread options on the Company Common
Stock held by the Company on or after the Effective Date and, if purchased on or
after the Effective Date, purchased in accordance with the terms of this
Agreement relating to the Company Common Stock issuable upon conversion at final
maturity of any series of Permitted Convertible Notes.
“Canadian Borrower” and “Canadian Borrowers” shall have the meaning provided in
the first paragraph of this Agreement.
“Canadian Borrower Loans” shall mean each Canadian Borrower Revolving Loan and
each Canadian Borrower Swingline Loan.
“Canadian Borrower Obligations” shall mean all Obligations owing to the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender by
any Canadian Borrower.
“Canadian Borrower Revolving Loan” shall have the meaning provided in Section
2.01(a).
“Canadian Borrower Revolving Note” shall have the meaning provided in Section
2.05(a).
“Canadian Borrower Swingline Loan” shall have the meaning provided in Section
2.01(b).
“Canadian Borrower Swingline Note” shall have the meaning provided in Section
2.05(a).
“Canadian Borrowing Base” shall mean, as of any date of calculation, the amount
calculated pursuant to the Borrowing Base Certificate most recently delivered to
the Administrative Agent in accordance with Section 9.01(h) equal to (a) 85% of
Eligible Canadian Accounts minus (b) the Reserves (including, without
limitation, the Canadian Priority Payables Reserve) then established by the
Collateral Agent with respect to the Canadian Borrowing Base. The Administrative
Agent shall have the right (but no obligation) to review such computations and
if, in its Permitted Discretion, such computations have not been calculated in
accordance with the terms of this Agreement, the Administrative Agent shall have
the right to correct any such errors in such manner as it shall determine in its
Permitted Discretion and the Administrative Agent will notify the Company
promptly after making any such correction.
“Canadian Collection Banks” shall have the meaning provided in Section 5.03(c).

-8-

--------------------------------------------------------------------------------




“Canadian Credit Parties” shall mean each Canadian Borrower and each Canadian
Subsidiary Guarantor.
“Canadian Dollar Denominated Loans” shall mean each Loan denominated in Canadian
Dollars at the time of the incurrence thereof.
“Canadian Dollar Denominated Revolving Loans” shall mean each Canadian Borrower
Revolving Loan denominated in Canadian Dollars at the time of the incurrence
thereof.
“Canadian Dollar Denominated Swingline Loans” shall mean each Canadian Borrower
Swingline Loan denominated in Canadian Dollars at the time of the incurrence
thereof.
“Canadian Dollars” and “Cdn.$” shall mean freely transferable lawful money of
Canada (expressed in Canadian dollars).
“Canadian Guarantors” shall mean and include each Canadian Borrower (in its
capacity as a guarantor under the Canadian Guaranty) and each Canadian
Subsidiary Guarantor.
“Canadian Guaranty” shall mean the Canadian Guaranty, dated as of the Effective
Date, in the form of Exhibit G-1, as amended, modified, restated and/or
supplemented from time to time in accordance with the terms hereof and thereof.
“Canadian Insolvency Law” shall mean any of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-Up
and Restructuring Act (Canada), each as now and hereafter in effect, and any
successors to such statutes and any proceeding under applicable corporate law
seeking an arrangement or compromise of any debts of the corporation, or a stay
of proceedings to enforce any claims of the corporation’s creditors against it.
“Canadian Multiemployer Plan” shall mean a “multi-employer pension plan”, as
such term is defined in the Supplemental Pension Plans Act (Quebec) or any
similar plan registered under pension standards legislation of another
jurisdiction in Canada.
“Canadian Pension Plan” shall mean any plan that is or is intended to be a
“registered pension plan” as such term is defined in the Income Tax Act (Canada)
as amended that is sponsored or maintained by or under which the Company or any
of its Subsidiaries has any liability whatsoever.
“Canadian Pension Plan Event” shall mean (a) either (i) the termination in whole
or in part of a Canadian Pension Plan or (ii) the cessation of participation of
the Company or any of its Subsidiaries (or any Affiliate or other related party
thereto with whom there is statutory joint and several liability under pension
standards legislation) in any Canadian Pension Plan, including a Canadian
Multiemployer Plan, in either case, for any reason and which event gives rise to
an obligation on such entity to make contributions in respect of any past
service unfunded liability of such plan, (b) the issuance of a notice (or a
notice of intent to issue such a notice) to terminate in whole or in part any
Canadian Pension Plan with a defined benefit provision or the receipt of a
notice of intent from a Governmental Authority to require the termination in
whole or in part of any Canadian Pension Plan, revoking the registration of same
or appointing a new administrator of such a plan, (c) an event or condition
which constitutes grounds under applicable pension standards or tax legislation
for the issuance of an order, direction or other communication from any
Governmental Authority or a notice of an intent to issue such an order,
direction or other communication requiring the Company or any of its
Subsidiaries to take or refrain from taking any action in respect of a Canadian
Pension Plan, (d) the issuance of either any order (including an order to remit
payments in respect

-9-

--------------------------------------------------------------------------------




of the PBGF) or charges which may give rise to the imposition of any fines or
penalties to or in respect of any Canadian Pension Plan or the issuance of such
fines or penalties, (e) the failure to remit by the Company or any of its
Subsidiaries or any of their Affiliates any contribution to a Canadian Pension
Plan when due or the receipt of any notice from an administrator, a trustee or
other funding agent or any other Person that the Company or any of its
Subsidiaries or any of their Affiliates have failed to remit any contribution to
a Canadian Pension Plan or a similar notice from a Governmental Authority
relating to a failure to pay any fees or other amounts (including payments in
respect of the PBGF), (f) the non-compliance by the Company or any of its
Subsidiaries or with any law applicable to the Canadian Pension Plans, and (g)
the existence of a solvency deficiency with respect to any Canadian Pension
Plan.
“Canadian Priority Payables” shall mean, at any time, with respect to any Credit
Party which has employees in Canada or otherwise carries on business in Canada
or which leases, sells or otherwise owns goods in Canada or has Accounts with
Account Debtors located in Canada:
(i)    the amount past due and owing by such Credit Party, or the accrued amount
for which such Credit Party has an obligation to remit to a Governmental
Authority in Canada or in any province, municipality or other political
subdivision thereof (“Canadian Governmental Authority”) or other Person pursuant
to any applicable law, rule or regulation, in respect of (a) pension fund
obligations, (b) Canada Pension Plan and Quebec Pension Plan, (c) unemployment
insurance, (d) harmonized sales taxes, goods and services taxes, sales taxes,
excise taxes, employee income taxes and other taxes payable or to be remitted or
withheld, (e) workers’ compensation, (f) wages, (g) vacation pay, and (h) other
like charges and demands, in each case, in respect of which any Canadian
Governmental Authority or other Person may claim a security interest, lien,
trust, right or other claim ranking or capable of ranking in priority to or pari
passu with one or more of the Liens granted in the Security Documents;
(ii)    the aggregate of any other amounts for which provision for payment is
required to be made pursuant to Section 6 of the Companies’ Creditors
Arrangement Act (Canada) or Section 60 of the Bankruptcy and Insolvency Act
(Canada) (as such provisions may be amended or re-enacted from time to time) in
order to obtain the court’s sanction or approval of an arrangement, compromise
or proposal; and
(iii)    the aggregate amount of any other liabilities of such Credit Party (a)
in respect of which a trust has been or may be imposed on any Collateral to
provide for payment, (b) which are secured by a security interest, pledge, lien,
charge, right or claim on any Collateral or (c) the holder of which enjoys a
right, in each case, pursuant to any applicable law, rule or regulation and
which trust, security interest, pledge, lien, charge, right or claim ranks or is
capable of ranking in priority to or pari passu with one or more of the Liens
granted in the Security Documents.
“Canadian Priority Payables Reserve” shall mean, on any date of determination
for the Canadian Borrowing Base, a reserve established from time to time by the
Administrative Agent in its Permitted Discretion in such amount as the
Administrative Agent may reasonably determine in respect of Canadian Priority
Payables of the Canadian Credit Parties.
“Canadian Prime Rate” shall mean, for any day, the rate of interest per annum
expressed on the basis of a 365-day year equal to the greater of (i) the per
annum rate of interest quoted or established as the “prime rate” of DB Canada
(or similar entity of a successor Administrative Agent hereunder) which it
quotes or establishes for such day as its reference rate of interest in order to
determine interest rates for commercial loans in Canadian Dollars in Canada to
its Canadian borrowers and (ii) the average rate for Canadian Dollar bankers’
acceptances having a term of 30 days that appears on Reuters Screen CDOR Page
(or such other page as may be selected by DB Canada (or similar entity of a
successor Administrative Agent

-10-

--------------------------------------------------------------------------------




hereunder) as a replacement page for such bankers’ acceptances if such screen is
not available) at approximately 10:00 A.M. (Toronto time) on such day plus the
excess of the Applicable Margin for Banker’s Acceptance Loans over the
Applicable Margin for Canadian Prime Rate Loans, in each instance, as of such
day, adjusted automatically with each quoted or established change in such rate,
all without the necessity of any notice to any Borrower or any other Person. Any
change in the Canadian Prime Rate due to a change in the “prime rate” or the
average rate for Canadian Dollar bankers’ acceptances shall be effective as of
the opening of business on the effective day of such change in the “prime rate”
or the average rate for Canadian Dollar bankers’ acceptances, respectively.
“Canadian Prime Rate Loans” shall mean (a) each Canadian Dollar Denominated
Swingline Loan and (b) each Canadian Dollar Denominated Revolving Loan during
the period which it bears interest at a rate determined by reference to the
Canadian Prime Rate.
“Canadian Security Agreement” shall mean the Canadian Security Agreement, dated
as of the Effective Date, in the form of Exhibit I-1, as amended, modified,
restated and/or supplemented from time to time in accordance with the terms
hereof and thereof.
“Canadian Sub-Limit” shall mean the lesser of (i) $20,000,000 and (ii) the Total
Revolving Loan Commitment then in effect.
“Canadian Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated, organized, or established or resident for the purposes of the
Income Tax Act (Canada) as amended, in Canada or any province or territory
thereof.
“Canadian Subsidiary Guarantor” shall mean each Wholly-Owned Canadian Subsidiary
of the Company (other than any Canadian Borrower and any Immaterial Subsidiary),
whether existing on the Effective Date or established, created or acquired after
the Effective Date, in each case unless and until such time as the respective
Wholly-Owned Canadian Subsidiary is released from all of its obligations under
the Security Documents to which it is a party in accordance with the terms and
provisions thereof.
“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of all Capitalized Lease Obligations incurred by such
Person.
“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.


“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than 24
months from the date of acquisition, (ii) marketable direct obligations issued
by any state of the United States or any political subdivision of any such state
or any public instrumentality thereof maturing within 12 months from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (iii) U.S.
Dollar-denominated time deposits, certificates of deposit and bankers
acceptances of any Lender or any commercial bank having, or which is the
principal banking subsidiary of a bank holding company having, a long-term
unsecured debt rating of at least “A” or the equivalent thereof from S&P or “A2”
or the equivalent thereof from Moody’s with maturities of not more than 12
months from the date of acquisition by such Person, (iv) repurchase obligations
with a term of not

-11-

--------------------------------------------------------------------------------




more than 30 days for underlying securities of the types described in clause (i)
above entered into with any bank meeting the qualifications specified in clause
(iii) above, (v) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
P‑1 or the equivalent thereof by Moody’s and in each case maturing not more than
12 months after the date of acquisition by such Person, (vi) investments in
money market funds regulated under Rule 2a-7 of the Investment Company Act of
1940, (vii) securities of the types described in clause (ii) above having
maturities of not more than 24 months from the date of acquisition thereof so
long as such securities are fully guaranteed for both principal and interest by
an irrevocable letter of credit issued by a commercial bank with a minimum
credit rating of Aa3 from Moody’s or AA- from Standard & Poor’s and at least
$250,000,000,000 in consolidated total assets, and (viii) in the case of any
Foreign Subsidiary of the Company, substantially similar investments of the type
described in clauses (i) though (vii) above denominated in foreign currencies
and from similarly capitalized and rated foreign banks or other Persons in the
jurisdiction in which such Foreign Subsidiary is organized.
“Cash Management Control Agreement” shall mean a “control agreement” in form and
substance reasonably acceptable to the Administrative Agent and containing terms
regarding the treatment of all cash and other amounts on deposit in the
respective Deposit Account governed by such Cash Management Control Agreement
consistent with the requirements of Section 5.03.
“Change of Control” shall mean (i) the Company shall at any time cease to own,
directly or indirectly, 100% of the Equity Interests of each other Borrower,
(ii) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), is or shall become the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
35% or more of the Voting Stock of the Company, (iii) the Board of Directors of
the Company shall cease to consist of a majority of Continuing Directors or (iv)
a “change of control” or similar event shall occur as provided in any Permitted
Convertible Notes Document or any Permitted Additional Indebtedness Document.
“Chattel Paper” shall mean “chattel paper” (as such term is defined in Article 9
of the UCC or the PPSA, as applicable).
“Co-Documentation Agents” shall mean Morgan Stanley Senior Funding, Inc. and
Wells Fargo Bank, National Association, each in its capacity as co-documentation
agent for the Lenders hereunder and under the other Credit Documents.
“Code” shall mean the United States Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Unless otherwise provided herein, section references to the Code are
to the Code, as in effect at the date of this Agreement and any subsequent
provisions of the Code, amendatory thereof, supplemental thereto or substituted
therefor.
“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Security Agreement Collateral, all Mortgaged
Properties (if any) and all cash and Cash Equivalents delivered as collateral
pursuant to Section 5.02 or 11.
“Collateral Agent” shall mean DBNY in its capacity as collateral agent for the
Secured Creditors pursuant to the Security Documents and shall include any
successor to the Collateral Agent as provided in Section 12.09.
“Collateralized Letters of Credit” shall have the meaning provided in Section
3.02(b).

-12-

--------------------------------------------------------------------------------




“Collection Banks” shall mean, collectively, the U.S. Collection Banks and the
Canadian Collection banks.
“Commingled Inventory” shall mean Inventory of any U.S. Borrower that is
commingled (whether pursuant to a consignment, a toll manufacturing agreement or
otherwise) with Inventory of another Person (other than another U.S. Borrower)
at a location owned or leased by a U.S. Borrower to the extent that such
Inventory of such U.S. Borrower is not readily identifiable.
“Commitment Commission” shall have the meaning provided in Section 4.01(a).
“Company” shall have the meaning provided in the first paragraph of this
Agreement.
“Company Common Stock” shall have the meaning provided in Section 8.13.
“Compliance Period” shall mean, subject to Section 3.02(b), any period (a)
commencing on the date on which Excess Availability is less than the greater of
(i)12.5% of Availability at such time or (ii) $15,000,000 for, so long as no
Loans are outstanding, two consecutive Business Days (it being understood that,
for the avoidance of doubt, if any Loans are so outstanding, such Compliance
Period shall commence on the date on which Excess Availability is less than the
greater of the amounts referred to in such clauses (i) and (ii)) and (b) ending
on the first date thereafter on which Excess Availability has been equal to or
greater than the greater of (i) 12.5% of Availability at such time and (ii)
$15,000,000 for 30 consecutive days.
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (w) any extraordinary gains or losses, (x)
any non-cash income, (y) any gains or losses from sales of assets other than
inventory sold in the ordinary course of business, or (z) any foreign currency
gains or losses) adjusted by (A) adding thereto (in each case to the extent
deducted in determining Consolidated Net Income for such period), without
duplication, the amount of (i) total interest expense (inclusive of amortization
of deferred financing fees and other original issue discount and banking fees,
charges and commissions (e.g., letter of credit issuance and facing fees
(including Letter of Credit Fees and Facing Fees), commitment fees and other
banking transactional costs)) of the Company and its Subsidiaries determined on
a consolidated basis for such period, (ii) provision for taxes based on income
and foreign withholding taxes for the Company and its Subsidiaries (including
state, franchise, capital and similar taxes paid or accrued) determined on a
consolidated basis for such period, (iii) all depreciation and amortization
expense of the Company and its Subsidiaries determined on a consolidated basis
for such period, (iv) in the case of any period including the first fiscal
quarter of the Company ending after the Effective Date, the amount of all fees
and expenses incurred in connection with the Transaction during such fiscal
quarter, (v) any unusual or non-recurring cash charges and any cash
restructuring charges or reserves (which, for the avoidance of doubt, shall
include retention, severance, system establishment costs, excess pension
charges, contract and lease termination costs and costs to consolidate
facilities and relocate employees) for such period (a) (x) incurred in
connection with a Permitted Acquisition consummated after the Effective Date or
(y) otherwise incurred in connection with the Company’s and its Subsidiaries’
operations in an aggregate amount for all cash charges added back pursuant to
this clause (v)(a) not to exceed 10% of Consolidated EBITDA in any Test Period
(calculated before giving effect to this clause (v)(a)) or (b) incurred during
the Company’s fiscal year ended closest to October 31, 2011 in connection with
the Nortel MEN acquisition, (vi) any expenses incurred in connection with any
actual or proposed Investment, incurrence or repayment of Indebtedness, issuance
of Equity Interests or acquisition or disposition, in each case, outside the
ordinary course of business for such period, (vii) expenses incurred to the
extent covered by indemnification provisions in any agreement in connection with
an acquisition to the extent reimbursed in cash to the Company or any

-13-

--------------------------------------------------------------------------------




of its Subsidiaries and such indemnification payments are not otherwise included
in Consolidated Net Income, in each case, for such period, (viii) proceeds
received by the Company or any of its Subsidiaries from any business
interruption insurance to the extent such proceeds are not otherwise included in
such Consolidated Net Income for such period, and (ix) all other non-cash
charges of the Company and its Subsidiaries determined on a consolidated basis
for such period, and (B) subtracting therefrom (to the extent not otherwise
deducted in determining Consolidated Net Income for such period) the amount of
all cash payments or cash charges made (or incurred) by the Company or any of
its Subsidiaries for such period on account of any non-cash charges added back
to Consolidated EBITDA pursuant to preceding sub-clause (A)(ix) in a previous
period. For the avoidance of doubt, it is understood and agreed that, to the
extent any amounts are excluded from Consolidated Net Income by virtue of the
proviso to the definition thereof contained herein, any add backs to
Consolidated Net Income in determining Consolidated EBITDA as provided above
shall be limited (or denied) in a fashion consistent with the proviso to the
definition of Consolidated Net Income contained herein.


“Consolidated Interest Expense” shall mean, for any period, (i) the total
consolidated cash interest expense of the Company and its Subsidiaries
(including, without limitation, all commissions, discounts and other commitment
and banking fees and charges (e.g., fees with respect to Interest Rate
Protection Agreements and Other Hedging Agreements, letter of credit issuance
and facing fees (including Letter of Credit Fees and Facing Fees) and other
banking transactional costs) for such period, adjusted to exclude (to the extent
same would otherwise be included in the calculation above in this clause (i))
the amortization of any deferred financing costs for such period and any
interest expense actually “paid in kind” or accreted during such period, plus
(ii) without duplication, (x) that portion of Capitalized Lease Obligations of
the Company and its Subsidiaries on a consolidated basis representing the
interest factor for such period and (y) the “deemed interest expense” (i.e., the
interest expense which would have been applicable if the respective obligations
were structured as on-balance sheet financing arrangements) with respect to all
Indebtedness of the Company and its Subsidiaries of the type described in clause
(viii) of the definition of Indebtedness contained herein (for the avoidance of
doubt, excluding deemed interest arising from a financing arrangement
constituting an operating lease) for such period.
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Company and its Subsidiaries determined on a consolidated basis for such
period (taken as a single accounting period) in accordance with GAAP (after any
deduction for minority interests); provided that the following items shall be
excluded in computing Consolidated Net Income (without duplication): (i) the net
income (or loss) of any Person in which a Person or Persons other than the
Company and its Wholly-Owned Subsidiaries has an Equity Interest or Equity
Interests to the extent of such Equity Interests held by such Persons and
(ii) except for determinations expressly required to be made on a Pro Forma
Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary or all or substantially all of the property or assets of
such Person are acquired by a Subsidiary.
“Consolidated Secured Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Company and its Subsidiaries (on a
consolidated basis) that is secured by a Lien on any asset of the Company or any
of its Subsidiaries as would be required to be reflected as debt or Capitalized
Lease Obligations at such time on the liability side of a consolidated balance
sheet of Holdings and its Subsidiaries in accordance with GAAP, (ii) all
Indebtedness of the Company and its Subsidiaries that is secured by a Lien on
any asset of the Company or any of its Subsidiaries at such time of the type
described in clauses (ii), (vii) and (viii) of the definition of Indebtedness
and (iii) all Contingent Obligations of the Company and its Subsidiaries in
respect of Indebtedness of any third Person of the type referred to in preceding
clauses (i) and (ii); provided that (x) the aggregate amount available to be
drawn (i.e., unfunded amounts) under all letters of credit, bankers’
acceptances, bank guaranties, surety bonds and similar obligations issued

-14-

--------------------------------------------------------------------------------




for the account of the Company or any of its Subsidiaries (but excluding, for
avoidance of doubt, all unpaid drawings or other matured monetary obligations
owing in respect of such letters of credit, bankers’ acceptances, bank
guaranties, surety bonds and similar obligations) shall not be included in any
determination of “Consolidated Secured Indebtedness” and (y) the amount of
Indebtedness in respect of the Interest Rate Protection Agreements and Other
Hedging Agreements shall be at any time the unrealized net loss position, if
any, of the Company and/or its Subsidiaries thereunder on a marked-to-market
basis determined no more than one month prior to such time.
“Consolidated Total Assets” shall mean, at any time of determination thereof,
the aggregate amount of all assets of the Company and its Subsidiaries as set
forth in the most recent consolidated balance sheet of the Company and its
Subsidiaries delivered to the Lenders pursuant to this Agreement and computed in
accordance with GAAP.
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (solely for
the purpose of this definition, “primary obligations”) of any other Person
(solely for the purpose of this definition, the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (x) for the purchase or payment of any
such primary obligation or (y) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the lesser of (x) the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith and (y) the maximum
amount for which the guaranteeing person may be liable pursuant to the terms of
the instrument embodying such primary obligation.
“Continuing Directors” shall mean the directors of the Company on the Effective
Date and each other director of the Company if such director’s nomination for
election to the Board of Directors of the Company is recommended by a majority
of the then Continuing Directors.
“Core Canadian Deposit Account” shall have the meaning provided in Section
5.03(c).
“Core Deposit Accounts” shall mean, collectively, the Core U.S. Deposit Accounts
and the Core Canadian Deposit Accounts.
“Core U.S. Deposit Account” shall have the meaning provided in Section 5.03(b).
“Credit Account” shall have the meaning provided in Section 5.03(f).
“Credit Documents” shall mean this Agreement, each Guaranty, the U.S. Pledge
Agreement, each Security Agreement and, after the execution and delivery thereof
pursuant to the terms of this Agreement,

-15-

--------------------------------------------------------------------------------




each Note, each Incremental Commitment Agreement, each Joinder Agreement, the
Intercreditor Agreement and each other Security Document.
“Credit Event” shall mean the making of any Loan or the issuance, amendment,
extension or renewal of any Letter of Credit (other than any amendment,
extension or renewal that does not increase the maximum Stated Amount of such
Letter of Credit).
“Credit Party” shall mean each U.S. Credit Party and each Canadian Credit Party.
“DB Canada” shall mean Deutsche Bank AG, Canada Branch, in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise acting in respect of its Canadian banking business.
“DB Account” shall mean each DB Canadian Account and each DB U.S. Account.
“DB Canadian Account” shall have the meaning provided in Section 5.03(e).
“DB U.S. Account” shall have the meaning provided in Section 5.03(d).
“DBNY” shall mean Deutsche Bank AG New York Branch, in its individual capacity,
and any successor corporation by merger, consolidation or otherwise.
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.
“Deposit Account” shall mean a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization.
“Dilution Percentage” shall mean the average of the rolling twelve month
dilution percentages, calculated to the first decimal place, determined for the
Company’s most recently completed twelve month period, which shall be measured
at the end of the second month of each fiscal quarter of the Company most
recently ended. The dilution percentage shall equal the proportion of (a) bad
debt write-downs or write-offs, discounts, returns, promotions, credits, credit
memos, and other dilutive items with respect to Accounts of the U.S. Borrowers
for such twelve monthly period, divided by (b) gross billings of the U.S.
Borrowers for such twelve monthly period.
“Dilution Reserve” shall mean a reserve against the U.S. Borrowing Base in an
amount equal to the percentage (calculated to the first decimal place) that the
Dilution Percentage exceeds 5%.
“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests of such
Person) or cash to its stockholders, partners or members in their capacity as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any shares of any class of its capital stock or
any other Equity Interests outstanding on or after the Effective Date (or any
options or warrants issued by such Person with respect to its capital stock or
other Equity Interests), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or

-16-

--------------------------------------------------------------------------------




otherwise acquire for a consideration any shares of any class of the capital
stock or any other Equity Interests of such Person outstanding on or after the
Effective Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests). Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person to any other Person (solely in such other
Person’s capacity as an equity holder of such Person) with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or setting aside of any funds for the foregoing purposes. For the
avoidance of doubt, no conversion of Permitted Convertible Notes into Company
Common Stock and no redemption, purchase, repayment or other acquisition or
retirement of Permitted Convertible Notes prior to the conversion thereof into
Company Common Stock shall constitute a Dividend.
“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State thereof or the
District of Columbia (other than any such Subsidiary where all or substantially
all of its assets consist of Equity Interests of one or more Foreign
Subsidiaries (for this purpose, determined without giving effect to this
parenthetical) that are controlled foreign corporations as defined in Section
957 of the Code).
“Dominion Period” shall mean any period (a) commencing on the date on which (x)
an Event of Default has occurred and is continuing or (y) Excess Availability is
less than the greater of (i) 12.5% of Availability at such time or (ii)
$15,000,000 for a period of three consecutive Business Days and (b) ending on
the first date thereafter on which (1) in the case of a Dominion Period
commencing as a result of clause (a)(x) above, no Event of Default exists and
(2) in the case of a Dominion Period commencing as a result of clause (a)(y)
above, Excess Availability has been equal to or greater than the greater of (i)
12.5% of Availability at such time and (ii) $15,000,000 for 30 consecutive days.
“Draft” shall mean, at any time, either a depository bill within the meaning of
the Depository Bills and Notes Act (Canada) as amended, or a bill of exchange,
within the meaning of the Bills of Exchange Act (Canada) as amended, drawn by a
Canadian Borrower in Canadian Dollars on a Lender and bearing such
distinguishing letters and numbers as such Lender may determine, but which at
such time has not been completed or accepted by such Lender.
“Drawing” shall have the meaning provided in Section 3.05(b).
“Drawing Date” shall mean the date on which a Draft is drawn.
“Drawing Fee” shall mean, in respect of a Draft drawn by a Canadian Borrower
hereunder and accepted by a B/A Lender or a Draft (or B/A Equivalent Note
exchanged therefor) purchased by a Non-B/A Lender, a fee calculated on the Face
Amount of such Draft (or B/A Equivalent Note exchanged therefor) at a rate per
annum equal to the Applicable Margin for Banker’s Acceptance Loans on the
Drawing Date of such Draft (or B/A Equivalent Note exchanged therefor). Drawing
Fees shall be calculated on the basis of the term to maturity of the Draft (or
B/A Equivalent Note exchanged therefor) and a year of 365 days.
“Effective Date” shall have the meaning provided in Section 13.10.
“Eligible Accounts” shall mean each Account created by one of the Borrowers in
the ordinary course of its business, that arises out of its sale of goods or
rendition of services, that complies in all material respects with each of the
representations and warranties respecting Eligible Accounts made in the Credit
Documents, that are reflected in the most recent Borrowing Base Certificate
delivered to the Administrative Agent pursuant to Section 9.01(h) and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may only be revised or
any new

-17-

--------------------------------------------------------------------------------




criteria for Eligible Accounts may only be established by the Administrative
Agent in its Permitted Discretion based on either (i) an event, condition or
other circumstance arising after the date hereof, or (ii) an event, condition or
other circumstance existing on the date hereof to the extent the Administrative
Agent has no written notice thereof from a Borrower prior to the date hereof, in
either cause under clause (i) or (ii) which adversely affects or could
reasonably be expected to adversely affect the Accounts as determined by the
Administrative Agent in its Permitted Discretion. In determining the amount to
be included, Eligible Accounts shall be calculated net of customer deposits,
unapplied cash, any and all returns, accrued rebates, discounts (which may, at
the Administrative Agent’s option in its Permitted Discretion, be calculated on
shortest terms), credits or allowances of any nature at any time issued, owing,
claimed by Account Debtors, granted, outstanding or payable in connection with
such Accounts at such time. Eligible Accounts shall not include the following:
(a)    Accounts which either (x) are more than 90 days past due or (y) are
unpaid more than 150 days after the original invoice date;
(b)    Accounts owed by an Account Debtor where 50% or more of the total amount
of all Accounts owed by that Account Debtor are deemed ineligible under clause
(a)(x) above;
(c)    Accounts with respect to which the Account Debtor is (i) an Affiliate of
any Credit Party or (ii) an employee or agent (other than bona fide resellers)
of any Credit Party;
(d)    Accounts arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold, or any other terms by reason of which the payment by the
Account Debtor may be conditional (other than, for the avoidance of doubt, a
rental or lease basis although the portion (if any) of the Accounts in excess of
the amount at any time and from time to time subject to a Reserve for returns in
the ordinary course of business may be deemed Eligible Accounts);
(e)    Accounts that are not payable in U.S. Dollars, provided that Eligible
Accounts of a Canadian Borrower also may be payable in Canadian Dollars;
(f)    Accounts with respect to which the Account Debtor is a Person other than
a Governmental Authority unless: (i) the Account Debtor (A) is a natural person
with a billing address in the United States or Canada, (B) maintains its Chief
Executive Office in the United States or Canada, or (C) is organized under the
laws of the United States or Canada or any state, province, territory or other
subdivision thereof; (ii) the Account is supported by an irrevocable letter of
credit satisfactory to the Administrative Agent, in its Permitted Discretion (as
to form, substance, and issuer or domestic confirming bank), that has been
delivered to the Administrative Agent and is directly drawable by the
Administrative Agent, or (iii) such Account is subject to credit insurance
payable to the Administrative Agent issued by an insurer and on terms and in an
amount (net of any applicable deductibles) deemed acceptable to the
Administrative Agent in its Permitted Discretion;
(g)    Accounts with respect to which the Account Debtor is the government of
any country or sovereign state other than the United States or Canada, or of any
state, province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
the Account is supported by an irrevocable letter of credit satisfactory to the
Administrative Agent, in its Permitted Discretion (as to form, substance, and
issuer or domestic confirming bank), that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent;

-18-

--------------------------------------------------------------------------------




(h)    Accounts with respect to which the Account Debtor is the federal
government of the United States or any department, agency or instrumentality of
the United States (exclusive of Accounts with respect to which the applicable
Borrower has complied, to the reasonable satisfaction of the Administrative
Agent, with the Assignment of Claims Act of 1940 (31 USC Section 3727));
(i)    Accounts with respect to which the Account Debtor is any state government
of the United States or any department, agency, municipality or political
subdivision thereof (exclusive, however, of Accounts with respect to which the
applicable Borrower has complied, to the reasonable satisfaction of the
Administrative Agent, with the state law (if any) that is the substantial
equivalent of the Assignment of Claims Act of 1940 (31 USC Section 3727)),
unless the Account is supported by an irrevocable letter of credit satisfactory
to the Administrative Agent, in its Permitted Discretion (as to form, substance,
and issuer or domestic confirming bank), that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent;
(j)    Accounts with respect to which the Account Debtor is the federal
government of Canada or the Province of Alberta, Manitoba or New Brunswick or
the Territory of Northwest Territories or Nunavut or any other province or
territory of Canada which has legislation which restricts the collateral
assignment of Crown obligations which are Accounts or, in each case, of any
department, agency or instrumentality thereof;
(k)    (i) Accounts with respect to which the Account Debtor is a creditor of
any Credit Party or any Subsidiary of a Credit Party and such Account Debtor has
asserted in writing a right of setoff, or has disputed its obligation to pay all
or any portion of the Account, to the extent of such claim, right of setoff, or
dispute, (ii) Accounts which are subject to a rebate that has been earned but
not taken or a chargeback, to the extent of such rebate or chargeback,
(iii) that portion of Accounts that constitute service charges, late fees or
finance charges and (iv) Accounts less than 150 days past the original invoice
date related to invoices that have been partially paid unless the Company
reasonably believes in good faith that such Accounts will be fully paid and such
Accounts are not otherwise excluded from being Eligible Accounts;
(l)     Accounts with respect to an Account Debtor whose total obligations owing
to the Borrowers exceed 20% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by the Administrative Agent, in each case in
its Permitted Discretion, if the creditworthiness of such Account Debtor
deteriorates or is otherwise unacceptable to the Administrative Agent) of all
Eligible Accounts, to the extent of the obligations owing by such Account Debtor
in excess of such percentage; provided, however, that, in each case, the amount
of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by the Administrative Agent based on all of the
otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit;
(m)    Accounts (w) with respect to which (i) an Insolvency Proceeding has been
commenced by or against the Account Debtor (or, to the best knowledge of a
Responsible Officer of any Borrower, a controlling Affiliate thereof) or (ii)
the Account Debtor (or, to the best knowledge of a Responsible Officer of any
Borrower, such controlling Affiliate) has failed, has suspended or ceased doing
business, or, to the best knowledge of a Responsible Officer of any Borrower, is
liquidating, dissolving or winding up its affairs or (iii) the applicable
Borrower is not able to bring suit or enforce remedies against the Account
Debtor through judicial process, (x) the collection of which the Administrative
Agent, in its Permitted Discretion, believes to be doubtful by reason of the
Account Debtor’s financial condition, upon notice thereof to the Company, or (y)
which have

-19-

--------------------------------------------------------------------------------




been placed with a collection agency;
(n)    Accounts that are not subject to a valid and perfected First Priority
Lien in favor of the Collateral Agent pursuant to a Security Document (other
than an unregistered Lien in respect of Canadian Priority Payables that are not
yet due and payable);
(o)    Accounts with respect to which the services giving rise to such Account
have not been performed, invoiced and/or billed to the Account Debtor;
(p)    Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services;
(q)    Accounts with respect to which any return, rejection or repression of any
of the merchandise giving rise to such Account has occurred;
(r)    Accounts with respect to which the sale to the respective Account Debtor
is “cash on delivery”;
(s)    Accounts that are evidenced by Chattel Paper or an instrument of any kind
or have been reduced to a judgment;
(t)    Accounts with respect to which the applicable Borrower has made any
agreement with any Account Debtor for any deduction therefrom (but only to the
extent of such deductions from time to time), except for discounts or allowances
made in the ordinary course of business for prompt payment and except for volume
discounts, all of which discounts or allowances are reflected in the calculation
of the face value of each respective invoice related thereto and except for
returns, rebates or credits reflected in the calculation of the face value of
each such amount;
(u)    Accounts that are not payable to a U.S. Borrower or Canadian Borrower, as
applicable;
(v)    Accounts to the extent representing unapplied cash balances; or
(w)    Accounts that are otherwise unacceptable to the Administrative Agent in
its Permitted Discretion.
The Administrative Agent shall have the right to establish, modify or eliminate
Reserves against Eligible Accounts (including, without limitation, for
estimates, chargeback or other accrued liabilities or offsets to adjust for
material claims, offsets, defenses or counterclaims or other material disputes
with an Account Debtor) from time to time in its Permitted Discretion.
“Eligible Canadian Accounts” shall mean the Eligible Accounts owned by any
Canadian Borrower.
“Eligible Inventory” shall mean all of the Inventory owned by a U.S. Borrower
that is both (x) located at the Company’s warehouses at 521 McCormick Drive,
Glen Burnie, Maryland 21061, 6650 Business Parkway, Elkridge, Maryland 21075 or
900 International Drive, Linthicum, Maryland 21090 (each an “Initial Primary
Warehouse”) and any successor warehouse located in the United States to each
such Initial Primary Warehouse for which the Company has provided written notice
thereof to the Administrative

-20-

--------------------------------------------------------------------------------




Agent and the requirements of Section 9.14 have been satisfied (together with
each Initial Primary Warehouse, a “Primary Warehouse”) and (y) reflected in the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 9.01(h), except any Inventory as to which any of the
exclusionary criteria set forth below applies. Eligible Inventory shall not
include any Inventory of a U.S. Borrower that:
(a)    consists of work-in-process;
(b)    is excess, obsolete, unsalable, shopworn, seconds, damaged or unfit for
sale;
(c)    (x) is not of a type held for sale by the applicable U.S. Borrower in the
ordinary course of business as is being conducted by each such U.S. Borrower or
(y) is undergoing further testing, processing or rework;
(d)    is not subject to a First Priority Lien in favor of the Collateral Agent
on behalf of the Secured Creditors;
(e)    is not owned by a U.S. Borrower free and clear of all Liens and rights of
any other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure a U.S.
Borrower’s performance with respect to that Inventory), except the First
Priority Lien in favor of the Collateral Agent, on behalf of the Secured
Creditors, the junior Permitted Liens under Section 10.01(s) and First Priority
Priming Liens (subject to Reserves established by the Administrative Agent in
accordance with the provisions of this Agreement and in respect of such
Permitted Liens);
(f)    (i) is not located on premises owned, leased or rented by a U.S. Borrower
and in the case of leased or rented premises unless either (x) a reasonably
satisfactory Landlord Personal Property Collateral Access Agreement has been
delivered to the Administrative Agent or (y) Rent Reserves reasonably
satisfactory to the Administrative Agent in its Permitted Discretion have been
established with respect thereto or (ii) is stored with a bailee or
warehouseman, unless either (x) a reasonably satisfactory and acknowledged
bailee or warehouseman letter has been received by the Administrative Agent or
(y) Reserves reasonably satisfactory to the Administrative Agent in its
Permitted Discretion have been established with respect thereto, or (iii) is
located at an owned location subject to a mortgage or other security interest in
favor of a creditor other than the Collateral Agent or the junior Permitted
Liens under Section 10.01(s) unless either (x) a Landlord Personal Property
Collateral Access Agreement has been delivered to the Administrative Agent or
(y) Reserves reasonably satisfactory to the Administrative Agent have been
established with respect thereto;
(g)    is placed on consignment unless Reserves reasonably satisfactory to the
Administrative Agent have been established with respect thereto;
(h)    is in transit;
(i)    is covered by a negotiable document of title, unless, at the
Administrative Agent’s request, such document has been delivered to the
Collateral Agent or an agent thereof and such U.S. Borrower takes such other
actions as the Administrative Agent reasonably requests in order to create a
perfected First Priority security interest in favor of the Collateral Agent in
such Inventory with all necessary endorsements, free and clear of all Liens
except those in favor of the Collateral Agent on behalf of the Secured
Creditors, the junior Permitted Liens under Section 10.01(s) and First Priority
Priming Liens (subject to Reserves established by the Administrative Agent in
accordance with the provisions of this Agreement and in respect of such
Permitted Liens) and the amount of any shipping fees, costs and expenses shall
be reflected in Reserves;

-21-

--------------------------------------------------------------------------------




(j)    consists of goods that are slow moving or constitute spare parts (not
intended for sale), packaging and shipping materials, or supplies used or
consumed in a U.S. Borrower’s business;
(k)    consists of any gross profit mark-up in connection with the sale and
distribution thereof to any division of any U.S. Borrower or Subsidiary
thereof;    
(l)    is manufactured, assembled or otherwise produced in violation of the Fair
Labor Standards Act and subject to the “hot goods” provisions contained in Title
25 U.S.C. 215(a)(i);
(m)    is not covered by casualty insurance required by the terms of this
Agreement;
(n)    consists of goods which have been returned or rejected by the buyer and
are not in salable condition;
(o)    breaches in any material respect any of the representations or warranties
pertaining to such Inventory set forth in any Credit Document;
(p)    does not conform in all material respects to all standards imposed by any
governmental agency, division or department thereof which has regulatory
authority over such goods or the use or sale thereof;
(q)    is Commingled Inventory;
(r)    is located outside the United States of America;
(s)    is subject to a license agreement or other arrangement with a third party
which, in the Administrative Agent’s Permitted Discretion, restricts the ability
of the Administrative Agent or the Collateral Agent to exercise its rights under
the Credit Documents with respect to such Inventory unless such third party has
entered into an agreement in form and substance reasonably satisfactory to the
Administrative Agent permitting the Administrative Agent or the Collateral Agent
to exercise its rights with respect to such Inventory or the Administrative
Agent has otherwise agreed to allow such Inventory to be eligible in the
Administrative Agent’s Permitted Discretion;
(t)    consists of Hazardous Materials or goods that can be transported or sold
only with licenses that are not readily available;
(u)    is expired pursuant to the manufacturer’s expiration date;
(v)    is repriced down or the market value of which is lower than the cost
thereof (to the extent of the amount of such write-down or reduction in market
value);or
(w)    is otherwise unacceptable to the Administrative Agent in its Permitted
Discretion.
The Administrative Agent shall have the right to establish, modify or eliminate
Reserves against Eligible Inventory from time to time in its Permitted
Discretion. The criteria for Eligible Inventory may only be revised or any new
criteria for Eligible Inventory may only be established by the Administrative
Agent in its Permitted Discretion based on either (i) an event, condition or
other circumstance arising after the date hereof, or (ii) an event, condition or
other circumstance existing on the date hereof to the extent the Administrative
Agent has no written notice thereof from a Borrower prior to the date hereof, in
either cause under clause (i) or (ii) which adversely affects or could
reasonably be expected to adversely affect the

-22-

--------------------------------------------------------------------------------




Inventory as determined by the Administrative Agent in its Permitted Discretion.
“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Company and its Subsidiaries and
Affiliates and any natural person.
“Eligible U.S. Accounts” shall mean the Eligible Accounts owned by the U.S.
Borrowers.
“End Date” shall have the meaning provided in the definition of Applicable
Margin.
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any noncompliance with, or liability arising under,
Environmental Law or to any permit issued, or any approval given, under any
Environmental Law (hereafter, “Claims”), including, without limitation, (a) any
and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to human health, safety or the environment due to the presence of
Hazardous Materials.
“Environmental Law” shall mean any Federal, state, provincial, foreign or local
statute, law (including principles of common law), rule, regulation, ordinance,
code, directive, judgment, order or agreement, now or hereafter in effect and in
each case as amended, and any judicial or administrative interpretation thereof,
in each case having the force and effect of law and relating to the protection
of the environment, or of human health (as it relates to the exposure to
environmental hazards) or to the presence, Release or threatened Release, or the
manufacture, use, transportation, treatment, storage, disposal or recycling of
Hazardous Materials, or the arrangement for any such activities.
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest, but excluding, for the avoidance
of doubt, any Permitted Convertible Notes to the extent that the same have not
yet been converted into shares of Company Common Stock.
“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with the Company or any of its
Subsidiaries under Section 414 of the Code or Section 4001 of ERISA.
“ERISA Event” shall mean any one or more of the following:
(a)    any Reportable Event;

-23-

--------------------------------------------------------------------------------




(b)    the filing of a notice of intent to terminate any Plan, if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or the termination of any Plan under Section 4041(c) of
ERISA;
(c)    institution of proceedings by the PBGC under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan;
(d)    the failure to make a required contribution to any Plan that would result
in the imposition of a lien or other encumbrance or the provision of security
under Section 430 of the Code or Section 303 or 4068 of ERISA, or the arising of
such a lien or encumbrance; the failure to satisfy the minimum funding standard
under Section 412 of the Code or Section 302 of ERISA, whether or not waived; or
the filing of any request for or receipt of a minimum funding waiver under
Section 412 of the Code with respect to any Plan, or that such filing may be
made; or a determination that any Plan is, or is expected to be, considered an
at-risk plan within the meaning of Section 430 of the Code or Section 303 of
ERISA; the Company, any of its Subsidiaries or any ERISA Affiliate incurring any
liability under Section 436 of the Code, or a violation of Section 436 of the
Code with respect to a Plan; or the failure to make any required contribution to
a Multiemployer Plan;
(e)    engaging in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA with respect to or relating to
a Plan or assets of a Plan;
(f)    the complete or partial withdrawal of the Company or any of its
Subsidiaries or any ERISA Affiliate from a Multiemployer Plan, the
reorganization or insolvency under Title IV of ERISA of any Multiemployer Plan;
or the receipt by the Company or any of its Subsidiaries or any ERISA Affiliate,
of any notice, or the receipt by any Multiemployer Plan from any of the Company,
any of its Subsidiaries or any ERISA Affiliate of any notice, that a
Multiemployer Plan is in endangered or critical status under Section 432 of the
Code or Section 305 of ERISA; or
(g)    the Company, any of its Subsidiaries or an ERISA Affiliate incurring any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA).
“Euros” and the designation “€” shall mean the currency introduced on January 1,
1999 at the start of the third stage of European economic and monetary union
pursuant to the Treaty (expressed in euros).
“Event of Default” shall have the meaning provided in Section 11.
“Excess Availability” shall mean, as of any date of determination (but otherwise
subject to Section 3.02(b)), the amount by which (a) Availability at such time
exceeds (b) the Aggregate Exposure at such time.
“Excluded Accounts” shall mean all Deposit Accounts, securities accounts and
commodities accounts established (or otherwise maintained) by the Company or any
of its Subsidiaries other than Core Deposit Accounts and DB Accounts.
“Excluded Taxes” shall have the meaning provided in Section 5.04(a).
“Executive Order” shall have the meaning provided in Section 8.23(a).

-24-

--------------------------------------------------------------------------------




“Existing Convertible Notes” shall mean, collectively, the 2013 Convertible
Notes, the 2015 Convertible Notes, the 2017 Convertible Notes and the 2018
Convertible Notes.
“Existing Convertible Notes Documents” shall mean, collectively, the 2013
Convertible Notes Documents, the 2015 Convertible Notes Documents, the 2017
Convertible Notes Documents and the 2018 Convertible Notes Documents.
“Existing Convertible Notes Indentures” shall mean, collectively, the 2013
Convertible Notes Indenture, the 2015 Convertible Notes Indenture, the 2017
Convertible Notes Indenture and the 2018 Convertible Notes Indenture.
“Existing Indebtedness” shall have the meaning provided in Section 8.20.
“Existing Letters of Credit” shall have the meaning provided in Section
3.01(a)(B).
“Expenses” shall mean all present and future reasonable and invoiced out of
pocket expenses incurred by or on behalf of the Administrative Agent, the
Collateral Agent or any Issuing Lender in connection with this Agreement, any
other Credit Document or otherwise in its capacity as the Administrative Agent
under this Agreement or the Collateral Agent under any Security Document or as
an Issuing Lender under this Agreement, whether incurred heretofore or
hereafter, which expenses shall include, without limitation, the expenses set
forth in Section 13.01, the cost of record searches, the reasonable fees and
expenses of attorneys and paralegals, all reasonable and invoiced costs and
expenses incurred by the Administrative Agent and the Collateral Agent in
opening bank accounts, depositing checks, electronically or otherwise receiving
and transferring funds, and any other charges imposed on the Administrative
Agent and/or the Collateral Agent due to insufficient funds of deposited checks
and the standard fee of the Administrative Agent and the Collateral Agent
relating thereto, collateral examination fees and expenses required to be paid
hereunder by the Borrowers, reasonable fees and expenses of accountants and
appraisers, reasonable fees and expenses of other consultants, experts or
advisors employed or retained by the Administrative Agent or the Collateral
Agent, fees and taxes related to the filing of financing statements, costs of
preparing and recording any other Credit Documents, all expenses, costs and fees
set forth in this Agreement and the other Credit Documents, all other fees and
expenses required to be paid pursuant to any other letter agreement and all fees
and expenses incurred in connection with releasing Collateral and the amendment
or termination of any of the Credit Documents.
“Extended Final Maturity Date” shall mean, with respect to any Extended Loan or
Extended Revolving Loan Commitment, the agreed upon date occurring after the
Initial Maturity Date as specified in the applicable definitive documentation
thereof.
“Extended Loan” shall mean each Revolving Loan and each Swingline Loan pursuant
to an Extended Revolving Loan Commitment.
“Extended Revolving Loan Commitment” shall have the meaning provided in Section
2.19(c)(i).
“Extension” shall have the meaning provided in Section 2.19(a).
“Extension Offer” shall have the meaning provided in Section 2.19(a).
“Face Amount” shall mean, in respect of a Draft, Bankers’ Acceptance or B/A
Equivalent Note, as the case may be, the amount payable to the holder thereof on
its maturity. The Face Amount of any

-25-

--------------------------------------------------------------------------------




Bankers’ Acceptance Loan shall be equal to the aggregate Face Amounts of the
underlying Bankers’ Acceptances, B/A Equivalent Notes or Drafts, as the case may
be.
“Facing Fee” shall have the meaning provided in Section 4.01(c).
“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), (i) the price thereof to the extent that the same is
readily available on an active trading market or (ii) if such price is not so
readily available, the price at which a willing buyer, not an Affiliate of the
seller, and a willing seller who does not have to sell, would agree to purchase
and sell such asset, as determined in good faith by the board of directors or
other governing body or, pursuant to a specific delegation of authority by such
board of directors or governing body, a designated senior executive officer, of
the Company or the Subsidiary of the Company selling such asset.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as enacted on the
Effective Date (or any amended or successor provision that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the immediately preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
“Fees” shall mean all amounts payable pursuant to or referred to in Section
4.01.
“Final Maturity Date” shall mean the Initial Maturity Date; provided that, with
respect to any Extended Revolving Loan Commitment, the Final Maturity Date with
respect thereto instead shall be the Extended Final Maturity Date.
“First Priority” shall mean, with respect to any Lien purported to be created on
any Collateral pursuant to any Security Document, that such Lien is prior in
right to any other Lien thereon, other than (i) any Permitted Liens (excluding
Permitted Liens under Section 10.01(s)) applicable to such Collateral which as a
matter of law (and giving effect to any actions taken pursuant to the last
paragraph of Section 10.01) have priority over the respective Liens on such
Collateral created pursuant to the relevant Security Document and (ii) any Lien
on property that would otherwise constitute Eligible Inventory but is subject to
a lease that grants to the landlord thereunder a first priority perfected
security interest in such property (such Liens described in clauses (i) and (ii)
above, “First Priority Priming Liens”).
“First Priority Priming Liens” shall have the meaning provided in the definition
of First Priority.
“Fixed Charge Coverage Ratio” shall mean, for any period, the ratio of (a)(i)
Consolidated EBITDA for such period minus (ii) the aggregate amount of all
Capital Expenditures made by the Company and its Subsidiaries during such period
(other than Capital Expenditures to the extent financed with the proceeds of any
sale or issuance of Equity Interests, the proceeds of any asset sale (other than
the sale of inventory in the ordinary course of business), the proceeds of any
Recovery Event or the proceeds of any incurrence of Indebtedness (other than the
incurrence of any Loans) minus (iii) the aggregate amount of all

-26-

--------------------------------------------------------------------------------




cash payments made by the Company and its Subsidiaries in respect of income
taxes or income tax liabilities (net of cash income tax refunds) during such
period (but excluding such cash payments related to asset sales not in the
ordinary course of business) minus (iv) the aggregate amount of all cash
Dividends paid by the Company or any of its Subsidiaries to any Person other
than the Company or any of its Subsidiaries as permitted under Section 10.03 for
such period to (b) Fixed Charges for such period.
“Fixed Charges” shall mean, for any period, the sum of (a) any amortization or
other scheduled or mandatory payments made during such period on all
Indebtedness of the Company and its Subsidiaries for such period (including the
principal component of all obligations in respect of all Capitalized Lease
Obligations, but excluding (x) the payment of any Permitted Convertible Notes at
their respective final maturity date, and (y) customary mandatory repayments
associated with customary excess cash flow provisions and with asset sales,
insurance and condemnation events, the incurrence of Indebtedness for borrowed
money and the issuance of Equity Interests (but only to the extent made with the
net cash proceeds from such asset sales, insurance and condemnation events,
incurrences of Indebtedness and issuance of Equity Interests)), plus
(b) Consolidated Interest Expense of the Company and its Subsidiaries for such
period.
“Foreign Lender” shall mean any Lender that is not a U.S. Person.
“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Company or any one or more of its Subsidiaries
primarily for the benefit of employees of the Company or such Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
“Foreign Pledge Agreement” shall mean a local law pledge or charge agreement
granting to the Collateral Agent (or a sub-agent thereof), for the benefit of
the Secured Creditors, a Lien on Equity Interests in a Foreign Subsidiary of the
Company incorporated under the laws of Luxembourg or the United Kingdom, which
agreement shall be in form and substance reasonably satisfactory to the
Administrative Agent, as the same may be amended, modified or supplemented from
time to time in accordance with the terms hereof and thereof.
“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary of such Person.
“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of Sections 9.13 and 10 and the calculation of the Fixed
Charge Coverage Ratio and the Total Secured Leverage Ratio, in each case
including defined terms as used therein, are subject to Section 13.07(a).
“Governmental Authority” shall mean the government of the United States of
America, Canada, any other nation or any political subdivision thereof, whether
state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
“Guarantor” shall mean and include each U.S. Guarantor and each Canadian
Guarantor.
“Guaranty” shall mean the U.S. Guaranty and the Canadian Guaranty.

-27-

--------------------------------------------------------------------------------




“Hazardous Materials” shall mean any chemicals, materials, wastes, pollutants,
contaminants, or substances in any form that is prohibited, limited or regulated
pursuant to any Environmental Law by virtue of their toxic or otherwise
deleterious characteristics, including without limitation any petroleum or
petroleum products, radioactive materials, asbestos in any form that is or could
become friable, urea formaldehyde foam insulation, dielectric fluid containing
levels of polychlorinated biphenyls, and radon gas.
“Highest Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.
“Historical Excess Availability” shall mean, for the purposes of the definition
of Applicable Margin, in the case of each Start Date, an amount equal to (x) the
sum of each day’s Excess Availability during the most recently ended fiscal
quarter of the Company divided by (y) the number of days in such fiscal quarter;
provided that Excess Availability shall be determined on a Pro Forma Basis in
accordance with the requirements of the definition of “Pro Forma Basis”
contained herein.
“Immaterial Subsidiary” shall mean, as of any date of determination, any
Wholly-Owned Domestic Subsidiary of the Company or any Wholly-Owned Canadian
Subsidiary of the Company (in either case, other than a Borrower) (x) that has
not guaranteed any other Indebtedness of any Borrower and (y) whose consolidated
total assets (as set forth in the most recent consolidated balance sheet of the
Company and its Subsidiaries delivered to the Lenders pursuant to this Agreement
and computed in accordance with GAAP), when added to the consolidated total
assets of all other Immaterial Subsidiaries (as set forth in the most recent
consolidated balance sheet of the Company and its Subsidiaries delivered to the
Lenders pursuant to this Agreement and computed in accordance with GAAP), do not
constitute more than 5.0% of the Consolidated Total Assets.
“Incremental Commitment” shall mean, for any Lender, any Revolving Loan
Commitment provided by such Lender after the Effective Date in an Incremental
Commitment Agreement delivered pursuant to Section 2.14; it being understood,
however, that on each date upon which an Incremental Commitment of any Lender
becomes effective, such Incremental Commitment of such Lender shall be added to
(and thereafter become a part of) the Revolving Loan Commitment of such Lender
for all purposes of this Agreement as contemplated by Section 2.14.
“Incremental Commitment Agreement” shall mean each Incremental Commitment
Agreement in substantially the form of Exhibit F (appropriately completed, and
with such modifications as may be reasonably satisfactory to the Administrative
Agent) executed and delivered in accordance with Section 2.14.
“Incremental Commitment Date” shall mean each date upon which an Incremental
Commitment under an Incremental Commitment Agreement becomes effective as
provided in Section 2.14(b).
“Incremental Commitment Requirements” shall mean, with respect to any provision
of an Incremental Commitment on a given Incremental Commitment Date, the
satisfaction of each of the following conditions on the Incremental Commitment
Date of the respective Incremental Commitment Agreement: (i) no Default or Event
of Default exists or would exist after giving effect thereto; (ii) all of the
representations and warranties contained in the Credit Documents shall be true
and correct in all material respects at such time (unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
have been true and correct in all material respects as of such earlier date) (it
being understood that any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or any similar

-28-

--------------------------------------------------------------------------------




language shall be true and correct in all respects as of such date); (iii) the
delivery by the Company to the Administrative Agent of an acknowledgment, in
form and substance reasonably satisfactory to the Administrative Agent and
executed by each Credit Party, acknowledging that such Incremental Commitment
and all Revolving Loans subsequently incurred, and Letters of Credit issued, as
applicable, pursuant to such Incremental Commitment shall constitute Obligations
and Guaranteed Obligations (as defined under each Guaranty) under the Credit
Documents and secured on a pari passu basis with the applicable Obligations
under the Security Documents; (iv) the delivery by each Credit Party to the
Administrative Agent of such other officers’ certificates, board of director (or
equivalent governing body) resolutions, evidence of good standing (to the extent
available under applicable law) and opinions of counsel (which shall be
substantially similar to such opinions of counsel delivered on the Effective
Date) as the Administrative Agent shall reasonably request; (v) the Company
shall have delivered a certificate executed by an Authorized Officer of the
Company, certifying to such officer’s knowledge, compliance with the
requirements of preceding clauses (i) and (ii); and (vi) the completion by each
Credit Party of (x) such other conditions precedent that may be included in the
respective Increased Commitment Agreement and (y) such other actions as the
Administrative Agent may reasonably request in connection with such Incremental
Commitment in order to create, continue or maintain the security interest of the
Collateral Agent in the Collateral and the perfection thereof (including,
without limitation, any amendments to the Security Documents and such other
documents and assurances reasonably requested by the Administrative Agent to be
delivered in connection therewith).
“Incremental Lender” shall have the meaning provided in Section 2.14(b).
“Incremental Security Documents” shall have the meaning provided in Section
2.14(b).
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations issued for the account of such Person
and all unpaid drawings and unreimbursed payments in respect of such letters of
credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations, (iii) all indebtedness of the types described in clause
(i), (ii), (iv), (v), (vi), (vii) or (viii) of this definition secured by any
Lien on any property owned by such Person, whether or not such indebtedness has
been assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such indebtedness, such indebtedness shall
be deemed to be in an amount equal to the lesser of (x) the Fair Market Value of
the property to which such Lien relates and (y) the amount of the indebtedness
secured), (iv) all Capitalized Lease Obligations of such Person, (v) all
non-ordinary course obligations of such Person to pay a specified purchase price
for goods or services, whether or not delivered or accepted, i.e., take-or-pay
and similar obligations incurred outside the ordinary course of business, (vi)
all Contingent Obligations of such Person in respect of Indebtedness set forth
in another clause of this definition, (vii) all obligations under any Interest
Rate Protection Agreement, any Other Hedging Agreement or under any similar type
of agreement (and with the amount of any such obligations to be equal at any
time to the termination value of such agreement or arrangement giving rise to
such obligations that would be payable by such Person at such time) and (viii)
all Off-Balance Sheet Liabilities of such Person. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is directly
liable therefor pursuant to applicable law, contract or organizational documents
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. Notwithstanding the foregoing, Indebtedness
shall not include (i) trade payables, accrued expenses and deferred tax and
other credits incurred by any Person in accordance with customary practices and
in the ordinary course of business of such Person, (ii) any earn-out obligations
until such obligation becomes a non-contingent liability on the balance sheet of
such Person in accordance with GAAP

-29-

--------------------------------------------------------------------------------




or (iii) obligations incurred among the Credit Parties and their respective
Subsidiaries in the ordinary course of business and consistent with past
practice for the purchase of goods and services.
“Indemnified Person” shall have the meaning provided in Section 13.01(c).
“Individual Exposure” of any Lender shall mean, at any time, the sum of (a) the
aggregate principal amount of all Revolving Loans made by such Lender and then
outstanding (for this purpose, using the U.S. Dollar Equivalent of amounts
denominated in Canadian Dollars), (b) such Lender’s RL Percentage of the
aggregate principal amount of all Swingline Loans then outstanding (for this
purpose, using the U.S. Dollar Equivalent of amounts denominated in Canadian
Dollars) and (c) such Lender’s RL Percentage of the aggregate amount of all
Letter of Credit Outstandings at such time.
“Initial Maturity Date” shall mean August 13, 2015; provided, however, (i) to
the extent that any of the 2013 Convertible Notes are outstanding on January 31,
2013, then, unless the aggregate amount of Unrestricted cash and Cash
Equivalents of the Credit Parties held in Deposit Accounts that are subject to a
Cash Management Control Agreement in favor of the Collateral Agent or otherwise
constitute a DB Account exceeds $350,000,000 on such date, the Initial Maturity
Date instead shall be January 31, 2013, and (ii) to the extent that any of the
Company’s 2015 Convertible Notes are outstanding on December 15, 2014, then the
Initial Maturity Date instead shall be December 15, 2014.
“Initial Primary Warehouse” shall have the meaning provided in the term Eligible
Inventory.
“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any state or foreign
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief,
including any proceeding commenced by or against any Person under any Canadian
Insolvency Law.
“Intercompany Debt” shall mean any Indebtedness, payables or other obligations,
whether now existing or hereafter incurred, owed by the Company or any
Subsidiary of the Company to the Company or any other Subsidiary of the Company.
“Intercompany Loans” shall have the meaning provided in Section 10.05(h).
“Intercreditor Agreement” shall mean an intercreditor agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Collateral Agent, the U.S. Credit Parties and each collateral agent or trustee
for the holders of any Permitted Additional Secured Indebtedness, as amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.
“Interest Determination Date” shall mean, with respect to any LIBOR Loan, the
second Business Day prior to the commencement of any Interest Period relating to
such LIBOR Loan.
“Interest Period” shall have the meaning provided in Section 2.09.
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
“Inventory” shall mean “inventory” as such term is defined in Article 9 of the
UCC.

-30-

--------------------------------------------------------------------------------




“Investments” shall have the meaning provided in Section 10.05.
“Issuing Lender” shall mean each of (i) DBNY (except as otherwise provided in
Section 12.09), (ii) Bank of America, N.A., (iii) Wells Fargo Bank, National
Association, and (iv) any other Lender reasonably acceptable to the
Administrative Agent which agrees to issue Letters of Credit hereunder; provided
that, if any Extension is effected in accordance with Section 2.19, then on the
occurrence of the Initial Maturity Date, each Issuing Lender shall have the
right to resign as such on, or on any date within 20 Business Days after, the
Initial Maturity Date, upon not less than 30 days’ prior written notice thereof
to the Company and the Administrative Agent and, in the event of any such
resignation and upon the effectiveness thereof, the resigning Issuing Lender
shall retain all of its rights hereunder and under the other Credit Documents as
Issuing Lender with respect to all Letters of Credit theretofore issued by it
(which Letters of Credit shall remain outstanding in accordance with the terms
hereof until their respective expirations) but shall not be required to issue
any further Letters of Credit hereunder. If at any time and for any reason
(including as a result of resignations as contemplated by the last proviso to
the preceding sentence), an Issuing Lender has resigned in such capacity in
accordance with the preceding sentence and no Issuing Lenders exist at such
time, then no Person shall be an Issuing Lender hereunder obligated to issue
Letters of Credit unless and until (and only for so long as) a Lender (or
Affiliate of a Lender) reasonably satisfactory to the Administrative Agent and
the Company agrees to act as Issuing Lender hereunder. Any Issuing Lender may,
in its discretion, arrange for one or more Letters of Credit to be issued by one
or more Affiliates of such Issuing Lender (and such Affiliate shall be deemed to
be an “Issuing Lender” for all purposes of the Credit Documents).
“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit N (appropriately completed).
“Judgment Currency” shall have the meaning provided in Section 13.20.
“Judgment Currency Conversion Date” shall have the meaning provided in Section
13.20.
“Landlord Personal Property Collateral Access Agreement” shall mean a Landlord
Waiver and Consent Agreement substantially in the form of Exhibit M, with such
amendments, modifications or supplements thereto, or such other form, in each
case as may be reasonably acceptable to the Administrative Agent.
“L/C Supportable Obligations” shall mean (i) obligations (including
Indebtedness) of the Company or any of its Subsidiaries with respect to workers
compensation, surety bonds and other similar statutory obligations and (ii) such
other obligations (including Indebtedness) of the Company or any of its
Subsidiaries as are otherwise permitted to exist pursuant to the terms of this
Agreement (other than obligations (including Indebtedness) in respect of (w) any
Permitted Convertible Notes, (x) any Permitted Additional Indebtedness, (y) any
Indebtedness or other obligations that are contractually subordinated in right
of payment to the Obligations and (z) any Equity Interests).
“Lead Arrangers” shall mean Deutsche Bank Securities Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Morgan Stanley Senior Funding, Inc.,
each in its capacity as a Joint Lead Arranger and Joint Book Runner for the
credit facilities hereunder and any successor thereto.
“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land
(including all improvements and/or fixtures thereon).
“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person that becomes a “Lender” hereunder pursuant to Section 2.13,
Section 2.14 or Section 13.04(b).

-31-

--------------------------------------------------------------------------------




“Lender Default” shall mean, as to any Lender, (i) the refusal (which has not
been retracted) of such Lender or the failure of such Lender (which has not been
cured) to make available its portion of any Borrowing (including any Mandatory
Borrowing) or to fund its portion of any unreimbursed payment with respect to a
Letter of Credit pursuant to Section 3.04(c), in each case, within two Business
Days of the date of such Borrowing or the date such funding was required to be
made, as applicable, unless, in the case of any Borrowing, such Lender notifies
the Administrative Agent and the Company in writing that such failure is the
result of a determination by such Lender in good faith that one or more
conditions precedent to funding (which conditions precedent shall be identified
to the Administrative Agent and the applicable Borrowers in writing) has not
been satisfied, (ii) such Lender or a direct or indirect parent company thereof
having been deemed insolvent or having become the subject of an Insolvency
Proceeding, a takeover by a regulatory authority or has appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such
capacity; provided that a Lender Default shall not be deemed to have occurred
solely by virtue of the ownership or acquisition of any equity interest in a
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender, (iii) such Lender
having notified the Administrative Agent, the Swingline Lender, any Issuing
Lender and/or any Credit Party (x) that it does not intend to comply with its
obligations under Sections 2.01(a) or (c), Section 2.04 or Section 3, as the
case may be, in circumstances where such non-compliance would constitute a
breach of such Lender’s obligations under the respective Section or (y) of the
events described in preceding clause (ii) or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (iv) the
failure to pay to the Administrative Agent, any Issuing Lender, the Swingline
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swingline
Loans) within two Business Days of the date when due, or (v) has failed, within
three Business Days after written request by the Administrative Agent or the
Company, to confirm in writing to the Administrative Agent and the Company that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (v)
upon receipt of such written confirmation by the Administrative Agent and the
Company); provided that, for purposes of (and only for purposes of) Sections
2.15(a) and (b) and any documentation entered into pursuant to the Letter of
Credit Back Stop Arrangements (and the term “Defaulting Lender” as used
therein), the term “Lender Default” shall also include, as to any Lender, (i)
any previously cured “Lender Default” of such Lender under this Agreement,
unless such Lender Default has ceased to exist for a period of at least 90
consecutive days, and (ii) the failure of such Lender to make available its
portion of any Borrowing (including any Mandatory Borrowing) or to fund its
portion of any unreimbursed payment with respect to a Letter of Credit pursuant
to Section 3.04(c) within one Business Day of the date (x) the Administrative
Agent (in its capacity as a Lender) or (y) Lenders constituting the Required
Lenders with Revolving Loan Commitments has or have, as applicable, funded its
or their portion thereof.
“Letter of Credit” shall have the meaning provided in Section 3.01(a).
“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 2.15(a)(ii).

-32-

--------------------------------------------------------------------------------




“Letter of Credit Exposure” shall mean, at any time, the aggregate amount of all
Letter of Credit Outstandings at such time in respect of Letters of Credit. The
Letter of Credit Exposure of any Lender at any time shall be its RL Percentage
of the aggregate Letter of Credit Exposure at such time.
“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).
“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit at such time and (ii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit at
such time.
“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).
“LIBO Rate” shall mean, with respect to any Borrowing of LIBOR Loans for any
Interest Period, (a) the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the Reuters
Screen LIBOR01 for deposits in U.S. Dollars (or such other comparable page as
may, in the reasonable opinion of the Administrative Agent, replace such page
for the purpose of displaying such rates) for a period equal to such Interest
Period; provided that to the extent that an interest rate is not ascertainable
pursuant to the foregoing provisions of this definition, the “LIBO Rate” shall
be the interest rate per annum determined by the Administrative Agent to be the
average of the rates per annum at which deposits in U.S. Dollars are offered for
such relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period, divided by (b) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D).
“LIBOR Loan” shall mean each Loan (other than a Swingline Loan and a Bankers’
Acceptance Loan) designated as such by the applicable Borrower at the time of
the incurrence thereof or conversion thereto.
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).
“Loan” shall mean each Revolving Loan and each Swingline Loan.
“Mandatory Borrowing” shall have the meaning provided in Section 2.01(c).
“Margin Stock” shall have the meaning provided in Regulation U.
“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect on, the business, operations, property, assets,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Company and its Subsidiaries taken as a whole or (b) a material adverse effect
(i) on the rights or remedies of the Lenders, the Administrative Agent or the
Collateral Agent hereunder or under any other Credit Document, (ii) on the
ability of the Credit Parties taken as a whole to perform their obligations to
the Lenders, the Administrative Agent or the Collateral Agent hereunder or under
any other Credit

-33-

--------------------------------------------------------------------------------




Document, or (iii) upon the legality, validity, binding effect or enforceability
against any Credit Party of any Credit Document to which it is a party.
“Material Subsidiary” shall mean any Subsidiary of the Company that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation S-X is in effect
on the Effective Date; provided that each of the conditions of such Rule 1-02
shall be measured with a standard of 5% rather than 10%.
“Maximum Letter of Credit Amount” shall have the meaning provided in Section
3.02(a).
“Maximum Rate” shall have the meaning provided in Section 13.22.
“Maximum Swingline Amount” shall mean $15,000,000.
“Minimum Borrowing Amount” shall mean (i) for Base Rate Loans and Canadian Prime
Rate Loans (in each case, other than Swingline Loans), $500,000 (or the U.S.
Dollar Equivalent thereof), (ii) for LIBOR Loans, $1,000,000, (iii) for Bankers’
Acceptance Loans, Cdn.$1,000,000, and (iv) for Swingline Loans, $100,000 (or the
U.S. Dollar Equivalent thereof); provided that during a Dominion Period there
shall be no Minimum Borrowing Amount with respect to clause (iv) above.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean any deed of trust, mortgage, deed to secure debt, or other
document creating a Lien on Real Property.
“Mortgage Policy” shall mean a Lender’s title insurance policy (Form 1992).
“Mortgaged Property” shall mean any Real Property owned or leased by any Credit
Party which is encumbered (or required to be encumbered) by a Mortgage pursuant
to the terms of this Agreement or any Security Document.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA, which is contributed to (or to which there is or may be an
obligation to contribute to) by the Company or any of its Subsidiaries or an
ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Company, any of its Subsidiaries or an
ERISA Affiliate contributed to or had an obligation to contribute to such plan.
For greater certainty, “Multiemployer Plan” does not include a Canadian
Multiemployer Plan.
“NAIC” shall mean the National Association of Insurance Commissioners.
“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, the
cash proceeds received by the respective Person in connection with such Recovery
Event (net of (a) reasonable costs and taxes incurred in connection with such
Recovery Event and (b) required payments of any Indebtedness (other than
Indebtedness secured pursuant to the Security Documents and the Permitted
Additional Secured Indebtedness Documents) which is secured by the respective
assets the subject of such Recovery Event).
“Net Orderly Liquidation Value” shall mean the “net orderly liquidation value”
determined by an unaffiliated valuation company reasonably acceptable to the
Administrative Agent after performance of an inventory valuation to be done at
the Administrative Agent’s request (or as otherwise required hereunder) and the
Borrowers’ expense, less the amount estimated by such valuation company for
marshalling,

-34-

--------------------------------------------------------------------------------




reconditioning, carrying, and sales expenses designated to maximize the resale
value of such Inventory and assuming that the time required to dispose of such
Inventory is customary with respect to such Inventory and expressed as a
percentage of the net book value of such Inventory.
“Net Sale Proceeds” shall mean, for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale or other disposition of assets, net of (i)
reasonable transaction costs (including, without limitation, any underwriting,
brokerage or other customary selling commissions, reasonable legal, advisory and
other fees and expenses (including title and recording expenses), associated
therewith and sales, VAT and transfer taxes arising therefrom), (ii) payments of
unassumed liabilities relating to the assets sold or otherwise disposed of at
the time of, or within 30 days after, the date of such sale or other
disposition, (iii) the amount of such gross cash proceeds required to be used to
permanently repay any Indebtedness (other than Indebtedness secured pursuant to
the Security Documents and the Permitted Additional Secured Indebtedness
Documents) which is secured by the respective assets which were sold or
otherwise disposed of, and (iv) the estimated net marginal increase in income
taxes which will be payable by the Company’s consolidated group or any
Subsidiary of the Company with respect to the fiscal year of the Company in
which the sale or other disposition occurs as a result of such sale or other
disposition; provided, however, that such gross proceeds shall not include any
portion of such gross cash proceeds which the Company determines in good faith
should be reserved for post-closing adjustments (to the extent the Company
delivers to the Administrative Agent a certificate signed by an Authorized
Officer of the Company as to such determination), it being understood and agreed
that on the day that all such post-closing adjustments have been determined
(which shall not be later than six months following the date of the respective
asset sale), the amount (if any) by which the reserved amount in respect of such
sale or disposition exceeds the actual post-closing adjustments payable by the
Company or any of its Subsidiaries shall constitute Net Sale Proceeds on such
date received by the Company and/or any of its Subsidiaries from such sale or
other disposition.
“Non-B/A Lender” shall mean any Lender which is unwilling or unable to create
Bankers’ Acceptances by accepting Drafts and which has identified itself as a
“Non-B/A Lender” by written notice to the Administrative Agent and the Company.
“Non-Defaulting Lender” shall mean and include each Lender, other than a
Defaulting Lender.
“Non-Wholly-Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.
“Note” shall mean each Canadian Borrower Revolving Note, each U.S. Borrower
Revolving Note, the Canadian Borrower Swingline Note and the U.S. Borrower
Swingline Note.
“Notice Date” shall have the meaning provided in Section 2.19(a).
“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).
“Notice of Conversion/Continuation” shall have the meaning provided in Section
2.06.
“Notice Office” shall mean the office of the Administrative Agent located at
5022 Gate Parkway, Suite 200, Jacksonville, Florida 32256, Attention: Maxeen
Jacques, Telephone No.: (904) 527-6411, and Telecopier No.: (732) 380-3355, with
a copy to the office of the Administrative Agent located at 60 Wall Street, New
York, New York 10005, Attention: Courtney Meehan, Telephone No.: (212) 250-2188

-35-

--------------------------------------------------------------------------------




and Fax No.: (212) 797-5690; provided that in the case of all Borrowings of
Canadian Borrower Loans, a copy of such notice also shall be delivered
simultaneously to DB Canada located at 199 Bay Street, Suite 4700, Commerce
Court West, P.O. Box 263, Toronto, Ontario, Canada M5L 1E9, Attention: Loan
Operations, Telephone No.: (416) 682-8252, and Telecopier No.: (416) 682-8484,
or (in either case) such other office or person as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto.
“Obligation Currency” shall have the meaning provided in Section 13.20.
“Obligations” shall mean (x) the principal (or Face Amount, as applicable) of,
premium, if any, and interest on the Notes issued by, and the Loans made to,
each Borrower under this Agreement, and all reimbursement obligations and Unpaid
Drawings with respect to Letters of Credit, and (y) all other payment
obligations (including, without limitation, obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness owing by each Borrower and each other Credit Party
to the Administrative Agent, the Collateral Agent, any Issuing Lender, the
Swingline Lender or any Lender under this Agreement and each other Credit
Document to which any Borrower or other Credit Party is a party (including,
without limitation, all indemnities, expenses (including Expenses), Fees and
interest thereon (including, without limitation, in each case any interest, Fees
or expenses (including Expenses) accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for in this Agreement or in such other Credit Document, whether or not such
interest, Fees or expenses (including Expenses) are an allowed claim in any such
proceeding)), whether now existing or hereafter incurred under, arising out of
or in connection with each such Credit Document, and all guarantees of the
foregoing amounts.
“OFAC” shall have the meaning provided in Section 8.23(a).
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that does not create a liability on the balance sheet
of such Person or (iii) any obligation under a Synthetic Lease.
“Other Hedging Agreements” shall mean any foreign exchange contracts (including
foreign exchange forward contracts and foreign exchange option contracts),
currency swap agreements, commodity agreements or other similar contracts or
arrangements, or arrangements designed to protect against fluctuations in
currency values or commodity prices.
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing, excise or similar taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement, or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Credit Document, except any such taxes that are
imposed pursuant to an assignment made under Section 13.04(b).
“Participant” shall have the meaning provided in Section 3.04(a).
“Participant Register” shall have the meaning provided in Section 13.04(e).
“Patriot Act” shall have the meaning provided in Section 13.18.
“Payment Conditions” shall mean that each of the following conditions are
satisfied at the time of each action or proposed action and immediately after
giving effect thereto: (i) there is no Default or Event of Default existing
immediately before or after the action or proposed action, (ii) 90-Day Excess

-36-

--------------------------------------------------------------------------------




Availability and Excess Availability on the date of the action or proposed
action (calculated after giving effect to the Borrowing of any Loans or issuance
of any Letters of Credit in connection with the action or proposed action (and
assuming that such Loans and Letters of Credit had remained outstanding
throughout the applicable 90-day period (or such shorter period, if applicable)
for which 90-Day Excess Availability is to be determined)) exceed the greater of
(A) 17.5% of Availability at such time and (B) $20,000,000, (iii) the Company
shall be in compliance with a Fixed Charge Coverage Ratio of not less than
1.10:1.00 for the Calculation Period then most recently ended on a Pro Forma
Basis as if such action or proposed action had occurred on the first day of such
Calculation Period; provided that if 90-Day Excess Availability and Excess
Availability on the date of the action or proposed action (calculated as
provided in preceding clause (ii)) is equal to or exceeds the greater of (A) 30%
of Availability at such time and (B) $37,500,000, then compliance with the Fixed
Charge Coverage Ratio set forth in this clause (iii) shall not be required, (iv)
solely with respect to any proposed payment, prepayment, redemption, repurchase
or acquisition for value of Indebtedness pursuant to Section 10.08(a), there are
no Loans outstanding immediately before and after the proposed payment,
prepayment, redemption, repurchase or acquisition for value and (v) the Company
shall have delivered to the Administrative Agent a certificate of an Authorized
Officer of the Company certifying as to compliance with preceding clauses (i)
through (iv) and demonstrating (in reasonable detail) the calculations required
by preceding clauses (ii) and (iii).
“Payment Office” shall mean (i) except as provided in clause (ii) below, the
office of the Administrative Agent located at 60 Wall Street, New York, New York
10005 and (ii) in the case of all payments with respect to Canadian Borrower
Loans, the office of DB Canada located at 199 Bay Street, Suite 4700, Commerce
Court West, P.O. Box 263, Toronto, Ontario, Canada M5L 1E9, or (in each case)
such other office as the Administrative Agent may hereafter designate in writing
as such to the other parties hereto.
“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation.
“PBGF” shall mean the Pension Benefits Guaranty Fund of Ontario.
“Permitted Acquisition” shall mean the acquisition by a Credit Party of an
Acquired Entity or Business; provided that (in each case) (a) the consideration
paid or to be paid by the Credit Party consists solely of cash (including
proceeds of Loans), Company Common Stock, Qualified Preferred Stock, the
issuance or incurrence of Indebtedness otherwise permitted by Section 10.04 and
the assumption/acquisition of any Indebtedness (calculated at face value) which
is permitted to remain outstanding in accordance with the requirements of
Section 10.04, (b) in the case of the acquisition of the Equity Interests of any
Acquired Entity or Business (including by way of merger), such Acquired Entity
or Business shall own no Equity Interests of any other Person (other than
immaterial amounts) unless either (i) such Acquired Entity or Business owns 100%
of the Equity Interests of such other Person or (ii) if such Acquired Entity or
Business owns Equity Interests in any other Person which is a Non-Wholly-Owned
Subsidiary of such Acquired Entity or Business, (A) such Acquired Entity or
Business shall not have been created or established in contemplation of, or for
purposes of, the respective Permitted Acquisition, (B) any such Non-Wholly-Owned
Subsidiary of the Acquired Entity or Business shall have been a Non-Wholly-Owned
Subsidiary of such Acquired Entity or Business prior to the date of the
respective Permitted Acquisition and shall not have been created or established
in contemplation thereof and (C) such Acquired Entity or Business and/or its
Wholly-Owned Subsidiaries own at least 80% of the total value of all the assets
owned by such Acquired Entity or Business and its Subsidiaries (for purposes of
such determination, excluding the value of the Equity Interests of
Non-Wholly-Owned Subsidiaries held by such Acquired Entity or Business and its
Wholly-Owned Subsidiaries), (c) the Acquired Entity or Business acquired
pursuant to the respective Permitted Acquisition is in a business permitted by
Section 10.11, (d) the Acquired Entity or Business acquired pursuant to the
respective Permitted Acquisition is acquired in a “non-hostile” transaction
approved by the board of directors (or similar body)

-37-

--------------------------------------------------------------------------------




of such Acquired Entity or Business and (e) all requirements of Sections 9.13,
10.02 and 10.12 applicable to Permitted Acquisitions are satisfied.
Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Company and the Required
Lenders agree in writing, prior to the consummation thereof, that such
acquisition shall constitute a Permitted Acquisition for purposes of this
Agreement.
“Permitted Additional Indebtedness” shall mean Permitted Additional Unsecured
Indebtedness and Permitted Additional Secured Indebtedness.
“Permitted Additional Indebtedness Documents” shall mean Permitted Additional
Unsecured Indebtedness Documents and Permitted Additional Secured Indebtedness
Documents.
“Permitted Additional Secured Indebtedness” shall have the meaning provided in
Section 10.04(n).
“Permitted Additional Secured Indebtedness Asset Sale Proceeds Account” shall
mean one or more deposit accounts or securities accounts holding solely the
proceeds of any sale or other disposition (including as a result of a Recovery
Event) of any Permitted Additional Secured Indebtedness Priority Collateral (and
only such Collateral) that are required to be held in such account or accounts
pursuant to the terms of the Permitted Additional Secured Indebtedness
Documents.
“Permitted Additional Secured Indebtedness Documents” shall mean, on and after
the execution and delivery thereof, each note, indenture, purchase agreement,
loan agreement, credit agreement, guaranty, security agreement, pledge
agreement, mortgage, other security document and other document relating to the
incurrence or issuance of any Permitted Additional Secured Indebtedness, as the
same may be amended, modified, restated, renewed, extended and/or supplemented
from time to time in accordance with the terms hereof and thereof.
“Permitted Additional Secured Indebtedness Priority Collateral” shall mean all
Collateral other than ABL Priority Collateral.
“Permitted Additional Unsecured Indebtedness” have the meaning provided in
Section 10.04(n).
“Permitted Additional Unsecured Indebtedness Documents” shall mean, on and after
the execution and delivery thereof, each note, indenture, purchase agreement,
loan agreement, credit agreement, guaranty and other document relating to the
incurrence or issuance of any Permitted Additional Unsecured Indebtedness, as
the same may be amended, modified, restated, renewed, extended and/or
supplemented from time to time in accordance with the terms hereof and thereof.
“Permitted Convertible Notes” shall mean, collectively, the 2013 Convertible
Notes, the 2015 Convertible Notes, the 2017 Convertible Notes, the 2018
Convertible Notes and any Additional Convertible Notes.
“Permitted Convertible Notes Documents” shall mean, collectively, the 2013
Convertible Notes Documents, the 2015 Convertible Notes Documents, the 2017
Convertible Notes Documents, the 2018 Convertible Notes Documents and any
Additional Convertible Notes Documents.
“Permitted Convertible Notes Indentures” shall mean, collectively, the 2013
Convertible

-38-

--------------------------------------------------------------------------------




Notes Indenture, the 2015 Convertible Notes Indenture, the 2017 Convertible
Notes Indenture, the 2018 Convertible Notes Indenture and any Additional
Convertible Notes Indenture.
“Permitted Discretion” shall mean the commercially reasonable judgment of the
Administrative Agent exercised in good faith in accordance with customary
business practices for comparable asset-based lending transactions, as to any
factor which the Administrative Agent reasonably determines: (a) will or
reasonably could be expected to adversely affect in any material respect the
value of any Eligible Accounts or Eligible Inventory, the enforceability or
priority of the Collateral Agent’s Liens thereon or the amount which any Agent,
the Lenders or any Issuing Lender would be likely to receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Eligible Accounts or Eligible Inventory or (b) is evidence that any
collateral report or financial information delivered to the Administrative Agent
by any Person on behalf of any Borrower is incomplete, inaccurate or misleading
in any material respect. In exercising such judgment, the Administrative Agent
may consider, without duplication, such factors already included in or tested by
the definitions of Eligible Accounts or Eligible Inventory, as well as any of
the following: (i) changes after the Effective Date in any material respect in
demand for, pricing of, or product mix of Inventory; (ii) changes after the
Effective Date in any material respect in any concentration of risk with respect
to Accounts; and (iii) any other factors arising after the Effective Date that
change in any material respect the credit risk of lending to the Borrowers on
the security of the Eligible Accounts or Eligible Inventory.
“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.
“Permitted Liens” shall have the meaning provided in Section 10.01.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.
“Plan” shall mean an “employee benefit plan” as defined in Section 3of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the Company,
any of its Subsidiaries, or any ERISA Affiliate or to which the Borrower, any of
its Subsidiaries or an ERISA Affiliate has or may have an obligation to
contribute, and each such plan is or has been subject to the provisions of Title
IV of ERISA or Section 412 of the Code or Section 302 of ERISA for the five-year
period immediately following the latest date on which the Company, any of its
Subsidiaries or an ERISA Affiliate maintained, contributed to or had an
obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan. For greater certainty,
“Plan” does not include a Canadian Pension Plan.
“Pledge Agreement” shall mean and include each of the U.S. Pledge Agreement and
each Foreign Pledge Agreement.
“Pledge Agreement Collateral” shall mean all “Collateral” as defined in each
applicable Pledge Agreement.
“Pledgee” shall have the meaning provided in the Pledge Agreement.
“Pounds Sterling” and “£” shall mean freely transferable lawful money of the
United Kingdom (expressed in Pounds Sterling).

-39-

--------------------------------------------------------------------------------




“PPSA” shall mean the Personal Property Security Act (Ontario); provided that,
if perfection or the effect of perfection or non-perfection or the priority of
any security interest in any Collateral is governed by a Personal Property
Security Act as in effect in a Canadian jurisdiction other than Ontario, or the
Civil Code of Quebec, “PPSA” means the Personal Property Security Act as in
effect from time to time in such other jurisdiction or the Civil Code of Quebec,
as applicable, for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority in such
Collateral.
“Preferred Equity”, as applied to the Equity Interests of any Person, shall mean
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person, and shall include any
Qualified Preferred Stock.
“Primary Warehouse” shall have the meaning provided in the definition of
Eligible Inventory.
“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.
“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance or repay other outstanding Indebtedness, to finance a Permitted
Acquisition or other Investment or to finance a Dividend) after the first day of
the relevant Calculation Period or Test Period, as the case may be, as if such
Indebtedness had been incurred (and the proceeds thereof applied) on the first
day of such Test Period or Calculation Period, as the case may be, (y) the
permanent repayment of any Indebtedness (other than revolving Indebtedness,
except to the extent accompanied by a corresponding permanent commitment
reduction) after the first day of the relevant Test Period or Calculation
Period, as the case may be, as if such Indebtedness had been retired or repaid
on the first day of such Test Period or Calculation Period, as the case may be,
and (z) any Permitted Acquisition then being consummated as well as any other
Permitted Acquisition if consummated after the first day of the relevant Test
Period or Calculation Period, as the case may be, and on or prior to the date of
the respective Permitted Acquisition, as the case may be, then being effected,
with the following rules to apply in connection therewith:
(i)    all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance or repay other outstanding Indebtedness, to
finance Permitted Acquisitions or other Investments or to finance a Dividend)
incurred or issued after the first day of the relevant Test Period or
Calculation Period (whether incurred to finance a Permitted Acquisition, to
refinance or repay Indebtedness or otherwise) shall be deemed to have been
incurred or issued (and the proceeds thereof applied) on the first day of such
Test Period or Calculation Period, as the case may be, and remain outstanding
through the date of determination and (y) (other than revolving Indebtedness,
except to the extent accompanied by a corresponding permanent commitment
reduction) permanently retired or redeemed after the first day of the relevant
Test Period or Calculation Period, as the case may be, shall be deemed to have
been retired or redeemed on the first day of such Test Period or Calculation
Period, as the case may be, and remain retired through the date of
determination;

-40-

--------------------------------------------------------------------------------




(ii)    all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and
(iii)    in making any determination of Consolidated EBITDA on a Pro Forma
Basis, pro forma effect shall be given to any Permitted Acquisition if effected
during the respective Calculation Period or Test Period as if same had occurred
on the first day of the respective Calculation Period or Test Period, as the
case may be, and taking into account, in the case of any Permitted Acquisition,
factually supportable and identifiable cost savings and expenses which would
otherwise be accounted for as an adjustment pursuant to Article 11 of
Regulation S-X under the Securities Act, as if such cost savings or expenses
were realized on the first day of the respective period.
“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum dated July 2012 and that were prepared by or on behalf of
the Company in connection with this Agreement and delivered to the
Administrative Agent and the Lenders prior to the Effective Date.
“Qualified Preferred Stock” shall mean any Preferred Equity of the Company so
long as the terms of any such Preferred Equity (and the terms of any Equity
Interests into which such Preferred Equity is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof) (v) do
not contain any mandatory put, redemption, repayment, sinking fund or other
similar provision, (w) do not require the cash payment of dividends or
distributions that would otherwise be prohibited by the terms of this Agreement,
(x) do not contain any covenants (other than periodic reporting requirements),
(y) do not grant the holders thereof any voting rights except for (I) voting
rights required to be granted to such holders under applicable law and (II)
customary voting rights on fundamental matters such as authorizing or issuing
shares that rank prior to or in parity with such Preferred Equity, amending the
certificate of incorporation or certificate of designation for such Preferred
Equity, the payment of dividends or distributions on junior shares, the
purchase, redemption or retirement of junior shares, mergers, consolidations,
sales of all or substantially all of the assets of the Company, or liquidations
involving the Company, and (z) are otherwise reasonably satisfactory to the
Administrative Agent.
“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Effective Date.
“Quarterly Pricing Certificate” shall have the meaning provided in the
definition of Applicable Margin.
“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land (including any improvements and fixtures thereon),
including Leaseholds.
“Recovery Event” shall mean any event that gives rise to the receipt by the
Company or any of its Subsidiaries of any cash insurance proceeds or
condemnation awards payable (i) by reason of theft, loss, physical destruction,
damage, taking or any other similar event with respect to any property or assets
of the Company or any of its Subsidiaries or (ii) under any policy of insurance
maintained by any of them.

-41-

--------------------------------------------------------------------------------




“Reference Discount Rate” shall mean, in respect of any Bankers’ Acceptances or
completed Drafts to be purchased by a Lender pursuant to Section 2.01(a) and
Schedule 1.01(b), (i) by a Schedule I chartered bank, the arithmetic average of
the discount rates (calculated on an annual basis and rounded to the nearest
one-hundredth of 1%, with five‑thousandths of 1% being rounded up) for the
appropriate term as quoted on Reuters Screen CDOR Page (or such other page as
may be selected by DB Canada as a replacement page for such Banker’s Acceptances
if such screen is not available) at 10:00 A.M. (Toronto time); and (ii) by any
other Lender, the lesser of (A) the rate specified in (i) plus 0.10% and (B) the
discount rate (calculated on an annual basis and rounded to the nearest
one-hundredth of 1%, with five-thousandths of 1% being rounded up) quoted by DB
Canada at 10:00 A.M. (Toronto time) as the discount rate at which DB Canada
would purchase, on the relevant Drawing Date, its own bankers’ acceptances or
Drafts having an aggregate Face Amount equal to, and with a term to maturity the
same as, the Bankers’ Acceptances or Drafts, as the case may be, to be acquired
by such Lender on such Drawing Date.
“Register” shall have the meaning provided in Section 13.15.
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof.
“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.
“Rent Reserve” shall mean a reserve established by the Administrative Agent in
respect of rent payments made by a U.S. Borrower for each Primary Warehouse,
unless such location is subject to a Landlord Personal Property Collateral
Access Agreement (as reported to the Administrative Agent by the Company from
time to time as requested by the Administrative Agent), as adjusted from time to
time by the Administrative Agent in its Permitted Discretion.


“Replaced Lender” shall have the meaning provided in Section 2.13.
“Replacement Lender” shall have the meaning provided in Section 2.13.
“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under applicable
regulations.
“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Revolving Loan Commitments at such time (or, after the
termination thereof, outstanding Revolving Loans and RL Percentages of (x)
outstanding Swingline Loans at such time and (y) Letter of Credit Outstandings
at such time) represents at least a majority of the sum of the Total Revolving
Loan Commitment in effect at such time less the Revolving Loan Commitments of
all Defaulting Lenders at such

-42-

--------------------------------------------------------------------------------




time (or, after the termination thereof, the sum of the total outstanding
Revolving Loans of Non-Defaulting Lenders and the aggregate RL Percentages of
all Non-Defaulting Lenders of the total outstanding Swingline Loans and Letter
of Credit Outstandings at such time).
“Reserves” shall mean reserves, if any, established by the Administrative Agent
from time to time hereunder in its Permitted Discretion against the applicable
Borrowing Base, including without limitation, (i) Rent Reserves, (ii) without
duplication of any amounts already deducted in determining either Borrowing
Base, potential dilution related to Accounts, (iii) Canadian Priority Payables,
and (iv) such other events, conditions or contingencies as to which the
Administrative Agent, in its Permitted Discretion, determines reserves should be
established from time to time hereunder; provided, however, that the
Administrative Agent may not implement reserves with respect to matters which
are already specifically reflected as ineligible Accounts or Inventory or
criteria deducted in computing the Value of Eligible Inventory or the Net
Orderly Liquidation Value of Eligible Inventory. The amount of any Reserves
established by the Administrative Agent shall have a reasonable relationship to
the event, condition or other matter which is the basis for such Reserves as
determined by the Administrative Agent in its Permitted Discretion.
“Responsible Officer” shall mean the chief executive officer, the president, the
chief operating officer, the chief financial officer, the treasurer or any other
senior or executive officer of a Person.
“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Company or any of its Subsidiaries, that such cash or Cash Equivalents (i)
appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Company or of any such Subsidiary (unless such appearance
is related to the Credit Documents or Liens created thereunder), (ii) are
subject to any Lien in favor of any Person other than (x) the Collateral Agent
for the benefit of the Secured Creditors and (y) Permitted Liens under Sections
10.01(a), (p) and (s) or (iii) are not otherwise generally available for use by
the Company or such Subsidiary.
“Returns” shall have the meaning provided in Section 8.09.
“Revolving Loan” shall have the meaning provided in Section 2.01(a).
“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “Revolving Loan Commitment,” as same may be (x) reduced from time to
time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable, (y)
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.13 or Section 13.04(b) or (z) increased from time to time
pursuant to Section 2.14. In addition, the Revolving Loan Commitment of each
Lender shall include, subject to the consent of such Lender, any Extended
Revolving Loan Commitment of such Lender.
“Revolving Note” shall have the meaning provided in Section 2.05(a).
“RL Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Revolving Loan Commitment of such
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the RL Percentage of any Lender is to
be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentages of such Lender shall be determined immediately prior
(and without giving effect) to such termination.
“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

-43-

--------------------------------------------------------------------------------




“SEC” shall have the meaning provided in Section 9.01(f).
“Second Priority” shall mean, with respect to any Lien purported to be created
on any Collateral pursuant to the Security Documents, that such Lien is prior in
right to any other Lien thereon, other than (x) Liens permitted pursuant to
Section 10.01(s) and (y) First Priority Priming Liens; provided that in no event
shall any such First Priority Priming Liens be permitted (on a consensual basis)
to be junior and subordinate to any Permitted Liens as described in clause (x)
above and senior in priority to the relevant Liens created pursuant to the
Security Documents.
“Secured Creditors” shall have the meaning provided in the respective Security
Documents.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Security Agreement” shall mean and include each of the U.S. Security Agreement
and the Canadian Security Agreement.
“Security Agreement Collateral” shall mean all “Collateral” as defined in any
Security Agreement.
“Security Documents” shall mean and include each Security Agreement, each Pledge
Agreement, after the execution and delivery thereof, each Additional Security
Document (including each Mortgage, each Incremental Security Document and any
other related document, agreement or grant pursuant to which the Company or any
of its Subsidiaries grants, perfects or continues a security interest in favor
of the Collateral Agent for the benefit of the Secured Creditors; provided that
any cash collateral or other agreements entered into pursuant to the Letter of
Credit Back-Stop Arrangements shall constitute “Security Documents” solely for
purposes of (x) Sections 8.03 and 10.01(d) and (y) the term “Credit Documents”
as used in Sections 10.04(a), 10.12 and 13.01.
“Start Date” shall have the meaning provided in the definition of Applicable
Margin.
“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder in each case determined (x) as if any
future automatic increases in the maximum amount available that are provided for
in any such Letter of Credit had in fact occurred at such time and (y) without
regard to whether any conditions to drawing could then be met but after giving
effect to all previous drawings made thereunder; provided that the “Stated
Amount” of each Letter of Credit denominated in a currency other than U.S.
Dollars shall be, on any date of calculation, the U.S. Dollar Equivalent of the
maximum amount available to be drawn in the respective currency thereunder
(determined without regard to whether any conditions to drawing could then be
met).
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person or (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.

-44-

--------------------------------------------------------------------------------




“Subsidiary Guarantor” shall mean each U.S. Subsidiary Guarantor and each
Canadian Subsidiary Guarantor.
“Supermajority Lenders” shall mean those Non-Defaulting Lenders which would
constitute the Required Lenders under, and as defined in, this Agreement, if the
reference to “a majority” contained therein were changed to “66 2/3%”
“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Final Maturity Date.
“Swingline Lender” shall mean the Administrative Agent, in its capacity as
Swingline Lender hereunder.
“Swingline Loan” shall have the meaning provided in Section 2.01(b).
“Swingline Loan Exposure” shall mean, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time (for this purpose, using
the U.S. Dollar Equivalent of amounts denominated in Canadian Dollars). The
Swingline Loan Exposure of any Lender at any time shall be its RL Percentage of
the aggregate Swingline Loan Exposure at such time.
“Swingline Note” shall have the meaning provided in Section 2.05(a).
“Syndication Agent” shall mean Bank of America, N.A., in its capacity as
syndication agent for the Lenders hereunder and under the other Credit
Documents.
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
“Taxes” shall have the meaning provided in Section 5.04(a).
“Test Period” shall mean each period of four consecutive fiscal quarters of the
Company then last ended, in each case taken as one accounting period.
“Threshold Amount” shall mean $20,000,000.
“Total Borrowing Base” shall mean, as of any date of determination, the sum of
the Canadian Borrowing Base and the U.S. Borrowing Base, in each case, at such
date.
“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.
“Total Secured Leverage Ratio” shall mean, on any date of determination, the
ratio of (x) Consolidated Secured Indebtedness on such date to (y) Consolidated
EBITDA for the Test Period most recently ended on or prior to such date;
provided that (i) for purposes of any calculation of the Total Secured Leverage
Ratio pursuant to this Agreement, Consolidated EBITDA shall be determined on a
Pro Forma Basis in accordance with the requirements of the definition of “Pro
Forma Basis” contained herein.
“Transaction” shall mean, collectively, the execution and delivery by each
Credit Party of the Credit Documents to which it is a party on the Effective
Date, the incurrence of Loans (if any) on the

-45-

--------------------------------------------------------------------------------




Effective Date and the use of proceeds thereof.
“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan, a LIBOR Loan, a Canadian
Prime Rate Loan or a Bankers’ Acceptance Loan.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.
“Unfunded Pension Liability” of any Plan subject to Title IV of ERISA shall mean
the amount, if any, by which the value of the accumulated plan benefits under
such Plan determined on a plan termination basis in accordance with actuarial
assumptions at such time consistent with those prescribed by the PBGC for
purposes of Section 4044 of ERISA, exceeds the Fair Market Value of all plan
assets allocable to such liabilities under Title IV of ERISA (excluding any
accrued but unpaid contributions).
“United States” and “U.S.” shall each mean the United States of America.
“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).
“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Company or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.
“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(a) the aggregate outstanding principal amount of all Revolving Loans (taking
the U.S. Dollar Equivalent of any such Revolving Loans denominated in Canadian
Dollars) made by such Lender at such time and (b) such Lender’s RL Percentage of
the Letter of Credit Outstandings at such time.
“U.S. Borrower” and “U.S. Borrowers” shall have the meaning provided in the
first paragraph of this Agreement.
“U.S. Borrower Loans” shall mean each U.S. Borrower Revolving Loan and each U.S.
Borrower Swingline Loan.
“U.S. Borrower Obligations” shall mean all Obligations owing to the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender by
any U.S. Borrower.
“U.S. Borrower Revolving Loan” shall have the meaning provided in Section
2.01(a).
“U.S. Borrower Revolving Note” shall have the meaning provided in Section
2.05(a).
“U.S. Borrower Swingline Loan” shall have the meaning provided in Section
2.01(b).
“U.S. Borrower Swingline Note” shall have the meaning provided in Section
2.05(a).
“U.S. Borrowing Base” shall mean, as of any date of calculation, the amount
calculated pursuant to the Borrowing Base Certificate most recently delivered to
the Administrative Agent in accordance with Section 9.01(h) equal to, without
duplication, the sum of (a) 85.0% of the remainder of (x) Eligible U.S. Accounts
minus (y) the Dilution Reserves, plus (b) the lesser of (i) 45.0% of the Value
of Eligible Inventory and (ii) 85.0% of the then extant Net Orderly Liquidation
Value of Eligible Inventory minus (c)

-46-

--------------------------------------------------------------------------------




the sum (without duplication) of any Reserves then established by the
Administrative Agent with respect to the U.S. Borrowing Base; provided, however,
that (x) no more than 25.0% of the U.S. Borrowing Base at any time may be
attributable to Eligible Inventory and (y) Eligible Inventory shall only be
included in the U.S. Borrowing Base to the extent that the Administrative Agent
shall have received an appraisal of such Eligible Inventory in form and
substance, and prepared by an independent third party appraiser, reasonably
satisfactory to the Administrative Agent. The Administrative Agent shall have
the right (but not the obligation) to review such computations and if, in its
Permitted Discretion, such computations have not been calculated in accordance
with the terms of this Agreement, the Administrative Agent shall have the right
to correct any such errors in such manner as it shall determine in its Permitted
Discretion and the Administrative Agent will notify the Company promptly after
making any such correction.
“U.S. Collection Banks” shall have the meaning provided in Section 5.03(b).
“U.S. Credit Parties” shall mean the Company, each other U.S. Borrower and each
U.S. Subsidiary Guarantor.
“U.S. Dollar Denominated Loans” shall mean each Loan denominated in U.S. Dollars
at the time of the incurrence thereof.
“U.S. Dollar Denominated Revolving Loans” shall mean each Revolving Loan
denominated in U.S. Dollars at the time of the incurrence thereof.
“U.S. Dollar Denominated Swingline Loans” shall mean each Swingline Loan
denominated in U.S. Dollars at the time of the incurrence thereof.
“U.S. Dollar Equivalent” of an amount denominated in a currency other than U.S.
Dollars shall mean, at any time for the determination thereof, the amount of
U.S. Dollars which could be purchased with the amount of such currency involved
in such computation at the spot exchange rate therefor as quoted by the
Administrative Agent as of 11:00 A.M. (New York City time) on the date two
Business Days prior to the date of any determination thereof (or, in the case of
amount denominated in Sterling on the date of any determination thereof), for
purchase on such date (or on the date of the respective unreimbursed payment
under a Letter of Credit denominated in a currency other than U.S. Dollars as
provided in Sections 3.04(c) and 3.05(a), as the case may be); provided that for
purposes of (x) determining compliance with Sections 2.01(a), 2.01(b), 2.01(e),
3.02, 5.02(a), 7.01 and 7.03 and (y) calculating Fees pursuant to Section 4.01
(except Fees which are expressly required to be paid in a currency other than
U.S. Dollars pursuant to Section 4.01), the U.S. Dollar Equivalent of any
amounts denominated in a currency other than U.S. Dollars shall be revalued on
the date of each Credit Event using the spot exchange rates therefor as quoted
on Bloomberg (or, if same does not provide such exchange rates, on such other
basis as is reasonably satisfactory to the Administrative Agent) on the
immediately preceding Business Day, provided, however, that at any time, if the
Aggregate Exposure (for the purposes of the determination thereof, using the
U.S. Dollar Equivalent as recalculated based on the spot exchange rate therefor
as quoted on Bloomberg (or, if same does not provide such exchange rates, on
such other basis as is reasonably satisfactory to the Administrative Agent) on
the respective date of determination pursuant to this exception) would exceed
85% of the Total Revolving Loan Commitment or any Borrowing Base, then in the
sole discretion of the Administrative Agent or at the request of the Required
Lenders, the U.S. Dollar Equivalent shall be reset based upon the spot exchange
rates on such date as quoted on Bloomberg (or, if same does not provide such
exchange rates, on such other basis as is reasonably satisfactory to the
Administrative Agent), which rates shall remain in effect until the date of a
Credit Event or such earlier date, if any, as the rate is reset pursuant to this
proviso. Notwithstanding anything to the contrary contained in this definition,
at any time that a Default or an Event of Default then exists, the

-47-

--------------------------------------------------------------------------------




Administrative Agent may revalue the U.S. Dollar Equivalent of any amounts
outstanding under the Credit Documents in a currency other than U.S. Dollars on
any date in its sole discretion in accordance with the foregoing methodology.
“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
of the United States.
“U.S. Guarantors” shall mean and include each U.S. Borrower (in its capacity as
a guarantor under the U.S. Guaranty) and each U.S. Subsidiary Guarantor.
“U.S. Guaranty” shall mean the U.S. Guaranty, dated as of the Effective Date, in
the form of Exhibit G-2, as amended, modified, restated and/or supplemented from
time to time in accordance with the terms hereof and thereof.
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Pledge Agreement” shall mean the U.S. Pledge Agreement, dated as of the
Effective Date in, the form of Exhibit H, as amended, modified, restated and/or
supplemented from time to time in accordance with the terms hereof and thereof.
“U.S. Security Agreement” shall mean the U.S. Security Agreement, dated as of
the Effective Date, in the form of Exhibit I-2, as amended, modified, restated
and/or supplemented from time to time in accordance with the terms hereof and
thereof.
“U.S. Subsidiary Guarantors” shall mean each Wholly-Owned Domestic Subsidiary of
the Company (other than any U.S. Borrower and any Immaterial Subsidiary),
whether existing on the Effective Date or established, created or acquired after
the Effective Date, in each case unless and until such time as the respective
Wholly-Owned Domestic Subsidiary is released from all of its obligations under
the U.S. Guaranty and the Security Documents to which it is a party in
accordance with the terms and provisions hereof and thereof.
“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
5.04(f).
“Value” shall mean, with respect to Eligible Inventory, the lower of (i) the
cost thereof computed on a first-in first-out basis in accordance with GAAP and
(ii) the market value thereof (net of any intercompany profit).
“Voting Stock” shall mean, as to any entity, all classes of Equity Interests of
such entity then outstanding and normally entitled to vote in the election of
directors of such entity or, in the case of Section 9.12(d), all interests in
such entity with the ability to control the management or actions of such
entity.
“Weekly Borrowing Base Period” shall mean any period (a) commencing on the date
on which (i) a Default or an Event of Default has occurred and is continuing or
(ii) Excess Availability is less than15.0% of Availability as then in effect for
three consecutive Business Days and (b) ending on the first date thereafter on
which (i) no Default or Event of Default exists and (ii) Excess Availability has
been equal to or greater than 15.0% of Availability as then in effect for 30
consecutive days.
“Wholly-Owned Canadian Subsidiary” shall mean, as to any Person, any Canadian
Subsidiary of such Person that is a Wholly-Owned Subsidiary.

-48-

--------------------------------------------------------------------------------




“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any Domestic
Subsidiary of such Person that is a Wholly-Owned Subsidiary.
“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Foreign
Subsidiary of such Person that is a Wholly-Owned Subsidiary.
“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
the Company with respect to the preceding clauses (i) and (ii), directors’
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Company and its Subsidiaries under applicable law).
1.02.    Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Credit Documents or any certificate or other document made or
delivered pursuant hereto or thereto.
(b)    As used herein and in the other Credit Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.01 shall have the respective meanings given to
them under GAAP, (ii) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (iii) the word “incur”
shall be construed to mean incur, create, issue, assume, become liable in
respect of or suffer to exist (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) unless the context otherwise requires, the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, Equity Interests, securities, revenues, accounts,
leasehold interests and contract rights, (v) the word “will” shall be construed
to have the same meaning and effect as the word “shall”, and (vi) unless the
context otherwise requires, any reference herein (A) to any Person shall be
construed to include such Person’s successors and assigns and (B) to the Company
or any other Credit Party shall be construed to include the Company or such
Credit Party as debtor and debtor-in-possession and any receiver or trustee for
the Company or any other Credit Party, as the case may be, in any insolvency or
liquidation proceeding.
(c)    The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(e)    Where the context so requires, (i) any term defined herein by reference
to the “UCC” shall also have any extended, alternative or analogous meaning
given to such term in applicable Canadian personal property security and other
laws (including, without limitation, the Personal Property Security Act of each
province of Canada, the Securities Transfer Act of each province of Canada, the
Civil Code of Quebec, the Bills of Exchange Act (Canada) and the Depository
Bills and Notes Act (Canada)), in all cases for the extension, preservation or
betterment of the security and rights of the Administrative Agent, and (ii) all
references herein to a financing statement, continuation statement, amendment or
termination statement shall be deemed to refer also to the analogous documents
used under applicable Canadian personal property security laws.

-49-

--------------------------------------------------------------------------------




SECTION 2.    Amount and Terms of Credit.
2.01.    The Commitments. (a) Subject to and upon the terms and conditions set
forth herein, each Lender severally agrees to make, at any time and from time to
time on or after the Effective Date and prior to the Final Maturity Date, (x) a
revolving loan or revolving loans to any U.S. Borrower (on a joint and several
basis with the other U.S. Borrowers) (each, a “U.S. Borrower Revolving Loan”
and, collectively, the “U.S. Borrower Revolving Loans”), and (y) a revolving
loan or revolving loans to any Canadian Borrower (on a joint and several basis
with the other Canadian Borrowers) (each, a “Canadian Borrower Revolving Loan”
and, collectively, the “Canadian Borrower Revolving Loans” and, together with
the U.S. Borrower Revolving Loans, each, a “Revolving Loan” and, collectively,
the “Revolving Loans”), which Revolving Loans:
(i)    shall be made and maintained in the respective Available Currency for the
respective Borrower;
(ii)    except as hereafter provided, shall, at the option of the applicable
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans,
Canadian Prime Rate Loans (in the case of a Canadian Borrower only), LIBOR Loans
or, in the case of a Canadian Borrower only, (A) in the case of a B/A Lender,
Bankers’ Acceptances in Canadian Dollars by acceptance and purchase thereof on
the terms and conditions provided for herein and in Schedule 1.01(b) or (B) in
the case of a Non-B/A Lender, completed Drafts in Canadian Dollars purchased
and, at the request of the Non-B/A Lender, exchanged for B/A Equivalent Notes,
in each case on the terms and conditions provided for herein and in Schedule
1.01(b); provided that, except as otherwise specifically provided in Section
2.10(b), all Revolving Loans comprising the same Borrowing shall at all times be
of the same Type;
(iii)    may be repaid and reborrowed in accordance with the provisions hereof
and, in the case of Bankers’ Acceptance Loans, in Schedule 1.01(b);
(iv)    shall not be made (and shall not be required to be made) by any Lender
in any instance where the incurrence thereof (after giving effect to the use of
the proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause the Individual
Exposure of such Lender to exceed the amount of its Revolving Loan Commitment at
such time;
(v)    shall not be made (and shall not be required to be made) by any Lender in
any instance where the incurrence thereof (after giving effect to the use of the
proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause the Aggregate
Exposure to exceed the Total Revolving Loan Commitment as then in effect;
(vi)    except as otherwise provided in Section 2.01(e), in the case of U.S.
Borrower Revolving Loans, shall not be made (and shall not be required to be
made) by any Lender in any instance where the incurrence thereof (after giving
effect to the use of the proceeds thereof on the date of incurrence thereof to
repay any amounts theretofore outstanding pursuant to this Agreement) would
cause the Aggregate U.S. Borrower Exposure to exceed the U.S. Borrowing Base at
such time; and
(vii)    except as otherwise provided in Section 2.01(e), in the case of
Canadian Borrower

-50-

--------------------------------------------------------------------------------




Revolving Loans, shall not be made (and shall not be required to be made) by any
Lender in any instance where the incurrence thereof (after giving effect to the
use of the proceeds thereof on the date of incurrence thereof to repay any
amounts theretofore outstanding pursuant to this Agreement) would cause the
Aggregate Canadian Borrower Exposure to exceed the lesser of (x) the Canadian
Borrowing Base at such time and (y) the Canadian Sub-Limit then in effect.
(b)    Subject to and upon the terms and conditions set forth herein, the
Swingline Lender agrees to make, at any time and from time to time on or after
the Effective Date and prior to the Swingline Expiry Date, (x) a revolving loan
or revolving loans to any U.S. Borrower (on a joint and several basis with the
other U.S. Borrowers) (each, a “U.S. Borrower Swingline Loan” and, collectively,
the “U.S. Borrower Swingline Loans”) and (y) a revolving loan or revolving loans
to any Canadian Borrower (on a joint and several basis with the other Canadian
Borrowers) (each, a “Canadian Borrower Swingline Loan” and, collectively, the
“Canadian Borrower Swingline Loans” and, together with the U.S. Borrower
Swingline Loans, each, a “Swingline Loan” and, collectively, the “Swingline
Loans”), which Swingline Loans:
(i)     shall be made and maintained in the respective Available Currency for
the respective Borrower;
(ii)    shall be incurred and maintained as Base Rate Loans and, in the case of
a Canadian Borrower only, Canadian Prime Rate Loans;
(iii)    may be repaid and reborrowed in accordance with the provisions hereof;
(iv)    shall not be made (and shall not be required to be made) by the
Swingline Lender in any instance where the incurrence thereof (after giving
effect to the use of the proceeds thereof on the date of the incurrence thereof
to repay any amounts theretofore outstanding pursuant to this Agreement) would
cause the Aggregate Exposure to exceed the Total Revolving Loan Commitment as
then in effect;
(v)    in the case of U.S. Borrower Swingline Loans, shall not be made (and
shall not be required to be made) by the Swingline Lender in any instance where
the incurrence thereof (after giving effect to the use of the proceeds thereof
on the date of incurrence thereof to repay any amounts theretofore outstanding
pursuant to this Agreement) would cause the Aggregate U.S. Borrower Exposure to
exceed the U.S. Borrowing Base at such time;
(vi)    in the case of Canadian Borrower Swingline Loans, shall not be made (and
shall not be required to be made) by the Swingline Lender in any instance where
the incurrence thereof (after giving effect to the use of the proceeds thereof
on the date of incurrence thereof to repay any amounts theretofore outstanding
pursuant to this Agreement) would cause the Aggregate Canadian Borrower Exposure
to exceed the lesser of (x) the Canadian Borrowing Base at such time and (y) the
Canadian Sub-Limit then in effect; and
(vii)    shall not exceed in aggregate principal amount at any time outstanding
the Maximum Swingline Amount.
Notwithstanding anything to the contrary contained in this Section 2.01(b), the
Swingline Lender shall not make any Swingline Loan after it has received written
notice from any Borrower, any other Credit Party or the Required Lenders stating
that a Default or an Event of Default exists and is continuing until such time
as the Swingline Lender shall have received written notice (A) of rescission of
all such notices from the party or parties originally delivering such notice or
notices or (B) of the waiver

-51-

--------------------------------------------------------------------------------




of such Default or Event of Default by the Required Lenders.
(c)    On any Business Day, the Swingline Lender or the Administrative Agent, as
the case may be, may, in its sole discretion give notice to the Lenders that the
Swingline Lender’s outstanding Swingline Loans or the Administrative Agent’s
outstanding Agent Advances, as the case may be, shall be funded with one or more
Borrowings of Revolving Loans to be made to, and maintained by, the relevant
Borrower of the outstanding Swingline Loan or Agent Advance being funded by such
Revolving Loan in the same currency as the outstanding Swingline Loan or Agent
Advance being funded by such Revolving Loan (provided that such notice shall be
deemed to have been automatically given upon the occurrence of a Default or an
Event of Default under Section 11.05 or upon the exercise of any of the remedies
provided in the last paragraph of Section 11), in which case one or more
Borrowings of Revolving Loans constituting Base Rate Loans (in the case of
Swingline Loans or Agent Advances denominated in U.S. Dollars) or Revolving
Loans constituting Canadian Prime Rate Loans (in the case of Swingline Loans or
Agent Advances denominated in Canadian Dollars) (each such Borrowing, a
“Mandatory Borrowing”) shall be made on the immediately succeeding Business Day
by all Lenders pro rata based on each such Lender’s RL Percentage (determined
before giving effect to any termination of the Revolving Loan Commitments
pursuant to the last paragraph of Section 11) and the proceeds thereof shall be
applied directly by the Swingline Lender or the Administrative Agent, as the
case may be, to repay the Swingline Lender or the Administrative Agent, as the
case may be, for such outstanding Swingline Loans or Agent Advances. Each Lender
hereby irrevocably agrees to make Revolving Loans upon one Business Day’s notice
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified in writing by the Swingline
Lender or the Administrative Agent, as the case may be, notwithstanding (i) the
amount of the Mandatory Borrowing may not comply with the Minimum Borrowing
Amount otherwise required hereunder, (ii) whether any conditions specified in
Section 7 are then satisfied, (iii) whether a Default or an Event of Default
then exists, (iv) the date of such Mandatory Borrowing, and (v) the amount of
any Borrowing Base or the Total Revolving Loan Commitment at such time. In the
event that any Mandatory Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code with respect to any
Borrower (including under any Canadian Insolvency Law), then each Lender hereby
agrees that it shall forthwith purchase (as of the date the Mandatory Borrowing
would otherwise have occurred, but adjusted for any payments received from any
Borrower on or after such date and prior to such purchase) from the Swingline
Lender or the Administrative Agent, as the case may be, such participations in
the outstanding Swingline Loans or Agent Advances, as the case may be, as shall
be necessary to cause the Lenders to share in such Swingline Loans or Agent
Advances, as the case may be, ratably based upon their respective RL Percentages
(determined before giving effect to any termination of the Revolving Loan
Commitments pursuant to the last paragraph of Section 11), provided that (x) all
interest payable on the Swingline Loans or Agent Advances, as the case may be,
shall be for the account of the Swingline Lender or the Administrative Agent, as
the case may be, until the date as of which the respective participation is
required to be purchased and, to the extent attributable to the purchased
participation, shall be payable to the participant from and after such date and
(y) at the time any purchase of participations pursuant to this sentence is
actually made, the purchasing Lender shall be required to pay the Swingline
Lender or the Administrative Agent, as the case may be, interest on the
principal amount of the participation purchased for each day from and including
the day upon which the Mandatory Borrowing would otherwise have occurred to but
excluding the date of payment for such participation, (A) in the case of a
Mandatory Borrowing constituting Revolving Loans denominated in U.S. Dollars, at
the overnight Federal Funds Rate for the first three days and at the interest
rate otherwise applicable to such Revolving Loans denominated in U.S. Dollars,
in each case maintained as Base Rate Loans hereunder for each day thereafter,
and (B) in the case of a Mandatory Borrowing constituting Revolving Loans
denominated in Canadian Dollars, at the cost to the Administrative Agent of
acquiring the overnight funds in Canadian Dollars for the first three

-52-

--------------------------------------------------------------------------------




days and at the interest rate otherwise applicable to such Revolving Loans
denominated in Canadian Dollars, in each case maintained as Canadian Prime Rate
Loans hereunder for each day thereafter.
(d)    Notwithstanding anything to the contrary in Section 2.01(a) or (b) or
elsewhere in this Agreement, the Administrative Agent shall have the right to
establish Reserves in such amounts, and with respect to such matters, but
subject to the limitations contained in the definition of “Reserves” herein, as
the Administrative Agent in its Permitted Discretion shall deem necessary or
appropriate, against the U.S. Borrowing Base or the Canadian Borrowing Base
(which Reserves shall reduce the then existing applicable Borrowing Base in an
amount equal to such Reserves).
(e)    (i) In the event that the Borrowers are unable to comply with any
Borrowing Base limitations set forth in Section 2.01(a) or (b) or (ii) the
Borrowers are unable to satisfy the conditions precedent to the making of
Revolving Loans set forth in Section 7, in either case, the Lenders, subject to
the immediately succeeding proviso, hereby authorize the Administrative Agent,
for the account of the Lenders, to make U.S. Borrower Revolving Loans to any
U.S. Borrower (on a joint and several basis with the other U.S. Borrowers) or
Canadian Borrower Revolving Loans to any Canadian Borrower (on a joint and
several basis with the other Canadian Borrowers) solely in the event that the
Administrative Agent in its Permitted Discretion deems necessary or desirable
(A) to preserve or protect the Collateral, or any portion thereof, (B) to
enhance the likelihood of repayment of the Obligations, or (C) to pay any other
amount chargeable to the Borrowers pursuant to the terms of this Agreement and
then due, including, without limitation, Expenses and Fees, which Revolving
Loans may only be made as Base Rate Loans or Canadian Prime Rate Loans,
respectively, as determined by the Administrative Agent (each, an “Agent
Advance”) for a period commencing on the date the Administrative Agent first
receives a Notice of Borrowing requesting an Agent Advance until the earliest of
(x) the twentieth Business Day after such date, (y) the date the respective
Borrowers are again able to comply with the applicable Borrowing Base
limitations and the conditions precedent to the making of Revolving Loans, or
obtain an amendment or waiver with respect thereto and (z) the date the Required
Lenders instruct the Administrative Agent to cease making Agent Advances (in
each case, the “Agent Advance Period”); provided that the Administrative Agent
shall not make any Agent Advance to any U.S. Borrower or Canadian Borrower to
the extent that at the time of the making of such Agent Advance, the amount of
such Agent Advance (for this purposes, using the U.S. Dollar Equivalent of any
Agent Advance denominated in Canadian Dollars) (I) when added to the aggregate
outstanding amount of all other Agent Advances made to (x) the U.S. Borrowers at
such time, would exceed 5% of the U.S. Borrowing Base at such time or (y) the
Canadian Borrowers at such time (for this purpose, using the U.S. Dollar
Equivalent of amounts denominated in Canadian Dollars), would exceed 5% of the
Canadian Borrowing Base at such time (each, an “Agent Advance Amount”) or (II)
when added to the Aggregate Exposure as then in effect (immediately prior to the
incurrence of such Agent Advance), would exceed the Total Revolving Loan
Commitment at such time. Agent Advances may be made by the Administrative Agent
in its sole discretion and no Borrower shall have any right whatsoever to
require that any Agent Advances be made. Agent Advances will be subject to
periodic settlement with the Lenders pursuant to Section 2.01(c).
(f)    If the Initial Maturity Date shall have occurred at a time when Extended
Revolving Loan Commitments are in effect, then on the Initial Maturity Date all
then outstanding Swingline Loans shall be repaid in full on such date (and there
shall be no adjustment to the participations in such Swingline Loans as a result
of the occurrence of such Initial Maturity Date) or refinanced with a borrowing
of an Extended Revolving Loan; provided that, if on the occurrence of the
Initial Maturity Date (after giving effect to any repayments of Revolving Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 3.07), there shall exist sufficient unutilized Extended Revolving Loan
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant the Extended Revolving Loan

-53-

--------------------------------------------------------------------------------




Commitments which will remain in effect after the occurrence of the Initial
Maturity Date, then there shall be an automatic adjustment on such date of the
participations in such Swingline Loans and same shall be deemed to have been
incurred solely pursuant to the Extended Revolving Loan Commitments and such
Swingline Loans shall not be so required to be repaid in full on the Initial
Maturity Date.
2.02.    Minimum Amount of Each Borrowing. The aggregate principal amount of
each Borrowing of Loans of a specific Type shall not be less than the Minimum
Borrowing Amount applicable to such Type of Loans. More than one Borrowing may
occur on the same date, but at no time shall there be outstanding more than (x)
six Borrowings of LIBOR Loans (or such greater number of Borrowings of LIBOR
Loans as may be agreed to from time to time by the Administrative Agent) in the
aggregate for all LIBOR Loans or (y) two different maturity dates in the
aggregate for all outstanding Bankers’ Acceptance Loans (or such greater number
of maturity dates as may be agreed to from time to time by the Administrative
Agent).
2.03.    Notice of Borrowing. (a) Whenever a Borrower desires to incur (x) LIBOR
Loans or Bankers’ Acceptance Loans hereunder, such Borrower shall give the
Administrative Agent written notice or telephonic notice promptly confirmed in
writing to the Notice Office, which notice must be received by the
Administrative Agent prior to 12:00 P.M. (New York City time) at least three
Business Days’ prior to the requested date of Borrowing of each such LIBOR Loan
or Bankers’ Acceptance Loan to be incurred hereunder, and (y) Base Rate Loans
hereunder (including Agent Advances, but excluding Swingline Loans and Revolving
Loans made pursuant to a Mandatory Borrowing) or Canadian Prime Rate Loans
(including Agent Advances, but excluding Swingline Loans and Revolving Loans
made pursuant to a Mandatory Borrowing or to the extent resulting from automatic
conversions of Bankers’ Acceptance Loans as provided in Schedule 1.01(b)), such
Borrower shall give the Administrative Agent written notice or telephonic notice
promptly confirmed in writing to the Notice Office, which notice must be
received by the Administrative Agent prior to 12:00 P.M. (New York City time) at
least one Business Day prior to the requested date of Borrowing of each such
Base Rate Loan or Canadian Prime Rate Loan to be incurred hereunder. Each such
notice (each, a “Notice of Borrowing”), except as otherwise expressly provided
in Section 2.10, shall be irrevocable and shall be in writing, or by telephone
promptly confirmed in writing, in the form of Exhibit A-1, appropriately
completed to specify: (i) the aggregate principal amount or Face Amount, as the
case may be, of the Revolving Loans to be incurred pursuant to such Borrowing,
(ii) the date of such Borrowing (which shall be a Business Day), (iii) whether
the Revolving Loans made pursuant to such Borrowing constitute Agent Advances
(it being understood that the Administrative Agent shall be under no obligation
to make such Agent Advance), (iv) in the case of U.S. Dollar Denominated
Revolving Loans, whether the Revolving Loans being incurred pursuant to such
Borrowing are to be initially maintained as Base Rate Loans or, to the extent
permitted hereunder, LIBOR Loans and, if LIBOR Loans, the initial Interest
Period to be applicable thereto, (v) in the case of Canadian Dollar Denominated
Revolving Loans, whether the Revolving Loans being incurred pursuant to such
Borrowing shall consist of Canadian Prime Rate Loans or Bankers’ Acceptance
Loans and, if Bankers’ Acceptance Loans, the term thereof (which shall comply
with the requirements of Schedule 1.01(b)) and (vi) the applicable Borrowing
Base at such time. Except in the case of Agent Advances, the Administrative
Agent shall promptly give each Lender notice of such proposed Borrowing, of such
Lender’s proportionate share thereof and of the other matters required by the
immediately preceding sentence to be specified in the Notice of Borrowing.
(b)    (i). Whenever a Borrower desires to incur Swingline Loans hereunder, such
Borrower shall give the Swingline Lender no later than 1:00 P.M. (New York City
time) on the date that a Swingline Loan is to be incurred, written notice or
telephonic notice promptly confirmed in writing of each Swingline Loan to be
incurred hereunder. Each such notice shall be irrevocable and specify in each
case (A) the date of Borrowing (which shall be a Business Day) and (B) the
aggregate principal amount of the

-54-

--------------------------------------------------------------------------------




Swingline Loans to be incurred pursuant to such Borrowing (stated in the
Available Currency).
(ii)    Mandatory Borrowings shall be made upon the notice specified in
Section 2.01(c), with each Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan or Agent Advance, to the making of the Mandatory Borrowings
as set forth in Section 2.01(c).
(c)    Without in any way limiting the obligation of any Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of such Borrower, prior to receipt of written confirmation. In each such
case, such Borrower hereby waives the right to dispute the Administrative
Agent’s or the Swingline Lender’s record of the terms of such telephonic notice
of such Borrowing or prepayment of Loans, as the case may be, absent manifest
error.
2.04.    Disbursement of Funds. No later than 1:00 P.M. (New York City time) on
the date specified in each Notice of Borrowing (or (x) in the case of Swingline
Loans, no later than 4:00 P.M. (New York City time) on the date specified
pursuant to Section 2.03(b) or (y) in the case of Mandatory Borrowings, no later
than 1:00 P.M. (New York City time) on the date specified in Section 2.01(c)),
each Lender will make available its pro rata portion (determined in accordance
with Section 2.07) of each such Borrowing requested to be made on such date (or
in the case of Swingline Loans, the Swingline Lender will make available the
full amount thereof). All such amounts will be made available in U.S. Dollars
(in the case of U.S. Dollar Denominated Loans) or in Canadian Dollars (in the
case of Canadian Dollar Denominated Loans), as the case may be, and in
immediately available funds at the Payment Office, and the Administrative Agent
will, except in the case of Revolving Loans made pursuant to a Mandatory
Borrowing or as otherwise provided in the last sentence of Section 3.05(a), make
available to the relevant Borrower or Borrowers to such account as the
applicable Borrower or Borrowers may specify in writing to the Administrative
Agent prior to the requested Borrowing date, the aggregate of the amounts so
made available by the Lenders; provided that, if, on the date of a Borrowing of
Revolving Loans (other than a Mandatory Borrowing), there are Unpaid Drawings or
Swingline Loans then outstanding, then the proceeds of such Borrowing shall be
applied, first, to the payment in full of any such Unpaid Drawings with respect
to Letters of Credit, second, to the payment in full of any such Swingline
Loans, and third, to the relevant Borrower as otherwise provided above. Unless
the Administrative Agent shall have been notified by any Lender prior to the
date of Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the relevant Borrower or Borrowers a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the relevant
Borrower or Borrowers, and the relevant Borrower or Borrowers shall promptly
(but in any event within one Business Day) pay such corresponding amount to the
Administrative Agent. The Administrative Agent also shall be entitled to recover
on demand from such Lender or the relevant Borrower or Borrowers, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the relevant Borrower or Borrowers until the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if
recovered from such Lender, the overnight Federal Funds Rate (or, in the case of
Canadian Dollar Denominated Loans, the cost to the Administrative Agent of
acquiring overnight funds in

-55-

--------------------------------------------------------------------------------




Canadian Dollars) for the first three days and at the interest rate otherwise
applicable to such Loans for each day thereafter and (ii) if recovered from the
relevant Borrower or Borrowers, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 2.08. Nothing in this
Section 2.04 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which any Borrower may have against
any Lender as a result of any failure by such Lender to make Loans hereunder.
2.05.    Notes. Each Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 13.15 and shall, if requested by
such Lender, also be evidenced (i) in the case of U.S. Borrower Revolving Loans,
by a promissory note duly executed and delivered by each U.S. Borrower
substantially in the form of Exhibit B-1, with blanks appropriately completed in
conformity herewith (each, a “U.S. Borrower Revolving Note” and, collectively,
the “U.S. Borrower Revolving Notes”), (ii) in the case of Canadian Borrower
Revolving Loans, by a promissory note duly executed and delivered by each
Canadian Borrower substantially in the form of Exhibit B-2, with blanks
appropriately completed in conformity herewith (each, a “Canadian Borrower
Revolving Note” and, collectively, the “Canadian Borrower Revolving Notes” and,
together with the U.S. Borrower Revolving Notes, the “Revolving Notes”), (iii)
in the case of U.S. Borrower Swingline Loans, by a promissory note duly executed
and delivered by each U.S. Borrower substantially in the form of Exhibit B-3,
with blanks appropriately completed in conformity herewith (the “U.S. Borrower
Swingline Note”), and (iv) in the case of Canadian Borrower Swingline Loans, by
a promissory note duly executed and delivered by each Canadian Borrower
substantially in the form of Exhibit B-4, with blanks appropriately completed in
conformity herewith (each, a “Canadian Borrower Swingline Note” and, together
with the U.S. Borrower Swingline Note, the “Swingline Notes”).
(a)    Each Lender will note on its internal records the amount of each Loan
made by it and each payment in respect thereof and prior to any transfer of any
of its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect any Borrower’s obligations in respect of
such Loans.
(b)    Notwithstanding anything to the contrary contained above in this Section
2.05 or elsewhere in this Agreement, Notes shall only be delivered to Lenders
which at any time specifically request the delivery of such Notes. No failure of
any Lender to request, obtain, maintain or produce a Note evidencing its Loans
to any Borrower shall affect, or in any manner impair, the obligations of any
Borrower to pay the Loans (and all related Obligations) incurred by such
Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to any Credit Document. Any Lender which
does not have a Note evidencing its outstanding Loans shall in no event be
required to make the notations otherwise described in preceding clause (b). At
any time when any Lender requests the delivery of a Note to evidence any of its
Loans, each respective Borrower shall promptly execute and deliver to the
respective Lender, at such Borrower’s expense, the requested Note in the
appropriate amount or amounts to evidence such Loans.
2.06.    Conversions.
(a)    Each Borrower shall have the option to convert, on any Business Day, all
or a portion equal to at least the Minimum Borrowing Amount of the outstanding
principal amount of U.S. Dollar Denominated Loans made to it pursuant to one or
more Borrowings of one or more Types of U.S. Dollar Denominated Revolving Loans
into a Borrowing of another Type of U.S. Dollar Denominated Revolving Loan;
provided that, (a) except as otherwise provided in Section 2.10(b), LIBOR Loans
may be converted into Base Rate Loans only on the last day of an Interest Period
applicable to the Revolving Loans being converted unless the Borrowers pay any
amounts due to the Lenders pursuant to Section 2.11 as a result of

-56-

--------------------------------------------------------------------------------




such conversion and no such partial conversion of LIBOR Loans shall reduce the
outstanding principal amount of such LIBOR Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount applicable thereto, (b) Base
Rate Loans may not be converted into LIBOR Loans if any Event of Default is in
existence on the proposed date of conversion and either the Administrative Agent
or the Required Lenders have elected, upon notice to the Borrowers, to not
permit such conversion in its or their sole discretion, and (c) no conversion
pursuant to this Section 2.06 shall result in a greater number of Borrowings of
LIBOR Loans than is permitted under Section 2.02. Each such conversion shall be
effected by the relevant Borrower (of the U.S. Dollar Denominated Revolving Loan
being converted) by giving the Administrative Agent at the Notice Office prior
to 12:00 P.M. (New York City time) at least (i) in the case of conversions of
Base Rate Loans into LIBOR Loans, three Business Days’ prior written notice or
telephonic notice promptly confirmed in writing and (ii) in the case of
conversions of LIBOR Loans into Base Rate Loans, one Business Day’s prior
written notice or telephonic notice promptly confirmed in writing (each, a
“Notice of Conversion/Continuation”), in each case in the form of Exhibit A-2,
appropriately completed to specify the U.S. Dollar Denominated Revolving Loans
to be so converted, the Borrowing or Borrowings pursuant to which such U.S.
Dollar Denominated Revolving Loans were incurred and, if to be converted into
LIBOR Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall give each Lender prompt notice of any such proposed
conversion affecting any of its U.S. Dollar Denominated Revolving Loans.
(b)    Mandatory and voluntary conversions of Bankers’ Acceptance Loans into
Canadian Prime Rate Loans shall be made in the circumstances, and to the extent,
provided in Schedule 1.01(b). Except as provided in Schedule 1.01(b), Bankers’
Acceptance Loans shall not be permitted to be converted into any other Type of
Loan prior to the maturity date of the respective Bankers’ Acceptance or B/A
Equivalent Note, as the case may be.
(c)    Each Canadian Borrower shall have the option to convert on any Business
Day occurring on or after the Effective Date, all or a portion at least equal to
the Minimum Borrowing Amount of the outstanding principal amount of Canadian
Prime Rate Loans made to such Canadian Borrower pursuant to one or more
Borrowings of Canadian Dollar Denominated Revolving Loans into a Borrowing or
Borrowings of Bankers’ Acceptance Loans; provided that (i) unless the Required
Lenders otherwise agree, Canadian Prime Rate Loans may not be converted into
Bankers’ Acceptance Loans if a Default or an Event of Default is in existence on
the date of such conversion and (ii) Borrowings of Bankers’ Acceptance Loans
resulting from this Section 2.06 shall be limited in number as provided in
Section 2.02. Each such conversion shall be effected by the relevant Canadian
Borrower (of Canadian Dollar Denominated Revolving Loan being converted), by
giving the Administrative Agent written notice or telephonic notice promptly
confirmed in writing to the Notice Office, prior to 12:00 P.M. (New York City
time), at least three Business Days prior to the date of the proposed
conversion, a Notice of Conversion/Continuation specifying the Canadian Dollar
Denominated Revolving Loans maintained as Canadian Prime Rate Loans to be so
converted into Bankers’ Acceptance Loans, the Borrowing or Borrowings pursuant
to which such Canadian Dollar Denominated Revolving Loans were made and the term
of the proposed Borrowing of Bankers’ Acceptance Loans (which, in each case,
shall comply with the requirements of Schedule 1.01(b)). The Administrative
Agent shall give each Lender prompt notice of any such proposed conversion
affecting any of its Canadian Dollar Denominated Revolving Loans maintained as
Canadian Prime Rate Loans.
2.07.    Pro Rata Borrowings. Except to the extent otherwise provided herein,
all Borrowings of Revolving Loans under this Agreement shall be incurred from
the Lenders pro rata on the basis of their Revolving Loan Commitments, provided
that all Mandatory Borrowings shall be incurred from the Lenders pro rata on the
basis of their RL Percentages. It is understood that no Lender shall be
responsible for any default by any other Lender of its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other

-57-

--------------------------------------------------------------------------------




Lender to make its Loans hereunder.
2.08.    Interest. (x) The U.S. Borrowers jointly and severally agree to pay
interest in respect of the unpaid principal amount of each U.S. Borrower Loan
and (y) the Canadian Borrowers jointly and severally agree to pay interest in
respect of the unpaid principal amount of each Canadian Borrower Loan (other
than a Bankers’ Acceptance Loan), in each case as follows:
(A)    in the case of a Base Rate Loan, from the date of Borrowing thereof until
the earlier of (i) the maturity thereof (whether by acceleration or otherwise)
and (ii) the conversion of such Base Rate Loan to a LIBOR Loan pursuant to
Section 2.06 or 2.09, as applicable, at a rate per annum which shall be equal to
the sum of the relevant Applicable Margin plus the Base Rate, each as in effect
from time to time;
(B)    in the case of a LIBOR Loan, from the date of Borrowing thereof until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such LIBOR Loan to a Base Rate Loan pursuant to Section
2.06, 2.09 or 2.10, as applicable, at a rate per annum which shall, during each
Interest Period applicable thereto, be equal to the sum of the relevant
Applicable Margin as in effect from time to time during such Interest Period
plus the LIBO Rate for such Interest Period; and
(C)    in the case of a Canadian Prime Rate Loan (including with respect to any
Bankers’ Acceptance Loan converted into a Canadian Prime Rate Loan pursuant to
Schedule 1.01(b)), from the date of Borrowing thereof (or, in the circumstances
described in the immediately preceding parenthetical, from the date of
conversion of such respective Bankers’ Acceptance Loan into a Canadian Prime
Rate Loan) until the earlier of (i) the maturity thereof (whether by
acceleration or otherwise) and (ii) the conversion of such Canadian Prime Rate
Loan to a Bankers’ Acceptance Loan pursuant to Section 2.06(c) and Schedule
1.01(b), at a rate per annum which shall be equal to the sum of the relevant
Applicable Margin plus the Canadian Prime Rate, each as in effect from time to
time.
(b)    (i) Upon the occurrence and during the continuance of an Event of
Default, at the request of the Required Lenders, each Loan and all Letter of
Credit Fees shall, in each case, bear interest or accrue as applicable, at a
rate per annum equal to the rate which is 2% in excess of the rate then borne by
such Loans or the Letter of Credit Fee then applicable to Letters of Credit, and
(ii) all overdue amounts payable hereunder and under any other Credit Document
shall bear interest at a rate per annum (1) in the case of overdue principal of,
and overdue interest on, Canadian Dollar Denominated Loans and any other overdue
amounts owing in Canadian Dollars, equal to the rate which is 2% in excess of
the rate applicable to Canadian Prime Rate Loans from time to time, and (2) in
the case of overdue principal of, and overdue interest on, U.S. Dollar
Denominated Loans and any other overdue amounts owing in U.S. Dollars, equal to
the rate which is 2% in excess of the rate applicable to Base Rate Loans from
time to time. Interest that accrues under this Section 2.08(b) shall be payable
on demand.
(c)    Accrued (and theretofore unpaid) interest shall be payable (i) in respect
of each Base Rate Loan, (x) quarterly in arrears on each Quarterly Payment Date,
(y) on the date of any repayment or prepayment in full of all outstanding Base
Rate Loans or upon the termination of the Total Revolving Loan Commitment, and
(z) at maturity (whether by acceleration or otherwise) and, after such maturity,
on demand, (ii) in respect of each Canadian Prime Rate Loan, (x) quarterly in
arrears on each Quarterly Payment Date, (y) on the date of any repayment or
prepayment in full of all outstanding Canadian Prime Rate Loans or upon the
termination of the Total Revolving Loan Commitment, and (z) at maturity (whether
by acceleration or otherwise) and, after such maturity, on demand, and (iii) in
respect of each LIBOR Loan, (x) on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three month intervals after the first day of
such Interest Period,

-58-

--------------------------------------------------------------------------------




(y) on the date of any repayment or prepayment (on the amount repaid or
prepaid), or upon the termination of the Total Revolving Loan Commitment, and
(z) at maturity (whether by acceleration or otherwise) and, after such maturity,
on demand.
(d)    Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBOR Loans and shall promptly notify the respective Borrowers and the Lenders
thereof. Each such determination shall, absent manifest error, be final and
conclusive and binding on all parties hereto.
(e)    The Drawing Fees payable in respect of the Face Amount of each Bankers’
Acceptance Loan shall be paid by each Canadian Borrower to the Administrative
Agent for distribution to each Lender which accepts and/or purchases such
Bankers’ Acceptance Loans at the time of the incurrence by such Canadian
Borrower of each Bankers’ Acceptance Loans.
2.09.    Interest Periods. At the time any Borrower gives any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any LIBOR Loan (in the case of the initial Interest Period
applicable thereto) or prior to 12:00 P.M. (New York City time) on the third
Business Day prior to the expiration of an Interest Period applicable to such
LIBOR Loan (in the case of any subsequent Interest Period), such Borrower shall
have the right to elect the interest period (each, an “Interest Period”)
applicable to such LIBOR Loan, which Interest Period shall, at the option of
such Borrower, be (x) a one, two, three or six month period, or (y) to the
extent agreed to by all Lenders, such other period; provided that (in each
case):
(a)    all LIBOR Loans comprising a Borrowing shall at all times have the same
Interest Period;
(b)    the initial Interest Period for any LIBOR Loan shall commence on the date
of Borrowing of such LIBOR Loan (including the date of any conversion thereto
from a Base Rate Loan) and each Interest Period occurring thereafter in respect
of such LIBOR Loan shall commence on the day on which the immediately preceding
Interest Period applicable thereto expires;
(c)    if any Interest Period for a LIBOR Loan begins on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month;
(d)    if any Interest Period for a LIBOR Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
LIBOR Loan would otherwise expire on a day which is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;
(e)    no Interest Period may be selected at any time when an Event of Default
is then in existence if either the Administrative Agent or the Required Lenders
have elected, upon notice to the Borrowers, to not permit such selection in its
or their sole discretion; and
(f)    no Interest Period in respect of any Borrowing shall be selected which
extends beyond the Final Maturity Date.
If by 12:00 P.M. (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of LIBOR Loans, any
Borrower has failed to elect, or is not

-59-

--------------------------------------------------------------------------------




permitted to elect, a new Interest Period to be applicable to such LIBOR Loans
as provided above, such Borrower shall be deemed to have elected to convert such
LIBOR Loans into Base Rate Loans effective as of the expiration date of such
current Interest Period.
2.10.    Increased Costs, Illegality, etc. In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clauses (i)
and (iv) below, may be made only by the Administrative Agent):
(i)    on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the London interbank market, adequate
and fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of LIBO Rate; or
(ii)    at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any LIBOR Loan
because of any change since the Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to: (A) any change that
would subject any Lender to any taxes (except for Taxes that are indemnified
under Section 5.04 or that would be indemnified under Section 5.04 but for an
applicable exclusion thereunder, and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto, (B) a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the LIBO Rate or (C)
imposes on any Lender or the London interbank market any other condition, cost
or expense (other than taxes) affecting this Agreement or Loans made by such
Lender or any Letter of Credit or participation therein;
(iii)    at any time, that the making or continuance of any LIBOR Loan has been
made (A) unlawful by any law or governmental rule, regulation or order, (B)
impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (C) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the London interbank market; or
(iv)    that for any reason a market for bankers’ acceptances does not exist at
any time or the Lenders cannot for other reasons, after reasonable efforts,
readily sell bankers’ acceptances or perform their other obligations under this
Agreement with respect to the bankers’ acceptances, or Canadian Dollars are not
available in sufficient amounts, in either case as determined in good faith by
the Administrative Agent, acting reasonably;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clauses (i) and (iv) above) shall promptly give notice (by telephone
promptly confirmed in writing) to the affected Borrowers and, except in the case
of clauses (i) and (iv) above, to the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each of the
other Lenders). Thereafter (w) in the case of clause (i) above, LIBOR Loans
shall no longer be available until such time as the Administrative Agent
notifies the Company and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist, and any Notice of Borrowing
or Notice of Conversion/Continuation given by any Borrower with respect to LIBOR
Loans which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by such Borrower, (x) in the case of clause (ii) above, the
U.S.

-60-

--------------------------------------------------------------------------------




Borrowers (jointly and severally) and the Canadian Borrowers (jointly and
severally) agree to pay to such Lender, within 10 days after the Company’s
receipt of such Lender’s written request therefor, such additional amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lender in its reasonable discretion shall determine) as
shall be required to compensate such Lender for such increased costs or
reductions in amounts received or receivable hereunder (a written notice as to
the additional amounts owed to such Lender, showing in reasonable detail the
basis for the calculation thereof, submitted to the respective Borrower by such
Lender shall, absent manifest error, be final and conclusive and binding on all
the parties hereto); provided that the Borrowers shall not be required to
compensate any Lender pursuant to Section 2.10(ii) for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Company of the change giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the change giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof, (y) in the case of
clause (iii) above, the respective Borrower or Borrowers shall take one of the
actions specified in Section 2.10(b) as promptly as possible and, in any event,
within the time period required by law, and (z) in the case of clause (iv)
above, and as provided in Schedule 1.01(b), Bankers’ Acceptance Loans or
Canadian Dollar Denominated Revolving Loans (exclusive of any such Canadian
Dollar Denominated Revolving Loans which have theretofore been funded) shall no
longer be available until such time as the Administrative Agent notifies the
affected Borrowers and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist, and any Notice of Borrowing
or Notice of Conversion/Continuation with respect to Bankers’ Acceptance Loans
or such Canadian Dollar Denominated Revolving Loans given by the respective
Borrowers which have not been incurred (including by way of conversion) shall be
deemed rescinded by such Borrowers.
(b)    At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii), the affected Borrower may, and in the case of
a LIBOR Loan affected by the circumstances described in Section 2.10(a)(iii),
such Borrower shall, either (i) if the affected LIBOR Loan is then being made
initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that such Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 2.10(a)(ii) or (iii) or (ii) if the affected LIBOR
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, require the affected Lender to convert such LIBOR Loan
into a Base Rate Loan; provided that, if more than one Lender is affected at any
time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).
(c)    If any Lender determines that after the Effective Date the introduction
of or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, or any change in interpretation or administration
thereof by the NAIC or any Governmental Authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Revolving Loan Commitment
hereunder or its obligations hereunder, then the U.S. Borrowers (jointly and
severally) and the Canadian Borrowers (jointly and severally) agree to pay to
such Lender, within 10 days after the Company’s receipt of such Lender’s written
request therefor, such additional amounts as shall be required to compensate
such Lender or such other corporation for the increased cost to such Lender or
such other corporation or the reduction in the rate of return to such Lender or
such other corporation as a result of such increase of capital. In determining
such additional amounts, each Lender will act reasonably and in good faith and
will use averaging and attribution methods which are reasonable; provided that
such Lender’s determination of compensation owing under this Section 2.10(c)
shall, absent manifest error, be final and conclusive and binding on all the
parties hereto. Each Lender, upon determining that any additional amounts will
be payable

-61-

--------------------------------------------------------------------------------




pursuant to this Section 2.10(c), will give prompt written notice thereof to the
Company, which notice shall show in reasonable detail the basis for calculation
of such additional amounts, although the failure to give any such notice shall
not release or diminish the Borrowers’ obligations to pay additional amounts
pursuant to this Section 2.10(c) upon the subsequent receipt of such notice;
provided that the Borrowers shall not be required to compensate any Lender
pursuant to this Section 2.10(c) for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies the Company of
the change giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further, that, if
the change giving rise to such increased costs or reductions is retroactive,
then the 180 day period referred to above shall be extended to include the
period of retroactive effect thereof.
(d)    Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, in each
case shall be deemed to be a change after the Effective Date in a requirement of
law or governmental rule, regulation or order, regardless of the date enacted,
adopted, issued or implemented (including, without limitation, for purposes of
this Section 2.10 and Section 3.06).
2.11.    Compensation. The U.S. Borrowers (on a joint and several basis) or the
Canadian Borrowers (on a joint and several basis), as the case may be, agree to
compensate each Lender, upon its written request (which request shall set forth
in reasonable detail the basis for requesting such compensation), for all
losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its LIBOR Loans or
Bankers’ Acceptance Loans but excluding loss of anticipated profits) which such
Lender may sustain: (a) if for any reason (other than a default by such Lender
or the Administrative Agent) a Borrowing of, or conversion from or into, LIBOR
Loans or Bankers’ Acceptance Loans does not occur on a date specified therefor
in a Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn by the respective Borrower or Borrowers or deemed withdrawn pursuant
to Section 2.10(a)); (b) if any prepayment or repayment (including any
prepayment or repayment made pursuant to Section 5.01, Section 5.02 or as a
result of an acceleration of the Loans pursuant to Section 11) or conversion of
any of its LIBOR Loans or Bankers’ Acceptance Loans occurs on a date which is
not the last day of an Interest Period or maturity date, as applicable, with
respect thereto; (c) if any prepayment of any of its LIBOR Loans is not made on
any date specified in a notice of prepayment given by the respective Borrower or
Borrowers; or (d) as a consequence of (i) any other default by the respective
Borrower or Borrowers to repay LIBOR Loans or Bankers’ Acceptance Loans when
required by the terms of this Agreement or any Note held by such Lender or (ii)
any election made pursuant to Section 2.10(b).
2.12.    Lending Offices and Affiliate Lenders for Loans in Available Currency.
(a)    Each Lender may at any time or from time to time designate, by written
notice to the Administrative Agent to the extent not already reflected on
Schedule 13.03, one or more lending offices (which, for this purpose, may
include Affiliates of the respective Lender) for the various Loans in the
Available Currency made, and Letters of Credit participated in, by such Lender
(including, without limitation, by designating a separate lending office (or
Affiliate) to act as such with respect to such Loans and Letter of Credit
Outstandings); provided that, for designations made after the Effective Date, to
the extent such designation shall result in increased costs under Section 2.10,
3.06 or 5.04 in excess of those which would be charged in the absence of the
designation of a different lending office (including a different Affiliate of
the respective Lender), then the Borrowers shall not be obligated to pay such
excess increased costs (although

-62-

--------------------------------------------------------------------------------




if such designation results in increased costs, the Borrowers shall be obligated
to pay the costs which would have applied in the absence of such designation and
any subsequent increased costs of the type described above resulting from
changes after the date of the respective designation). Except as provided in the
immediately preceding sentence, each lending office and Affiliate of any Lender
designated as provided above shall, for all purposes of this Agreement and the
other Credit Documents, be treated in the same manner as the respective
designating Lender (and shall be entitled to all indemnities and similar
provisions in respect of its acting as such hereunder).
(b)    Each Lender agrees that on the occurrence of any event giving rise to the
operation of Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or
Section 5.04 with respect to such Lender, it will, if requested by the Company,
use reasonable efforts (subject to overall policy considerations of such Lender)
to designate another lending office for any Loans or Letters of Credit affected
by such event; provided that such designation is made on such terms that such
Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section 2.12(b) shall
affect or postpone any of the obligations of any Borrower or the right of any
Lender provided in Sections 2.10, 3.06 and 5.04.
2.13.    Replacement of Lenders. (a)If any Lender becomes a Defaulting Lender,
(b) upon the occurrence of any event giving rise to the operation of Section
2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or Section 5.04 with respect
to any Lender which results in such Lender requesting additional amounts from
the Borrowers pursuant to any such Sections, (c) in the case of a refusal by a
Lender to consent to a proposed change, waiver, discharge or termination with
respect to this Agreement which has been approved by the Required Lenders as
(and to the extent) provided in Section 13.12(b) or (d) in the circumstances
provided in Section 2.19(b), the Borrowers shall have the right, in accordance
with Section 13.04(b), to replace such Lender (the “Replaced Lender”) with one
or more other Eligible Transferees, none of whom shall constitute a Defaulting
Lender at the time of such replacement (collectively, the “Replacement Lender”)
and each of which shall be reasonably acceptable to the Administrative Agent,
the Swingline Lender and each Issuing Lender; provided that:
(i)    at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Borrowers) pursuant to which the
Replacement Lender shall acquire the entire Revolving Loan Commitment and all
outstanding Revolving Loans (other than Bankers’ Acceptance Loans) of, and all
participations in Letters of Credit and Swingline Loans by, the Replaced Lender
and, in connection therewith, shall pay to (i) the Replaced Lender in respect
thereof an amount equal to the sum of (A) an amount equal to the principal of,
and all accrued interest on, all outstanding Revolving Loans (other than
Bankers’ Acceptances and B/A Equivalent Notes) of the respective Replaced
Lender, (B) an amount equal to the Face Amount of any outstanding B/A Instrument
of the respective Replaced Lender in satisfaction of the obligations of the
Canadian Borrowers to repay the B/A Instrument on the maturity thereof, (C) an
amount equal to all Unpaid Drawings that have been funded by (and not reimbursed
to) such Replaced Lender, together with all then unpaid interest with respect
thereto at such time and (D) an amount equal to all accrued, but theretofore
unpaid, Fees owing to the Replaced Lender pursuant to Section 4.01, (ii) each
Issuing Lender an amount equal to such Replaced Lender’s RL Percentage of any
Unpaid Drawing relating to Letters of Credit issued by such Issuing Lender
(which at such time remains an Unpaid Drawing) to the extent such amount was not
theretofore funded by such Replaced Lender and (iii) the Swingline Lender an
amount equal to such Replaced Lender’s RL Percentage of any Mandatory Borrowing
to the extent such amount was not theretofore funded by such Replaced Lender to
the Swingline Lender; and

-63-

--------------------------------------------------------------------------------




(ii)    all obligations of the Borrowers then owing to the Replaced Lender
(other than those specifically described in clause (i) above in respect of which
the assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11) shall be paid in full
to such Replaced Lender concurrently with such replacement.
(b)    Upon receipt by the Replaced Lender of all amounts required to be paid to
it pursuant to this Section 2.13, if the Replaced Lender does not execute and
deliver to the Administrative Agent a duly completed Assignment and Assumption
Agreement necessary to reflect such replacement by the later of (a) the date on
which the assignee Lender executes and delivers such Assignment and Assumption
Agreement and (b) the date as of which all obligations of the Borrowers owing to
such Replaced Lender relating to the Loans and participations so assigned shall
be paid in full by the assignee Lender and/or the Borrowers to such Replaced
Lender, then the Replaced Lender shall be deemed to have executed and delivered
such Assignment and Assumption Agreement as of such later date, and any such
Assignment and Assumption Agreement so executed by the Replaced Lender shall be
effective for purposes of this Section 2.13 and Section 13.04. Upon the
execution (or deemed execution, as the case may be) of the respective Assignment
and Assumption Agreement by the parties thereto, the payment of amounts referred
to in clauses (i) and (ii) above, recordation of the assignment on the Register
by the Administrative Agent pursuant to Section 13.15 and, if so requested by
the Replacement Lender, delivery to the Replacement Lender of the appropriate
Note or Notes executed by the relevant Borrowers, (x) the Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 2.10, 2.11, 3.06,
5.04, 12.06, 13.01 and 13.06), which shall survive as to such Replaced Lender
and (y) the RL Percentages of the Lenders shall be automatically adjusted at
such time to give effect to such replacement.
2.14.    Incremental Commitments. (a) The Company shall have the right, in
consultation and coordination with the Administrative Agent as to all of the
matters set forth below in this Section 2.14, but without requiring the consent
of the Administrative Agent or the Lenders (except, in either case, as otherwise
provided in this Section 2.14), to request at any time and from time to time
after the Effective Date and prior to the Final Maturity Date that one or more
Lenders (and/or one or more other Persons which are Eligible Transferees and
which will become Lenders) provide Incremental Commitments and, subject to the
applicable terms and conditions contained in this Agreement and the relevant
Incremental Commitment Agreement, make Revolving Loans and participate in
Letters of Credit and Swingline Loans pursuant thereto; provided that (i) no
Lender shall be obligated to provide an Incremental Commitment, and until such
time, if any, as such Lender has agreed in its sole discretion to provide an
Incremental Commitment and executed and delivered to the Administrative Agent,
the Company and the other Borrowers an Incremental Commitment Agreement as
provided in clause (b) of this Section 2.14, such Lender shall not be obligated
to fund any Revolving Loans in excess of its Revolving Loan Commitment (if any)
or participate in any Letters of Credit or Swingline Loans in excess of its RL
Percentage, in each case, as in effect prior to giving effect to such
Incremental Commitment provided pursuant to this Section 2.14 (it being
understood and agreed that any Lender that does not agree to provide any such
Incremental Commitment within ten Business Days after a request therefor (or
such shorter period as may be provided in any such request for Incremental
Commitments) shall be deemed to have declined to provide any such Incremental
Commitment except to the extent such Lender thereafter executes and delivers an
Incremental Commitment Agreement in accordance with the terms hereof), (ii) any
Lender (including any Person which is an Eligible Transferee who will become a
Lender) may so provide an Incremental Commitment without the consent of the
Administrative Agent or any other Lender; provided that any Person that is not a
Lender prior to the effectiveness of its Incremental Commitment shall require
the consent of the Administrative Agent, each Issuing Lender and the Swingline
Lender (which consents shall not be unreasonably withheld, conditioned or
delayed) to provide an Incremental Commitment pursuant to this Section 2.14,
(iii) the aggregate amount of each request (and provision therefor)

-64-

--------------------------------------------------------------------------------




for Incremental Commitments shall be in a minimum aggregate amount for all
Lenders which provide an Incremental Commitment pursuant to a given Incremental
Commitment Agreement pursuant to this Section 2.14 (including Persons who are
Eligible Transferees and will become Lenders) of at least $10,000,000 (or such
lesser amount that is acceptable to the Administrative Agent), (iv) the
aggregate amount of all Incremental Commitments permitted to be provided
pursuant to this Section 2.14 shall not exceed in the aggregate $50,000,000, (v)
the Company shall not increase the Total Revolving Loan Commitment pursuant to
this Section 2.14 more than two times, (vi) if the Applicable Margins with
respect to Revolving Loans to be incurred pursuant to an Incremental Commitment
shall be higher in any respect than those applicable to any other Revolving
Loans, the Applicable Margins for the other Revolving Loans and extension of
credit hereunder shall be automatically increased as and to the extent needed to
eliminate any deficiencies in accordance with the definition of “Applicable
Margin” contained herein (such increase, the “Additional Margin”), (vii) all
Revolving Loans incurred pursuant to an Incremental Commitment (and all
interest, fees and other amounts payable thereon) shall be Obligations under
this Agreement and the other applicable Credit Documents and shall be secured by
the relevant Security Documents, and guaranteed under the relevant Guaranties,
on a pari passu basis will all other Loans (and related Obligations) secured by
each relevant Security Document and guaranteed under each relevant Guaranty, and
(viii) each Lender (including any Person which is an Eligible Transferee who
will become a Lender) agreeing to provide an Incremental Commitment pursuant to
an Incremental Commitment Agreement shall, subject to the satisfaction of the
relevant conditions set forth in this Agreement, participate in Swingline Loans
and Letters of Credit pursuant to Sections 2.01(b) and 3.04, respectively, and
make Revolving Loans as provided in Section 2.01(a) and such Revolving Loans
shall constitute Revolving Loans for all purposes of this Agreement and the
other applicable Credit Documents.
(b)    At the time of the provision of Incremental Commitments pursuant to this
Section 2.14, (I) the Company, each other Borrower, each Subsidiary Guarantor,
the Administrative Agent, the Swingline Lender and each Issuing Lender (if the
consent of the Swingline Lender and each Issuing Lender are required pursuant to
Section 2.14(a)(ii)) and each such Lender or other Eligible Transferee which
agrees to provide an Incremental Commitment (each, an “Incremental Lender”)
shall execute and deliver to the Borrowers and the Administrative Agent an
Incremental Commitment Agreement, appropriately completed (with the
effectiveness of the Incremental Commitment provided therein to occur on the
date set forth in such Incremental Commitment Agreement, which date in any event
shall be no earlier than the date on which (i) all fees required to be paid in
connection therewith at the time of such effectiveness shall have been paid,
(ii) all Incremental Commitment Requirements have been satisfied, (iii) all
conditions set forth in this Section 2.14 shall have been satisfied and (iv) all
other conditions precedent that may be set forth in such Incremental Commitment
Agreement shall have been satisfied) and (II) the Company, each other Borrower,
each Subsidiary Guarantor, the Collateral Agent and each Incremental Lender (as
applicable) shall execute and deliver to the Administrative Agent and the
Collateral Agent such additional Security Documents and/or amendments to the
Security Documents which are necessary to ensure that all Loans incurred
pursuant to the Incremental Commitments and any Additional Margin are secured by
each relevant Security Document (the “Incremental Security Documents”). The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Commitment Agreement and, at such time, Schedule 1.01(a)
shall be deemed modified to reflect the Incremental Commitments of such
Incremental Lenders.
(c)    It is understood and agreed that the Incremental Commitments provided by
an Incremental Lender or Incremental Lenders, as the case may be, pursuant to
each Incremental Commitment Agreement shall constitute part of, and be added to,
the Total Revolving Loan Commitment and each Incremental Lender shall constitute
a Lender for all purposes of this Agreement and each other applicable Credit
Document.

-65-

--------------------------------------------------------------------------------




(d)    At the time of any provision of Incremental Commitments pursuant to this
Section 2.14, each Borrower shall, in coordination with the Administrative
Agent, repay outstanding Revolving Loans of certain of the Lenders, and incur
additional Revolving Loans from certain other Lenders (including the Incremental
Lenders), in each case to the extent necessary so that all of the Lenders
participate in each outstanding Borrowing of Revolving Loans pro rata on the
basis of their respective Revolving Loan Commitments (after giving effect to any
increase in the Total Revolving Loan Commitment pursuant to this Section 2.14)
and with the Borrowers being obligated to pay to the respective Lenders any
costs of the type referred to in Section 2.11 in connection with any such
repayment and/or Borrowing.
(e)    At the time of any provision of Incremental Commitments pursuant to this
Section 2.14, all dollar thresholds included in any determination made with
respect to Excess Availability shall be increased automatically in an amount
equal to the percentage by which the Incremental Commitments increase the Total
Revolving Loan Commitment.
2.15.    Defaulting Lenders. (a) Notwithstanding any provision of this Agreement
or in the other Credit Documents to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender and if any Swingline Loan Exposure or Letter of
Credit Exposure exists at the time a Lender becomes a Defaulting Lender then:
(i)    all or any part of such Swingline Loan Exposure and Letter of Credit
Exposure shall be reallocated among the Lenders that are Non-Defaulting Lenders
in accordance with their respective RL Percentages (calculated without regard to
any Defaulting Lender’s Revolving Loan Commitment) but only to the extent (x)
the sum of the Individual Exposures of all Lenders that are Non-Defaulting
Lenders plus such Defaulting Lender’s Swingline Loan Exposure and Letter of
Credit Exposure does not exceed the aggregate amount of all Non-Defaulting
Lenders’ Revolving Loan Commitments and (y) immediately following the
reallocation to a Lender that is a Non-Defaulting Lender, the Individual
Exposure of such Lender does not exceed its Revolving Loan Commitment at such
time;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrowers shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Loan Exposure and (y) second, cash collateralize in a manner reasonably
satisfactory to the Administrative Agent and each applicable Issuing Lender such
Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in an aggregate amount equal
to 100% of such Defaulting Lender’s Letter of Credit Exposure for so long as
such Letter of Credit Exposure is outstanding (the “Letter of Credit Back-Stop
Arrangements”) (it being understood that, for purposes of clarity, (x) such
requirement shall terminate as to any Defaulting Lender upon the termination of
Defaulting Lender status of the applicable Lender and (y) at the request of the
Company, upon a determination by the Administrative Agent or the respective
Issuing Lender that there exists cash collateral in excess of such Defaulting
Lender’s Letter of Credit Exposure, such excess cash collateral may be returned
to the applicable Borrowers so long as no Default or Event of Default then
exists or would result therefrom);
(iii)    if any portion of such Defaulting Lender’s Letter of Credit Exposure is
cash collateralized pursuant to clause (ii) above, the applicable Borrowers
shall not be required to pay the Letter of Credit Fees for participation with
respect to such portion of such Defaulting Lender’s Letter of Credit Exposure so
long as it is cash collateralized;

-66-

--------------------------------------------------------------------------------




(iv)    if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.15(a), then the Letter of Credit Fees
payable to the Lenders pursuant to Section 4.01(b) shall be adjusted in
accordance with such Non-Defaulting Lenders’ RL Percentages (calculated without
regard to any Defaulting Lender’s Revolving Loan Commitment) and the Defaulting
Lender shall not be entitled to any Letter of Credit Fee; and
(v)    if any Defaulting Lender’s Letter of Credit Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.15(a), then, without
prejudice to any rights or remedies of any Issuing Lender or any Lender
hereunder, all Letter of Credit Fees payable under Section 4.01(b) with respect
to such Defaulting Lender’s Letter of Credit Exposure shall be payable to the
applicable Issuing Lender until such Letter of Credit Exposure is cash
collateralized and/or reallocated.
(b)    Notwithstanding anything to the contrary contained in Section 2.01(a) or
Section 3, so long as any Lender is a Defaulting Lender (i) the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving Loan
Commitments of the Non-Defaulting Lenders and/or cash collateral has been
provided by the applicable Borrowers in accordance with Section 2.15(a), and
(ii) participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan shall be allocated among Lenders that are
Non-Defaulting Lenders in a manner consistent with Section 2.15(a)(i) (and
Defaulting Lenders shall not participate therein)
(c)    Notwithstanding anything to the contrary contained herein, in Section 5.4
of the Security Agreement or Section 5.6 of the Canadian Security Agreement, any
amount payable to a Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 13.02) may,
in lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated non-interest bearing account and, subject
to any requirements of applicable law, be applied at such time or times as may
be determined by the Administrative Agent (i) first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such Defaulting
Lender to the Issuing Lenders or the Swingline Lender hereunder, (iii) third, to
the funding of any Loan or the funding or cash collateralization of any
participation in any Swingline Loan or Letter of Credit in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (iv) fourth, if so
determined by the Administrative Agent, held in such account as cash collateral
for future funding obligations of the Defaulting Lender under this Agreement,
(v) fifth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, (vi) sixth, so long as no Default or Event of
Default has occurred and is continuing, to the payment of any amounts owing to
any Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the such Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, and (vii)
seventh, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (x) a prepayment of the
principal amount of any Loans or repayments of Unpaid Drawings in respect of
which a Defaulting Lender has funded its participation obligations and (y) made
at a time when the conditions set forth in Section 7 are satisfied or waived,
such payment shall be applied solely to prepay the Loans of, and reimbursement
obligations owed to, all Non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or Unpaid Drawings owed to, any Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash

-67-

--------------------------------------------------------------------------------




collateral pursuant to this clause (c) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
(d)    In the event that the Administrative Agent, the Company, each Issuing
Lender and the Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then (i) the Swingline Loan Exposure and Letter of Credit Exposure of
the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Loan Commitments and on such date such Lender shall purchase at par
such of the Revolving Loans of the other Lenders (other than Swingline Loans) as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Revolving Loans in accordance with its RL Percentage and
(ii) so long as no Default or Event of Default then exists, all funds held as
cash collateral pursuant to the Letter of Credit Back-Stop Arrangements shall
thereafter be promptly returned to the applicable Borrowers; provided that,
except to the extent otherwise expressly agreed to by the affected parties, no
change hereunder from a Defaulting Lender to a Non-Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder against such
Defaulting Lender arising from that Lender having been a Defaulting Lender. If
the Revolving Loan Commitments have been terminated, all Obligations have been
paid in full and no Letters of Credit are outstanding, then all funds held as
cash collateral pursuant to the Letter of Credit Back-Stop Arrangements shall
thereafter be promptly returned to the applicable Borrowers.
2.16.    Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
Interest (a) Notwithstanding anything to the contrary contained in this
Agreement or in any other Credit Document, solely to the extent that a court of
competent jurisdiction finally determines that the calculation or determination
of interest or any fee payable by the Canadian Borrowers in respect of the
Canadian Borrower Obligations pursuant to this Agreement and the other Credit
Documents shall be governed by or subject to the laws of any province of Canada
or the federal laws of Canada, in no event shall the aggregate “interest” (as
defined in Section 347 of the Criminal Code, R.S.C. 1985, c. C-46, as the same
shall be amended, replaced or re-enacted from time to time) payable by the
Canadian Borrowers to the Administrative Agent or any Lender under this
Agreement or any other Credit Document exceed the effective annual rate of
interest on the “credit advanced” (as defined in that section) under this
Agreement or such other Credit Document lawfully permitted under that section
and, if any payment, collection or demand pursuant to this Agreement or any
other Credit Document in respect of “interest” (as defined in that section) is
determined to be contrary to the provisions of that section, such payment,
collection or demand shall be deemed to have been made by mutual mistake of the
Administrative Agent, the Lenders and the Canadian Borrowers and the amount of
such payment or collection shall be refunded by the Administrative Agent and the
Lenders to the Canadian Borrowers. For the purposes of this Agreement and each
other Credit Document to which any Canadian Borrowers are a party, the effective
annual rate of interest payable by the Canadian Borrowers shall be determined in
accordance with generally accepted actuarial practices and principles over the
term of the loans on the basis of annual compounding for the lawfully permitted
rate of interest and, in the event of dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by and for the account of the Canadian
Borrowers will be conclusive for the purpose of such determination in the
absence of evidence to the contrary.
(b)    For the purposes of the Interest Act (Canada) and with respect to
Canadian Borrowers only:
(i)    whenever any interest or fee payable by the Canadian Borrowers is
calculated using a rate based on a year of 360 days or 365 days, as the case may
be, the rate determined pursuant to such calculation, when expressed as an
annual rate, is equivalent to (x) the applicable rate based on a year of 360
days or 365 days, as the case may be, (y) multiplied by the actual number of
days in

-68-

--------------------------------------------------------------------------------




the calendar year in which such rate is to be ascertained and (z) divided by 360
or 365, as the case may be; and
(ii)    all calculations of interest payable by the Canadian Borrowers under
this Agreement or any other Credit Document are to be made on the basis of the
nominal interest rate described herein and therein and not on the basis of
effective yearly rates or on any other basis which gives effect to the principle
of deemed reinvestment of interest. The parties hereto acknowledge that there is
a material difference between the stated nominal interest rates and the
effective yearly rates of interest and that they are capable of making the
calculations required to determine such effective yearly rates of interest.
(c)    The parties hereto acknowledge and agree that clauses (a) and (b) of this
Section 2.16 only apply to the Canadian Borrowers and shall not otherwise reduce
or effect the obligations of the U.S. Borrowers under this Agreement to pay the
full amount of the Obligations of such U.S. Borrowers in accordance with the
terms of this Agreement (including to reimburse the Administrative Agent and the
applicable Lenders for any amounts refunded by the Administrative Agent or any
Lender to the Canadian Borrowers pursuant to clause (a) of this Section 2.16).
2.17.    Provisions Regarding Bankers’ Acceptances, Drafts, etc. The parties
hereto agree that the provisions of Schedule 1.01(b) shall apply to all Bankers’
Acceptances, Bankers’ Acceptance Loans, Drafts and B/A Equivalent Notes created
hereunder, and that the provisions of Schedule 1.01(b) shall be deemed
incorporated by reference into this Agreement as if such provisions were set
forth in their entirety herein.
2.18.    The Company as Agent for Borrowers. Each Borrower hereby irrevocably
appoints the Company as its agent and attorney-in-fact for all purposes under
this Agreement and each other Credit Document, which appointment shall remain in
full force and effect unless and until the Administrative Agent shall have
received prior written notice signed by the respective appointing Borrower that
such appointment has been revoked. Each Borrower hereby irrevocably appoints and
authorizes the Company (i) to provide the Administrative Agent with all notices
with respect to Loans and Letters of Credit obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement or any
other Credit Document and (ii) to take such action as the Company deems
appropriate on its behalf to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement and the other
Credit Documents. It is understood that the handling of the Credit Account and
the Collateral of the respective Borrowers in a combined fashion (i.e., the U.S.
Borrowers in a combined fashion and the Canadian Borrowers in a combined
fashion), as more fully set forth herein, is done solely as an accommodation to
the Borrowers in order to utilize the collective borrowing powers of the
Borrowers in the most efficient and economical manner and at their request, and
that the Lenders shall not incur liability to any Borrower as a result hereof.
Each Borrower expects to derive benefit, directly or indirectly, from the
handling of the Credit Account and the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the consolidated group.
2.19.    Extension of Revolving Loan Commitments. (a) Notwithstanding anything
to the contrary in this Agreement, subject to the terms of this Section 2.19,
the Company may extend the maturity date, and otherwise modify the terms of the
Total Revolving Loan Commitment, or any portion thereof (including by increasing
the interest rate or fees payable in respect of any Loans and/or Revolving Loan
Commitments or any portion thereof (and related outstandings) (the “Extension”)
pursuant to a written offer (the “Extension Offer”) made by the Company to all
Lenders, in each case on a pro rata basis (based on the aggregate outstanding
principal amount of the respective outstanding Revolving Loans and unfunded

-69-

--------------------------------------------------------------------------------




Revolving Loan Commitments) and on the same terms to each such Lender. In
connection with the Extension, (i) the Company will provide notification to the
Administrative Agent (for distribution to the Lenders) and (ii) each Lender,
acting in its sole and individual discretion, wishing to participate in the
Extension shall, prior to the date (the “Notice Date”) specified in the notice
given by the Administrative Agent to such Lender, provide the Administrative
Agent with a written notice thereof in a form reasonably satisfactory to the
Administrative Agent. Any Lender that does not respond to the Extension Offer by
the Notice Date shall be deemed to have rejected such Extension. The
Administrative Agent shall promptly notify the Company of each Lender’s
determination under this Section 2.19(a). The election of any Lender to agree to
the Extension shall not obligate any other Lender to so agree. After giving
effect to the Extension, the Revolving Loan Commitments so extended shall cease
to be a part of the tranche of the Revolving Loan Commitments they were a part
of immediately prior to the Extension and shall be a new tranche of Extended
Revolving Loan Commitments hereunder.
(b)    The Company shall have the right to replace each Lender that shall have
rejected (or be deemed to have rejected) the Extension under Section 2.19(a)
with, and add as “Lenders” under this Agreement in place thereof, one or more
Replacement Lenders as provided in Section 2.13; provided that each of such
Replacement Lenders shall enter into an Assignment and Assumption Agreement
pursuant to which such Replacement Lender shall, effective as of a closing date
selected by the Administrative Agent in consultation with the Company (which
shall occur on the same date as the effectiveness of the Extension as to the
Lenders which have consented thereto pursuant to Section 2.19(a)), undertake the
Revolving Loan Commitment of such Replaced Lender (and, if any such Replacement
Lender is already a Lender, its Revolving Loan Commitment shall be in addition
to such Lender’s Revolving Loan Commitment hereunder on such date).
(c)    The Extension shall be subject to the following:
(i)    except as to interest rates, utilization fees, unused fees and final
maturity, the Revolving Loan Commitment of any Lender extended pursuant to the
Extension (the “Extended Revolving Loan Commitment”), and the related
outstandings, shall be a Revolving Loan Commitment (or related outstandings, as
the case may be) with the same terms as the original Revolving Loan Commitments
(and related outstandings); provided that, subject to the provisions of Sections
3.07 and 2.01(f) to the extent dealing with Swingline Loans and Letters of
Credit which mature or expire after the Initial Maturity Date, all Swingline
Loans and Letters of Credit shall be participated in on a pro rata basis by all
Lenders with Revolving Loan Commitments and/or Extended Revolving Loan
Commitments in accordance with their RL Percentages (and except as provided in
Sections 3.07 and 2.01(f), without giving effect to changes thereto on the
Initial Maturity Date with respect to Swingline Loans and Letters of Credit
theretofore incurred or issued) and all borrowings under Revolving Loan
Commitments and Extended Revolving Loan Commitments and repayments thereunder
shall be made on a pro rata basis (except for (x) payments of interest and fees
at different rates on Extended Revolving Loan Commitments (and related
outstandings) and (y) repayments required upon any Final Maturity Date of any
tranche of Revolving Loan Commitments or Extended Revolving Loan Commitments);
(ii)    if the aggregate principal amount of Revolving Loan Commitments in
respect of which Lenders shall have accepted the Extension Offer shall exceed
the maximum aggregate principal amount of Revolving Loan Commitments offered to
be extended by the Company pursuant to the Extension Offer, then the Revolving
Loan Commitments of such Lenders shall be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Lenders have accepted the
Extension Offer;

-70-

--------------------------------------------------------------------------------




(iii)    all documentation in respect of the Extension shall be consistent with
the foregoing, and all written communications by the Company generally directed
to the Lenders in connection therewith shall be in form consistent with the
foregoing and otherwise reasonably satisfactory to the Administrative Agent; and
(iv)    the Extension shall not become effective unless, on the proposed
effective date of the Extension, (x) the Company shall deliver to the
Administrative Agent a certificate of an Authorized Officer of each Credit Party
dated the applicable date of the Extension and executed by an Authorized Officer
of such Credit Party certifying and attaching the resolutions adopted by such
Credit Party approving or consenting to such Extension and (y) the conditions
set forth in Sections 7.01 and 7.03 shall be satisfied (with all references in
such Section to any Credit Event being deemed to be references to the Extension
on the applicable date of the Extension) and the Administrative Agent shall have
received a certificate to that effect dated the applicable date of the Extension
and executed by an Authorized Officer of the Company.
(d)    With respect to the Extension consummated by the Company pursuant to this
Section 2.19, (i) the Extension shall not constitute voluntary or mandatory
payments or prepayments for purposes of this Agreement (including Section 5.01,
5.02, 5.03, 13.02 or 13.06), (ii) if the amount extended is less than the
Maximum Letter of Credit Amount, the Maximum Letter of Credit Amount shall be
reduced upon the date that is five Business Days prior to the Initial Maturity
Date (to the extent needed so that the Maximum Letter of Credit Amount does not
exceed the aggregate Revolving Loan Commitments which would be in effect after
the Initial Maturity Date), and, if applicable, the Company shall cash
collateralize obligations under any issued Letters of Credit with a termination
date (taking into account any possible extensions thereof) later than five
Business Days prior to the Initial Maturity Date in an amount equal to 105% of
the Stated Amount of such Letters of Credit that are in excess of the proposed
reduced Maximum Letter of Credit Amount, and (iii) if the amount extended is
less than the Maximum Swingline Amount, the Maximum Swingline Amount shall be
reduced upon the date that is five Business Days prior to the Initial Maturity
Date (to the extent needed so that the Maximum Swingline Amount does not exceed
the aggregate Revolving Loan Commitments which would be in effect after the
Initial Maturity Date), and, if applicable, the Company shall prepay any
outstanding Swingline Loans in excess of the Maximum Swingline Amount that is
then in effect. The Administrative Agent and the Lenders hereby consent to the
Extensions and the other transactions contemplated by this Section 2.19
(including, for the avoidance of doubt, payment of any interest or fees in
respect of any Extended Revolving Loan Commitments on such terms as may be set
forth in the Extension Offer) and hereby waive the requirements of any provision
of this Agreement (including Section 5.01, 5.02, 5.03, 13.02 or 13.06) or any
other Credit Document that may otherwise prohibit the Extension or any other
transaction contemplated by this Section 2.19; provided that such consent shall
not be deemed to be an acceptance of the Extension Offer.
(e)    The Lenders hereby irrevocably authorize the Administrative Agent on
behalf of all of the Lenders to enter into amendments to this Agreement and the
other Credit Documents with the Credit Parties as may be necessary in order
establish new tranches in respect of Revolving Loan Commitments so extended and
such amendments as may be necessary in connection with the establishment of such
new tranches, in each case on terms consistent with this Section 2.19 and
without any requirement of additional consent by any Lender. Without limiting
the foregoing, in connection with the Extension, the respective parties shall
(at the expense of the Credit Parties) amend (and the Administrative Agent is
hereby authorized to amend) any Credit Document that has a maturity date prior
to the Extended Final Maturity Date so that such maturity date is extended to
the Extended Final Maturity Date (or such later date as may be advised by local
counsel to the Administrative Agent).

-71-

--------------------------------------------------------------------------------




(f)    In connection with the Extension, the Company shall provide the
Administrative Agent at least 10 Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be reasonably established by, or
reasonably acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.19.
SECTION 3.    Letters of Credit.
3.01.    Letters of Credit. (a) (A) Subject to and upon the terms and conditions
set forth herein, a Borrower may request that an Issuing Lender issue, at any
time and from time to time on and after the Effective Date and prior to the
Final Maturity Date, (i) in the case of a request for a Letter of Credit by a
U.S. Borrower, for the joint and several account of the U.S. Borrowers, and (ii)
in the case of a request for a Letter of Credit by a Canadian Borrower, for the
joint and several account of the Canadian Borrowers, for the benefit of (x) any
holder (or any trustee, agent or other similar representative for any such
holders) of L/C Supportable Obligations, an irrevocable standby letter of
credit, in a form customarily used by such Issuing Lender or in such other form
as is reasonably acceptable to such Issuing Lender, and (y) sellers of goods to
the Company or any of its Subsidiaries, an irrevocable trade letter of credit,
in a form customarily used by such Issuing Lender or in such other form as has
been approved by such Issuing Lender (each such letter of credit, a “Letter of
Credit” and, collectively, the “Letters of Credit”) (although without limiting
the joint and several nature of the U.S. Borrowers’ or the Canadian Borrowers’
obligations, as the case may be, in respect of the Letters of Credit, any
particular Letter of Credit may name only one or more of the U.S. Borrowers or
the Canadian Borrowers, as the case may be, as the applicant or obligor therein
and, at the direction of such respective Borrower(s), may be issued for the
benefit of, or on behalf of, one or more Wholly-Owned Subsidiaries of the
Company). All Letters of Credit shall be issued on an “at sight” basis only.
(B)    Schedule 3.01(a) contains a description of certain letters of credit that
were previously issued by an Issuing Lender for the account of a Borrower
pursuant to other letter of credit facilities and which remain outstanding on
the Effective Date and which will be deemed issued under this Agreement (and
setting forth, with respect to each such letter of credit, (i) the name of the
Issuing Lender, (ii) the letter of credit number, (iii) the name(s) of the
account party or account parties, (iv) the stated amount, (v) the currency in
which the letter of credit is denominated, (vi) the name of the beneficiary,
(vii) the expiry date and (viii) whether such letter of credit constitutes a
standby letter of credit or a trade letter of credit. Each such letter of
credit, including any extension or renewal thereof in accordance with the terms
thereof and hereof (each, as amended from time to time in accordance with the
terms thereof and hereof, an “Existing Letter of Credit”), shall constitute a
“Letter of Credit” for all purposes of this Agreement and shall be deemed issued
on the Effective Date. Each Existing Letter of Credit shall be deemed to have
been issued for the account of the respective Borrowers specified on Schedule
3.01(a).
(b)    Subject to and upon the terms and conditions set forth herein, each
Issuing Lender agrees that it will, at any time and from time to time on and
after the Effective Date and prior to the Final Maturity Date, following its
receipt of the respective Letter of Credit Request, issue for (i) in the case of
a request for a Letter of Credit by a U.S. Borrower, for the joint and several
account of the U.S. Borrowers, and (ii) in the case of a request for a Letter of
Credit by a Canadian Borrower, for the joint and several account of the Canadian
Borrowers, one or more Letters of Credit as are permitted to remain outstanding
hereunder without giving rise to a Default or an Event of Default; provided that
no Issuing Lender shall be under any obligation to issue any Letter of Credit of
the types described above if at the time of such issuance:
(i)    (x) any order, judgment or decree of any Governmental Authority or
arbitrator shall

-72-

--------------------------------------------------------------------------------




purport by its terms to enjoin or restrain such Issuing Lender from issuing such
Letter of Credit or any requirement of law applicable to such Issuing Lender or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, (y) the issuance of such Letter of Credit shall
contradict any internal policy of such Issuing Lender, or (z) any unreimbursed
loss, cost or expense which was not applicable or in effect with respect to such
Issuing Lender as of the date hereof and which such Issuing Lender reasonably
and in good faith deems material to it; or
(ii)    such Issuing Lender shall have received from any Borrower, any other
Credit Party or the Required Lenders prior to the issuance of such Letter of
Credit notice of the type described in the second sentence of Section 3.03(b).
3.02.    Maximum Letter of Credit Outstandings; Currencies; Final Maturities;
Collateralized Letters of Credit. (a) Notwithstanding anything to the contrary
contained in this Agreement:
(i)    no Letter of Credit shall be issued (or required to be issued) if the
Stated Amount of such Letter of Credit, when added to the Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid on the date of, and
prior to the issuance of, the respective Letter of Credit) at such time would
exceed $150,000,000 (the “Maximum Letter of Credit Amount”);
(ii)     no Letter of Credit shall be issued (or required to be issued) at any
time when the Aggregate Exposure exceeds (or would after giving effect to such
issuance exceed) the Total Revolving Loan Commitment at such time;
(iii)    no Letter of Credit shall be issued (or required to be issued) for the
account of a U.S. Borrower at any time when the Aggregate U.S. Borrower Exposure
exceeds (or would after giving effect to such issuance exceed) the U.S.
Borrowing Base at such time;
(iv)    no Letter of Credit shall be issued (or required to be issued) for the
account of a Canadian Borrower at any time when the Aggregate Canadian Borrower
Exposure exceeds (or would after giving effect to such issuance exceed) the
lesser of (x) the Canadian Borrowing Base at such time and (y) the Canadian
Sub-Limit then in effect;
(v)    each Letter of Credit issued at the request of a Borrower shall be
denominated in the respective Available Currency for such Borrower; and
(vi)    each Letter of Credit shall by its terms terminate on or before the
earlier of (i) the date which occurs 12 months after the date of the issuance
thereof or such longer period as may be acceptable to the respective Issuing
Lender (although any such standby Letter of Credit may be extendible for
successive periods of up to 12 months, but, in each case, not beyond the fifth
Business Day prior to the Final Maturity Date (but, for this purpose, determined
without giving effect to the proviso contained in the definition of Initial
Maturity Date), on terms acceptable to the respective Issuing Lender unless cash
collateralized, prior to the issuance of such Letter of Credit, in an amount
equal to 105% of the Stated Amount of such Letter of Credit in a manner
reasonably acceptable to the respective Issuing Lender) and (ii) five Business
Days prior to the Final Maturity Date (but, for this purpose, determined without
giving effect to the proviso contained in the definition of Initial

-73-

--------------------------------------------------------------------------------




Maturity Date) unless cash collateralized, prior to the issuance of such Letter
of Credit, in an amount equal to 105% of the Stated Amount of such Letter of
Credit in a manner reasonably acceptable to the respective Issuing Lender.
(b)    At any time, and from time to time, upon notice to the Administrative
Agent, the Company shall be permitted, so long as no Loans are outstanding, to
provide cash collateral in respect of any or all of the then outstanding Letters
of Credit (each such Letter of Credit, a “Collateralized Letter of Credit”) in
an amount equal to 105% of the Stated Amount of such Letters of Credit in a
manner reasonably acceptable to the Administrative Agent and the respective
Issuing Lender and, solely for purposes of determining whether a Compliance
Period exists at such time, the undrawn Stated Amount of such Collateralized
Letters of Credit shall be excluded from the calculation of Letter of Credit
Outstandings for purposes of calculating the Aggregate Exposure and Excess
Availability at such time. At any time that no Default or Event of Default has
occurred and is continuing, the Company may request that the cash collateral
provided in respect of the Collateralized Letters of Credit be released and,
upon such release, such Letters of Credit will again be included in the
calculation of Letter of Credit Outstandings for all purposes of calculating the
Aggregate Exposure and Excess Availability. Furthermore, to the extent that any
Borrower thereafter desires to incur Loans hereunder or have additional Letters
of Credit issued hereunder (or increase the Stated Amount of any then
outstanding Letter of Credit) as permitted by Section 7.04, all Collateralized
Letters of Credit will again be included in the calculation of Letter of Credit
Outstandings for all purposes of calculating the Aggregate Exposure and Excess
Availability.
3.03.    Letter of Credit Requests. (a) Whenever a Borrower desires that a
Letter of Credit be issued for (i) in the case of a request for a Letter of
Credit by a U.S. Borrower, for the joint and several account of the U.S.
Borrowers, and (ii) in the case of a request for a Letter of Credit by a
Canadian Borrower, for the joint and several account of the Canadian Borrowers,
such Borrower shall give the respective Issuing Lender (with a copy to the
Administrative Agent) at least two Business Days’ (or such shorter period as is
acceptable to such Issuing Lender) written notice thereof (including by way of
facsimile or electronic mail). Each notice shall be in the form of Exhibit C,
appropriately completed (each, a “Letter of Credit Request”), and shall be
accompanied by the respective Issuing Lender’s customary application and
documentation, if any, to the extent required by such Issuing Lender.
(b)    The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by such requesting Borrower to the Lenders that such
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 3.02. Unless the respective Issuing Lender has received
notice from the Administrative Agent, any Borrower, any other Credit Party or
the Required Lenders before it issues a Letter of Credit that one or more of the
conditions specified in Section 6 or 7 are not then satisfied, or that the
issuance of such Letter of Credit would violate Section 3.02, then such Issuing
Lender shall, subject to the terms and conditions of this Agreement, issue the
requested Letter of Credit for the account of such Borrower in accordance with
such Issuing Lender’s usual and customary practices. Upon the issuance of or
modification or amendment to any standby Letter of Credit, each Issuing Lender
shall promptly notify the Borrower to be named as account party therein and the
Administrative Agent, in writing of such issuance, modification or amendment and
such notice shall be accompanied by a copy of such Letter of Credit or the
respective modification or amendment thereto, as the case may be. Promptly after
receipt of such notice the Administrative Agent shall notify the Participants,
in writing, of such issuance, modification or amendment. On the first Business
Day of each week, each Issuing Lender shall furnish the Administrative Agent
with a written (including via facsimile) report of the daily aggregate
outstandings of trade Letters of Credit issued by such Issuing Lender for the
immediately preceding week.
3.04.    Letter of Credit Participations. (a) Immediately upon the issuance by
an Issuing

-74-

--------------------------------------------------------------------------------




Lender of any Letter of Credit, such Issuing Lender shall be deemed to have sold
and transferred to each Lender, and each such Lender (in its capacity under this
Section 3.04, a “Participant”) shall be deemed irrevocably and unconditionally
to have purchased and received from such Issuing Lender, without recourse or
warranty, an undivided interest and participation, to the extent of such
Participant’s RL Percentage, in such Letter of Credit, each drawing or payment
made thereunder and the obligations of the U.S. Borrowers or the Canadian
Borrowers, as the case may be, under this Agreement with respect thereto, and
any security therefor or guaranty pertaining thereto. Upon any change in the
Revolving Loan Commitments or RL Percentages of the Lenders pursuant to Section
2.13, 2.14, 2.15 or 13.04(b), it is hereby agreed that, with respect to all
outstanding Letters of Credit and Unpaid Drawings relating thereto, there shall
be an automatic adjustment to the participations pursuant to this Section 3.04
to reflect the new RL Percentages of the assignor and assignee Lender, as the
case may be.
(b)    In determining whether to pay under any Letter of Credit, no Issuing
Lender shall have any obligation relative to the other Lenders other than to
confirm that any documents required to be delivered under such Letter of Credit
appear to have been delivered and that they appear to substantially comply on
their face with the requirements of such Letter of Credit. Any action taken or
omitted to be taken by an Issuing Lender under or in connection with any Letter
of Credit issued by it shall not create for such Issuing Lender any resulting
liability to any Borrower, any other Credit Party, any Lender or any other
Person unless such action is taken or omitted to be taken with gross negligence
or willful misconduct on the part of such Issuing Lender (as determined by a
court of competent jurisdiction in a final and non-appealable decision).
(c)    In the event that an Issuing Lender makes any payment under any Letter of
Credit issued by it and the U.S. Borrowers or the Canadian Borrowers, as
applicable, shall not have reimbursed such amount in full to such Issuing Lender
pursuant to Section 3.05(a), such Issuing Lender shall promptly notify the
Administrative Agent, which shall promptly notify each Participant of such
failure, and each Participant shall promptly and unconditionally pay to such
Issuing Lender the amount of such Participant’s RL Percentage of such
unreimbursed payment in U.S. Dollars (or, in the case of any unreimbursed
payment made in a currency other than U.S. Dollars, the U.S. Dollar Equivalent
of such unreimbursed payment, as determined by the Issuing Lender on the date on
which such unreimbursed payment was made by such Issuing Lender) and in same day
funds. If the Administrative Agent so notifies, prior to 12:00 Noon (New York
City time) on any Business Day, any Participant required to fund a payment under
a Letter of Credit, such Participant shall make available to the respective
Issuing Lender in U.S. Dollars (or, in the case of any unreimbursed payment made
in a currency other than U.S. Dollars, the U.S. Dollar Equivalent thereof) such
Participant’s RL Percentage of the amount of such payment on such Business Day
in same day funds. If and to the extent such Participant shall not have so made
its RL Percentage of the amount of such payment available to the respective
Issuing Lender, such Participant agrees to pay to such Issuing Lender, forthwith
on demand such amount, together with interest thereon, for each day from such
date until the date such amount is paid to such Issuing Lender at the overnight
Federal Funds Rate (or, in the case of any unreimbursed payment made in a
currency other than U.S. Dollars, at the respective Issuing Lender’s customary
rate for interbank advances) for the first three days and at the interest rate
applicable to U.S. Dollar Denominated Revolving Loans that are maintained as
Base Rate Loans for each day thereafter. The failure of any Participant to make
available to an Issuing Lender its RL Percentage of any payment under any Letter
of Credit issued by such Issuing Lender shall not relieve any other Participant
of its obligation hereunder to make available to such Issuing Lender its RL
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no Participant shall be responsible for the failure of any
other Participant to make available to such Issuing Lender such other
Participant’s RL Percentage of any such payment.

-75-

--------------------------------------------------------------------------------




(d)    Whenever an Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (c) above, such Issuing Lender shall pay to each such
Participant which has paid its RL Percentage thereof, in U.S. Dollars (or, in
the case of any unreimbursed payment made in a currency other than U.S. Dollars,
the U.S. Dollar Equivalent thereof) and in same day funds, an amount equal to
such Participant’s share (based upon the proportionate aggregate amount
originally funded by such Participant to the aggregate amount funded by all
Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective participations.
(e)    Upon the request of any Participant, each Issuing Lender shall furnish to
such Participant copies of any standby Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant.
(f)    The obligations of the Participants to make payments to each Issuing
Lender with respect to Letters of Credit shall be irrevocable and not subject to
any qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:
(i)    any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
(ii)    the existence of any claim, setoff, defense or other right which the
Company or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any Participant, or any other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Company or any
Subsidiary of the Company and the beneficiary named in any such Letter of
Credit);
(iii)    any draft, certificate or any other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
(v)    the occurrence of any Default or Event of Default, or the failure of any
of the other conditions specified in Section 6 or 7 to be saistifed.
3.05.    Agreement to Repay Letter of Credit Drawings. (a) (i) Each U.S.
Borrower, in the case of a Letter of Credit issued for the account of a U.S.
Borrower, hereby jointly and severally agrees, and (ii) each Canadian Borrower,
in the case of a Letter of Credit issued for the account of a Canadian Borrower,
hereby jointly and severally agrees, in each case, to reimburse each Issuing
Lender, by making payment to the Administrative Agent in U.S. Dollars (or, in
the case of any unreimbursed payment made in a currency other than U.S. Dollars,
the U.S. Dollar Equivalent of such payment or disbursement as determined by the
respective Issuing Lender on the date of such payment or disbursement) in
immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
for the account of any U.S. Borrower or any Canadian Borrower, as applicable
(each such amount (or the U.S. Dollar Equivalent thereof, as the case may be),
so paid until reimbursed by such U.S. Borrower or such Canadian Borrower, as
applicable, an “Unpaid Drawing”), not later than one Business

-76-

--------------------------------------------------------------------------------




Day following receipt by any U.S. Borrower or any Canadian Borrower, as the case
may be, of notice of such payment or disbursement (provided that no such notice
shall be required to be given if a Default or an Event of Default under Section
11.05 shall have occurred and be continuing, in which case the Unpaid Drawing
shall be due and payable immediately without presentment, demand, protest or
notice of any kind (all of which are hereby waived by the Borrowers)), with
interest on the amount so paid or disbursed by such Issuing Lender, to the
extent not reimbursed prior to 12:00 Noon (New York City time) on the date of
such payment or disbursement from and including the date paid or disbursed to
but excluding the date such Issuing Lender was reimbursed by any U.S. Borrower
or any Canadian Borrower, as applicable, at a rate per annum equal to the Base
Rate as in effect from time to time plus the Applicable Margin as in effect from
time to time for U.S. Dollar Denominated Revolving Loans that are maintained as
Base Rate Loans; provided, however, to the extent such amounts are not
reimbursed prior to 12:00 Noon (New York City time) on the third Business Day
following the receipt by any U.S. Borrower or any Canadian Borrower, as
applicable, of notice of such payment or disbursement or following the
occurrence of a Default or an Event of Default under Section 11.05, interest
shall thereafter accrue on the amounts so paid or disbursed by such Issuing
Lender (and until reimbursed by any U.S. Borrower or any Canadian Borrower, as
applicable) at a rate per annum equal to the Base Rate as in effect from time to
time plus the Applicable Margin for U.S. Dollar Denominated Revolving Loans that
are maintained as Base Rate Loans as in effect from time to time plus 2%, with
such interest to be payable on demand. Each Issuing Lender shall give the
applicable U.S. Borrowers or Canadian Borrowers, as the case may be, prompt
written notice of each Drawing under any Letter of Credit issued by it for the
account of such U.S. Borrowers or Canadian Borrowers, as the case may be;
provided that the failure to give any such notice shall in no way affect, impair
or diminish the obligations of any such Borrower to reimburse such Unpaid
Drawing. Each Drawing under any Letter of Credit shall (unless (x) the Company
notifies the Administrative Agent in writing to the contrary, (y) the Borrowers
are unable to satisfy the conditions precedent to the making of Revolving Loans
set forth in Section 7, or (z) (i) with respect to Drawings under Letters of
Credit issued for the account of any U.S. Borrower, the Aggregate U.S. Exposure
at such time exceeds 100% (or, during an Agent Advance Period, 105%) of the U.S.
Borrowing Base at such time, (ii) with respect to Drawings under Letters of
Credit issued for the account of any Canadian Borrower, the Aggregate Canadian
Exposure at such time exceeds the lesser of (A) 100% (or, during an Agent
Advance Period, 105%) of the Canadian Borrowing Base at such time and (B) the
Canadian Sub-Limit then in effect or (iii) the Aggregate Exposure at such time
exceeds the Total Revolving Loan Commitment at such time, in which case the
procedures specified above in this Section 3.05 and in Section 3.04 for funding
by the Participants shall apply) constitute a request by the applicable Borrower
to the Administrative Agent for a Borrowing of Revolving Loans pursuant to
Section 2.03(a) constituting Base Rate Loans (or, at the option of the
Administrative Agent and the Swingline Lender in their sole discretion, a
Borrowing of Swingline Loans pursuant to Section 2.03(b)) in the amount of such
Drawing, and the date with respect to such Borrowing shall be the date of
payment of the relevant Drawing (it being understood that, in each such case,
the Administrative Agent shall notify the Lenders (or the Swingline Lender, as
applicable) thereof and the Lenders (or the Swingline Lender, as applicable)
shall make available to the Administrative Agent their pro rata portion of such
Borrowing (or, in the case of Swingline Loans, the Swingline Lender will make
available the full amount thereof) and the proceeds thereof shall be applied to
reimburse the respective Issuing Lender for such Drawing).
(b)    The joint and several obligations of the U.S. Borrowers or the Canadian
Borrowers, as the case may be, under this Section 3.05 to reimburse each Issuing
Lender with respect to drafts, demands and other presentations for payment under
Letters of Credit issued by it (each, a “Drawing”) (including, in each case,
interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which the Company, any other Borrower or any other Subsidiary of the Company may
have or have had against any Lender (including in its capacity as an Issuing
Lender or as a Participant), including, without limitation, any defense based
upon the failure

-77-

--------------------------------------------------------------------------------




of any drawing under a Letter of Credit to conform to the terms of the Letter of
Credit or any nonapplication or misapplication by the beneficiary of the
proceeds of such Drawing; provided, however, that no Borrower shall be obligated
to reimburse any Issuing Lender for any wrongful payment made by such Issuing
Lender under a Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such Issuing
Lender (as determined by a court of competent jurisdiction in a final and
non-appealable decision).
(c)    If any Lender becomes a Defaulting Lender at any time that any Letter of
Credit is outstanding, the U.S. Borrowers or the Canadian Borrowers, as
applicable, shall enter into Letter of Credit Back-Stop Arrangements with the
relevant Issuing Lender or Issuing Lenders no later than two Business Days after
the date such Lender becomes a Defaulting Lender to the extent required by
Section 2.15(a).
3.06.    Increased Costs. If at any time after the Effective Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by the
NAIC or any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any Issuing Lender or any Participant
with any request or directive by the NAIC or by any such Governmental Authority
(whether or not having the force of law), shall either (a) impose, modify or
make applicable any reserve, deposit, capital adequacy, liquidity or similar
requirement against letters of credit issued by any Issuing Lender or
participated in by any Participant, or (b) impose on any Issuing Lender or any
Participant any other conditions relating, directly or indirectly, to this
Agreement or any Letter of Credit; and the result of any of the foregoing is to
increase the cost to any Issuing Lender or any Participant of issuing,
maintaining or participating in any Letter of Credit, or reduce the amount of
any sum received or receivable by any Issuing Lender or any Participant
hereunder or reduce the rate of return on its capital with respect to Letters of
Credit (except for Taxes that are indemnified under Section 5.04 or that would
be indemnified under Section 5.04 but for an applicable exclusion thereunder,
and the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender), then, within 10 days after the delivery of the certificate
referred to below to the Borrowers by any Issuing Lender or any Participant (a
copy of which certificate shall be sent by such Issuing Lender or such
Participant to the Administrative Agent), the U.S. Borrowers (jointly and
severally) and the Canadian Borrowers (jointly and severally) agree to pay to
such Issuing Lender or such Participant such additional amount or amounts as
will compensate such Issuing Lender or such Participant for such increased cost
or reduction in the amount receivable or reduction on the rate of return on its
capital. Any Issuing Lender or any Participant, upon determining that any
additional amounts will be payable to it pursuant to this Section 3.06, will
give prompt written notice thereof to the Borrowers, which notice shall include
a certificate submitted to the Borrowers by such Issuing Lender or such
Participant (a copy of which certificate shall be sent by such Issuing Lender or
such Participant to the Administrative Agent), setting forth in reasonable
detail the basis for the calculation of such additional amount or amounts
necessary to compensate such Issuing Lender or such Participant; provided that
the Borrowers shall not be required to compensate any Issuing Lender or
Participant pursuant to this Section 3.06 for any increased costs or reductions
incurred more than 180 days prior to the date that such Issuing Lender or
Participant notifies the Company of the change giving rise to such increased
costs or reductions and of such Issuing Lender’s or Participant’s intention to
claim compensation therefor; provided, further, that, if the change giving rise
to such increased costs or reductions is retroactive, then the 180 day period
referred to above shall be extended to include the period of retroactive effect
thereof. The certificate required to be delivered pursuant to this Section 3.06
shall, absent manifest error, be final and conclusive and binding on the
Borrowers.
3.07.    Extended Revolving Loan Commitments. If the Initial Maturity Date shall
have occurred at a time when Extended Revolving Loan Commitments are in effect,
then such Letters of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the Lenders

-78-

--------------------------------------------------------------------------------




to purchase participations therein and to make payments in respect thereof
pursuant to Sections 3.04 and 3.05) under (and ratably participated in by
Lenders under the applicable tranche pursuant to) the Extended Revolving Loan
Commitments up to an aggregate amount not to exceed the aggregate principal
amount of the unutilized Extended Revolving Loan Commitments thereunder at such
time (it being understood that no partial face amount of any Letter of Credit
may be so reallocated). Except to the extent of reallocations of participations
pursuant to the prior sentence, the occurrence of the Initial Maturity Date
shall have no effect upon (and shall not diminish) the percentage participations
of the Lenders under the Revolving Loan Commitments in any Letter of Credit
issued before the Initial Maturity Date.
3.08.    Conflict. In the event of any conflict between the terms hereof and the
terms of any Letter of Credit application required by an Issuing Lender (or any
other document, agreement and instrument entered into by an Issuing Lender and
any Borrower or in favor of an Issuing Lender and relating to any such Letter of
Credit) or such application, document, agreement or instrument imposes
materially more burdensome representations or covenants than those contained in
Section 8, 9 or 10, the terms hereof shall control.
SECTION 4.    Commitment Commission; Fees; Reductions of Commitment.
4.01.    Fees. (a) The U.S. Borrowers jointly and severally agree to pay to the
Administrative Agent for distribution to each Non-Defaulting Lender a commitment
commission (the “Commitment Commission”) for the period from and including the
Effective Date to but excluding the Final Maturity Date (or such earlier date on
which the Total Revolving Loan Commitment has been terminated) computed at a
rate per annum equal to the Applicable Commitment Commission Percentage of the
Unutilized Revolving Loan Commitment of such Non-Defaulting Lender as in effect
from time to time. Accrued Commitment Commission shall be due and payable
quarterly in arrears on each Quarterly Payment Date and on the date upon which
the Total Revolving Loan Commitment is terminated.
(b)    (i) Each U.S. Borrower, in the case of the Letters of Credit issued for
the account of a U.S. Borrower, hereby jointly and severally agrees, and (ii)
each Canadian Borrower, in the case of the Letters of Credit issued for the
account of a Canadian Borrower, hereby jointly and severally agrees, in each
case, to pay to the Administrative Agent for distribution to each Lender (based
on each such Lender’s respective RL Percentage) a fee in respect of each Letter
of Credit issued for the account of such U.S. Borrower or such Canadian
Borrower, as applicable (the “Letter of Credit Fee”), for the period from and
including the date of issuance of such Letter of Credit to and including the
date of termination or expiration of such Letter of Credit, computed at a rate
per annum equal to the Applicable Margin as in effect from time to time during
such period with respect to Revolving Loans that are maintained as LIBOR Loans
(whether or not any such Revolving Loans are outstanding at such time) on the
daily Stated Amount of each such Letter of Credit. Accrued Letter of Credit Fees
shall be due and payable quarterly in arrears on each Quarterly Payment Date and
on the first day on or after the termination of the Total Revolving Loan
Commitment upon which no Letters of Credit remain outstanding.
(c)    (i) Each U.S. Borrower, in the case of the Letters of Credit issued for
the account of a U.S. Borrower, hereby jointly and severally agrees, and (ii)
each Canadian Borrower, in the case of the Letters of Credit issued for the
account of a Canadian Borrower, hereby jointly and severally agrees, in each
case, to pay to each Issuing Lender, for its own account, a facing fee in
respect of each Letter of Credit issued by it (the “Facing Fee”) for the period
from and including the date of issuance of such Letter of Credit to and
including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to 1/8 of 1% on the daily Stated Amount of
such Letter of Credit. Accrued Facing Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and upon the first day on or

-79-

--------------------------------------------------------------------------------




after the termination of the Total Revolving Loan Commitment, upon which no
Letters of Credit remain outstanding.
(d)    (i) Each U.S. Borrower, in the case of the Letters of Credit issued for
the account of a U.S. Borrower, hereby jointly and severally agrees, and (ii)
each Canadian Borrower, in the case of the Letters of Credit issued for the
account of a Canadian Borrower, hereby jointly and severally agrees, in each
case, to pay to each Issuing Lender, for its own account, upon each payment
under, issuance of, or amendment to, any Letter of Credit issued by it for the
account of such U.S. Borrower or such Canadian Borrower, as applicable, such
amount as shall at the time of such event be the administrative charge and the
reasonable expenses which such Issuing Lender is generally imposing in
connection with such occurrence with respect to letters of credit.
(e)    Each Canadian Borrower hereby jointly and severally agrees to pay Drawing
Fees at the time of the incurrence (by way of acceptance, purchase or otherwise)
of each Bankers’ Acceptance Loan.
(f)    The applicable Borrowers agree to pay to each Agent such fees as may have
been, or are hereafter, agreed to in writing from time to time by the Company or
any of its Subsidiaries and such Agent on the basis and to the extent set forth
therein.
4.02.    Voluntary Termination of Revolving Loan Commitments. (a) Upon at least
three Business Days’ prior written notice to the Administrative Agent at the
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the Borrowers shall have the right, subject to the
requirements of Section 5.02(a), at any time or from time to time, without
premium or penalty to terminate the Total Revolving Loan Commitment in whole, or
reduce it in part, pursuant to this Section 4.02(a), in an integral multiple of
$1,000,000 in the case of partial reductions to the Total Revolving Loan
Commitment; provided that (i) each such reduction shall apply proportionately to
permanently reduce the Revolving Loan Commitment of each Lender and (ii) in the
case of any partial reduction, after giving effect to such reduction (x) the
aggregate amount of the Letter of Credit Outstandings shall not exceed the
Maximum Letter of Credit Amount and (y) the aggregate principal amount of
Swingline Loans then outstanding shall not exceed the Maximum Swingline Amount
and (iii) in the case of any termination of the Total Revolving Loan Commitment
in whole, the applicable Borrower or Borrowers shall have provided cash
collateral to the respective Issuing Lender or Lenders in an amount equal to
105% of the undrawn Stated Amount of all outstanding Letters of Credit in a
manner reasonably acceptable to the respective Issuing Lender.
(b)    In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrowers shall have the right,
subject to obtaining the consents required by Section 13.12(b), upon three
Business Days’ prior written notice to the Administrative Agent at the Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), to terminate the entire Revolving Loan Commitment of such Lender,
so long as all Loans, together with accrued and unpaid interest, Fees and all
other amounts, owing to such Lender (including all amounts, if any, owing
pursuant to Section 2.11) are repaid concurrently with the effectiveness of such
termination (at which time Schedule 1.01(a) shall be deemed modified to reflect
such changed amounts) and such Lender’s RL Percentage of all outstanding Letters
of Credit is cash collateralized in a manner reasonably satisfactory to the
Administrative Agent and the respective Issuing Lenders for so long as such
Letter of Credit Exposure is outstanding (it being understood that, for purposes
of clarity, at the request of the Company, upon a determination by the
Administrative Agent or the respective Issuing Lenders that there exists cash
collateral in excess of such Lender’s RL Percentage of such Letter

-80-

--------------------------------------------------------------------------------




of Credit Exposure, such excess cash collateral may be returned to the
applicable Borrowers so long as no Default or Event of Default then exists or
would result therefrom), and at such time such Lender shall no longer constitute
a “Lender” for purposes of this Agreement, except with respect to
indemnifications under this Agreement (including, without limitation, Sections
2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06), which shall survive as to such
repaid Lender.
4.03.    Mandatory Reduction of Commitments. The Total Revolving Loan Commitment
(and the Revolving Loan Commitment of each Lender) shall terminate in its
entirety upon the Final Maturity Date.
SECTION 5.    Prepayments; Payments; Taxes.
5.01.    Voluntary Prepayments. (a) Each Borrower shall have the right to prepay
the Loans made to such Borrower, without premium or penalty, in whole or in part
at any time and from time to time on the following terms and conditions:
(i) such Borrower shall give the Administrative Agent prior to 11:00 A.M. (New
York City time) at the Notice Office (A) at least one Business Day’s prior
written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay Base Rate Loans (or same day notice in the case of a prepayment
of U.S. Dollar Denominated Swingline Loans) or Canadian Prime Rate Loans (or
same day notice in the case of a prepayment of Canadian Dollar Denominated
Swingline Loans) and (B) at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of its intent to prepay LIBOR
Loans, which notice (in each case) shall specify whether Revolving Loans or
Swingline Loans shall be prepaid, the amount of such prepayment and the Types of
Loans to be prepaid and, in the case of LIBOR Loans, the specific Borrowing or
Borrowings pursuant to which such LIBOR Loans were made, and which notice the
Administrative Agent shall, except in the case of a prepayment of Swingline
Loans, promptly transmit to each of the Lenders; (ii) (x) each partial
prepayment of Revolving Loans pursuant to this Section 5.01(a) shall be in an
aggregate principal amount of at least $250,000 (or the U.S. Dollar Equivalent
thereof in the case of Canadian Dollar Denominated Revolving Loans or, in either
case, such lesser amount as is acceptable to the Administrative Agent) and (y)
each partial prepayment of Swingline Loans pursuant to this Section 5.01(a)
shall be in an aggregate principal amount of at least $100,000 (or the U.S.
Dollar Equivalent thereof in the case of Canadian Dollar Denominated Swingline
Loans or, in either case, such lesser amount as is acceptable to the
Administrative Agent in any given case); provided that if any partial prepayment
of LIBOR Loans made pursuant to any Borrowing shall reduce the outstanding
principal amount of LIBOR Loans made pursuant to such Borrowing to an amount
less than the Minimum Borrowing Amount applicable thereto, then such Borrowing
may not be continued as a Borrowing of LIBOR Loans (and same shall automatically
be converted into a Borrowing of Base Rate Loans) and any election of an
Interest Period with respect thereto given by the applicable Borrower shall have
no force or effect; (iii) each prepayment pursuant to this Section 5.01(a) in
respect of any Revolving Loans made pursuant to a Borrowing shall be applied pro
rata among such Revolving Loans and (iv) prepayments of Bankers’ Acceptance
Loans may not be made prior to the maturity date of the underlying Bankers’
Acceptances or B/A Equivalent Notes, as the case may be; provided that at the
Borrower’s election in connection with any prepayment of Revolving Loans
pursuant to this Section 5.01(a), such prepayment shall not, so long as no
Default or Event of Default then exists, be applied to any Revolving Loan of a
Defaulting Lender.
(b)    In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrowers may, upon three Business
Days’ prior written notice to the Administrative Agent at the Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), repay all Revolving Loans of such Lender, together with accrued and
unpaid interest, Fees and all other amounts then owing to such Lender

-81-

--------------------------------------------------------------------------------




(including all amounts, if any, owing pursuant to Section 2.11) in accordance
with, and subject to the requirements of Section 13.12(b), so long as (i) in the
case of the repayment of Revolving Loans of any Lender pursuant to this clause
(b), (A) the Revolving Loan Commitment of such Lender is terminated concurrently
with such repayment pursuant to Section 4.02(b) (at which time Schedule 1.01(a)
shall be deemed modified to reflect the changed Revolving Loan Commitments) and
(B) such Lender’s RL Percentage of all outstanding Letters of Credit is cash
collateralized in a manner reasonably satisfactory to the Administrative Agent
and the respective Issuing Lenders for so long as such Letter of Credit Exposure
is outstanding (it being understood that, for purposes of clarity, at the
request of the Company, upon a determination by the Administrative Agent or the
respective Issuing Lenders that there exists cash collateral in excess of such
Lender’s RL Percentage of such Letter of Credit Exposure, such excess cash
collateral may be returned to the applicable Borrowers so long as no Default or
Event of Default then exists or would result therefrom) and (ii) the consents,
if any, required by Section 13.12(b) in connection with the repayment pursuant
to this clause (b) shall have been obtained.
5.02.    Mandatory Repayments; Cash Collateralization. (a) (i) On any day on
which any one or more of the following conditions shall exist, the Borrowers
shall repay the applicable Loans (other than Bankers’ Acceptance Loans where the
underlying B/A Instrument has not matured) and/or cash collateralize outstanding
Letters of Credit (in U.S. Dollars or, to the extent any Letter of Credit is
denominated in a currency other than U.S. Dollars, in the U.S. Dollar Equivalent
thereof) and Bankers’ Acceptance Loans pursuant to clause (iii) below in such
amount as may be required to cause such conditions to cease to exist on such
day:
(v)    the Aggregate U.S. Exposure at such time exceeds 100% (or, during an
Agent Advance Period, 105%) of the U.S. Borrowing Base at such time;
(w)    the Aggregate Canadian Exposure at such time exceeds the lesser of (i)
100% (or, during an Agent Advance Period, 105%) of the Canadian Borrowing Base
at such time and (ii) the Canadian Sub-Limit then in effect;
(x)    the Aggregate Exposure at such time exceeds the Total Revolving Loan
Commitment at such time;
(y)    the aggregate Swingline Loan Exposure at such time exceeds the Maximum
Swingline Amount; and/or
(z)    the aggregate Letter of Credit Outstandings at such time exceeds the
Maximum Letter of Credit Amount.
(ii)    In connection with any repayment and/or cash collateralization required
pursuant to Section 5.02(a)(i) on any day, the Borrowers shall first prepay the
Loans in the following order:
(A)    in the case of a repayment and/or cash collateralization required
pursuant to Section 5.02(a)(i)(v) on any day, the U.S. Borrowers shall repay on
such day the principal of outstanding U.S. Borrower Swingline Loans and, after
all U.S. Borrower Swingline Loans have been repaid in full or if no U.S.
Borrower Swingline Loans are outstanding, U.S. Borrower Revolving Loans, in each
case in such amount as may be required to cause the conditions giving rise to
such mandatory repayment requirement to cease to exist on such day,
(B)    in the case of a repayment and/or cash collateralization required
pursuant

-82-

--------------------------------------------------------------------------------




to Section 5.02(a)(i)(w) on any day, the Canadian Borrowers shall repay on such
day the principal of outstanding Canadian Borrower Swingline Loans and, after
all Canadian Borrower Swingline Loans have been repaid in full or if no Canadian
Borrower Swingline Loans are outstanding, Canadian Borrower Revolving Loans
(other than Bankers’ Acceptance Loans where the underlying B/A Instrument has
not matured), in each case in such amount as may be required to cause the
conditions giving rise to such mandatory repayment requirement to cease to exist
on such day,
(C)    in the case of a repayment and/or cash collateralization required
pursuant to Section 5.02(a)(i)(x) on any day, the Borrowers shall repay on such
day the principal of outstanding Swingline Loans and, after all Swingline Loans
have been repaid in full or if no Swingline Loans are outstanding, Revolving
Loans (other than Bankers’ Acceptance Loans where the underlying B/A Instrument
has not matured), in each case in such amount as may be required to cause the
conditions giving rise to such mandatory repayment requirement to cease to exist
on such day, and
(D)    in the case of a repayment and/or cash collateralization required
pursuant to Section 5.02(a)(i)(y) on any day, the Borrowers shall repay on such
day the principal of outstanding Swingline Loans in such amount as may be
required to cause the conditions giving rise to such mandatory repayment
requirement to cease to exist on such day.
(iii)    If after giving effect to the prepayment of all Loans (other than
Bankers’ Acceptance Loans where the underlying B/A Instrument has not matured)
and in the circumstances described in Section 5.02(a)(i)(z), the conditions set
forth in Section 5.02(a)(i) continue to exist, the respective Borrowers shall
pay to the Administrative Agent at the Payment Office on such day an amount of
cash and/or Cash Equivalents equal to 100% of the amount of such excess (or, in
the case of a termination of the Total Revolving Loan Commitment, 105% of the
amount of such excess), such cash and/or Cash Equivalents to be held as security
for all Obligations of the Borrowers to the Issuing Lenders and the Lenders
hereunder in a cash collateral account to be established by, and under the sole
dominion and control of, the Administrative Agent (and which cash and/or Cash
Equivalents may, without limiting the Borrowers’ obligations in respect thereof,
be paid to and applied by the Issuing Lenders and/or the Lenders in satisfaction
of the Obligations of the Borrowers to the Issuing Lenders and/or Lenders in
respect of any Drawings made under any Letter of Credit issued for the account
of a Borrower or such B/A Instrument on the respective maturity dates thereof).
(b)    In addition to any other mandatory repayments pursuant to this Section
5.02, on each date on or after the Effective Date upon which the Company or any
other Credit Party receives any cash proceeds from any Asset Sale (other than an
Asset Sale or series of related Asset Sales where the Net Sale Proceeds
therefrom do not exceed $3,000,000), an amount equal to 100% of the Net Sale
Proceeds therefrom shall be applied within three Business Days thereafter as a
mandatory repayment in accordance with the requirements of Sections 5.02(d) and
(e).
(c)    In addition to any other mandatory repayments pursuant to this Section
5.02, on each date on or after the Effective Date upon which the Company or any
other Credit Party receives any cash proceeds from any Recovery Event (other
than Recovery Events where the Net Insurance Proceeds therefrom are less than
$3,000,000), an amount equal to 100% of the Net Insurance Proceeds from such
Recovery Event shall be applied within three Business Days thereafter as a
mandatory repayment in accordance with the requirements of Sections 5.02(d) and
(e).

-83-

--------------------------------------------------------------------------------




(d)    Each amount required to be applied pursuant to Sections 5.02(b) and (c)
in accordance with this Section 5.02(d) shall be applied (i) first, to repay the
outstanding principal amount of Swingline Loans without any reduction in the
Total Revolving Loan Commitment, (ii) second, if no Swingline Loans are or
remain outstanding, to repay the outstanding principal amount of Revolving Loans
(but otherwise subject to Section 5.02(e) in respect of Bankers’ Acceptance
Loans where the underlying B/A Instrument has not matured) without any reduction
in the Total Revolving Loan Commitment, and (iii) third, to the extent all
amounts referred to in preceding clauses (i) and (ii) have been paid in full
and, if an Event of Default then exists, to cash collateralize (on a ratable
basis) all outstanding Letters of Credit and Bankers’ Acceptance Loans where the
underlying B/A Instrument has not matured (such cash collateral to be held by
the Administrative Agent in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent and applied to
the Obligations of the applicable Borrowers to the Issuing Lenders and/or
Lenders in respect of any Drawings made under any such Letters of Credit or any
such Bankers’ Acceptance Loans, as the case may be); provided, however, that
such amounts shall be released to the Borrowers from time to time so long as no
Default or Event of Default then exists or would result therefrom and none of
the conditions in clause (iii) of Section 5.02(a) then exist or would result
from any such release.
(e)    With respect to each repayment of Loans required by this Section 5.02,
the Borrowers may designate the Types of Loans which are to be repaid and, in
the case of LIBOR Loans, the specific Borrowing or Borrowings pursuant to which
such LIBOR Loans were made (subject, in the case of any repayment and/or cash
collateralization required by Section 5.02(a), to the order of priorities set
forth therein); provided that: (i) repayments of LIBOR Loans pursuant to this
Section 5.02 made on a day other than the last day of an Interest Period
applicable thereto shall be subject to Section 2.11; (ii) if any repayment of
LIBOR Loans made pursuant to a single Borrowing shall reduce the outstanding
LIBOR Loans made pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount applicable thereto, such Borrowing shall be automatically
converted into a Borrowing of Base Rate Loans; (iii) repayments of Bankers’
Acceptance Loans may not be made prior to the maturity date of the underlying
B/A Instrument (in which case, the amount that would otherwise have been applied
to such Bankers’ Acceptance Loans instead shall be deposited with the
Administrative Agent in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent and applied to
such Bankers’ Acceptance Loans at the respective maturity date thereof); and
(iv) each repayment of any Revolving Loans made pursuant to a Borrowing shall be
applied pro rata among the Lenders holding such Revolving Loans. In the absence
of a designation by a Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion.
(f)    In addition to any other mandatory repayments pursuant to this Section
5.02, (i) all then outstanding Swingline Loans shall be repaid in full on the
earlier of (x) the fifth Business Day following the date the incurrence of such
Swingline Loans and (y) Swingline Expiry Date and (ii) all then outstanding
Revolving Loans shall be repaid in full on the Final Maturity Date.
5.03.    Method and Place of Payment. (a) Except as otherwise specifically
provided herein, all payments under this Agreement and under any Note shall be
made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto not later than 12:00 Noon (New York City time) on the date when
due and shall be made in (x) U.S. Dollars (or, in the case of any Unpaid
Drawings denominated in a currency other than U.S. Dollars, in an amount equal
to the U.S. Dollar Equivalent thereof) in immediately available funds at the
Payment Office in respect of any obligation of the Borrowers under this
Agreement except as otherwise provided in the immediately following clause (y)
and (y) Canadian Dollars in immediately available funds at the Payment Office,
if such payment is made in respect of (i) principal of, or Face Amount of, or
interest on Canadian Dollar Denominated Loans or (ii) any increased

-84-

--------------------------------------------------------------------------------




costs, indemnities or other amounts owing with respect to Canadian Dollar
Denominated Loans (including, without limitation, pursuant to Sections 2.10,
2.11, 3.06, 5.04, 12.06, 13.01 and 13.06). Whenever any payment to be made
hereunder or under any Note shall be stated to be due on a day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable at the applicable rate during such extension.
(b)    Each U.S. Credit Party shall, along with the Collateral Agent, and each
of those banks (the “U.S. Collection Banks”) in which each Core U.S. Deposit
Account is maintained by each such U.S. Credit Party, enter into on or prior to
the 60th day following the Effective Date (in each case, as such date may be
extended from time to time by the Administrative Agent in its sole discretion)
and thereafter maintain separate Cash Management Control Agreements in respect
of each such Core U.S. Deposit Account. Each U.S. Credit Party shall instruct
all Account Debtors of such U.S. Credit Party to remit all payments in U.S.
Dollars to the applicable “P.O. Boxes” or “Lockbox Addresses” of the applicable
U.S. Collection Bank (or to remit such payments to the applicable U.S.
Collection Bank by electronic settlement) with respect to all Accounts of such
Account Debtor, which remittances shall be collected by the applicable U.S.
Collection Bank and deposited into one or more deposit accounts with the
Administrative Agent or a financial institution reasonably acceptable to the
Administrative Agent (each a “Core U.S. Deposit Account” and collectively, the
“Core U.S. Deposit Accounts”). All amounts received in U.S. Dollars by any U.S.
Credit Party and any U.S. Collection Bank in respect of any Account of an
Account Debtor of any U.S. Credit Party shall upon receipt be deposited into a
Core U.S. Deposit Account.
(c)    Each Canadian Credit Party shall, along with the Collateral Agent, and
each of those banks (the “Canadian Collection Banks”) in which each Core
Canadian Deposit Account are maintained by each such Canadian Credit Party,
enter into on or prior to the 60th day following the Effective Date (in each
case, as such date may be extended from time to time by the Administrative Agent
in its sole discretion) and thereafter maintain separate Cash Management Control
Agreements in respect of each such Core Canadian Deposit Account. Each Canadian
Credit Party shall instruct all Account Debtors of such Canadian Credit Party to
remit all payments in Canadian Dollars to the applicable “P.O. Boxes” or
“Lockbox Addresses” of the applicable Canadian Collection Bank (or to remit such
payments to the applicable Canadian Collection Bank by electronic settlement)
with respect to all Accounts of such Account Debtor, which remittances shall be
collected by the applicable Canadian Collection Bank and deposited into one or
more deposit accounts with the Administrative Agent or a financial institution
reasonably acceptable to the Administrative Agent (each a “Core Canadian Deposit
Account” and collectively, the “Core Canadian Deposit Accounts”). All amounts
received in Canadian Dollars by any Canadian Credit Party and any Canadian
Collection Bank in respect of any Account of an Account Debtor of any Canadian
Credit Party, shall upon receipt be deposited into a Core Canadian Deposit
Account.
(d)    Each Cash Management Control Agreement relating to a Core U.S. Deposit
Account shall (unless otherwise agreed by the Administrative Agent in its sole
discretion) include provisions that allow, during any Dominion Period, for all
collected amounts held in such Core U.S. Deposit Account from and after the date
requested by the Administrative Agent, to be sent by ACH or wire transfer or
similar electronic transfer no less frequently than once per Business Day to one
or more accounts maintained by the Administrative Agent at DBNY (or if DBNY is
not the Administrative Agent, at the institution designated by such successor
Administrative Agent) or an affiliate thereof (each, a “DB U.S. Account”).
Subject to the terms of the respective Security Document, all amounts received
in a DB U.S. Account shall be applied (and allocated) by the Administrative
Agent on a daily basis in the following order (in each case, to the extent the
Administrative Agent has actual knowledge of the amounts owing or outstanding as
described below and after giving effect to the application of any such amounts
otherwise required to be applied pursuant to Section 5.02(b) or (c) constituting
proceeds from any Collateral otherwise required to be applied

-85-

--------------------------------------------------------------------------------




pursuant to the terms of the respective Security Document): (i) first, to the
payment (on a ratable basis) of any outstanding Expenses actually due and
payable to the Administrative Agent and the Collateral Agent under any of the
Credit Documents and to repay or prepay outstanding U.S. Borrower Loans advanced
by the Administrative Agent on behalf of the Lenders pursuant to Section
2.01(e); (ii) second, to the extent all amounts referred to in preceding clause
(i) have been paid in full, to pay (on a ratable basis) all outstanding Expenses
actually due and payable to each Issuing Lender under any of the Credit
Documents and to repay all outstanding Unpaid Drawings in respect of Letters of
Credit issued for the account of a U.S. Borrower and all interest thereon;
(iii) third, to the extent all amounts referred to in preceding clauses (i) and
(ii) have been paid in full, to pay (on a ratable basis) all accrued and unpaid
interest actually due and payable on the U.S. Borrower Loans and all accrued and
unpaid Fees actually due and payable by any U.S. Borrower to the Administrative
Agent, the Issuing Lenders and the Lenders under any of the Credit Documents;
(iv) fourth, to the extent all amounts referred to in preceding clauses (i)
through (iii), inclusive, have been paid in full, to repay the outstanding
principal of U.S. Borrower Swingline Loans (whether or not then due and
payable); (v) fifth, to the extent all amounts referred to in preceding clauses
(i) through (iv), inclusive, have been paid in full, to repay the outstanding
principal of U.S. Borrower Revolving Loans (whether or not then due and
payable); (vi) sixth, to the extent all amounts referred to in preceding clauses
(i) through (v), inclusive, have been paid in full, to cash collateralize all
outstanding Letters of Credit issued for the account of a U.S. Borrower (such
cash collateral to be held by the Administrative Agent in a cash collateral
account to be established by, and under the sole dominion and control of, the
Administrative Agent and applied to the Obligations of the U.S. Borrowers to the
Issuing Lenders and/or Lenders in respect of any Drawings made under any such
Letters of Credit), provided, however, that such amounts shall be released to
the U.S. Borrowers from time to time so long as no Default or Event of Default
then exists or would result therefrom and none of the conditions in clause (iii)
of Section 5.02(a) then exist or would result from any such release; (vii)
seventh, to the extent all amounts referred to in preceding clauses (i) through
(vi), inclusive, have been paid in full, to pay (on a ratable basis) all other
outstanding Obligations of any U.S. Borrower then due and payable to the
Administrative Agent, the Collateral Agent and the Lenders under any of the
Credit Documents; and (viii) eighth, to the extent all amounts referred to in
preceding clauses (i) through (vii), inclusive, have been paid in full and so
long as no Default or Event of Default then exists, to be returned to the U.S.
Borrowers.
(e)    Each Cash Management Control Agreement relating to a Core Canadian
Deposit Account shall (unless otherwise agreed by the Administrative Agent in
its sole discretion) include provisions that allow, during any Dominion Period,
for all collected amounts held in such Core Canadian Deposit Account from and
after the date requested by the Administrative Agent, to be sent by ACH or wire
transfer or similar electronic transfer no less frequently than once per
Business Day to one or more accounts maintained by the Administrative Agent at
DBNY (or if DBNY is not the Administrative Agent, at the institution designated
by such successor Administrative Agent) or an affiliate thereof (each a “DB
Canadian Account”). Subject to the terms of the respective Security Document,
all amounts received in a DB Canadian Account shall be applied (and allocated)
by the Administrative Agent on a daily basis in the following order (in each
case, to the extent the Administrative Agent has actual knowledge of the amounts
owing or outstanding as described below and after giving effect to the
application of any such amounts otherwise required to be applied pursuant to
Section 5.02(b) or (c) constituting proceeds from any Collateral otherwise
required to be applied pursuant to the terms of the respective Security
Document): (i) first, to the payment (on a ratable basis) of any outstanding
Expenses actually due and payable to the Administrative Agent and the Collateral
Agent under any of the Credit Documents and to repay or prepay outstanding
Canadian Borrower Loans advanced by the Administrative Agent on behalf of the
Lenders pursuant to Section 2.01(e); (ii) second, to the extent all amounts
referred to in preceding clause (i) have been paid in full, to pay (on a ratable
basis) all outstanding Expenses actually due and payable to each Issuing Lender
under any of the Credit Documents and to repay all outstanding Unpaid Drawings
in respect of Letters of Credit issued

-86-

--------------------------------------------------------------------------------




for the account of a Canadian Borrower and all interest thereon; (iii) third, to
the extent all amounts referred to in preceding clauses (i) and (ii) have been
paid in full, to pay (on a ratable basis) all accrued and unpaid interest
actually due and payable on the Canadian Borrower Loans and all accrued and
unpaid Fees actually due and payable by any Canadian Borrower to the
Administrative Agent, the Issuing Lenders and the Lenders under any of the
Credit Documents; (iv) fourth, to the extent all amounts referred to in
preceding clauses (i) through (iii), inclusive, have been paid in full, to repay
the outstanding principal of Canadian Borrower Swingline Loans (whether or not
then due and payable); (v) fifth, to the extent all amounts referred to in
preceding clauses (i) through (iv), inclusive, have been paid in full, to repay
the outstanding principal of Canadian Borrower Revolving Loans (whether or not
then due and payable, but excluding any outstanding Bankers’ Acceptance Loans
where the underlying B/A Instrument has not matured); (vi) sixth, to the extent
all amounts referred to in preceding clauses (i) through (v), inclusive, have
been paid in full, to cash collateralize (on a ratable basis) all outstanding
Letters of Credit issued for the account of a Canadian Borrower and Bankers’
Acceptance Loans where the underlying B/A Instrument has not matured (such cash
collateral to be held by the Administrative Agent in a cash collateral account
to be established by, and under the sole dominion and control of, the
Administrative Agent and applied to the Obligations of the Canadian Borrowers to
the Issuing Lenders and/or Lenders in respect of any Drawings made under any
such Letters of Credit or any such Bankers’ Acceptance Loans), provided,
however, that such amounts shall be released to the Canadian Borrowers from time
to time so long as no Default or Event of Default then exists or would result
therefrom and none of the conditions in clause (iii) of Section 5.02(a) then
exist or would result from any such release; (vii) seventh, to the extent all
amounts referred to in preceding clauses (i) through (vi), inclusive, have been
paid in full, to pay (on a ratable basis) all other outstanding Obligations of
any Canadian Borrower then due and payable to the Administrative Agent, the
Collateral Agent and the Lenders under any of the Credit Documents; and (viii)
eighth, to the extent all amounts referred to in preceding clauses (i) through
(vii), inclusive, have been paid in full and so long as no Default or Event of
Default then exists, to be returned to the Canadian Borrowers.
(f)    Without limiting the provisions set forth in Section 13.15, the
Administrative Agent shall maintain accounts on its books in the name of each
Borrower (collectively, the “Credit Account”) in which each Borrower will be
charged with all loans and advances made by the Lenders to the respective
Borrower for the respective Borrower’s account, including the Loans, the Letter
of Credit Outstandings, and the Fees, Expenses and any other Obligations
relating thereto. Each Borrower will be credited, in accordance with this
Section 5.03, with all amounts received by the Lenders from such Borrower or
from others for its account, including, as set forth above, all amounts received
by the Administrative Agent and applied to the Obligations. In no event shall
prior recourse to any Accounts or other Collateral be a prerequisite to the
Administrative Agent’s right to demand payment of any Obligation upon its
maturity. Further, the Administrative Agent shall have no obligation whatsoever
to perform in any respect any of the Borrowers’ or other Credit Parties’
contracts or obligations relating to the Accounts.
(g)    Notwithstanding anything to the contrary contained in Section 5.02(b) or
(c), so long as any Permitted Additional Secured Indebtedness is outstanding, to
the extent that any Permitted Additional Secured Indebtedness Priority
Collateral shall be subject to an Asset Sale or a Recovery Event and such
Collateral secured such Permitted Additional Secured Indebtedness, the Net Sale
Proceeds or the Net Insurance Proceeds therefrom, as the case may be, instead
may be applied by the U.S. Borrowers to prepay outstanding Permitted Additional
Secured Indebtedness in accordance with the relevant Permitted Additional
Secured Indebtedness Documents (it being understood and agreed, however, (i)
until such Net Sale Proceeds or Net Insurance Proceeds are either so reinvested
or applied to prepay outstanding Permitted Additional Secured Indebtedness, same
may be deposited in a Permitted Additional Secured Indebtedness Asset Sales
Proceeds Account maintained with the applicable agent or trustee under the
Permitted Additional Secured Indebtedness Documents in accordance with (and to
the extent required by) the terms thereof, and

-87-

--------------------------------------------------------------------------------




(ii) if as part of any such Asset Sale (including as a result of the sale of the
Equity Interests of any Subsidiary of the Company that owns ABL Priority
Collateral and Permitted Additional Secured Indebtedness Priority Collateral) or
Recovery Event any combination of Permitted Additional Secured Indebtedness
Priority Collateral and ABL Priority Collateral is being sold (or subject to
such sale) or has been damaged or taken (as the case may be), then the amount of
such Net Sale Proceeds or Net Insurance Proceeds from such Asset Sale or
Recovery Event (as the case may be) shall be allocated to the Permitted
Additional Secured Indebtedness Priority Collateral and ABL Priority Collateral
in accordance with their respective Fair Market Values (provided that, in any
event, the portion thereof allocated to the ABL Priority Collateral shall not be
less than the net book value of such ABL Priority Collateral), and such amount
allocated to the ABL Priority Collateral shall be applied in accordance with
Section 5.02(b) or (c), as appropriate.
5.04.    Net Payments. (a) All payments made by the Borrowers and the other
Credit Parties hereunder and under any other Credit Document will be made
without setoff, counterclaim or other defense. Except as provided in Section
5.04(b), and except as required by applicable law, all such payments will be
made free and clear of, and without deduction or withholding for, any present or
future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding (i) any tax or withholding on account of tax imposed on or
measured by the net income or net profits of a Lender or the Administrative
Agent (as applicable) and any franchise taxes and branch profits taxes imposed
pursuant to the laws of the jurisdiction in which it is resident or organized or
the jurisdiction in which the principal office or applicable lending office of
such Lender or the Administrative Agent (as applicable) is located or any
subdivision thereof or therein, or any tax imposed as a result of a present or
former connection between such Lender or the Administrative Agent (as
applicable) and the jurisdiction imposing such tax (other than connections
arising only from such Lender or the Administrative Agent (as applicable) having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document), (ii) in the case
of a Lender, any U.S. Federal withholding tax that is imposed on amounts payable
to such Lender at the time such Lender becomes a party hereto (or designates a
new lending office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from such U.S. Borrower
with respect to such withholding tax pursuant to Section 5.04(a), (iii) Taxes
attributable to a Lender’s failure to comply with Section 5.04(e), (iv) any
United States federal withholding tax imposed under FATCA, (v) any tax imposed
under the Income Tax Act (Canada) on any payment hereunder by a Credit Party to
a Lender or the Administrative Agent (as applicable) by reason of such Credit
Party not dealing at arm’s length for purposes of the Income Tax Act (Canada)
with the Lender or the Administrative Agent (as applicable) at the time of such
payment, (vi) any tax imposed under the Income Tax Act (Canada) on any payment
hereunder by a Credit Party to a Lender or the Administrative Agent (as
applicable) by reason of such Lender or the Administrative Agent (as applicable)
being a “specified non-resident shareholder” (within the meaning of subsection
18(5) of the Income Tax Act (Canada)) of the Company or applicable Credit Party
at any time during the year when such payment is made or by reason of such
Lender or the Administrative Agent (as applicable) not dealing at arm’s length
for purpose of the Income Tax Act (Canada) with a “specified shareholder”
(within the meaning of subsection 18(5) of the Income Tax Act (Canada)) of the
Company or applicable Credit Party at any time during the year in which such
payment is made, and (vii) any withholding tax under the Income Tax Act (Canada)
applicable to a payment by a Canadian Borrower in respect of a debt or other
Obligation to pay an amount to a person with whom such Credit Party is not
dealing at arm’s length for purposes of the Income Tax Act (Canada)
(subparagraphs (i) through (vii) together, “Excluded Taxes”)) and all interest,
penalties or similar liabilities with respect to such non-excluded taxes,
levies, imposts, duties, fees, assessments or other charges (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred

-88-

--------------------------------------------------------------------------------




to collectively as “Taxes”). If any Taxes are so levied or imposed, the
respective Borrower (and any other Credit Party making the respective payment or
which has guaranteed the obligations of the relevant Borrower) agrees to pay the
full amount of such Taxes, and such additional amounts as may be necessary so
that every payment of all amounts due under this Agreement or under any other
Credit Document, after withholding or deduction for or on account of any Taxes,
will not be less than the amount provided for herein or in such other Credit
Documents. The respective Borrower (or other Credit Party) will, upon the
Administrative Agent’s written request, furnish to the Administrative Agent,
within 45 days after the date the payment of any Taxes is due pursuant to
applicable law, certified copies of tax receipts evidencing such payment by such
Borrower (or other Credit Party) or other evidence of payment reasonably
satisfactory to the Administrative Agent.
(b)    Subject to Section 14.07, the U.S. Borrowers (jointly and severally) or
the Canadian Borrowers (jointly and severally), as applicable, agree (and the
applicable Subsidiary Guarantors agree) to timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Subject to Section 14.07, the U.S. Borrowers (jointly and severally) or
the Canadian Borrowers (jointly and severally) shall, as applicable, agree (and
the applicable Subsidiary Guarantors agree) to indemnify each Lender or the
Administrative Agent, as the case may be, within 10 days after demand therefor,
for the full amount of any Taxes (including Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Lender or required to be withheld or deducted from a payment to such Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error; provided that the
Borrowers shall not be required to compensate any Lender pursuant to this
Section 5.04(c) for any such Taxes incurred more than 180 days prior to the date
that such Lender notifies the Company of the change giving rise to such Taxes
and of such Lender’s intention to claim compensation therefor; provided,
further, that, if the change giving rise to such Taxes is retroactive, then the
180 day period referred to above shall be extended to include the period of
retroactive effect thereof.
(d)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of
Credit Parties, subject to Section 14.07, to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 13.04(e)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (d).
(e)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative

-89-

--------------------------------------------------------------------------------




Agent, such properly completed and executed documentation reasonably requested
by the Company or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.04(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of Internal Revenue Service Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of Internal Revenue
Service Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
Internal Revenue Service Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(ii) executed originals of Internal Revenue Service Form W-8ECI;
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of Internal Revenue Service Form W-8BEN; or
(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal

-90-

--------------------------------------------------------------------------------




Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit D-2 or Exhibit D-3,
Internal Revenue Service Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) as may be necessary for the
Company and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(f)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to Section 5.04(a), it shall pay to such Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant jurisdiction or any political
subdivision or taxing authority thereof with respect to such refund), provided
that the U.S. Borrowers (on a joint and several basis) and the Canadian
Borrowers (on a joint and several basis), as the case may be, upon the request
of the Administrative Agent or such Lender, agree to repay the amount paid over
to any such Borrower (plus any penalties, interest or other charges imposed by
the relevant jurisdiction or any political subdivision or taxing authority
thereof) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
jurisdiction or any political subdivision or taxing authority thereof; provided,
further, that no Borrower shall be required to repay the Administrative Agent or
such Lender an amount in

-91-

--------------------------------------------------------------------------------




excess of the amount paid over by such party to any such Borrower pursuant to
this Section 5.04(f). This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Company, any other Borrower, any other Credit Party or any other Person.
SECTION 6.    Conditions Precedent to Credit Events on the Effective Date. The
occurrence of the Effective Date and the obligation of each Lender to make
Loans, and the obligation of each Issuing Lender to issue Letters of Credit, on
the Effective Date, are subject at the time of the making of such Loans or the
issuance of such Letters of Credit to the satisfaction of the following
conditions:
6.01.    Effective Date; Notes.  On or prior to the Effective Date, (a) this
Agreement shall have been executed and delivered as provided in Section 13.10
and (b) there shall have been delivered to the Administrative Agent for the
account of the Lenders that have requested same, the appropriate Revolving Notes
executed by the appropriate Borrowers and if requested by the Swingline Lender,
the appropriate Swingline Notes executed by the appropriate Borrowers, in each
case, in the amount, maturity and as otherwise provided herein.
6.02.    Officer’s Certificate.  On the Effective Date, the Administrative Agent
shall have received a certificate in the form of Exhibit E-1, dated the
Effective Date and signed on behalf of the Company by an Authorized Officer of
the Company, certifying on behalf of the Company that all of the conditions in
Sections 6.05, 6.06 and 7.01 have been satisfied on such date.
6.03.    Opinions of Counsel.  On the Effective Date, the Administrative Agent
shall have received (a) from Hogan Lovells US LLP, special New York counsel to
the Credit Parties, an opinion in form and substance reasonably satisfactory to
the Administrative Agent addressed to the Administrative Agent, the Collateral
Agent and each of the Lenders and dated the Effective Date covering such matters
incident to the transactions contemplated herein as the Administrative Agent may
reasonably request, (b) from Blake, Cassels & Graydon LLP, special Canadian
counsel to the Canadian Credit Parties, an opinion in form and substance
reasonably satisfactory to the Administrative Agent addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Effective Date covering such matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, and (c) without
duplication, from such local counsel, reasonably satisfactory to the
Administrative Agent, in each jurisdiction where a U.S. Credit Party is
“located” for purposes of Section 9-307 of the UCC and/or organized, in each
case, an opinion in form and substance reasonably satisfactory to the
Administrative Agent addressed to the Administrative Agent, the Collateral Agent
and each of the Lenders and dated the Effective Date covering such matters
incident to the transactions contemplated herein as the Administrative Agent may
reasonably request.
6.04.    Company Documents; Proceedings; etc. (a) On the Effective Date, the
Administrative Agent shall have received a certificate from each Credit Party,
dated the Effective Date, signed by an Authorized Officer of such Credit Party,
and attested to by another Authorized Officer of such Credit Party, in the form
of Exhibit E-2 with appropriate insertions, together with copies of the
certificate or articles of incorporation and by-laws (or other equivalent
organizational documents, including any unanimous shareholders’ agreements or
declarations relating to any Canadian Credit Party), as applicable, of such
Credit Party and the resolutions of such Credit Party referred to in such
certificate, and each of the foregoing shall be in form and substance reasonably
acceptable to the Administrative Agent.
(b)    On the Effective Date, all Business and legal proceedings and all
instruments and agreements in connection with the transactions contemplated by
this Agreement and the other Documents

-92-

--------------------------------------------------------------------------------




shall be reasonably satisfactory in form and substance to the Administrative
Agent, and the Administrative Agent shall have received all information and
copies of all documents and papers, including records of Business proceedings,
governmental approvals, good standing certificates and bring‑down facsimiles or
other electronic transmission, if any, which the Administrative Agent reasonably
may have requested in connection therewith, such documents and papers where
appropriate to be certified by proper Authorized Officers or Governmental
Authorities.
6.05.    Adverse Change; Approvals. (a) Since October 31, 2011, nothing shall
have occurred (and neither any Agent nor any Lender shall have become aware of
any facts or conditions not previously known) which such Agent or the Required
Lenders shall determine has had, or could reasonably be expected to have a
Material Adverse Effect.
(b)    On or prior to the Effective Date, all necessary governmental (domestic
and foreign) and material third party approvals and/or consents in connection
with the Transaction, the other transactions contemplated hereby and the
granting of Liens under the Credit Documents shall have been obtained and remain
in effect, and all applicable waiting periods with respect thereto shall have
expired without any action being taken by any competent authority which
restrains, prevents or imposes materially adverse conditions upon the
consummation of the Transaction or the other transactions contemplated by the
Credit Documents or otherwise referred to herein or therein. On the Effective
Date, there shall not exist any judgment, order, injunction or other restraint
issued or filed or a hearing seeking injunctive relief or other restraint
pending or notified prohibiting or imposing materially adverse conditions upon
the Transaction or the other transactions contemplated by the Credit Documents.
6.06.    Litigation.  On the Effective Date, there shall be no actions, suits,
claims, demands, investigations, inspections, audits, charges or proceedings
pending or threatened (i) with respect to this Agreement or any other Credit
Document, or (ii) which has had, or could reasonably be expected to have, a
Material Adverse Effect.
6.07.    Guaranty. On the Effective Date, (a) each Canadian Guarantor shall have
duly authorized, executed and delivered the Canadian Guaranty in the form of
Exhibit G-1 and (b) each U.S. Guarantor shall have duly authorized, executed and
delivered the U.S. Guaranty in the form of Exhibit G-2, and each Guaranty shall
be in full force and effect.
6.08.    Pledge Agreement. On the Effective Date, each U.S. Credit Party shall
have duly authorized, executed and delivered the U.S. Pledge Agreement in the
form of Exhibit H and shall have delivered to the Collateral Agent, as Pledgee
thereunder, to the extent required by the U.S. Pledge Agreement, all of the
Pledge Agreement Collateral, if any, referred to therein and then owned by such
Credit Party, (x) endorsed in blank in the case of promissory notes constituting
Pledge Agreement Collateral (including, without limitation, all certificates or
other instruments representing all Equity Interests required to be delivered to
the Collateral Agent) and (y) together with executed and undated endorsements
for transfer in the case of Equity Interests constituting certificated Pledge
Agreement Collateral, and the Pledge Agreement shall be in full force and
effect.
6.09.    Security Agreement. On the Effective Date, (a) each Canadian Credit
Party shall have duly authorized, executed and delivered the Canadian Security
Agreement in the form of Exhibit I-1 and (b) each U.S. Credit Party shall have
duly authorized, executed and delivered the U.S. Security Agreement in the form
of Exhibit I-2, in each case covering all of each applicable Credit Party’s
Security Agreement Collateral, together with:
(a)    proper financing statements (Form UCC-1 or the equivalent) for filing
under the

-93-

--------------------------------------------------------------------------------




UCC or PPSA or other appropriate filing offices of each jurisdiction as may be
necessary or, in the reasonable opinion of the Collateral Agent, desirable, to
perfect the security interests purported to be created by each Security
Agreement;
(b)    delivery of all promissory notes and stock certificates required to be
delivered to the Collateral Agent pursuant to each Security Agreement, together
with undated instruments of transfer with respect thereto endorsed in blank;
(c)    delivery of (A) the results of a recent search, by a Person reasonably
satisfactory to the Collateral Agent, of all effective UCC or PPSA financing
statements (or equivalent filings, including under the Bank Act (Canada)) made
with respect to any personal or mixed property the creation of security
interests in which is governed by the UCC, PPSA or the Bank Act (Canada) of any
Credit Party in the jurisdiction of formation of each such entity and the
location (state and county) where such entities maintain their chief executive
offices, together with copies of all such filings disclosed by such search, and
(B) UCC, PPSA and Bank Act (Canada) security termination statements (or similar
documents) duly executed by all applicable Persons for filing in all applicable
jurisdictions as may be necessary to terminate any effective UCC or PPSA
financing statements (or equivalent filings, including under the Bank Act
(Canada)) disclosed in such search (other than any such financing statements in
respect of Permitted Liens);
(d)    confirmation that arrangements have been made by the Administrative
Agent’s counsel for all other recordings and filings of, or with respect to,
each Security Agreement as may be necessary or, in the reasonable opinion of the
Collateral Agent, desirable, to perfect and protect the security interests
intended to be created by each Security Agreement; and
(e)    evidence that all other actions required to be taken under each Security
Agreement on the Effective Date to perfect and protect the security interests
purported to be created by each Security Agreement have been taken, and each
Security Agreement shall be in full force and effect.
6.10.    Financial Statements; Projections. On or prior to the Effective Date,
the Agents shall have received true and correct copies of the historical
financial statements and the Projections referred to in Sections 8.05(a) and
(d), which historical financial statements and Projections shall be in form and
substance reasonably satisfactory to the Agents and the Required Lenders.
6.11.    Solvency Certificate; Insurance Certificates. On the Effective Date,
the Administrative Agent shall have received:
(a)    a solvency certificate from the chief financial officer of the Company in
the form of Exhibit J; and
(b)    certificates of insurance complying with the requirements of Section 9.03
for the business and properties of the Company and its Subsidiaries, in form and
substance reasonably satisfactory to the Administrative Agent and naming the
Collateral Agent as an additional insured and/or as loss payee, as applicable,
and, to the extent obtainable after use of commercially reasonable efforts,
stating that such insurance shall not be canceled or materially revised without
at least 30 days’ (or at least 10 days in the case of nonpayment of premium)
prior written notice by the insurer to the Collateral Agent.
6.12.    Fees, Expenses. On the Effective Date, the Borrowers shall have paid to
the Agents (and their relevant affiliates) and each Lender all costs, duties,
fees and expenses (including, without limitation, reasonable legal fees and
expenses) and other compensation contemplated hereby or separately agreed in
writing payable to the Agents (and/or their relevant affiliates) or such Lender
to the extent then

-94-

--------------------------------------------------------------------------------




due.
6.10.    Initial Borrowing Base Certificate; Excess Availability. (a) On the
Effective Date, the Administrative Agent shall have received the initial
Borrowing Base Certificate meeting the requirements of Section 9.01(h).
(b)    On the Effective Date and after giving effect to the Transaction (and the
Credit Events hereunder on such date), the sum of (x) Excess Availability plus
(y) Unrestricted cash and Cash Equivalents of the Company and its Subsidiaries
shall equal or exceed $500,000,000 and the Company shall have delivered an
officer’s certificate from its chief financial officer demonstrating in
reasonable detail such Excess Availability and Unrestricted cash and Cash
Equivalents.
6.14.    Appraisals; Field Examinations. On or prior to the Effective Date, the
Company shall have provided to the Agents (i) an appraisal of the Inventory of
the U.S. Borrowers from a third party appraiser reasonably satisfactory to the
Agents and (ii) a collateral examination of the Accounts and Inventory and
related accounts, in scope, and from a third-party consultant reasonably
satisfactory to the Agents, and the results of such appraisal and collateral
examination shall be in form and substance reasonably satisfactory to the
Agents.
6.15.    Patriot Act. Not later than the fifth Business Day prior to the
Effective Date, the Agents and the Lenders shall have received from the Credit
Parties all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act.
In determining the satisfaction of the conditions specified in this Section 6,
(x) to the extent any item is required to be satisfactory to any Lender or Agent
(other than the Administrative Agent), such item shall be deemed satisfactory to
each Lender and each Agent (other than the Administrative Agent) which has not
notified the Administrative Agent in writing prior to the occurrence of the
Effective Date that the respective item or matter does not meet its satisfaction
and (y) in determining whether any Lender or Agent (other than the
Administrative Agent) is aware of any fact, condition or event that has occurred
and which would reasonably be expected to have a Material Adverse Effect, each
Lender and each Agent (other than the Administrative Agent) which has not
notified the Administrative Agent in writing prior to the occurrence of the
Effective Date of such fact, condition or event shall be deemed not to be aware
of any such fact, condition or event on the Effective Date. Upon the
Administrative Agent’s good faith determination that the conditions specified in
this Section 6 have been met (after giving effect to the preceding sentence),
then the Effective Date shall be deemed to have occurred regardless of any
subsequent determination that one or more of the conditions thereto had not been
met (although the occurrence of the Effective Date shall not release the Company
or any other Borrower from any liability for failure to satisfy one or more of
the applicable conditions contained in this Section 6).
SECTION 7.    Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Effective Date), and the
obligation of each Issuing Lender to issue Letters of Credit (including Letters
of Credit issued on the Effective Date), are subject, at the time of the
Effective Date and at the time of each Credit Event (except as hereinafter
indicated), to the satisfaction of the following conditions:
7.01.    No Default; Representations and Warranties. At the time of each such
Credit Event and also after giving effect thereto (a) there shall exist no
Default or Event of Default and (b) all representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on the date of

-95-

--------------------------------------------------------------------------------




such Credit Event (it being understood and agreed that (x) any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date and
(y) any representation or warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects as of any such date).
7.02.    Notice of Borrowing; Letter of Credit Request. (a) Prior to the making
of each Loan (other than a Swingline Loan or a Revolving Loan made pursuant to a
Mandatory Borrowing), the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.03(a). Prior to the making of
each Swingline Loan, the Swingline Lender shall have received the notice
referred to in Section 2.03(b)(i).
(b)    Prior to the issuance of each Letter of Credit (other than an Existing
Letter of Credit), the Administrative Agent and the respective Issuing Lender
shall have received a Letter of Credit Request meeting the requirements of
Section 3.03(a).
7.03.    Borrowing Limitations. Notwithstanding anything to the contrary set
forth herein (but subject to Section 2.01(e)), it shall be a condition precedent
to each Credit Event that after giving effect thereto (and the use of the
proceeds thereof):
(i)    the Aggregate U.S. Exposure would not exceed 100% (or, during an Agent
Advance Period, 105%) of the U.S. Borrowing Base at such time;
(ii)    the Aggregate Canadian Exposure would not exceed the lesser of (x) 100%
(or, during an Agent Advance Period, 105%) the Canadian Borrowing Base at such
time and (y) the Canadian Sub-Limit then in effect; and
(iii)    the Aggregate Exposure at such time would not exceed the Total
Revolving Loan Commitment at such time.
7.04.    Collateralized Letters of Credit. Notwithstanding anything to the
contrary set forth herein, so long as there are outstanding any Collateralized
Letters of Credit pursuant to Section 3.02(b), no Loans may be incurred, and no
additional Letters of Credit may be issued (nor may the Stated Amount of any
then outstanding Letter of Credit be increased), unless, in any such case, the
Company would be able to comply with Section 10.07 (to the extent that such
compliance is then required) but, for this purpose, including all outstanding
Letters of Credit (including all outstanding Collateralized Letters of Credit)
in calculating the Aggregate Exposure and Excess Availability at such time.


The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Company and the other Borrowers to the
Administrative Agent and each of the Lenders that all the conditions specified
in Section 6 (with respect to the occurrence of the Effective Date and Credit
Events on the Effective Date) and in this Section 7 (with respect to the
occurrence of the Effective Date and Credit Events on or after the Effective
Date) and applicable to such Credit Event are satisfied as of that time, in each
case, to the extent the satisfaction of any such condition is not expressly
subject to any Lender’s or Agent’s determination. All of the Notes,
certificates, legal opinions and other documents and papers referred to in
Section 6 and in this Section 7, unless otherwise specified, shall be delivered
to the Administrative Agent at the Notice Office for the account of each of the
Lenders and, except for the Notes, in sufficient counterparts or copies for each
of the Lenders and shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders.

-96-

--------------------------------------------------------------------------------




SECTION 8.    Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, and issue (or
participate in) the Letters of Credit as provided herein, each of the Company
and the other Borrowers makes the following representations, warranties and
agreements, in each case after giving effect to the Transaction, all of which
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans and the issuance of the Letters of Credit, with the
occurrence of the Effective Date and each Credit Event on or after the Effective
Date being deemed to constitute a representation and warranty that the matters
specified in this Section 8 are true and correct in all material respects on and
as of the Effective Date and on the date of each such Credit Event (it being
understood and agreed that (x) any representation or warranty which by its terms
is made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date and (y) any representation or
warranty that is qualified by “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects).
8.01.    Company Status. Each of the Company and each of its Subsidiaries (i) is
a duly organized and validly existing Business in good standing under the laws
of the jurisdiction of its organization (or its equivalent, to the extent that
such concept is applicable in the respective jurisdiction), (ii) has the
Business power and authority to own its property and assets and to transact the
business in which it is engaged and presently proposes to engage and (iii) is
duly qualified and is authorized to do business and is in good standing (or its
equivalent, to the extent that such concept is applicable in the respective
jurisdiction) in each jurisdiction where the ownership, leasing or operation of
its property or the conduct of its business requires such qualifications except
in the case of this clause (iii) for failures to be so qualified or authorized
which, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.
8.02.    Power and Authority. Each Credit Party has the Business power and
authority to execute, deliver and perform the terms and provisions of each of
the Credit Documents to which it is party and has taken all necessary Business
action to authorize the execution, delivery and performance by it of each of
such Credit Documents. Each Credit Party has duly executed and delivered each of
the Credit Documents to which it is party, and each of such Credit Documents
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).
8.03.    No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party, nor compliance by
it with the terms and provisions thereof, (i) will contravene any provision of
any law, statute, rule or regulation or any order, writ, injunction or decree of
any court or Governmental Authority, (ii) will conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Credit Party or any of its
Subsidiaries pursuant to the terms of any material indenture, mortgage, deed of
trust, credit agreement or loan agreement, or any other material agreement,
contract or instrument, in each case to which any Credit Party or any of its
Subsidiaries is a party or by which it or any its property or assets is bound or
to which it may be subject including, without limitation, the Existing
Convertible Notes Indentures, or (iii) will violate any provision of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of any Credit Party or any of their respective Subsidiaries.
8.04.    Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or

-97-

--------------------------------------------------------------------------------




prior to the Effective Date and which remain in full force and effect on the
Effective Date, (y) filings which are necessary to perfect the security
interests created or intended to be created under the Security Documents and (z)
filings of the Credit Documents with the SEC after the Effective Date in
accordance with the requirements thereof), or exemption by, any Governmental
Authority is required to be obtained or made by, or on behalf of, any Credit
Party to authorize, or is required to be obtained or made by, or on behalf of,
any Credit Party in connection with, (i) the execution, delivery and performance
of any Credit Document or (ii) the legality, validity, binding effect or
enforceability of any such Credit Document.
8.05.    Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections. (a) (I) The audited consolidated balance sheets of the Company for
its fiscal years ended October 31, 2011, October 31, 2010 and October 31, 2009
and the related consolidated statements of income and cash flows and changes in
shareholders’ equity of the Company for its fiscal years ended October 31, 2011,
October 31, 2010 and October 31, 2009, copies of which were in each case
furnished to the Lenders prior to the Effective Date, present fairly in all
material respects the consolidated financial position of the Company and its
Subsidiaries at the date of said financial statements and the results for the
respective periods covered thereby; and (II) the unaudited consolidated balance
sheet of the Company for its fiscal quarter ended April 30, 2012 and the related
consolidated statements of income and cash flows and changes in shareholders’
equity of the Company for the six month period ended on such date, copies of
which were furnished to the Lenders prior to the Effective Date, present fairly
in all material respects the consolidated financial condition of the Company as
at the date of said financial statements and the consolidated results of their
operations for the period covered thereby, subject to normal year-end
adjustments and the absence of footnotes. All such consolidated financial
statements have been prepared in accordance with GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto or as
otherwise disclosed in writing by the Company to the Lenders) and subject, in
the case of the unaudited financial statements, to normal year-end audit
adjustments and the absence of footnotes.
(b)    (i) The sum of the fair value of the assets, at a fair valuation, of the
Company and its Subsidiaries (taken as a whole) will exceed their respective
debts, (ii) the sum of the present fair saleable value of the assets of the
Company and its Subsidiaries (taken as a whole) will exceed their respective
debts, (iii) the Company and its Subsidiaries (taken as a whole) have not
incurred and do not intend to incur, and do not believe that they will incur,
debts beyond their ability to pay such debts as such debts mature, and (iv) the
Company and its Subsidiaries (taken as a whole) will have sufficient capital
with which to conduct their respective businesses. For purposes of this Section
8.05(b), “debt” means any liability on a claim, and “claim” means right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured, or unsecured. The amount of contingent liabilities at
any time shall be computed as the amount that, in the light of all the facts and
circumstances available at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
(c)    Except as fully disclosed in the financial statements delivered pursuant
to Section 8.05(a), and except for the Indebtedness incurred under the Credit
Documents and Existing Indebtedness, there were as of the Effective Date no
liabilities or obligations with respect to the Company or any of its
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in the
aggregate, could reasonably be expected to be material to the Company and its
Subsidiaries (taken as a whole).
(d)    The Projections delivered to the Administrative Agent and the Lenders
prior to the Effective Date have been prepared in good faith and are based on
assumptions believed to be reasonable at the time made, and there are no
statements or conclusions in the Projections which are based upon or

-98-

--------------------------------------------------------------------------------




include information known to the Company or the other Borrowers to be misleading
in any material respect on the date on which such Projections were made or
furnished or, when taken together with all other information furnished at such
time, which fail to take into account material information known to the Company
or the other Borrowers regarding the matters reported therein which are
necessary to make to make the statements therein, in light of the circumstances
under which they were made, not materially misleading. It being recognized by
the Lenders, however, that projections as to future events are not to be viewed
as facts or guaranties of future performance and that the actual results during
the period or periods covered by the Projections may differ from the projected
results included in such Projections and such differences may be material.
(e)    After giving effect to the Transaction, since October 31, 2011, nothing
has occurred that has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
8.06.    Litigation. There are no actions, suits, claims, demands,
investigations, audits, charges or proceedings by or before any Governmental
Authority pending or, to the knowledge of any Responsible Officer of the Company
or any other Borrowers, threatened (i) that purports to affect the legality,
validity or enforceability of any Credit Document or (ii) that has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
8.07.    True and Complete Disclosure. All factual information (other than the
Projections and information of a general economic or industry nature) (taken as
a whole) furnished by or on behalf of the Company or any other Borrower in
writing to any Agent or any Lender for purposes of or in connection with this
Agreement, the other Credit Documents or any transaction contemplated herein or
therein is true and accurate in all material respects on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided.
8.08.    Use of Proceeds; Margin Regulations. (a) All proceeds of the Loans will
be used for the working capital and general corporate purposes (including
Permitted Acquisitions) of the Borrowers and their respective Subsidiaries;
provided that the proceeds of Swingline Loans shall not be used to refinance
then outstanding Swingline Loans.
(b)    No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, U or X. Not more
than 25% of the value of the assets of the Company and its Subsidiaries taken as
a whole is represented by Margin Stock
8.09.    Tax Returns and Payments. Each of the Company and each of its
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all federal and other material returns, statements, forms and
reports for taxes (the “Returns”) required to be filed by, or with respect to
the income, properties or operations of, the Company and/or any of its
Subsidiaries. The Returns accurately reflect in all material respects all
liability for taxes of the Company and its Subsidiaries, as applicable, for the
periods covered thereby. Each of the Company and each of its Subsidiaries has
paid all material taxes and assessments payable by it which have become due and
payable, other than those that are being contested in good faith and adequately
disclosed for which adequate reserves have been established in accordance with
GAAP. There is no action, suit, proceeding, investigation, audit or claim now
pending or, to the knowledge of any Responsible Officer of the Company or any of
its Subsidiaries, threatened by any authority regarding

-99-

--------------------------------------------------------------------------------




any taxes relating to the Company or any of its Subsidiaries that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. As of the Effective Date, other than as set forth on
Schedule 8.09, neither the Company nor any of its Subsidiaries has entered into
an agreement or waiver or been requested to enter into an agreement or waiver
extending any statute of limitations relating to the payment or collection of
taxes of the Company or any of its Subsidiaries, or is aware of any
circumstances that would cause the taxable years or other taxable periods of the
Company or any of its Subsidiaries not to be subject to the normally applicable
statute of limitations.
8.10.    Compliance with ERISA. (a) Schedule 8.10 sets forth each Plan as of the
Effective Date. Each Plan is in compliance in form and operation with its terms
and with ERISA and the Code (including without limitation the Code provisions
compliance with which is necessary for any intended favorable tax treatment) and
all other applicable laws and regulations, except where any failure to comply
could not reasonably be expected, either individually or in the aggregate, to
result in a Material Adverse Effect. Each Plan (and each related trust, if any)
which is intended to be qualified under Section 401(a) of the Code has received
a favorable determination letter from the IRS or has applied to the IRS for such
a determination letter to the effect that it meets the requirements of Sections
401(a) and 501(a) of the Code covering all applicable tax law changes or is
comprised of a master or prototype plan that has received a favorable opinion
letter from the IRS, and to the knowledge of any Responsible Officer of the
Company and each of its Subsidiaries, nothing has occurred since the date of
such determination that would reasonably be expected to adversely affect such
determination (or, in the case of a Plan with no determination, to the knowledge
of any Responsible Officer of the Company or any of its Subsidiaries, nothing
has occurred that would reasonably be expected to materially adversely affect
the issuance of a favorable determination letter or otherwise materially
adversely affect such qualification). No ERISA Event has occurred, or is
reasonably expected to occur, other than as could not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
(b)    There exists no Unfunded Pension Liability with respect to any Plan,
which either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
(c)    No Multiemployer Plan is insolvent or in reorganization. None of the
Company or any of its Subsidiaries or any ERISA Affiliate has incurred a
complete or partial withdrawal from any Multiemployer Plan, and, if each of the
Company, any of its Subsidiaries and each ERISA Affiliate were to withdraw in a
complete withdrawal as of the date this assurance is given or deemed given, the
aggregate withdrawal liability that would be incurred could not, either
individually or in the aggregate, be reasonably expected to result in a Material
Adverse Effect.
(d)    There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge any Responsible
Officer of the Company, any of its Subsidiaries or any ERISA Affiliate,
threatened, which could reasonably be expected to be asserted successfully
against any Plan and, if so asserted successfully, could reasonably be expected
either individually or in the aggregate to result in a Material Adverse Effect.
(e)    The Company, its Subsidiaries and any ERISA Affiliate have made all
contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, the terms of such Plan or
Multiemployer Plan, respectively, or any contract or agreement requiring
contributions to a Plan or Multiemployer Plan except where any failure to
comply, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
(f)    No Plan which is subject to Section 412 of the Code or Section 302 of
ERISA has

-100-

--------------------------------------------------------------------------------




applied for or received an extension of any amortization period, within the
meaning of Section 412 of the Code or Section 303 or 304 of ERISA. The Company,
its Subsidiaries and any ERISA Affiliate have not ceased operations at a
facility so as to become subject to the provisions of Section 4062(e) of ERISA,
withdrawn as a substantial employer so as to become subject to the provisions of
Section 4063 of ERISA or ceased making contributions to any Plan subject to
Section 4064(a) of ERISA to which it made contributions. None of the Company,
its Subsidiaries or any ERISA Affiliate have incurred or reasonably expect to
incur liability to the PBGC which, either individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, and no lien
imposed under the Code or ERISA on the assets of the Company, its Subsidiaries
or any ERISA Affiliate exists or is likely to arise on account of any Plan. None
of the Company, its Subsidiaries or any ERISA Affiliate has any liability under
Section 4069 or 4212(c) of ERISA.
(g)    Except as could not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect: each Foreign Pension Plan
(other than a Canadian Pension Plan) has been maintained in compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities; all contributions required to be made
with respect to a Foreign Pension Plan (other than a Canadian Pension Plan) have
been timely made; neither the Company nor any of its Subsidiaries has incurred
any obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan (other than a Canadian Pension Plan); and the present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Pension Plan (other than a Canadian Pension Plan), determined as of the end of
the Company’s most recently ended fiscal year on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the assets of such Foreign Pension Plan allocable to such benefit liabilities or
alternatively, the Foreign Pension Plan (other than a Canadian Pension Plan) is
funded in compliance with applicable law and the Company and its Subsidiaries
have established adequate reserves for the present value of such accrued benefit
liabilities under such Foreign Pension Plan in its financial statements.
(h)    Except as could not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, (i) each Canadian Pension
Plan has been maintained in compliance with its terms and with the requirements
of any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities and all contributions thereto have been withheld, remitted, and paid
in a timely manner in accordance with its terms and the requirements of any and
all applicable laws, statutes, regulations and orders, (ii) no Canadian Pension
Plan Event shall have occurred and (iii) neither the Company nor any of its
Subsidiaries has sponsored, sponsors, has contributed to or contributes to a
Canadian Multiemployer Plan.
8.11.    Security Documents. (a) The provisions of the U.S. Security Agreement
(when executed and delivered by all parties thereto) are effective to create in
favor of the Collateral Agent, for the benefit of the Secured Creditors, a
legal, valid and enforceable security interest in all right, title and interest
of the U.S. Credit Parties in all of the Security Agreement Collateral described
therein, and when proper UCC financing statements have been filed in the
appropriate filing offices against each U.S. Credit Party and/or the Collateral
Agent has obtained “control” (within the meaning of the UCC) of the Core Deposit
Accounts and DB Accounts thereunder, the Collateral Agent, for the benefit of
the Secured Creditors, shall have a perfected security interest in all right,
title and interest in all of the Security Agreement Collateral described therein
of such U.S. Credit Party to the extent such security interest can be perfected
by filing a UCC financing statement under the UCC or, with respect to the Core
Deposit Accounts or DB Accounts, by the Collateral Agent having “control”,
subject to no other Liens other than Permitted Liens (it being understood that
the Permitted Liens described in Section 10.01(s) are subject to the terms of
the Intercreditor

-101-

--------------------------------------------------------------------------------




Agreement at any time that Permitted Additional Secured Indebtedness is
outstanding).
(b)    The Canadian Security Agreement and each other Security Document governed
by Canadian law (when executed and delivered by all parties thereto) are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors, a legal, valid and enforceable security interest in all
right, title and interest of the Canadian Credit Parties in all of the
Collateral described therein, and when proper filings have been made in the
appropriate filing offices against each Canadian Credit Party, the Collateral
Agent, for the benefit of the Secured Creditors, will have a perfected security
interest in all right, title and interest in all of the Collateral described
therein of such Canadian Credit Party, to the extent such security interest can
be perfected by making such filings under the PPSA, subject to no other Liens
other than Permitted Liens.
(c)    The security interests created under the U.S. Pledge Agreement (when
executed and delivered by all parties thereto) are effective to create in favor
of the Collateral Agent, as Pledgee, for the benefit of the Secured Creditors, a
legal, valid and enforceable security interest in all right, title and interest
of the U.S. Credit Parties in all of the Pledge Agreement Collateral described
therein, and when proper UCC financing statements have been filed in the
appropriate filing offices against each U.S. Credit Party and/or the Collateral
Agent has obtained “control” (within the meaning of the UCC) of the Pledge
Agreement Collateral thereunder, the Collateral Agent for the benefit of the
Secured Creditors shall have a perfected security interest in all Pledge
Agreement Collateral described in the U.S. Pledge Agreement to the extent such
security interest can be perfected by filing a UCC financing statement under the
UCC or by the Collateral Agent having “control” of such Pledge Agreement
Collateral, subject to no other Liens other than Permitted Liens (it being
understood that the Permitted Liens described in Section 10.01(s) are subject to
the terms of the Intercreditor Agreement at any time that Permitted Additional
Secured Indebtedness is outstanding). No filings or recordings are required in
order to perfect (or maintain the perfection or priority of) the security
interests created in the Pledge Agreement Collateral under the U.S. Pledge
Agreement other than with respect to that portion of such Pledge Agreement
Collateral constituting a “general intangible” under the UCC.
8.12.    Properties. All Real Property owned or leased by the Company or any of
its Subsidiaries as of the Effective Date, and the nature of the interest
therein, is set forth in Schedule 8.12 (other than locations used solely by the
Company or a Subsidiary thereof for purposes of warehousing spare parts). Each
of the Company and each of its Subsidiaries has good and indefeasible title to
all material properties (and to all buildings, fixtures and improvements located
thereon) owned by it (except as sold or otherwise disposed of in the ordinary
course of business or as permitted by the terms of this Agreement or such
defects in title as could not, either individually or in the aggregate,
reasonably be expected to have a material adverse effect on the conduct of the
business of the Company and its Subsidiaries (taken as a whole)), free and clear
of all Liens, other than Permitted Liens. Each of the Company and each of its
Subsidiaries have a valid and indefeasible leasehold interest in the material
properties leased by it free and clear of all Liens other than Permitted Liens,
and except for such defects in title as could not, either individually or in the
aggregate, reasonably be expected to have a material adverse effect on the use
or operation of any such material property.
8.13.    Capitalization. As of July 28, 2012, the authorized Equity Interests of
the Company consists of (i) 290,000,000 shares of common stock, $.01 par value
per share (such authorized shares of common stock, together with any
subsequently authorized shares of common stock of the Company, the “Company
Common Stock”), and (ii) 20,000,000 shares of preferred stock, $.01 par value
per share, of which no shares of preferred stock are issued and outstanding. All
outstanding shares of Equity Interests of the Company have been duly and validly
issued, are fully paid and non-assessable and have been issued free of
preemptive rights. As of the July 28, 2012, except as set forth on Schedule
8.13, the Company does not

-102-

--------------------------------------------------------------------------------




have outstanding any capital stock or other securities convertible into or
exchangeable for its capital stock or any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims of
any character relating to, its capital stock or any stock appreciation or
similar rights.
8.14.    Subsidiaries. On and as of the Effective Date, the Company has no
Subsidiaries other than those Subsidiaries listed on Schedule 8.14. Schedule
8.14 sets forth, as of the Effective Date, (i) the percentage ownership (direct
and indirect) of the Company in each class of capital stock or other Equity
Interests of each of its Subsidiaries and also identifies the direct owner
thereof, (ii) which Subsidiaries are Credit Parties (including whether they are
U.S. Borrowers, Canadian Borrowers, U.S. Subsidiary Guarantors or Canadian
Guarantors) and (iii) which Subsidiaries are Immaterial Subsidiaries. All
outstanding Equity Interests of each Subsidiary of the Company (i) have been
duly and validly issued, (ii) in the case of any corporation, are fully paid and
non-assessable and (iii) have been issued free of preemptive rights. No
Wholly-Owned Subsidiary of the Company has outstanding any securities
convertible into or exchangeable for such Wholly-Owned Subsidiary’s Equity
Interests or outstanding any right to subscribe for or to purchase, or any
options or warrants for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of or any calls, commitments or claims of any
character relating to, such Wholly-Owned Subsidiary’s Equity Interests or any
stock appreciation or similar rights.
8.15.    Compliance with Statutes, etc. Each of the Company and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property (including Environmental Laws), except such non-compliances as could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
8.16.    Investment Company Act. Neither the Company nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
8.17.    Environmental Matters.   Except as could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect: (i)
each of the Company and each of its Subsidiaries is in compliance with all
applicable Environmental Laws and has obtained and is in compliance with the
terms of any permits required under such Environmental Laws; (ii) there are no
Environmental Claims pending or, to the knowledge of any Responsible Officer of
the Company or any other Borrower, threatened, against the Company or any of its
Subsidiaries; (iii) no Lien, other than a Permitted Lien, has been recorded or,
to the knowledge of any Responsible Officer of the Company or any other
Borrower, threatened under any Environmental Law with respect to any Real
Property owned, leased or operated by the Company or any of its Subsidiary
(including any such claim arising out of the ownership, lease or operation by
the Company or any of its Subsidiaries of any Real Property formerly owned,
leased or operated by the Company or any of its Subsidiaries but no longer
owned, leased or operated by the Company or any of its Subsidiaries); (iv)
neither the Company nor any of its Subsidiaries has agreed to assume or accept
responsibility for any existing liability of any other Person under any
Environmental Law; and (v) there are no facts, circumstances, conditions or
occurrences with respect to the past or present business, operations, properties
or facilities of the Company or any of its Subsidiaries, or any of their
respective predecessors, that could reasonably be expected to give rise to any
Environmental Claim against or any liability for the Company or any of its
Subsidiaries under any Environmental Law.
(b).  Neither the Company nor any of its Subsidiaries has received any letter or
request for information under Section 104(e) of the Comprehensive Environmental
Response, Compensation, and

-103-

--------------------------------------------------------------------------------




Liability Act (42 U.S.C. § 9601, et seq.) or any comparable state law with
regard to any matter that could reasonably be expected, either individually or
in the aggregate, to result in a Material Adverse Effect.
(c).  Neither the Company nor any of its Subsidiaries has been issued or been
required to obtain a permit for the treatment, storage or disposal of hazardous
waste for any of its facilities pursuant to the federal Resource Conservation
and Recovery Act, 42 U.S.C. § 6901, et. seq. (“RCRA”), or any equivalent state
law, nor are any such facilities regulated as “interim status” facilities
required to undergo corrective action pursuant to RCRA or any state equivalent,
except, in each case, for such matters that could not reasonably be expected,
either individually or in the aggregate, to result in a Material Adverse Effect.
8.18.    Employment and Labor Relations. Neither the Company nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect. There is (i) no unfair labor practice complaint pending against the
Company or any of its Subsidiaries or, to the knowledge of any Responsible
Officer of the Company or any other Borrower, threatened against any of them,
before the National Labor Relations Board or other Governmental Authority, and
no grievance or arbitration or other proceeding arising out of or under any
collective bargaining agreement or any other similar collective agreements with
any type of employees’ representative is so pending against the Company or any
of its Subsidiaries or, to the knowledge of any Responsible Officer of the
Company or any other Borrower, threatened against any of them, (ii) no strike,
labor dispute, slowdown, lock-out, work stoppage or other dispute existing,
pending or, to the knowledge of any Responsible Officer of the Company or any
other Borrower, threatened against the Company or any of its Subsidiaries,
(iii) no trade union, council of trade unions or employee bargaining agency that
has applied for or, to the knowledge of any Responsible Officer of the Company
or any other Borrower, threatened to apply to be certified as the bargaining
agent of any employees of the Company or any of its Subsidiaries and no existing
or, to the knowledge of any Responsible Officer of the Company or any other
Borrower, threatened union organizing activity taking place with respect to any
of the employees of the Company or any of its Subsidiaries in the last three
years, (iv) no legal actions, lawsuits, arbitrations, administrative or other
proceedings, charges, complaints, investigations, inspections, audits or notices
of violations or possible violations pending or, to the knowledge of any
Responsible Officer of the Company or any other Borrower, threatened against the
Company or any of its Subsidiaries by or on behalf of, or otherwise involving,
any current or former employee, any person alleging to be a current or former
employee, any applicant for employment, or any class of the foregoing, or any
Governmental Entity, that involve the labor or employment relations and
practices of the Company or any of its Subsidiaries, including but not limited
to claims of employment discrimination, and (v) no violation of the US federal
Fair Labor Standards Act of 1938, as amended, or any other applicable laws or
legal requirement dealing with wage and hour matters with respect to the Company
or any of its Subsidiaries, except (with respect to any matter specified in
clauses (i) – (v) above, either individually or in the aggregate) such as could
not reasonably be expected to have a Material Adverse Effect. Any individual who
performs services for the Company or any of its Subsidiaries (other than through
a contract with an organization other than such individual) and who is not
treated as an employee of the Company or such Subsidiary for any purpose,
including income tax, withholding and remittances purposes, has been properly
classified as an independent contractor and if such characterization is
incorrect it could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.
8.19.    Intellectual Property, etc. Each of the Company and each of its
Subsidiaries owns or has the right to use all the patents, trademarks, permits,
domain names, service marks, trade names, copyrights, licenses, franchises,
inventions, trade secrets, proprietary information and know-how of any type,
whether or not written (including, but not limited to, rights in computer
programs and databases) and formulas, or rights with respect to the foregoing,
and has obtained assignments of all leases, licenses and other rights of
whatever nature, used in the present conduct of its business, without any known
conflict with

-104-

--------------------------------------------------------------------------------




the rights of others which, or the failure to own or have which, as the case may
be, could reasonably be expected, either individually or in the aggregate, to
have a Material Adverse Effect.
8.20.    Indebtedness. Schedule 8.20 sets forth a list of all Indebtedness
(including Contingent Obligations) of the Company and its Subsidiaries as of the
Effective Date and which is to remain outstanding after giving effect to the
Transaction (excluding (i) the Obligations, (ii) the Existing Convertible Notes
and (iii) any existing intercompany Indebtedness among the Company and its
Subsidiaries) (all such non-excluded Indebtedness (other than such intercompany
Indebtedness), “Existing Indebtedness”), in each case showing the aggregate
principal amount thereof and the name of the respective borrower and any Credit
Party or any of its Subsidiaries which directly or indirectly guarantees such
debt.
8.21.    Insurance. Schedule 8.21 sets forth a listing of all insurance
maintained by the Company and its Subsidiaries as of the Effective Date, with
the amounts insured (and any deductibles) set forth therein.
8.22.    Borrowing Base Calculation. The calculation by the Company of each
Borrowing Base in any Borrowing Base Certificate delivered hereunder and the
valuation thereunder is complete and accurate.
8.23.    Anti-Terrorism Law.  Neither the Company nor any of its Subsidiaries is
in violation of (x) United States Foreign Corrupt Practices Act of 1977 (Pub. L.
No. 95 213, §§101 104), as amended, and/or any similar laws, rules or
regulations issued, administered or enforced by any Governmental Authority
having jurisdiction over the Company or any of its Subsidiaries or (y) any legal
requirement relating to any laws, judgment, order, executive order, decree,
ordinance, rule or regulation with respect to terrorism financing or money
laundering (collectively, “Anti-Terrorism Laws”), including Executive Order No.
13224 on Terrorist Financing effective September 24, 2001 (the “Executive
Order”) and the Patriot Act and the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada). Neither the Company nor any of its
Subsidiaries and, to the knowledge of any Responsible Officer of the Company and
each Borrower, no agent of the Company or any of its Subsidiaries acting on
behalf of the Company or any of its Subsidiaries, as the case may be, is any of
the following:
(i)    a Person that is listed in the annex to, or it otherwise subject to the
provisions of, the Executive Order;
(ii)    a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
(iii)    a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
(iv)    a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
(v)    a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
(b)    Neither the Company nor any of its Subsidiaries and, to the knowledge of
any Responsible Officer of the Company and each Borrower, no agent of the
Company or any of its Subsidiaries

-105-

--------------------------------------------------------------------------------




acting on behalf of the Company or any of its Subsidiaries, as the case may be,
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of a Person described in Section
8.23(a), (ii) deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.
SECTION 9.    Affirmative Covenants. Each of the Company and each other Borrower
hereby covenants and agrees that on and after the Effective Date and until the
Total Revolving Loan Commitment and all Letters of Credit have terminated (or
have been cash collateralized or backstopped by another letter of credit, in
either case on terms and pursuant to arrangements reasonably satisfactory to the
Administrative Agent and the respective Issuing Lenders (which arrangements, in
any event, shall require such cash collateral or backstop letter of credit to be
in a stated amount equal to at least 105% of the aggregate Stated Amount of all
Letters of Credit outstanding at such time)) and the Loans, Notes and Unpaid
Drawings (in each case together with interest thereon), Fees and all other
Obligations (other than indemnities of the Credit Parties set forth in the
Credit Documents and reimbursement obligations under Section 13.01 which, in
either case, are not then due and payable) incurred hereunder and thereunder,
are paid in full:
9.01.    Information Covenants. The Company will furnish to the Administrative
Agent for delivery to each Lender:
(a)    Quarterly Financial Statements. Within 45 days after the close of each of
the first three fiscal quarters in each fiscal year of the Company, the
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter and the related consolidated statements of income and
statement of cash flows for such fiscal quarter and for the elapsed portion of
the fiscal year ended with the last day of such fiscal quarter, in each case
setting forth comparative figures for the corresponding fiscal quarter in the
prior fiscal year, all of which shall be certified by an Authorized Officer of
the Company that they fairly present in all material respects in accordance with
GAAP the financial condition of the Company and its Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated, subject
to normal year-end audit adjustments and the absence of footnotes, and (ii)
management’s discussion and analysis meeting the requirements of Item 303 of
Regulation S-K under the Securities Act as set forth in the Form 10‑Q statement
of the Company filed with the SEC for such fiscal quarter, provided that if the
Company no longer files such Form 10‑Q with the SEC, the Company shall deliver
to the Administrative Agent a statement containing such management’s discussion
and analysis in a form that would otherwise be required in such Form 10‑Q.
(b)    Annual Financial Statements. Within 90 days after the close of each
fiscal year of the Company, (i) the consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and statement of cash flows for such fiscal
year setting forth, comparative figures for the preceding fiscal year and
certified by PricewaterhouseCoopers LLP or other independent certified public
accountants of recognized national standing, accompanied by an opinion of such
accounting firm (which opinion shall be without a “going concern” or like
qualification or exception and without any qualification or exception as to
scope of audit) and (ii) management’s discussion and analysis meeting the
requirements of Item 303 of Regulation S-K under the Securities Act as set forth
in the Form 10-K statement of the Company filed with the SEC for such fiscal
year, provided that if the Company no longer files such Form 10-K with the SEC,
the Company shall deliver to the Administrative Agent a statement containing
such management’s discussion and analysis in a form that would otherwise be
required in such Form 10-K.

-106-

--------------------------------------------------------------------------------




(c)    Budgets. No later than the 60th day of each fiscal year of the Company, a
budget (including budgeted statements of income, sources and uses of cash and
balance sheets for the Company and its Subsidiaries on a consolidated basis) for
each of the four fiscal quarters of such fiscal year prepared in detail.
(d)    Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01 (a) and (b), a compliance certificate
from an Authorized Officer of the Company in the form of Exhibit K certifying on
behalf of the Company that, to the best of such officer’s knowledge after due
inquiry, no Default or Event of Default has occurred and is continuing or, if
any Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof, and which certificate shall set forth in reasonable
detail the calculations required to establish whether the Company and its
Subsidiaries were in compliance with the provisions of Section 10.07 (setting
forth, for the purposes of such certificate, calculations setting forth the
Consolidated Fixed Charge Coverage Ratio for such period irrespective of whether
a Compliance Period exists at such time) at the end of such fiscal quarter or
fiscal year, as the case may be.
(e)    Notice of Default, Litigation and Material Adverse Effect. Promptly, and
in any event within five Business Days after any Responsible Officer of the
Company or any of its Subsidiaries obtains knowledge thereof, notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default, (ii)
any litigation or governmental investigation or proceeding pending against the
Company or any of its Subsidiaries (x) which, either individually or in the
aggregate, has had, or could reasonably be expected to have, a Material Adverse
Effect or (y) that purports to affect the legality, validity or enforceability
of any Credit Document, or (iii) any other event, change or circumstance that
has had, either individually or in the aggregate, a Material Adverse Effect.
(f)    Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all annual, regular, periodic and special reports, proxy statements
and registration statements which the Company or any of its Subsidiaries shall
(i) publicly file with the Securities and Exchange Commission or any successor
thereto (the “SEC”) or with any equivalent national securities exchange or
similar governing body or (ii) deliver to holders (or any trustee, agent or
other representative therefor) of any Qualified Preferred Stock, any Permitted
Convertible Notes or any Permitted Additional Indebtedness pursuant to the terms
of the documentation governing the same (other than notices, reports or
information of an administrative or ministerial nature).
(g)    Environmental Matters.  Promptly after any Responsible Officer of the
Company or any of its Subsidiaries obtains knowledge thereof, notice of one or
more of the following environmental matters to the extent that such
environmental matters, either individually or when aggregated with all other
such environmental matters, could reasonably be expected to have a Material
Adverse Effect:
(i)    any pending or threatened Environmental Claim against the Company or any
of its Subsidiaries or against or relating to any Real Property owned, leased or
operated by the Company or any of its Subsidiaries;
(ii)    any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Company or any of its Subsidiaries that (a) results in
noncompliance by the Company or any of its Subsidiaries with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against the Company or any of its Subsidiaries or against or
relating to any such Real Property;
(iii)    any condition or occurrence on any Real Property owned, leased or
operated by the

-107-

--------------------------------------------------------------------------------




Company or any of its Subsidiaries that could reasonably be expected to cause
such Real Property to be subject to any restrictions on the ownership, lease,
occupancy, use or transferability by the Company or any of its Subsidiaries of
such Real Property under any Environmental Law; and
(iv)    the taking of any removal or remedial action to the extent required by
any Environmental Law or any Governmental Authority in response to the Release
or threatened Release of any Hazardous Material on any Real Property owned,
leased or operated by the Company or any of its Subsidiaries.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Company’s or such Subsidiary’s response thereto.
(h)    Borrowing Base Certificate. (i) On the Effective Date, (ii) unless clause
(iii) below applies, not later than 5:00 P.M. (New York City time) on or before
the 20th day (or, solely with respect to the first three fiscal months of the
Company after the Effective Date, the 25th day) of each fiscal month thereafter,
(iii) during any period in which a Weekly Borrowing Base Period is in effect,
not later than 5:00 P.M. (New York City time) on or before Wednesday of each
week, (iv) at the time of the consummation of a Permitted Acquisition, (v) at
the time of the consummation of any Asset Sale involving Eligible Accounts
and/or Eligible Inventory and (vi) within five Business Days after any Recovery
Event involving Eligible Inventory with an aggregate value of $3,000,000 or more
at or in connection with any Primary Warehouse, a borrowing base certificate
setting forth each Borrowing Base (in each case with supporting calculations in
reasonable detail) substantially in the form of Exhibit O (each, a “Borrowing
Base Certificate”), which shall be prepared (A) as of June 23, 2012 in the case
of the initial Borrowing Base Certificate and (B) as of the last Business Day of
the preceding fiscal month of the Company in the case of each subsequent
Borrowing Base Certificate (or, if any such Borrowing Base Certificate is
delivered more frequently than monthly, as of the last Business Day of the week
preceding such delivery); provided that any Borrowing Base Certificate delivered
pursuant to preceding clauses (iv), (v) and (vi) shall be prepared on a pro
forma basis to include or exclude, as applicable, any Eligible Accounts or
Eligible Inventory the subject of any such event. Each such Borrowing Base
Certificate shall include such supporting information as may be reasonably
requested from time to time by the Administrative Agent.
(i)    Notice of Dominion Period or Compliance Period. Promptly, and in any
event within two Business Days after any Responsible Officer of the Company or
any other Borrower obtains knowledge thereof, notice of the commencement of a
Dominion Period or a Compliance Period.
(j)    Field Examinations; Appraisals. (i) In the case of succeeding sub-clause
(x), one time during each fiscal year of the Company (or, at any time that
Excess Availability is less than 15.0% of the Total Revolving Loan Commitment at
such time, two times in each fiscal year of the Company), (ii) in the case of
succeeding sub-clause (y), one time in each fiscal year of the Company (or, at
any time that Excess Availability is less than 15.0% of the Total Revolving Loan
Commitment at such time, two times in each fiscal year of the Company), and
(iii) in the case of either succeeding sub-clause (x) or (y) at any time that
any Event of Default exists, as often as the Administrative Agent may reasonably
require, (x) an appraisal of the Inventory of the U.S. Borrowers and (y) a
collateral examination of (A) the Inventory of the U.S. Borrowers and (B)
Accounts and related accounts of the Borrowers, in each case, in scope, and from
a third-party appraiser and a third-party consultant, respectively, reasonably
satisfactory to the Administrative Agent and at the sole cost and expense of the
Company, and the results of such appraisal and collateral examination shall be
in form and scope reasonably satisfactory to the Administrative Agent and the
Collateral Agent; provided, however, at any time that less than 10% of the U.S.
Borrowing Base is attributable to Eligible Inventory of the U.S. Borrowers, the
Administrative Agent shall be permitted, in its sole discretion, to waive

-108-

--------------------------------------------------------------------------------




any obligation to deliver Inventory appraisals.
(k)    Other Reporting. Upon the request of the Administrative Agent, as soon as
available, but in any event (x) no later than 20 days after the end of each
fiscal month of the Company ending after the Effective Date (or, solely with
respect to the first three fiscal months of the Company ending after the
Effective Date, 25 days after the end of each such fiscal month) and (y) at any
time that an Event of Default shall be continuing: (i) an Inventory report with
respect to the U.S. Borrowers by type and location as of the last day of such
fiscal month (and including the amounts of Inventory and value thereof at any
leased locations and at premises of warehouses, consignees, processors or other
third parties); (ii) a detailed aged trial balance for such period showing
Accounts and a detailed summary of all Accounts indicating which Accounts are
30, 60 and 90 days past due and listing the names of all Account Debtors,
accompanied by such supporting detail and documentation as shall be reasonably
requested by the Administrative Agent and (iii) a detailed listing and a
detailed summary of the Borrowers’ accounts payable in form and scope reasonably
acceptable to the Administrative Agent, in each case accompanied by such
supporting detail and documentation as shall be reasonably requested by the
Administrative Agent (and with all of the foregoing reports and information to
be in form and scope reasonably satisfactory to the Administrative Agent).
(l)    Patriot Act. Promptly following the Administrative Agent’s or any
Lender’s request therefor, all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under the applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.
(m)    Cancellation of Insurance. Promptly (but in any event within three
Business Days of receipt thereof) inform the Administrative Agent if any Credit
Party receives notice of cancellation of any insurance policy required to be
maintained pursuant to Section 9.03.
(n)    Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Company or any of its Subsidiaries
as the Administrative Agent or any Lender may reasonably request.
Financial information required to be delivered pursuant to Sections 9.01(a), (b)
and (f) (in each case, solely to the extent such financial information is
included in materials filed with the SEC) shall be deemed to have been delivered
to the Administrative Agent on the date on which such information is available
via the EDGAR system of the SEC on the Internet; provided that, in each case,
the Company shall (i) notify the Administrative Agent of the posting of any such
information, (ii) to the extent such information required to be provided under
Section 9.01(b) is not included in materials filed with the SEC, separately
deliver to the Administrative Agent a certification and the opinion of
PricewaterhouseCoopers LLP or other independent certified public accountants of
national recognized standing satisfying the requirements set forth in Section
9.01(b)(i) and (iii) promptly deliver paper copies of any such documents to the
Administrative Agent if the Administrative Agent or any Lender requests the
Company to furnish such paper copies until written notice to cease delivering
such paper copies is given by the Administrative Agent.
9.02.    Books, Records and Inspections. The Company will, and will cause each
of its Subsidiaries to, keep proper books of record and accounts in which full,
true and correct entries in conformity with GAAP in all material respects shall
be made of all dealings and transactions in relation to its business and
activities. The Company will, and will cause each of its Subsidiaries to, permit
officers and designated representatives of the Administrative Agent and, upon
the occurrence and during the continuance of an Event of Default, any Lender
which is accompanying the Administrative Agent, (a) to visit and inspect, under
guidance of officers of the Company or such Subsidiary, any of the properties of
the Company or such

-109-

--------------------------------------------------------------------------------




Subsidiary, (b) to examine the books of account of the Company or such
Subsidiary and discuss the affairs, finances and accounts of the Company or such
Subsidiary with, and be advised as to the same by, its and their officers and
independent accountants and (c) to verify Eligible Accounts and/or Eligible
Inventory, all upon reasonable prior notice and at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent may
reasonably request; provided that, unless a Default or an Event of Default has
occurred and is continuing, the Company shall only be required to reimburse the
Administrative Agent for one such visit per calendar year.
9.03.    Maintenance of Property; Insurance. (a) The Company will, and will
cause each of its Subsidiaries to, (i) keep all property necessary to the
business of the Company and its Subsidiaries in good working order and
condition, ordinary wear and tear excepted and subject to the occurrence of
casualty and condemnation events, (ii) maintain with financially sound and
reputable insurance companies insurance on all such property and against all
such risks as is consistent and in accordance with industry practice for
companies similarly situated owning similar properties and engaged in similar
businesses as the Company and its Subsidiaries, and (iii) furnish to the
Administrative Agent, upon its request therefor, full information as to the
insurance carried. Such insurance shall include physical damage insurance on all
real and personal property (whether now owned or hereafter acquired) on an all
risk basis and business interruption insurance.
(b)    The Company will, and will cause each of its Subsidiaries to, at all
times keep its property insured in favor of the Collateral Agent, and all
policies and certificates (or certified copies thereof including any
endorsements) with respect to such insurance (and any general liability
insurance maintained by the Company and/or such Subsidiaries) (i) shall be
endorsed to the Collateral Agent’s satisfaction for the benefit of the
Collateral Agent by naming the Collateral Agent as loss payee and/or additional
insured, (ii) shall provide that the respective insurers irrevocably waive any
and all rights of subrogation with respect to the Collateral Agent and the other
Secured Creditors, and (iii) such certificates shall be deposited with the
Collateral Agent. The Company will, and will cause each of its Subsidiaries to,
use commercially reasonable efforts to obtain endorsements to its insurance
policies stating that such insurance policies shall not be canceled without at
least 30 days’ (or 10 days’ in the case of non-payment of premium) prior written
notice thereof by the respective insurer to the Collateral Agent.
(c)    If at any time the improvements on a Mortgaged Property are located in an
area identified as a special flood hazard area by the Federal Emergency
Management Agency or any successor thereto or other applicable agency, the
Company will, and will cause the applicable Credit Party to, at all times keep
and maintain flood insurance in an amount reasonably satisfactory to the
Administrative Agent but in no event less than the amount sufficient to comply
with the rules and regulations promulgated under the National Flood Insurance
Act of 1968, Flood Disaster Protection Act of 1973, the National Flood Insurance
Reform Act of 1994 and the Flood Insurance Reform Act of 2004 or any successor
acts thereto, each as amended from time to time.
(d)    If the Company or any of its Subsidiaries shall fail to maintain
insurance in accordance with this Section 9.03, or if the Company or any of its
Subsidiaries shall fail to so endorse and deposit all certificates with respect
thereto, the Administrative Agent shall have the right (but shall be under no
obligation) to procure such insurance and the Company and the other U.S.
Borrowers jointly and severally agree to reimburse the Administrative Agent for
all out-of-pocket costs and expenses of procuring such insurance.
9.04.    Existence; Franchises. The Company will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its rights, franchises,
licenses, permits, copyrights, trademarks and patents; provided, however, that
nothing

-110-

--------------------------------------------------------------------------------




in this Section 9.04 shall prevent (i) sales of assets and other transactions by
the Company or any of its Subsidiaries in accordance with Section 10.02, (ii)
the withdrawal by the Company or any of its Subsidiaries of its qualification as
a foreign Business in any jurisdiction if such withdrawal could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or (iii) the termination of any rights, franchises, licenses,
permits, copyrights, trademarks and patents if such termination, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
9.05.    Compliance with Statutes, etc. The Company will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all Governmental Authorities in
respect of the conduct of its business and the ownership of its property
(including applicable statutes, regulations, orders and restrictions relating to
Environmental Laws), except such non-compliances as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
9.06.    Compliance with Environmental Laws. (a) The Company will comply, and
will cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required in respect of the conduct of its business or
operations or by, the ownership, lease or use of its Real Property now or
hereafter owned, leased or operated by the Company or any of its Subsidiaries,
except for such instances of noncompliance as could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
will promptly pay or cause to be paid all costs and expenses incurred in
connection with such required compliance, and will keep or cause to be kept all
such Real Property free and clear of any Liens imposed pursuant to such
Environmental Laws or post bonds or other financial assurances sufficient to
satisfy the obligations or liability evidenced by such Liens, except to the
extent that such Liens are being contested in good faith and by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP. Neither the Company nor any of its Subsidiaries will generate, use, treat,
store, Release or dispose of, or permit the generation, use, treatment, storage,
Release or disposal of Hazardous Materials on any Real Property now or hereafter
owned, leased or operated by the Company or any of its Subsidiaries, or
transport or permit the transportation of Hazardous Materials to or from any
such Real Property, except for Hazardous Materials generated, used, treated,
stored, Released or disposed of at, or transported to or from, any such Real
Properties which, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
(b)    (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(g), (ii) at any time that the
Company or any of its Subsidiaries are not in compliance with Section 9.06(a) or
(iii) in the event that the Administrative Agent or the Lenders have exercised
any of the remedies pursuant to the last paragraph of Section 11, the Company
and the other Borrowers will (in each case) provide, at the sole joint and
several expense of the Company and the other Borrowers and at the request of the
Administrative Agent, an environmental site assessment report concerning any
Real Property owned, leased or operated by the Company or any of its
Subsidiaries, prepared by an environmental consulting firm reasonably approved
by the Administrative Agent, for purpose of identifying the presence or absence
of Hazardous Materials and the potential cost of any removal or remedial action
in connection with such Hazardous Materials on such Real Property. If the
Company or any other Borrower fails to provide the same within 45 days after
such request was made, the Administrative Agent may order the same, the cost of
which shall be borne by the Company and the other Borrowers on a joint and
several basis, and the Company and the other Borrowers shall grant and hereby
grant to the Administrative Agent and the Lenders and their respective agents
reasonable access to such Real Property and specifically grant the
Administrative Agent and the Lenders an irrevocable non‑exclusive license,
subject to the rights of tenants, to undertake such an assessment at any
reasonable time upon reasonable notice to the Company or the applicable other
Borrower, all at the sole joint and several expense of the

-111-

--------------------------------------------------------------------------------




Company and the other Borrowers.
9.09.    ERISA.
(a)    The Company will deliver to the Administrative Agent (in sufficient
copies for all Lenders, if the Administrative Agent so requests):
(i)    promptly and in any event within 15 days after receiving a request from
the Administrative Agent a copy of the most recent IRS Form 5500 (including the
Schedule B) with respect to a Plan;
(ii)    promptly and in any event within 30 days after any Responsible Officer
of the Company, any Subsidiary of the Company or any ERISA Affiliate knows or
has reason to know that any ERISA Event has occurred that, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, a certificate of an Authorized Officer of the Company describing such
ERISA Event and the action, if any, proposed to be taken with respect to such
ERISA Event and a copy of any notice filed with the PBGC or the IRS pertaining
to such ERISA Event and any notices received by the Company, any Subsidiary of
the Company or ERISA Affiliate from the PBGC or any other governmental agency
with respect thereto; provided that, in the case of such ERISA Events under
paragraph (d) of the definition thereof, the 30-day notice period set forth
above shall be a 10-day period, and, in the case of such ERISA Events under
paragraph (b) of the definition thereof, in no event shall notice be given later
than 10 days after the occurrence of any such ERISA Event; and
(iii)    promptly, and in any event within 30 days, after a Responsible Officer
of the Company, any Subsidiary of the Company or any ERISA Affiliate becomes
aware that there has been (A) an increase in Unfunded Pension Liabilities
(taking into account only Plans with positive Unfunded Pension Liabilities)
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, (B) an increase since the date the
representations hereunder are given or deemed given, or from any prior notice,
as applicable, in potential withdrawal liability under Section 4201 of ERISA, if
the Company, any Subsidiary of the Company and the ERISA Affiliates were to
withdraw completely from any and all Multiemployer Plans that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect , (C) that any contribution required to be made with
respect to a Foreign Pension Plan or Canadian Pension Plan has not been timely
made, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
(D) the adoption of any amendment to a Plan which results in an increase in
contribution obligations of the Company or any Subsidiary that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, a detailed written description thereof from an
Authorized Officer of the Company.
(b)    (i) The Company and each of its applicable Subsidiaries shall ensure that
all Foreign Pension Plans and Canadian Pension Plans administered by it or into
which it makes payments obtains or retains (as applicable) registered or
tax-qualified, as applicable, status under and as required by applicable law and
is administered in a timely manner in all respects in compliance with all
applicable laws and the terms of each relevant Foreign Pension Plans and
Canadian Pension Plan, except where the failure to do any of the foregoing,
either individually or in the aggregate, could not be reasonably likely to
result in a Material Adverse Effect; and
(ii)    Except as could not, either individually or in the aggregate, reasonably
be expected

-112-

--------------------------------------------------------------------------------




to result in a Material Adverse Effect or as otherwise disclosed on Schedule
9.07, the Company and each of its applicable Subsidiaries shall ensure and
undertake that each and all Canadian Pension Plans (A) shall not recognize the
periods of employment of any past, present or future participant of the Canadian
Pension Plans with an employer other than the Company and each of its applicable
Subsidiaries for the purpose of calculating the amount of benefit entitlements
under such plans and (B) do not accept a transfer of assets and liabilities from
any plan that was or is a registered pension plan (as that term is defined under
the Income Tax Act (Canada)), that would result in any such Canadian Pension
Plans having (or increasing) a going concern or solvency deficit.
(c)    The Company and the other Borrowers will furnish to the Administrative
Agent written notice promptly upon a Responsible Officer of the Company or any
of its Subsidiaries becoming aware that a Canadian Pension Plan Event has
occurred that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Each notice delivered under this
Section will be accompanied by a statement of an Authorized Officer of the
Company setting forth the details of the event requiring such notice and any
action taken or proposed to be taken with respect thereto.
(d)    None of the Company, its Subsidiaries, or its ERISA Affiliates will incur
liabilities to any Multiemployer Plan or from a Canadian Multiemployer Plan in
the event of a complete or partial withdrawal therefrom that, either
individually or in the aggregate, could be reasonably expected to have a
Material Adverse Effect.
9.08.    End of Fiscal Years; Fiscal Quarters. The Company will cause (i) its
fiscal years to end on the Saturday nearest to the last day of October of each
calendar year and (ii) its fiscal quarters to end on each applicable date of
each calendar year as is determined in a manner consistent with the methodology
used by the Company on the Effective Date.
9.09.    Performance of Obligations. The Company will, and will cause each of
its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
9.10.    Payment of Taxes. The Company will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, prior to the date on which penalties
attach thereto, and all lawful claims which, if unpaid, might become a Lien or
charge upon any properties of the Company or any of its Subsidiaries not
otherwise permitted under Section 10.01(a); provided that neither the Company or
any of its Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with GAAP.
9.11.    Use of Proceeds. The Borrowers will use the proceeds of the Loans only
as provided in Section 8.08.
9.12.    Additional Security; Further Assurances; Post-Closing Matters;
Additional Borrowers; etc.   (a) The Company will, and will cause each of the
other Credit Parties to, at the expense of the Company and the other Borrowers,
make, execute, endorse, acknowledge, file and/or deliver to the Collateral Agent
from time to time such vouchers, invoices, schedules, confirmatory assignments,
conveyances, financing statements, transfer endorsements, powers of attorney,
certificates, real property surveys (in the case of Mortgaged Properties),
reports, control agreements (other than with respect to Excluded

-113-

--------------------------------------------------------------------------------




Accounts) and other assurances or instruments and take such further steps
relating to the Collateral covered by any of the Security Documents as the
Collateral Agent may reasonably require. Furthermore, the Company will, and will
cause the other Credit Parties to, deliver to the Collateral Agent such opinions
of counsel, title insurance (in the case of Mortgaged Properties) and other
related documents as may be reasonably requested by the Collateral Agent to
assure itself that this Section 9.12 has been complied with. Notwithstanding
anything to the contrary set forth in the Credit Documents, (x) no action shall
be required to be taken by any of the Credit Parties to create, perfect or
maintain any Lien on the Collateral under the laws of any jurisdiction other
than the United States, the States of the United States, the District of
Columbia, the province of Ontario, Canada, and as provided in Sections 9.12(d)
and (e) and (y) the Credit Parties shall not be obligated to otherwise undertake
collateral perfection not otherwise required under the Credit Documents (other
than this Section 9.12(a)). Each of the Company and each other Borrower agrees
that each action required by this clause (a) shall be completed as soon as
possible, but in no event later than 30 days after such action is requested to
be taken by the Administrative Agent or the Required Lenders (as such date may
be extended by the Administrative Agent in its sole discretion); provided that,
in no event will the Company or any of its Subsidiaries be required to take any
action, other than using commercially reasonable efforts, to obtain consents or
other agreements from third parties with respect to its compliance with this
clause .
(b)    If the Administrative Agent or the Required Lenders reasonably determine
that they are required by law or regulation to have appraisals prepared in
respect of any Mortgaged Property, the Company and the other Credit Parties
will, at their own expense, provide to the Administrative Agent appraisals which
satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of the Financial Institution Reform, Recovery and Enforcement Act of
1989, as amended, and which shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent.
(c)    The Company and each other Credit Party will, within 60 days following
the Effective Date (as such date may be extended from time to time by the
Administrative Agent in its sole discretion), enter into one or more Cash
Management Control Agreements as, and to the extent, required by Sections
5.03(b) and (c).
(d)     Each of the Company and each other applicable Credit Party shall, within
60 days following the Effective Date (as such date may be extended from time to
time by the Administrative Agent in its sole discretion), enter into and deliver
to the Collateral Agent Foreign Pledge Agreements and other customary documents
evidencing the pledge of 65% of the total voting power of all outstanding Voting
Stock and 100% of the Equity Interests not constituting Voting Stock of any
Subsidiary that is owned directly by any Credit Party and formed under the laws
of Luxembourg or the United Kingdom, together with opinions of counsel
(including local counsel) to the Company or such other Credit Party in each
applicable jurisdiction with respect to such Foreign Pledge Agreements and such
other documents in form and substance reasonably satisfactory to the
Administrative Agent.
(e)    At the time that any Credit Party grants a Lien or other security
interest in any Permitted Additional Secured Indebtedness Priority Collateral to
secure any Permitted Additional Secured Indebtedness, such Credit Party,
concurrently therewith, shall enter into one or more additional security
documents and/or Mortgages (collectively, “Additional Security Documents”)
and/or amend any then existing Security Document, in each case in form and
substance reasonably satisfactory to the Administrative Agent, pursuant to which
such Credit Party shall grant a Second Priority Lien and security interest to
the Collateral Agent, for the benefit of the Secured Creditors, in such
Permitted Additional Secured Indebtedness Priority Collateral. All such security
interests shall constitute valid and enforceable perfected security interests
subject to no Liens except for Permitted Liens and shall be subject to the terms
of the Intercreditor Agreement. In connection therewith, each such Credit Party
shall take all such further actions described

-114-

--------------------------------------------------------------------------------




in clause (a) of this Section 9.12 as the Collateral Agent may reasonably
request.
(f)    If, as of the last day of any fiscal quarter of the Company, the
aggregate consolidated assets of all Immaterial Subsidiaries exceeds 5.0% of
Consolidated Total Assets (as set forth in the most recent consolidated balance
sheet of the Company and its Subsidiaries delivered to the Lenders pursuant to
this Agreement and computed in accordance with GAAP) then, within 45 days after
the end of any such fiscal quarter (or, if such fiscal quarter is the fourth
fiscal quarter of the Company, within 90 days thereafter) (as either such date
may be extended by the Administrative Agent in its sole discretion)), the
Company shall cause one or more Immaterial Subsidiaries to take the actions
specified in Section 10.12(a) on the same basis that any newly formed or
acquired Wholly-Owned Domestic Subsidiary of the Company or any Wholly-Owned
Canadian Subsidiary of the Company would have to take; provided, however, such
actions shall only be required to the extent that, after giving effect to such
actions, the aggregate consolidated assets of all Immaterial Subsidiaries do not
exceed 5.0% of Consolidated Total Assets.
(g)    At any time that the Company desires that a then existing Wholly-Owned
Domestic Subsidiary of the Company (other than an Immaterial Subsidiary) or
Wholly-Owned Canadian Subsidiary of the Company (other than an Immaterial
Subsidiary) become a U.S. Borrower or a Canadian Borrower hereunder after the
Effective Date, such Wholly Owned Subsidiary shall satisfy the following
conditions at the time it becomes a U.S. Borrower or a Canadian Borrower, as the
case may be: (i) the consent of the Administrative Agent shall have been
obtained (which consent shall not be unreasonably withheld); (ii) each such
Wholly-Owned Subsidiary shall become a party to this Agreement and each
applicable Note by executing and delivering to the Administrative Agent a
counterpart of a Joinder Agreement; (iii) to the extent not already a party
thereto, each such Wholly-Owned Domestic Subsidiary shall become a party to each
of the Intercreditor Agreement if then in effect, the Intercompany Subordination
Agreement, the U.S. Security Agreement, the U.S. Pledge Agreement and the U.S.
Guaranty and each other applicable Security Document, in each case by executing
and delivering to the Administrative Agent a counterpart of a Joinder Agreement;
(iv) to the extent not already a party thereto, each such Wholly-Owned Canadian
Subsidiary shall become a party to each of the Intercompany Subordination
Agreement, the Canadian Security Agreement and the Canadian Guaranty and each
other applicable Security Document, in each case by executing and delivering to
the Administrative Agent a counterpart of a Joinder Agreement; and (v) each such
Wholly-Owned Subsidiary, to the extent requested by the Administrative Agent or
the Required Lenders, takes all actions required pursuant to Section 9.12 to the
extent not previously taken by such Wholly-Owned Subsidiary. In addition, each
such Wholly-Owned Subsidiary shall execute and deliver, or cause to be executed
and delivered, all other relevant documentation (including opinions of counsel
(which shall be substantially similar to those opinions delivered on the
Effective Date)) of the type described in Section 6 as such Wholly-Owned
Subsidiary would have had to deliver if such Wholly-Owned Subsidiary were a
Borrower on the Effective Date. If, at the time of the delivery of the financial
statements and related officer’s certificate pursuant to Section 9.01(a) or (b),
as applicable, and Section 9.01(d) any U.S. Subsidiary Guarantor or Canadian
Subsidiary Guarantor is an Immaterial Subsidiary, then (i) upon the written
request by the Company to the Administrative Agent (which written request shall
be delivered to the Administrative Agent within 15 days after the delivery of
such financial statements and officer’s certificate and shall demonstrate, in
reasonable detail, that any such Subsidiary Guarantor is an Immaterial
Subsidiary), (ii) so long as the Company is not required to add any Immaterial
Subsidiaries as Subsidiary Guarantors pursuant to Section 9.12(e), (iii) such
Subsidiary Guarantor is not an obligor or guarantor of (or is concurrently
released as an obligor or guarantor of) any Permitted Additional Indebtedness
and (iv) so long as no Default or Event of Default then exists or would result
therefrom, such Subsidiary Guarantor may be released from its obligations under
the Guaranty and applicable Security Documents to which it is a party in
accordance with the terms thereof.

-115-

--------------------------------------------------------------------------------




9.13.    Permitted Acquisitions.   (a) Subject to the provisions of this Section
9.13 and the requirements contained in the definition of Permitted Acquisition,
the Credit Parties may from time to time effect Permitted Acquisitions, so long
as (in each case except to the extent the Required Lenders otherwise
specifically agree in writing in the case of a specific Permitted Acquisition):
(i) the Company shall have given to the Administrative Agent at least 10
Business Days’ prior written notice of any Permitted Acquisition (or such
shorter period of time as may be reasonably acceptable to the Administrative
Agent), which notice shall describe in reasonable detail the principal terms and
conditions of such Permitted Acquisition; (ii)  all representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Permitted Acquisition (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date (it being understood that any representation or warranty that is
qualified as to “materiality”, “Material Adverse Effect” or any similar language
shall be true and correct in all respects as of any such date); (iii) the
Payment Conditions are satisfied both before and after giving effect to such
Permitted Acquisition; provided, however, the Credit Parties may consummate
Permitted Acquisitions without satisfying the requirements of this clause (iii)
so long as no Default or Event of Default then exists or would result therefrom
and the aggregate consideration paid (or assumed) by the Credit Parties for such
Permitted Acquisitions shall not exceed (x) $10,000,000 (net of any
consideration paid in the form of Company Common Stock or Qualified Preferred
Stock) for any single Permitted Acquisition or series of related Permitted
Acquisitions or (y) $25,000,000 (net of any consideration paid in the form of
Company Common Stock or Qualified Preferred Stock) for all such Permitted
Acquisitions consummated in any fiscal year of the Company; (iv) if the assets
of the Acquired Entity or Business are to be included in any Borrowing Base as
of the date of such Permitted Acquisition, the Company shall have delivered to
the Administrative Agent a Borrowing Base Certificate, completed on a Pro Forma
Basis giving effect to the respective Permitted Acquisition; (v) if any assets
of the Acquired Entity or Business are to be included in any applicable
Borrowing Base, the Administrative Agent shall have received (x) an appraisal of
the Inventory of the U.S. Borrowers so acquired in such Permitted Acquisition,
(y) a collateral examination of such Inventory and (z) a collateral examination
of the Accounts and related accounts of the respective Borrowers so acquired in
such Permitted Acquisition, in each case, in scope and form, and from a
third-party appraiser and a third-party consultant, respectively, reasonably
satisfactory to the Administrative Agent and at the sole cost and expense of the
Company; and (vi) the Company shall have delivered to the Administrative Agent
and each Lender a certificate executed by an Authorized Officer of the Company,
certifying to such officer’s knowledge, compliance with the requirements of
preceding clauses (i) through (v), inclusive, and containing the calculations
(in reasonable detail) required by preceding clause (iii).
(b)    At the time of each Permitted Acquisition involving the creation or
acquisition of a Subsidiary, or the acquisition of capital stock or other Equity
Interest of any Person, the capital stock or other Equity Interests thereof
created or acquired in connection with such Permitted Acquisition shall be
pledged for the benefit of the Secured Creditors pursuant to (and to the extent
required by) each applicable Pledge Agreement and Security Agreement.
(c)    The Company will cause each Subsidiary which is formed to effect, or is
acquired pursuant to, a Permitted Acquisition to comply with, and to execute and
deliver all of the documentation as and to the extent required by, Sections 9.12
and 10.12, to the reasonable satisfaction of the Administrative Agent.
(d)    The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Company and each other Borrower that the
certifications pursuant to this Section 9.13 are true and correct and that all
conditions thereto (to the extent not subject to the

-116-

--------------------------------------------------------------------------------




determination of the Administrative Agent or the Required Lenders) have been
satisfied and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 8 and 11.
9.14.    Landlords’ Agreements, Mortgages Agreements, Bailee Letters and Real
Estate Purchases. With respect to each Primary Warehouse, if the Collateral
Agent has not received a landlord or mortgagee agreement or bailee letter as of
the Effective Date (or, if later, as of the date such location is acquired or
leased), any Eligible Inventory of a U.S. Borrower at that location shall, in
the Administrative Agent’s reasonable discretion, be subject to such Reserves as
may be established by the Administrative Agent in its Permitted Discretion.
9.15.    Information Regarding Collateral.
(a)    The Company and the other Borrowers will furnish to the Administrative
Agent prompt written notice of:
(i)    with respect to any U.S. Credit Party, any change in any U.S. Credit
Party’s (A) legal name, (B) organizational identity, (C) organizational
identification number, (D) organizational structure, (E) in the case of any U.S.
Credit Party that is not a registered organization for purposes of Section 9-307
of the UCC, its place of business or, if it has more than one place of business,
its chief executive office, or (F) its federal taxpayer identification number;
(ii)    with respect to any Canadian Credit Party, any change (A) in such
Canadian Credit Party’s corporate name, (B) in the location of such Canadian
Credit Party’s chief executive office, its principal place of business,
registered office, any office in which it maintains books or records relating to
Collateral (other than de-minimis portions of Collateral) owned by it or any
office or facility at which Collateral owned by it is located (including the
establishment of any such new office or facility), or (C) in such Canadian
Credit Party’s identity or corporate structure.
(b)    Within five Business Days prior to any change referred to in clause (a)
above, the Company and the other Credit Parties agree to make, or to provide to
the Collateral Agent all the information required to enable it to make, all
filings under the UCC (or the PPSA) or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral.
9.16.    Minimum Cash Conditions. The Company will, and will cause the other
U.S. Credit Parties to, maintain at all times at least $200,000,000 in the
aggregate of Unrestricted cash and Cash Equivalents of the U.S. Credit Parties
in Core U.S. Deposit Accounts and DB U.S. Accounts that are, from and after the
60th day following the Effective Date (as such date may be extended by the
Administrative Agent in its sole discretion), subject to a Cash Management
Control Agreement in favor of the Collateral Agent.


SECTION 10.    Negative Covenants. Each of the Company and the other Borrowers
hereby covenants and agrees that on and after the Effective Date and until the
Total Revolving Loan Commitment and all Letters of Credit have terminated (or
have been cash collateralized or backstopped by another letter of credit, in
either case on terms and pursuant to arrangements reasonably satisfactory to the
Administrative Agent and the respective Issuing Lenders (which arrangements, in
any event, shall require such cash collateral

-117-

--------------------------------------------------------------------------------




or backstop letter of credit to be in a stated amount equal to at least 105% of
the aggregate Stated Amount of all Letters of Credit outstanding at such time))
and the Loans, Notes and Unpaid Drawings (in each case, together with interest
thereon), Fees and all other Obligations (other than any indemnities of the
Credit Parties set forth in the Credit Documents and reimbursement obligations
under Section 13.01 which, in either case are not then due and payable) incurred
hereunder and thereunder, are paid in full:
10.01.    Liens. The Company will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Company or any of its Subsidiaries, whether now owned or hereafter acquired,
or sell any such property or assets subject to an understanding or agreement,
contingent or otherwise, to repurchase such property or assets (including sales
of accounts receivable with recourse to the Company or any of its Subsidiaries),
or assign any right to receive income or permit the filing of any financing
statement under the UCC or any other similar notice of Lien under any similar
recording or notice statute; provided that the provisions of this Section 10.01
shall not prevent the creation, incurrence, assumption or existence of the
following (Liens described below are herein referred to as “Permitted Liens”):
(a)    inchoate Liens for taxes, assessments or governmental charges or levies
not yet delinquent or Liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP;
(b)    Liens in respect of property or assets of the Company or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as freight
carriers’ and forwarders’, warehousemen’s, bailee’s, materialmen’s and
mechanics’ liens and other similar Liens arising in the ordinary course of
business, and (i) which do not in the aggregate materially detract from the
value of the Company’s or such Subsidiary’s property or assets or materially
impair the use thereof in the operation of the business of the Company or such
Subsidiary or (ii) which are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property or assets subject to any such Lien;
(c)    Liens in existence on the Effective Date which are listed, and the
property subject thereto described, in Schedule 10.01, plus renewals,
replacements, refinancings and extensions of such Liens (except to the extent
(if any) set forth on such Schedule 10.01); provided that (i) the aggregate
principal amount of the Indebtedness, if any, secured by such Liens does not
exceed that amount outstanding at the time of any such renewal, replacement,
refinancing or extension (plus the sum of (1) accrued and unpaid interest and
fees thereon and (2) customary fees and expenses relating to such renewal,
replacement, refinancing or extension) and (ii) any such renewal, replacement or
extension does not encumber any additional assets or properties of the Company
or any of its Subsidiaries;
(d)    Liens created by or pursuant to this Agreement and the Security
Documents;
(e)    (i) licenses, sublicenses, leases or subleases granted by the Company or
any of its Subsidiaries to other Persons not materially interfering with the
conduct of the business of the Company or any of its Subsidiaries and (ii) any
interest or title of a lessor, sublessor or licensor under any lease or license
agreement not prohibited by this Agreement to which the Company or any of its
Subsidiaries is a party;
(f)    Liens upon assets of the Company or any of its Subsidiaries subject to
Capitalized Lease Obligations (including the financing of such related
installation, maintenance or software licensing charges) and any renewals,
replacements, refinancings or extensions thereof for the same or a lesser amount
(plus the sum of (1) accrued and unpaid interest and fees thereon and (2)
customary fees and expenses relating to such renewal, replacement, refinancing
or extension), to the extent such Capitalized Lease Obligations

-118-

--------------------------------------------------------------------------------




or renewals, replacements, refinancings or extensions thereof are permitted by
Section 10.04(d); provided that (i) such Liens only serve to secure the payment
of Indebtedness arising under such Capitalized Lease Obligation or renewal,
replacement, refinancing or extension thereof and (ii) the Lien encumbering the
asset giving rise to the Capitalized Lease Obligation or renewal, replacement,
refinancing or extension thereof does not encumber any other asset of the
Company or any of its Subsidiaries;
(g)    purchase money Liens placed upon assets of the Company or any of its
Subsidiaries and placed at the time of the acquisition thereof by the Company or
such Subsidiary or within 180 days thereafter to secure Indebtedness incurred to
pay all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such asset
or extensions, renewals, refinancings or replacements of any of the foregoing
for the same or a lesser amount (plus the sum of (1) accrued and unpaid interest
and fees thereon and (2) customary fees and expenses relating to such renewal,
replacement, refinancing or extension); provided that (i) the Indebtedness
secured by such Liens is permitted by Section 10.04(d) and (ii) in all events,
the Lien encumbering such assets so acquired does not encumber any other asset
of the Company or any of its Subsidiaries;
(h)    (x) easements, rights-of-way, restrictions, encroachments and other
similar charges or encumbrances, and minor title deficiencies, in each case not
securing Indebtedness and not materially interfering with the conduct of the
business of the Company or any of its Subsidiaries and (y) if applicable, any
Permitted Encumbrances;
(i)    Liens arising from precautionary UCC financing statement filings (or
other foreign equivalent filings) regarding operating leases entered into in the
ordinary course of business;
(j)    Liens arising out of the existence of judgments or awards that do not
otherwise constitute an Event of Default under Section 11.10;
(k)    statutory and common law landlords’ liens under leases to which the
Company or any of its Subsidiaries is a party;
(l)    Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business
(exclusive of obligations in respect of the payment for borrowed money);
(m)    Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Subsidiary of the Company in existence at the time
such Subsidiary is acquired pursuant to a Permitted Acquisition and any
renewals, replacements, refinancings or extensions thereof for the same or a
lesser amount (plus the sum of (1) accrued and unpaid interest and fees thereon
and (2) customary fees and expenses relating to such renewal, replacement,
refinancing or extension); provided that (i) any Indebtedness and any renewals,
replacements, refinancings or extensions thereof that is secured by such Liens
is permitted to exist under Section 10.04(g), and (ii) such Liens are not
incurred in connection with, or in contemplation or anticipation of, such
Permitted Acquisition (other any renewals, replacements, refinancings or
extensions of Indebtedness permitted by Section 10.04(g)) and do not attach to
any other asset of the Company or any of its Subsidiaries;
(n)    Liens arising out of any conditional sale, title retention, consignment
or other similar arrangements for the sale of goods entered into by the Company
or any of its Subsidiaries in the ordinary

-119-

--------------------------------------------------------------------------------




course of business to the extent such Liens do not attach to any assets other
than the goods subject to such arrangements;
(o)    Liens (i) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller, broker or shipper of such
goods or assets and only attach to such goods or assets, and (ii) in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods;
(p)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Company or any of its Subsidiaries, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements;
(q)    Liens granted in the ordinary course of business on insurance policies,
proceeds thereof and the unearned portion of insurance premiums with respect
thereto securing the financing of the unpaid cost of the insurance policies to
the extent the financing is permitted under Section 10.04;
(r)    Liens on earnest money deposits made in connection with any agreement in
respect of an anticipated Permitted Acquisition or other Investment permitted by
Sections 10.05(p) and (v);
(s)    Liens on Collateral (including Permitted Additional Secured Indebtedness
Priority Collateral that is to become Collateral) securing Permitted Additional
Secured Indebtedness so long as an Intercreditor Agreement is in full force and
effect and any Liens on ABL Priority Collateral are junior to the Liens of the
Collateral Agent on such ABL Priority Collateral;
(t)    Liens on cash and Cash Equivalents to secure (x) the Company’s or its
respective Subsidiary’s reimbursement obligations under letters of credit,
performance bonds, surety bonds and bid bonds permitted under Section 10.04(m)
so long as the aggregate amount of such cash and Cash Equivalents pledged to
secure such Indebtedness does not exceed at any time 105% of the aggregate
outstanding amount of such Indebtedness (or, in the case of undrawn letters of
credit, the aggregate undrawn face amount thereof) or (y) indemnification
obligations relating to dispositions permitted by Section 10.02;
(u)    licensing and cross-licensing arrangements entered into by the Company
and its Subsidiaries for purposes of enforcing, defending or settling claims
with respect to the intellectual property of the Company and its Subsidiaries;
and
(v)    additional Liens (other than over ABL Priority Collateral) of the Company
or any of its Subsidiaries not otherwise permitted by this Section 10.01 that
(i) do not materially impair the use of such assets in the operation of the
business of the Company or such Subsidiary and (ii) do not secure outstanding
obligations in excess of $10,000,000 in the aggregate for all such Liens at any
time.
In connection with the granting of Liens of the type described in clauses (c),
(f), (g), (i), (m) and (t) of this Section 10.01 by the Company or any of its
Subsidiaries, the Administrative Agent and the Collateral Agent shall be
authorized to take any actions deemed appropriate by it in connection therewith
(including, without limitation, by executing appropriate lien releases or lien
subordination agreements in favor of the holder or holders of such Liens, in
either case solely with respect to the item or items of equipment or other
assets subject to such Liens).

-120-

--------------------------------------------------------------------------------




10.02.    Consolidation, Merger, Purchase or Sale of Assets, etc. The Company
will not, and will not permit any of its Subsidiaries to, (i) wind up, liquidate
or dissolve its affairs or enter into any partnership, joint venture, or
transaction of merger or consolidation, (ii) convey, sell, lease or otherwise
dispose of all or any part of its property or assets, or enter into any
sale-leaseback transactions, or (iii) make any Investment, purchase all or
substantially all of the assets of, or the assets constituting a business,
division or product line of, any Person or make any Capital Expenditures, except
that:
(a)    Capital Expenditures by the Company and its Subsidiaries shall be
permitted (other than Capital Expenditures constituting a Permitted Acquisition
unless permitted under Section 10.02(k));
(b)    the Company and its Subsidiaries may sell inventory in the ordinary
course of business;
(c)    the Company and its Subsidiaries may liquidate or otherwise dispose of
obsolete, expired or worn-out property in the ordinary course of business;
(d)    Investments may be made to the extent permitted by Section 10.05;
(e)    the Company and its Subsidiaries may sell assets (other than the capital
stock or other Equity Interests of any Wholly-Owned Subsidiary, unless all of
the capital stock or other Equity Interests of such Wholly-Owned Subsidiary are
sold in accordance with this clause (e)), so long as (i) no Default or Event of
Default then exists or would result therefrom, (ii) each such sale is in an
arm’s-length transaction and the Company or the respective Subsidiary receives
at least Fair Market Value, (iii) the consideration received by the Company or
such Subsidiary consists of at least 75% cash or Cash Equivalents and is paid at
the time of the closing of such sale, (iv) the Net Sale Proceeds therefrom are
applied as (and to the extent) required by Section 5.02(b) and (v) the aggregate
amount of the cash and non-cash proceeds received from all assets sold pursuant
to this clause (e) shall not exceed $10,000,000 in any fiscal year of the
Company (for this purpose, in each case, using the Fair Market Value of property
other than cash);
(f)    the Company and its Subsidiaries may lease (as lessee) or license (as
licensee) real or personal property (so long as any such lease or license does
not create a Capitalized Lease Obligation except to the extent permitted by
Section 10.04(d));
(g)    the Company and its Subsidiaries may sell or discount, in each case
without recourse and in the ordinary course of business, (i) accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof and not as part of any financing transaction,
(ii) accounts receivable arising in the ordinary course of business that do not
constitute Eligible Accounts so long as such sale or discount is not part of any
financing transaction and (iii) letters of credit from customers in order to
collect payments in respect of an account receivable earlier than otherwise due
in the ordinary course of business and not as part of any financing transaction;
(h)    the Company and its Subsidiaries may grant licenses, sublicenses, leases
or subleases to other Persons not materially interfering with the conduct of the
business of the Company or any of its Subsidiaries, in each case so long as no
such grant otherwise affects in any material respect the Collateral Agent’s
security interest in the asset or property subject thereto (other than in
respect of any Permitted Liens related thereto);
(i)    (t) the U.S. Borrowers may transfer assets between or among one another,
(u) the U.S. Borrowers may transfer assets (other than Eligible Accounts and
Eligible Inventory) to a U.S. Subsidiary Guarantor, (v) the U.S. Subsidiary
Guarantors may transfer assets between or among one another or to a

-121-

--------------------------------------------------------------------------------




U.S. Borrower, (w) the Canadian Borrowers may transfer assets between or among
one another, to a U.S. Borrower or (other than Eligible Accounts and Eligible
Inventory) to a Canadian Subsidiary Guarantor, (x) the Canadian Subsidiary
Guarantors may transfer assets between or among one another or to a Canadian
Borrower or a U.S. Borrower, (y) any Subsidiary of the Company that is not a
Credit Party may transfer assets between or among one another or to a Credit
Party and (z) the Credit Parties may (I) transfer spares, equipment and
inventory to be used for internal research and development, customer
demonstrations, homologation and other general business purposes to any
Subsidiary of the Company in the ordinary course of business and on a basis
consistent with past practice and (II) assign purchase orders and customer
contracts in the ordinary course of business to comply with applicable law or
otherwise in such Credit Party’s reasonable business judgment to address legal,
trade, regulatory or tax considerations in the ordinary course of business, in
each clause (other than with respect to preceding clause (z) unless such assets
are transferred to another Credit Party) so long as any security interests
granted to the Collateral Agent for the benefit of the Secured Creditors
pursuant to the Security Documents in the assets so transferred shall remain in
full force and effect and perfected (to at least the same extent as in effect
immediately prior to such transfer) and all actions required to maintain said
perfected status have been taken;
(j)    (v) any Domestic Subsidiary of the Company may be merged, consolidated or
liquidated with or into a U.S. Credit Party (so long as (i) in the case of any
such merger, consolidation or liquidation involving the Company, the Company is
the surviving Person, (ii) in the case of any such merger, consolidation or
liquidation involving another U.S. Borrower, a U.S. Borrower is the surviving
Person, and (iii) in the case of any such other merger, consolidation or
liquidation, a U.S. Credit Party is the surviving Person), (w) any Canadian
Subsidiary may be merged, amalgamated, consolidated or liquidated with or into
(i) any Canadian Credit Party (so long as (A) in the case of any such merger,
amalgamation, consolidation or liquidation involving a Canadian Borrower, a
Canadian Borrower is the surviving Person, and (B) in the case of any such other
merger, amalgamation, consolidation or liquidation, a Canadian Credit Party is
the surviving Person), (ii) in the case of any Canadian Subsidiary that is not a
Canadian Borrower, any U.S. Credit Party (so long as such U.S. Credit Party is
the surviving Person) or (iii) in the case of Canadian Subsidiary that is a
Canadian Borrower, any U.S. Borrower (so long as such U.S. Borrower is the
surviving Person), (x) any Domestic Subsidiary of the Company that is not a U.S.
Credit Party may be merged, consolidated or liquidated with or into any other
Domestic Subsidiary of the Company that is not a U.S. Credit Party, (y) any
Canadian Subsidiary of the Company that is not a Canadian Credit Party may be
merged, amalgamated, consolidated or liquidated with or into another Canadian
Subsidiary of the Company that is not a Canadian Credit Party, and (z) any
Foreign Subsidiary of the Company (other than a Canadian Subsidiary) may be
merged, consolidated or liquidated with or into (i) any other Foreign Subsidiary
of the Company (other than a Canadian Subsidiary, in each case so long as any
security interests granted to the Collateral Agent for the benefit of the
Secured Creditors in the assets (and Equity Interests) of any such Person
subject to any such transaction shall remain in full force and effect and
perfected and enforceable (to at least the same extent as in effect immediately
prior to such merger, amalgamation, consolidation or liquidation) and all
actions required to maintain said perfected status have been taken or (ii) any
Credit Party (so long as such Credit Party is the surviving Person);
(k)    Permitted Acquisitions may be consummated in accordance with the
requirements of Section 9.13;
(l)    the Company and its Subsidiaries may use or transfer cash or liquidate or
otherwise dispose of Cash Equivalents for cash at Fair Market Value in a manner
not prohibited by the terms of the Credit Documents;
(m)    Dividends may be paid to the extent permitted by Section 10.03;

-122-

--------------------------------------------------------------------------------




(n)    the Company and its Subsidiaries may cancel or abandon intellectual
property rights which are, in the reasonable business judgment of the Company or
such Subsidiary, no longer used or useful in, the business of the Company or
such Subsidiary;
(o)    the Company and its Subsidiaries may dispose of property and assets to
the extent such property and assets were the subject of a casualty or
condemnation proceedings upon the occurrence of the related Recovery Event;
(p)    the Company and its Subsidiaries may sell property or assets in
transactions not otherwise permitted by this Section 10.02 provided that (x) the
Net Sale Proceeds received from all assets or property sold pursuant to this
clause (p) shall not exceed $2,000,000 in any fiscal year of the Company and (y)
the Net Sale Proceeds therefrom are applied as (and to the extent) required by
Section 5.02(b);
(q)    any non-operating Subsidiary of the Company with no material assets and
no material liabilities may wind up, liquidate or dissolve; and
(r)    the Company and its Subsidiaries may grant Permitted Liens.
To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to the Company or a Subsidiary
thereof), such Collateral shall be sold free and clear of the Liens created by
the Security Documents, and the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate in order to effect
and/or evidence the foregoing.
Notwithstanding anything to the contrary contained above in this Section 10.02
or elsewhere in this Agreement, at any time when an Event of Default has
occurred and is continuing, no Eligible Accounts or Eligible Inventory may be
sold, transferred or otherwise disposed of by any Credit Party (other than sales
and the use of cash in the ordinary course of business and transactions
permitted by Sections 10.02(g) and (o)).
10.03.    Dividends. The Company will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Company or any of its Subsidiaries, except that:
(a)    any Subsidiary of the Company may pay Dividends to the Company or to any
Wholly-Owned Domestic Subsidiary of the Company and any Foreign Subsidiary of
the Company also may pay Dividends to any Wholly-Owned Foreign Subsidiary of the
Company;
(b)    any Non-Wholly-Owned Subsidiary of the Company may pay Dividends to its
shareholders, members or partners generally, so long as the Company or its
respective Subsidiary which owns the Equity Interest in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interest in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);
(c)    the Company may redeem, repurchase or otherwise acquire for value
outstanding shares of Company Common Stock (or options, warrants or other rights
to acquire such Company Common Stock) following the death, disability,
retirement or termination of employment of officers, directors or employees of
the Company or any of its Subsidiaries, provided that (x) the aggregate amount
of all such redemptions and repurchases pursuant to this Section 10.03(c) shall
not exceed $2,500,000 in any fiscal year of the Company (less the amount of any
such redemption or repurchase effected by the forgiveness of

-123-

--------------------------------------------------------------------------------




Indebtedness owed to the Company by such officer, director or employee) and (y)
at the time of any such redemption or repurchase permitted to be made pursuant
to this Section 10.03(c), no Default or Event of Default shall then exist or
result therefrom;
(d)    the Company may pay regularly scheduled Dividends on its Qualified
Preferred Stock pursuant to the terms thereof solely through the issuance of
additional shares of such Qualified Preferred Stock (but not in cash), provided
that in lieu of issuing additional shares of such Qualified Preferred Stock as
Dividends, the Company may increase the liquidation preference of the shares of
Qualified Preferred Stock in respect of which such Dividends have accrued;
(e)    the Company may pay or make additional cash Dividends so long as the
Payment Conditions are satisfied both before and after giving effect to the
payment or making of such Dividends;
(f)    the Company may acquire shares of its Equity Interests in connection with
the exercise of stock options or warrants to the extent such Equity Interests
represent a portion of the exercise price of those stock options or warrants by
way of cashless exercise;
(g)    the Company may make Dividends consisting of the issuance of equity
rights convertible into Qualified Preferred Stock in connection with certain
“anti-takeover” and “poison pill” arrangements approved by the Board of
Directors of the Company;
(h)    the Company may make Dividends to directors, officers and employees of
the Company and its Subsidiaries in connection with any incentive plans approved
by the Board of Directors of the Company consisting of (i) shares of Company
Common Stock (or options, warrants and other equity instruments in respect
thereof), (ii) cash incentive bonuses, and (iii) stock appreciation rights or
performance units, including any cash payments in connection therewith; and
(i)    upon any conversion of any Permitted Convertible Notes at maturity into
shares of Company Common Stock, the Company may make Dividends consisting of the
exercise of the applicable Call Spread Option relating to such Permitted
Convertible Notes.
10.04.    Indebtedness. The Company will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;
(b)    Existing Indebtedness outstanding on the Effective Date and, except for
intercompany Indebtedness among the Company and its Subsidiaries, listed on
Schedule 8.20 (as reduced by any repayments of principal thereof after the
Effective Date for which the obligor thereunder has no right to reborrow
pursuant to the terms of such Indebtedness), and any subsequent extension,
renewal, replacement or refinancing thereof; provided that the aggregate
principal amount of the Indebtedness to be extended, renewed or refinanced or
the aggregate commitment in respect of such Indebtedness does not exceed that
amount outstanding or commitment then in effect at the time of any such
extension, renewal, replacement or refinancing (although in no event shall the
amount of any such commitment exceed that amount in effect on the Effective
Date, as reduced by any permanent commitment reductions thereafter) (plus the
sum of (A) accrued and unpaid interest and fees thereon and (B) customary fees
and expenses relating to such extension, renewal, replacement or refinancing);
(c)    Indebtedness (i) of the Company and its Subsidiaries under Interest Rate
Protection Agreements entered into with respect to other Indebtedness permitted
under this Section 10.04 and (ii) of

-124-

--------------------------------------------------------------------------------




the Company and its Subsidiaries under Other Hedging Agreements entered into in
the ordinary course of business and providing protection to the Company and its
Subsidiaries against fluctuations in currency values or commodity prices in
connection with the Company’s or any of its Subsidiaries’ ordinary course of
business operations, in either case so long as the entering into of such
Interest Rate Protection Agreements or Other Hedging Agreements are bona fide
hedging activities and are not for speculative purposes;
(d)    Indebtedness of the Company and its Subsidiaries evidenced by Capitalized
Lease Obligations (including the financing of such related installation,
maintenance or software licensing charges) and purchase money Indebtedness
described in Sections 10.01(f) and (g) and any subsequent extension, renewal,
replacement or refinancing thereof as permitted by such Sections 10.01(f) and
(g); provided that in no event shall the sum of the aggregate principal amount
of all Indebtedness permitted by this clause (d) exceed $50,000,000 at any time
outstanding;
(e)    Indebtedness constituting Intercompany Loans to the extent permitted by
Section 10.05(h), (p) or (v);
(f)    Indebtedness consisting of unsecured guaranties by (i) a U.S. Borrower of
the Indebtedness and lease and other contractual obligations of its Wholly-Owned
Subsidiaries in the ordinary course of business and on a basis consistent with
past practice, (ii) the U.S. Credit Parties of each other’s Indebtedness and
lease and other contractual obligations (other than obligations in respect of
Permitted Convertible Notes), (iii) the Canadian Credit Parties of each other’s
Indebtedness and lease and other contractual obligations and (iv) Subsidiaries
of the Company that are not Credit Parties of each other’s Indebtedness and
lease and other contractual obligations, in each case to the extent that the
guaranteed Indebtedness or lease or other contractual arrangement is otherwise
permitted under this Agreement;
(g)    Indebtedness of a Subsidiary of the Company acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness); provided that (i) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition, (ii) such Indebtedness does not
constitute debt for borrowed money, it being understood and agreed that
Capitalized Lease Obligations, purchase money Indebtedness and mortgage
financing in respect of any Real Property shall not constitute debt for borrowed
money for purposes of this subclause (ii) and (iii) the aggregate principal
amount of all Indebtedness permitted by this clause (g) shall not exceed
$10,000,000 at any one time outstanding;
(h)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within ten Business Days of the incurrence thereof;
(i)    Indebtedness of the Company and its Subsidiaries with respect to
performance bonds, surety bonds, appeal bonds, guarantees or customs bonds
required in the ordinary course of business or in connection with the
enforcement of rights or claims of the Company or any of its Subsidiaries or in
connection with judgments that do not result in a Default or an Event of
Default;
(j)    Indebtedness owed to any Person providing property, casualty, liability
or other insurance to the Company or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of such insurance for the
period in which such Indebtedness is incurred and such Indebtedness is
outstanding only for a period not exceeding twelve months;
(k)    Indebtedness of the Company or any of its Subsidiaries which may be
deemed to

-125-

--------------------------------------------------------------------------------




exist in connection with agreements providing for indemnification, severance
arrangements, purchase price adjustments, earnouts, stay bonuses and similar
obligations in connection with the acquisition or disposition of assets in
accordance with the requirements of this Agreement, so long as any such
obligations are those of the Person making the respective acquisition or sale,
and are not guaranteed by any other Person except as permitted by Section
10.04(f);
(l)    Indebtedness of the Company under (x) the Existing Convertible Notes (as
reduced by any repayments or prepayments of principal thereof after the
Effective Date, including as a result of any conversion of such Existing
Convertible Notes into Company Common Stock in accordance with the terms
thereof) and (y) any renewal or extension of any Existing Convertible Notes or
any new issuance of unsecured senior convertible notes so long as (i) the
aggregate net cash proceeds (if any) from all such issuances in excess of
$300,000,000 are applied within six months thereafter to repay in full any then
outstanding Existing Convertible Notes, (ii) no such Indebtedness shall have any
maturity or mandatory redemption, prepayment, amortization, sinking fund or
similar obligation (other than pursuant to a customary change of control offer)
prior to the date which is six months after the Final Maturity Date in effect at
the time of the incurrence or issuance of such Indebtedness, (iii) except with
respect to no more than $300,000,000 in aggregate principal amount of such
Indebtedness, the aggregate principal amount of such Indebtedness does not
exceed the aggregate principal amount of the Existing Convertible Notes to be
renewed, extended or repaid (plus the sum of (A) accrued and unpaid interest
thereon and (B) customary fees and expenses relating to such renewal, extension
or issuance) and (iv) the terms of such Indebtedness (other than pricing, other
economic terms and maturity) are either (x) substantially similar to the
Existing Convertible Notes or (y) otherwise reasonably acceptable to the
Administrative Agent;
(m)    Indebtedness of the Company or any of its Subsidiaries for reimbursement
obligations relating to letters of credit (other than Letters of Credit, but
inclusive of any letters of credit that constitute Existing Indebtedness),
performance bonds, surety bonds and bid bonds so long as the sum of the
aggregate available amount of all such letters of credit (and any unreimbursed
drawings in respect thereof) and the then outstanding amount of performance
bonds, surety bonds and bid bonds does not at any time exceed $100,000,000;
(n)    Indebtedness of the Company (which Indebtedness may be (A) (a) unsecured
or (b) to the extent permitted below in this clause (n), secured by a Lien on
the Collateral (including any Permitted Additional Secured Indebtedness Priority
Collateral that will become Collateral) and (B) guaranteed (other than in
respect of Additional Convertible Notes) on a like basis by the other U.S.
Credit Parties, so long as (i) no Default or Event of Default then exists or
would result therefrom, (ii) such Indebtedness does not mature earlier than six
months after the Final Maturity Date in effect at the time of incurrence of such
Indebtedness (other than an earlier maturity date for customary bridge
financings which, subject to customary conditions, would either be automatically
converted into or required to be exchanged for permanent financing which does
not provide for a maturity date earlier than six months after such Final
Maturity Date), (iii) such Indebtedness does not have any mandatory redemption,
prepayment, amortization, sinking fund or similar obligations prior to such
maturity date (other than pursuant to (x) customary asset sale (or casualty or
condemnation event), change of control and, in the case of term loans only,
excess cash flow and/or extraordinary receipts offer or repayment provisions
and, in the case of any customary bridge financing, prepayments of such bridge
financing from the issuance of equity or other Indebtedness permitted hereunder
which meets the requirements of this definition and (y) in the case of term
loans, nominal amortization requirements not to exceed 1% per annum of the
initial aggregate principal amount of such Indebtedness), (iv) the terms and
conditions of such Indebtedness (excluding economic terms such as interest rate
and redemption premiums) are reasonably satisfactory to the Administrative
Agent, (v) to the extent such Indebtedness is subordinated, the terms of such
Indebtedness provide for customary payment subordination

-126-

--------------------------------------------------------------------------------




to the Obligations as reasonably determined by the Administrative Agent in good
faith, (vi) if such Indebtedness is secured (it being understood that, in no
event, shall any Additional Convertible Notes be permitted to be secured), (x)
it shall not be secured by any assets or property other than Collateral securing
the Obligations (including any assets or property of the U.S. Credit Parties
that are not covered by the Security Documents on the Effective Date but which
will secure the Obligations from and after the issuance of such Indebtedness as
contemplated by Section 9.12(e)), (y) at the time of the entering into of any
such Indebtedness, an Intercreditor Agreement shall have been entered into and
shall be in full force and effect and the U.S. Credit Parties shall have
complied with their obligations under Section 9.12(e), and (z) the Intercreditor
Agreement shall provide, inter alia, that the Collateral Agent, for the benefit
of the Secured Creditors, shall retain a First Priority Lien on the ABL Priority
Collateral and shall have a Second Priority Lien on the Permitted Additional
Secured Indebtedness Priority Collateral, (vii) except to the extent provided
below, the Company shall be in compliance, on a Pro Forma Basis, with (x) a
Fixed Charge Coverage Ratio of at least 1.00:1.00, and (y) a Total Secured
Leverage Ratio of less than 2.50:1.00, in each case for the respective
Calculation Period, (viii) except to the extent provided below, 90-Day Excess
Availability and Excess Availability on the date of the proposed incurrence or
issuance of such Indebtedness (calculated after giving effect to the Borrowing
of any Loans or issuance of any Letters of Credit in connection therewith (and
assuming that such Loans and Letters of Credit had remained outstanding
throughout the applicable 90-day period (or shorter period, if applicable) for
which 90-Day Excess Availability is to be determined)) exceeds $20,000,000, and
(ix) prior to the incurrence or issuance of such Indebtedness, the Company shall
have delivered to the Administrative Agent a certificate of an Authorized
Officer of the Company certifying as to compliance with the requirements of
preceding clauses (i) through (viii) and containing the calculations (in
reasonable detail) required by preceding clauses (vii) and (viii); provided,
however, the requirements of preceding sub-clauses (vii) and (viii) shall not
apply (x) to the first $250,000,000 of Indebtedness incurred or issued pursuant
to this clause (n) so long as 100% of the net cash proceeds therefrom are
applied to repay, repurchase, redeem or defease outstanding Existing Convertible
Notes contemporaneously with the incurrence or issuance of such Indebtedness or
within six months thereafter or (y) any Indebtedness incurred or issued pursuant
to this clause (n) so long as 100% of the net cash proceeds therefrom are
applied to repay, repurchase, redeem or defease any then outstanding Permitted
Additional Indebtedness contemporaneously with the incurrence or issuance of
such Indebtedness (all unsecured Indebtedness incurred or issued under this
clause (n) is referred to as “Permitted Additional Unsecured Indebtedness” and
all secured Indebtedness incurred or issued under this clause (n) is referred to
as “Permitted Additional Secured Indebtedness”); and
(o)    so long as no Default or Event of Default then exists or would result
therefrom, additional unsecured Indebtedness incurred by the Company and its
Subsidiaries in an aggregate principal amount not to exceed $15,000,000 at any
time outstanding.
10.05.    Advances, Investments and Loans. The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly, lend money or credit
or make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other Equity Interest in, or make any capital contribution
to, any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or hold any cash or Cash Equivalents
(each of the foregoing an “Investment” and, collectively, “Investments”), except
that the following shall be permitted:
(a)    the Company and its Subsidiaries may acquire and hold accounts
receivables owing to any of them, if created or acquired in the ordinary course
of business;
(b)    the Company and its Subsidiaries may acquire and hold cash and Cash
Equivalents;

-127-

--------------------------------------------------------------------------------




(c)    the Company and its Subsidiaries may hold the Investments held by them on
the Effective Date and described on Schedule 10.05(c) and any subsequent renewal
or extension of any such Investment in the form of Indebtedness of another
Person (solely to the extent there is no increase in the amount of such
Investment) ; provided that any additional Investments made with respect thereto
shall be permitted only if permitted under the other provisions of this Section
10.05;
(d)    the Company and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
(e)    the Company and its Subsidiaries may make loans and advances to their
officers, directors and employees for moving, relocation and travel expenses and
other similar expenditures, in each case in the ordinary course of business in
an aggregate amount not to exceed $1,000,000 at any time (determined without
regard to any write-downs or write-offs of such loans and advances);
(f)    the Company and its Subsidiaries may acquire and hold obligations of
their officers, directors and employees in connection with such officers’,
directors’ and employees’ acquisition of shares of the Common Stock of the
Company (so long as no cash is actually advanced by the Company or any of its
Subsidiaries in connection with the acquisition of such obligations);
(g)    the Company and its Subsidiaries may enter into Interest Rate Protection
Agreements and Other Hedging Agreements to the extent permitted by Section
10.04(c);
(h)    (i) any U.S. Credit Party may make intercompany loans and advances to any
other U.S. Credit Party, (ii) any Canadian Credit Party may make intercompany
loans and advances to any other Canadian Credit Party or to any U.S. Credit
Party, (iii) any Subsidiary of the Company which is not a Credit Party may make
intercompany loans and advances (x) to any Credit Party or (y) to any other
Subsidiary of the Company which is not a Credit Party and (iv) any Credit Party
may make intercompany loans and advances to any Subsidiary of the Company in the
ordinary course of business (such intercompany loans and advances referred to in
preceding clauses (i), (ii), (iii) and (iv), together with any intercompany
loans and advances made between or among the Company and its Subsidiaries in
reliance on clauses (c), (p) and (v) of this Section 10.05, collectively, the
“Intercompany Loans”); provided that (A) to the extent evidenced by a promissory
note in an amount greater than or equal to $3,000,000, each such promissory note
owned or held by a Credit Party shall be delivered to the Collateral Agent
pursuant to the applicable Security Document and (B) any Intercompany Loans made
to any Credit Party or other Subsidiary of the Company pursuant to this clause
(h) shall cease to be permitted by this clause (h) if such Credit Party or other
Subsidiary of the Company ceases to constitute a Credit Party or a Subsidiary of
the Company, as the case may be, unless such Intercompany Loan is otherwise
permitted by this clause (h) or another clause of this Section 10.05;
(i)    (i) the U.S. Credit Parties may make cash equity investments in their
respective Subsidiaries that are also U.S. Credit Parties, (ii) the Canadian
Credit Parties may make cash equity investments in their respective Subsidiaries
that are also Canadian Credit Parties, (iii) any Subsidiary of the Company that
is not a Credit Party may make cash equity investments in other Subsidiaries of
the Company that are not Credit Parties and (iv) any Credit Party may make cash
equity investments in any Subsidiary of the Company in the ordinary course of
business;
(j)    the Company and its Subsidiaries may own the Equity Interests of their
respective Subsidiaries created or acquired in accordance with the terms of this
Agreement (so long as all amounts

-128-

--------------------------------------------------------------------------------




invested in such Subsidiaries are independently justified under another
provision of this Section 10.05);
(k)    Contingent Obligations permitted by Section 10.04, to the extent
constituting Investments;
(l)    Permitted Acquisitions shall be permitted in accordance with the
requirements of Section 9.13 and any customary cash earnest money deposits made
in connection therewith;
(m)    the Company and its Subsidiaries may receive and hold promissory notes
and other non-cash consideration received in connection with any asset sale
permitted by Section 10.02(e) and (p);
(n)    to the extent constituting Investments, transactions permitted by
Sections 10.02 and Section 10.03;
(o)    the Company and its Subsidiaries may make advances in the form of a
prepayment of expenses to vendors, suppliers and trade creditors, so long as
such expenses were incurred in the ordinary course of business of the Company or
such Subsidiary;
(p)    so long as the Payment Conditions are satisfied both before and after
giving effect to such Investments, the Company and its Subsidiaries may make
additional Investments not otherwise permitted under this Section 10.05;
(q)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;
(r)    deposits of cash made in the ordinary course of business to secure the
performance of operating leases;
(s)    Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition;
(t)    to extent constituting an Investment, (x) escrow deposits to secure
indemnification obligations in connection with a transaction permitted by
Section 10.02, (y) cash collateral to secure letters of credit and other
obligations described in (and to the extent permitted by) Sections 10.01(l) and
(t) and (z) any joint and several liability between the Company or a Subsidiary
thereof and another seller pursuant to co-contracting arrangements with
customers in the ordinary course of business;
(u)    so long as no Default or Event of Default then exists or would result
therefrom, the Company may make additional Investments in the form of Call
Spread Options at the time of the issuance of any Additional Convertible Notes
so long as the purchase price for such Call Spread Option is netted out of the
cash proceeds of the issuance of such Additional Convertible Notes; and
(v)    so long as no Default or Event of Default then exists or would result
therefrom, the Company and its Subsidiaries may make additional Investments not
otherwise permitted by this Section 10.05 in an aggregate amount not to exceed
$10,000,000 (determined without regard to any writ-downs or write-offs thereof),
net of cash payments of principal in the case of loans and cash equity returns
(whether as a dividend or redemption) in the case of equity investments.
10.06.    Transactions with Affiliates. The Company will not, and will not
permit any of its

-129-

--------------------------------------------------------------------------------




Subsidiaries to, enter into any transaction or series of related transactions
with any Affiliate of the Company or any of its Subsidiaries, other than on
terms and conditions substantially as favorable to the Company or such
Subsidiary as would reasonably be obtained by the Company or such Subsidiary at
that time in a comparable arm’s-length transaction with a Person other than an
Affiliate, except that the following in any event shall be permitted:
(a)    Dividends may be paid to the extent provided in Section 10.03;
(b)    loans may be made and other transactions may be entered into by the
Company and its Subsidiaries to the extent permitted by Sections 10.02, 10.03,
10.04, 10.05 and 10.10;
(c)    customary fees, indemnities and reimbursements may be paid to non-officer
directors of the Company and its Subsidiaries;
(d)    the Company may issue Company Common Stock and Qualified Preferred Stock;
(e)    the Company and its Subsidiaries may enter into, and may make payments
under, employment agreements, change of control severance agreements, employee
benefits plans, stock option plans, indemnification provisions and other similar
compensatory arrangements (including for the reimbursement of expenses) with
officers, employees and directors of the Company and its Subsidiaries in the
ordinary course of business;
(f)    the Company and its Subsidiaries may pay management fees, service fees,
licensing fees and similar fees to one another in the ordinary course of
business on a basis substantially consistent with past practice (or, in the case
of pricing, as otherwise determined by the Company and its Subsidiaries in their
respective reasonable business judgment); and
(g)    transactions solely among the Credit Parties otherwise permitted by the
terms of the Credit Documents.
10.07.    Fixed Charge Coverage Ratio. During each Compliance Period, the
Company shall not permit (i) the Fixed Charge Coverage Ratio for the last Test
Period ended prior to the beginning of such Compliance Period for which
financial statements are available to be less than 1.00:1.00, (ii) the Fixed
Charge Coverage Ratio for any Test Period for which financial statements first
become available during such Compliance Period to be less than 1.00:1.00 or
(iii) the Fixed Charge Coverage Ratio for any Test Period ending during such
Compliance Period to be less than 1.00:1.00. Within three Business Days after
the beginning of a Compliance Period, the Company shall provide to the
Administrative Agent a compliance certificate calculating the Fixed Charge
Coverage Ratio for the Test Period for which financial statements are required
to be delivered ended immediately prior to the beginning of such Compliance
Period based on the most recent financial statements required to be delivered
pursuant to Section 9.01(a) or (b), as applicable.
10.08.    Modifications of Certificate of Incorporation, By-Laws and Certain
Other Agreements; Limitations on Voluntary Payments, etc. The Company will not,
and will not permit any of its Subsidiaries to:
(a)    make (or give any notice in respect of) any voluntary or optional payment
or prepayment on or redemption, repurchase or acquisition for value of, or any
prepayment or redemption as a result of any change of control or similar event,
asset sale, insurance or condemnation event, debt issuance, equity issuance,
capital contribution or similar required “repurchase” event of (including, in
each case without limitation, by way of depositing with the trustee with respect
thereto or any other Person money or securities

-130-

--------------------------------------------------------------------------------




before due for the purpose of paying when due), any Permitted Convertible Note
or Permitted Additional Indebtedness; provided, however:
(i)    the Company may make any payment or prepayment on, or redemption or
acquisition for value of, any Permitted Convertible Notes through the exercise
of any call option in respect thereof that is settled in Company Common Stock
or, in respect of any fractional shares to be issued, in cash,
(ii)    so long as no Default or Event of Default then exists or would result
therefrom and no Loans are outstanding (both immediately before and after the
respective payment, prepayment, redemption or acquisition for value), the
Company may make any payment or prepayment on, or redemption or acquisition for
value of, any Permitted Convertible Notes in an aggregate principal amount not
to exceed $20,000,000 in any fiscal year of the Company;
(iii)    subject to the terms of the Intercreditor Agreement, the Company may
deposit sale or insurance and condemnation proceeds of Permitted Additional
Secured Indebtedness Priority Collateral and amounts in respect of excess cash
flow and extraordinary receipts in the Permitted Additional Secured Indebtedness
Asset Sale Proceeds Account and may redeem or repay outstanding Permitted
Additional Secured Indebtedness with such amounts and proceeds, in each case, as
and to the extent required by the terms of the Permitted Additional Secured
Indebtedness Documents; and
(iv)    the Company may make additional payments or prepayments on, or
redemptions or acquisitions for value of, any Permitted Convertible Notes or
Permitted Additional Indebtedness (x) to the extent made solely with Company
Common Stock or Qualified Preferred Stock (whether pursuant to any conversion
thereof or otherwise), (y) to the extent made with the net cash proceeds from
the incurrence or issuance of any Additional Convertible Notes or Permitted
Additional Indebtedness so long as no Default or Event of Default then exists or
would result therefrom or (z) so long as the Payment Conditions are satisfied
both before and after giving effect to such payment, prepayment, redemption or
acquisition for value;
(b)    amend, modify, change or waive any term or provision of any Permitted
Convertible Notes Document in a manner which is either adverse to the interests
of the Lenders in any material respect or would be in a form that would not
otherwise be permitted to be entered into or incurred at such time in accordance
with Section 10.04(l)(y) or Section 10.04(n);
(c)    amend, modify, change or waive any term or provision of any Permitted
Additional Indebtedness Document to the extent that the Permitted Additional
Indebtedness Document in the amended, modified or changed form would not be able
to be entered into or incurred at such time in accordance with Sections 10.01(s)
and 10.04(n) or, in the case of any Permitted Additional Secured Indebtedness
Document, also to the extent not permitted at such time in accordance with the
terms of the Intercreditor Agreement; or
(d)    other than any Permitted Convertible Notes Document (the amendment,
modification or waiver of which shall be governed by preceding clause (b)),
amend, modify or change its certificate or articles of incorporation (including,
without limitation, by the filing or modification of any certificate or articles
of designation), certificate of formation, limited liability company agreement
or by-laws (or the equivalent organizational documents), as applicable, or any
agreement entered into by it with respect to its capital stock or other Equity
Interests, or enter into any new agreement with respect to its capital stock or
other Equity Interests, unless such amendment, modification, change or other
action contemplated by this clause (d) could not reasonably be expected to be
adverse to the interests of the Lenders in any material

-131-

--------------------------------------------------------------------------------




respect (it being understood that any of the foregoing that provides for
reasonable and customary “anti-takeover” and “poison pill” arrangements approved
by the Board of Directors of the Company shall in no event be considered adverse
to the interests of the Lenders in any respect so long as such arrangements do
not require the Company or any of its Subsidiaries to take any action that would
otherwise be in violation of this Agreement or any other Credit Document).
In addition to the foregoing, (i) the Company will not, and will not permit any
of the other U.S. Credit Parties to, repay or prepay any Intercompany Loan owed
by any such U.S. Credit Party to a Subsidiary of the Company that is not a U.S.
Credit Party at any time that an Event of Default exists and is continuing and
(ii) the Company will not permit any Canadian Credit Party to repay or prepay
any Intercompany Loan owed by any Canadian Credit Party to any Subsidiary of the
Company (other than another Credit Party) at any time that an Event of Default
exists and is continuing.
10.09.    Limitation on Certain Restrictions on Subsidiaries. The Company will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any such Subsidiary to (a) pay dividends or
make any other distributions on its capital stock or any other Equity Interest
or participation in its profits owned by the Company or any of its Subsidiaries,
or pay any Indebtedness owed to the Company or any of its Subsidiaries, (b) make
loans or advances to the Company or any of its Subsidiaries or (c) transfer any
of its properties or assets to the Company or any of its Subsidiaries, except
for such encumbrances or restrictions existing under or by reason of (i)
applicable law, (ii) this Agreement and the other Credit Documents, (iii) the
Permitted Convertible Notes Indenture and the other Permitted Convertible Notes
Documents, (iv) the Permitted Additional Indebtedness Documents, (v) customary
provisions restricting subletting or assignment of any lease governing any
leasehold interest of the Company or any of its Subsidiaries, (vi) customary
provisions restricting assignment of any licensing agreement (in which the
Company or any of its Subsidiaries is the licensee) or any other contract
entered into by the Company or any of its Subsidiaries in the ordinary course of
business, (vii) restrictions on the transfer of any asset pending the close of
the sale of such asset, (viii) restrictions on the transfer of any asset subject
to a Lien permitted by Section 10.01(c), (e), (f), (g), (l), (m), (n), (t), (u)
or (v), (ix) any agreement or instrument governing Indebtedness (A) permitted
pursuant to Section 10.04(b) (other than Intercompany Debt), provided that, any
restrictions contained in any agreement governing any renewal, extension,
replacement or refinancing of any Existing Indebtedness are not more restrictive
in any material respect than the restrictions contained in the Existing
Indebtedness to be renewed, extended, replaced or refinanced, (B) incurred
pursuant to Section 10.04(d), provided that any such restriction contained
therein relates only to the assets financed thereby, (C) incurred pursuant to
Section 10.04(o), which restriction is only applicable to the transfers of
assets (other than cash) of the Person that has incurred the subject
Indebtedness or (D) incurred pursuant to Section 10.04(g), which encumbrance or
restriction, in the case of this clause (D), is not applicable to any Person or
the properties or assets of any Person, other than the Person or the properties
or assets of the Person acquired pursuant to the respective Permitted
Acquisition and so long as the respective encumbrances or restrictions were not
created (or made more restrictive) in connection with or in anticipation of the
respective Permitted Acquisition, (ix) restrictions applicable to any joint
venture that is a Non-Wholly-Owned Subsidiary of the Company as a result of an
Investment pursuant to Section 10.05 or a Permitted Acquisition effected in
accordance with Section 9.13; provided that the restrictions applicable to such
joint venture are not made more burdensome, from the perspective of the Company
and its Subsidiaries, than those as in effect immediately before giving effect
to the consummation of the respective Investment or Permitted Acquisition (but
solely to the extent any are in effect at such time), (x) any agreement with
Export Development Canada entered into by the Company or any of its Subsidiaries
in connection with Export Development Canada’s provision of credit support for
letters of credit issued for the account of the Company or any of its
Subsidiaries; provided, that the terms of such agreements shall be on terms
consistent with, and, in any event, shall be no more restrictive than, those in
existence on the

-132-

--------------------------------------------------------------------------------




Effective Date and (xi) encumbrances or restrictions on cash or other deposits
or net worth imposed by customers under agreements entered into in the ordinary
course of business.
10.11.    Limitation on Certain Issuances of Equity Interests. (a) The Company
will not, and will not permit any of its Subsidiaries to, issue (i) any
Preferred Equity or (ii) any redeemable common stock or other redeemable common
Equity Interests other than (x) common stock or other redeemable common Equity
Interests that is or are redeemable at the sole option of the Company or such
Subsidiary, as the case may be, unless the purchase thereof is otherwise
expressly permitted under Section 10.03, and (y) Qualified Preferred Stock of
the Company.
(b)    The Company will not permit any of its Subsidiaries to issue any capital
stock or other Equity Interests (including by way of sales of treasury stock) or
any options or warrants to purchase, or securities convertible into, capital
stock or other Equity Interests, except (i) for transfers and replacements of
then outstanding shares of capital stock or other Equity Interests, (ii) for
stock splits, stock dividends and other issuances which do not decrease the
percentage ownership of the Company or any of its Subsidiaries in any class of
the capital stock or other Equity Interests of such Subsidiary, (iii) in the
case of Foreign Subsidiaries of the Company, to qualify directors to the extent
required by applicable law and for other nominal share issuances to Persons
other than the Company and its Subsidiaries to the extent required under
applicable law and (iv) for issuances by Subsidiaries of the Company which are
newly created or acquired in accordance with the terms of this Agreement.
10.11.    Business; etc. The Company will not, and will not permit any of its
Subsidiaries to, engage directly or indirectly in any business other than the
businesses engaged in by the Company and its Subsidiaries as of the Effective
Date and reasonable extensions thereof and businesses ancillary or complimentary
thereto.
10.12.    Limitation on Creation of Subsidiaries; Additional Borrowers. (a) The
Company will not, and will not permit any of its Subsidiaries to, establish,
create or acquire after the Effective Date any Subsidiary (other than Non-Wholly
Owned Subsidiaries permitted to be established, created or acquired in
accordance with the requirements of Section 10.12(b)), provided that the Company
and its Wholly-Owned Subsidiaries shall be permitted to establish, create and,
to the extent permitted by this Agreement, acquire Wholly-Owned Subsidiaries, so
long as, in each case, (i) at least 10 days’ prior written notice thereof is
given to the Administrative Agent (or such shorter period of time as is
acceptable to the Administrative Agent in any given case), (ii) within 30 days
after the establishment, creation or acquisition of any Subsidiary, the capital
stock or other Equity Interests of such new Subsidiary (to the extent owned by a
Credit Party) are pledged pursuant to, and to the extent required by, the
applicable Security Document and the certificates, if any, representing such
stock or other Equity Interests, together with stock or other appropriate powers
duly executed in blank, are delivered to the Collateral Agent, and to the extent
required by the applicable Security Document (but otherwise subject to the
Intercreditor Agreement if then in effect), (iii) within 30 days after the
establishment, creation or acquisition of any Wholly-Owned Domestic Subsidiary
(other than an Immaterial Subsidiary), such Wholly-Owned Domestic Subsidiary
becomes a party to each of the Intercreditor Agreement if then in effect, the
U.S. Security Agreement, the U.S. Pledge Agreement and the U.S. Guaranty and
each other applicable Security Document and, to the extent requested by the
Company to become a U.S. Borrower hereunder (with the consent of the
Administrative Agent (not to be unreasonably withheld)), this Agreement and each
applicable Note, in each case by executing and delivering to the Administrative
Agent a counterpart of a Joinder Agreement, (iv) within 30 days after the
establishment, creation or acquisition of any Wholly-Owned Canadian Subsidiary
(other than an Immaterial Subsidiary), such Wholly-Owned Canadian Subsidiary
becomes a party to each of the Canadian Security Agreement and the Canadian
Guaranty and each other applicable Security Document and, to the extent
requested by the

-133-

--------------------------------------------------------------------------------




Company to become a Canadian Borrower hereunder (with the consent of the
Administrative Agent (not to be unreasonably withheld)), this Agreement and each
applicable Note, in each case by executing and delivering to the Administrative
Agent a counterpart of a Joinder Agreement and (v) each such new Wholly-Owned
Domestic Subsidiary and each such new Wholly-Owned Canadian Subsidiary, to the
extent requested by the Administrative Agent or the Required Lenders, takes all
actions required pursuant to Section 9.12. In addition, each new Wholly-Owned
Subsidiary that is required to execute any Credit Document (other than any
Wholly-Owned Subsidiary that is not a Credit Party) shall execute and deliver,
or cause to be executed and delivered, all other relevant documentation
(including opinions of counsel (which shall be substantially similar to those
opinions delivered on the Effective Date)) of the type described in Section 6 as
such new Wholly-Owned Subsidiary would have had to deliver if such new
Wholly-Owned Subsidiary were a Credit Party on the Effective Date.
(b)    In addition to Subsidiaries of the Company permitted to be created
pursuant to preceding clause (a), the Company and its Subsidiaries may
establish, acquire or create, and make Investments in, Subsidiaries after the
Effective Date as a result of Permitted Acquisitions (subject to the limitations
contained in the definition thereof) and Investments expressly permitted to be
made pursuant to Section 10.05; provided that, within 30 days thereafter, all of
the capital stock or other Equity Interests of each such Subsidiary to the
extent owned by a Credit Party shall be pledged by such Credit Party if and to
the extent required by the applicable Security Document.
10.13.    No Additional Accounts; etc. The Company will not, and will not permit
any other Credit Party to, directly or indirectly, open, maintain or otherwise
have any checking, savings, deposit, securities or other accounts at any bank or
other financial institution where cash or Cash Equivalents are or may be
deposited or maintained with any Person, other than (a) the Core Deposit
Accounts set forth on Part A of Schedule 10.13, (b) the DB Accounts, and (c) the
Excluded Accounts set forth on Part B of Schedule 10.13 (which Part B shall
identify, for each Excluded Account set forth thereon, whether the same is a
Deposit Account, a securities account, a commodities account or a disbursement
account); provided that, in any event, any such Credit Party may open a new Core
Deposit Account or Excluded Account not set forth in such Schedule 10.13, so
long as (A) in the case of a Core Deposit Account, (i) the Company has delivered
an updated Schedule 10.13 to the Administrative Agent listing such new account
and (ii) the financial institution with which such Core Deposit Account is
opened, together with the applicable Credit Party which has opened the Core
Deposit Account and the Collateral Agent, shall have delivered to the
Administrative Agent a Cash Management Control Agreement in form and substance
reasonably acceptable to the Administrative Agent, and (B) in the case of any
such other accounts, (x) together with the delivery of any compliance
certificate pursuant to Section 9.01(d) and (y) from time to time upon the
reasonable request of the Administrative Agent, the Company has delivered an
updated Schedule 10.13 to the Administrative Agent listing such new account and
identifying the type of account.
10.14.    Changes to Legal Names, Organizational Identification Numbers,
Jurisdiction, Type or Organization.The Company will not, and will not permit any
other Credit Party to, change its legal name until (i) it shall have given to
the Administrative Agent not less than 10 days prior written notice (or such
lesser time as agreed by the Administrative Agent) of its intention so to do,
clearly describing such new name and providing other information in connection
therewith as the Collateral Agent may reasonably request, and (ii) with respect
to such new name, it shall have taken all action reasonably requested by the
Collateral Agent to maintain the security interests of the Collateral Agent in
the Collateral intended to be granted pursuant to the applicable Security
Documents at all times fully perfected and in full force and effect. In
addition, to the extent that any Credit Party does not have an organizational
identification number on the Effective Date and later obtains one, or if there
is any change in the organizational identification number of any Credit Party,
the Company or such other Credit Party shall promptly notify the Collateral
Agent of such

-134-

--------------------------------------------------------------------------------




new or changed organizational identification number and shall take all actions
reasonably requested by the Collateral Agent to the extent necessary to maintain
the security interests of the Collateral Agent in the Collateral intended to be
granted pursuant to the applicable Security Documents fully perfected and in
full force and effect. Furthermore, the Company will not, and will not permit
any of the other Credit Parties to, change its jurisdiction of organization or
its type of organization until (x) it shall have given to the Collateral Agent
not less than 10 days prior written notice (or such lesser time as agreed by the
Administrative Agent) of its intention so to do, clearly describing such new
jurisdiction of organization and/or type of organization and providing such
other information in connection therewith as the Collateral Agent may reasonably
request (although no change pursuant to this Section 10.14 shall be permitted to
the extent that it involves (i) a U.S. Credit Party ceasing to be organized in
the United States or (ii) a Canadian Credit Party ceasing to be a Canadian
Subsidiary of the Company and (y) with respect to such new jurisdiction and/or
type of organization, it shall have taken all actions reasonably requested by
the Collateral Agent to maintain the security interests of the Collateral Agent
in the Collateral intended to be granted pursuant to the Security Documents at
all times fully perfected and in full force and effect.
SECTION 11.    Events of Default.
Upon the occurrence of any of the following specified events (each, an “Event of
Default”):
11.01.    Payments. Any Borrower shall (i) default in the payment when due of
any principal of (or Face Amount of in the case of any B/A Instrument) any Loan
or any Note or any Unpaid Drawing, or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan, Note or any Unpaid Drawing or any Fees or any other
amounts owing hereunder or under any other Credit Document; or
11.02.    Representations, etc. Any representation, warranty or statement made
or deemed made by any Credit Party herein or in any other Credit Document or in
any certificate delivered to the Administrative Agent or any Lender pursuant
hereto or thereto shall prove to be untrue in any material respect (or in any
respect to the extent qualified by “materiality,” “Material Adverse Effect” or
similar language) on the date as of which made or deemed made; or
11.03.    Covenants. The Company or any of its Subsidiaries shall (i) default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 5.03(b), 5.03(c), 5.03(d), 5.03(e), 9.01(e)(i), 9.01(h),
9.03(a)(ii) (with respect to a Borrower), 9.04 (as it relates to the existence
of a Borrower), 9.11, 9.12(e), 9.12(f), 9.13 or 9.16 or Section 10 (other than
Section 10.01(a)) or (ii) default in the due performance or observance by it of
any other term, covenant or agreement contained in this Agreement (other than
those set forth in Sections 11.01 and 11.02) and such default shall continue
unremedied for a period of 30 days after the earlier of (a) the date on which
such default shall first become known to any Responsible Officer of the Company
or any other Credit Party or (b) the date on which written notice thereof is
given to the defaulting party by the Administrative Agent or the Required
Lenders; or
11.04.    Default Under Other Agreements. (a)  The Company or any of its
Subsidiaries shall (i) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due prior to its stated maturity, or (b) any Indebtedness

-135-

--------------------------------------------------------------------------------




(other than the Obligations) of the Company or any of its Subsidiaries shall be
declared to be (or shall become) due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or pursuant to customary
mandatory prepayment provisions in connection with asset sales, casualty and
condemnation events, the incurrence of indebtedness, the issuance of Equity
Interests or excess cash flow, prior to the stated maturity thereof; provided
that it shall not be a Default or an Event of Default under this Section 11.04
unless the aggregate principal amount of all Indebtedness as described in
preceding clauses (a) and (b) is at least equal to the Threshold Amount; or
11.05.    Bankruptcy, etc. Any Credit Party or any Material Subsidiary of the
Company shall commence a voluntary case concerning itself under Title 11 of the
United States Code entitled “Bankruptcy,” as now or hereafter in effect, or any
successor thereto (the “Bankruptcy Code”); or an involuntary case is commenced
against any Credit Party or any Material Subsidiary of the Company, and the
petition is not controverted within 10 days, or is not dismissed within 60 days
after the filing thereof, provided, however, that during the pendency of such
period, each Lender shall be relieved of its obligation to extend credit
hereunder; or a custodian (as defined in the Bankruptcy Code) is appointed for,
or takes charge of, all or substantially all of the property of any Credit Party
or any Material Subsidiary of the Company, to operate all or any substantial
portion of the business any Credit Party or any Material Subsidiary of the
Company, or any Credit Party or any Material Subsidiary of the Company or any
other Person commences any other proceeding or takes any corporate action or
other steps in relation to any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, bankruptcy, insolvency or any analogous
procedure or step is taken in any jurisdiction whether now or hereafter in
effect relating to any Credit Party or any Material Subsidiary of the Company
(including, without limitation, under any Canadian Insolvency Law), or there is
commenced against any Credit Party or any Material Subsidiary of the Company any
such proceeding which remains undismissed for a period of 60 days after the
filing thereof, or any Credit Party or any Material Subsidiary of the Company is
adjudicated or deemed under applicable law insolvent or bankrupt; or any order
of relief or other order approving any such case or proceeding (including the
entry of an order of relief against it or for the appointment of a receiver,
controller, receiver-manager, trustee, monitor, custodian or similar official
for it or for any substantial part of its property) is entered; or any Credit
Party or any Material Subsidiary of the Company makes a general assignment for
the benefit of creditors; or any Business action is taken by any Credit Party or
any Material Subsidiary of the Company for the purpose of effecting any of the
foregoing; or
11.06.    ERISA.
(a)    One or more ERISA Events shall have occurred;
(b)    there is or arises an Unfunded Pension Liability (taking into account
only Plans with positive Unfunded Pension Liability);
(c)    any material contribution required to made with respect to a Foreign
Pension Plan has not been timely made;
(d)    or there is or arises any potential withdrawal liability under Section
4201 of ERISA, if the Company, any Subsidiary of the Company or the ERISA
Affiliates were to withdraw completely from any and all Multiemployer Plans; or
and the liability of any or all of the Company, any Subsidiary of the Company
and the ERISA Affiliates contemplated by the foregoing clauses (a), (b), (c),
and (d), either individually or in the aggregate, has had, or could be
reasonably expected to have, a Material Adverse Effect; or

-136-

--------------------------------------------------------------------------------




11.07.    Canadian Pension Plan. A Canadian Pension Plan Event shall have
occurred that, either individually or in the aggregate, has had, or could
reasonably be expected to have, a Material Adverse Effect;
11.08.    Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors (other than pursuant to, or as permitted by,
the terms hereof or thereof (including as a result of a transaction permitted by
this Agreement)) a perfected security interest in, and Lien on, the Collateral
covered thereby, in favor of the Collateral Agent, superior to and prior to the
rights of all third Persons (except as permitted by Section 10.01), and subject
to no other Liens (except as permitted by Section 10.01), or any Credit Party
shall default in the due performance or observance of any term, covenant or
agreement on its part to be performed or observed pursuant to any such Security
Document and such default shall continue beyond the period of grace, if any,
specifically applicable thereto pursuant to the terms of such Security Document
or, if no such period of grace is provided in such Security Document, such
default shall continue unremedied for a period of 30 days after the earlier of
(a) the date on which such default shall first become known to any Responsible
Officer of the Company or any other Credit Party or (b) the date on which
written notice thereof is given to the defaulting party by the Administrative
Agent or the Required Lenders; or
11.09.    Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force or effect as to any Guarantor (except as a result of a release of any
Subsidiary Guarantor in accordance with the terms of the Credit Documents), or
any Guarantor or any Person acting for or on behalf of such Guarantor shall deny
or disaffirm such Guarantor’s obligations under the Guaranty to which it is a
party or any Guarantor (a) shall default in the payment when due of any
Guaranteed Obligations (as defined in (or any similar term contained in) each
applicable Guaranty) or (y) shall default in the due performance or observance
of any term, covenant or agreement on its part to be performed or observed
pursuant to the Guaranty to which it is a party and such default shall continue
beyond the period of grace, if any, specifically applicable thereto pursuant to
the terms of such Guaranty, or, if no such period of grace is provided in such
Guaranty or such default is of a covenant in this Agreement pursuant to which no
grace period is provided in Section 11.03 above , such default shall continue
unremedied for a period of 30 days after the earlier of (a) the date on which
such default shall first become known to any Responsible Officer of the Company
or any other Credit Party or (b) the date on which written notice thereof is
given to the defaulting party by the Administrative Agent or the Required
Lenders; or
11.10.    Judgments. One or more judgments or decrees shall be entered against
the Company or any Subsidiary of the Company involving in the aggregate for the
Company and its Subsidiaries a liability (to the extent not paid or not covered
by a reputable and solvent insurance company) and such judgments and decrees
either shall be final and non-appealable or shall not be vacated, discharged or
stayed or bonded pending appeal for any period of 30 consecutive days, and the
aggregate amount of all such judgments equals or exceeds the Threshold Amount;
or
11.11.    Change of Control. A Change of Control shall occur; or
11.12.    Intercreditor Agreement. After the execution and delivery thereof, the
Intercreditor Agreement or any provision thereof shall cease to be in full force
or effect (except in accordance with its terms), any Credit Party shall assert
that the Intercreditor Agreement shall have ceased for any reason to be in full
force and effect (except in accordance with its terms) or shall knowingly
contest, or knowingly support any other Person in any action that seeks to
contest, the validity or effectiveness of the Intercreditor Agreement;

-137-

--------------------------------------------------------------------------------




then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrowers, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to any Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses (a)
and (b) below, shall occur automatically without the giving of any such notice):
(a) declare the Total Revolving Loan Commitment terminated, whereupon the
Revolving Loan Commitment of each Lender shall forthwith terminate immediately
and any Commitment Commission shall forthwith become due and payable without any
other notice of any kind; (b) declare the principal (and Face Amounts in the
case of any B/A Instrument) of and any accrued interest in respect of all Loans
and the Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party; (c) terminate any Letter of Credit which may be terminated in
accordance with its terms; (d) (x) direct the U.S. Borrowers to pay (and the
U.S. Borrowers jointly and severally agree that upon receipt of such notice, or
upon the occurrence of an Event of Default specified in Section 11.05 with
respect to any U.S. Borrower, they will pay) to the Collateral Agent at the
Payment Office such additional amount of cash or Cash Equivalents, to be held as
security by the Collateral Agent, as is equal to the aggregate Stated Amount of
all Letters of Credit issued for the account of the U.S. Borrowers and then
outstanding and (y) direct the Canadian Borrowers to pay (and the Canadian
Borrowers agree that upon receipt of such notice, or upon the occurrence of an
Event of Default specified in Section 11.05 with respect to any Canadian
Borrower, they will pay) to the Collateral Agent at the Payment Office such
additional amount of cash or Cash Equivalents, to be held as security by the
Collateral Agent, as is equal to the aggregate Stated Amount of all Letters of
Credit issued for the account of such Canadian Borrowers (or any Credit Parties
organized in the same jurisdiction) and then outstanding; (e) enforce, as
Collateral Agent, all of the Liens and security interests created pursuant to
the Security Documents; (f) enforce each Guaranty; and (g) apply any cash
collateral held by the Administrative Agent pursuant to Section 5.02 to the
repayment of the Obligations.


SECTION 12.    The Administrative Agent and the Collateral Agent.
12.01.    Appointment. (a) The Lenders (including in their capacity as a
Swingline Lender and Issuing Lender) hereby irrevocably designate and appoint
DBNY as Administrative Agent (for purposes of this Section 12 and Section 13.01,
the term “Administrative Agent” also shall include DBNY in its capacity as
Collateral Agent pursuant to the Security Documents and, if in effect, the
Intercreditor Agreement) to act as specified herein and in the other Credit
Documents. Each Lender hereby irrevocably authorizes, and each holder of any
Note by the acceptance of such Note shall be deemed irrevocably to authorize the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Credit Documents by or
through its officers, directors, agents, employees or affiliates.
(b). Each Issuing Lender shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and documents associated therewith, and such
Issuing Lender shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Section 12 (other than Section 12.04) with respect
to any acts taken or omissions suffered by such Issuing Lender in connection
with Letters of Credit issued by it or proposed to be issued by it and the
applications and agreements for letters of credit pertaining

-138-

--------------------------------------------------------------------------------




to such Letters of Credit as fully as if the term “Administrative Agent” as used
in this Section 12 included such Issuing Lender with respect to such acts or
omissions and (ii) as additionally provided herein with respect to such Issuing
Lender.
(c). In connection with the replacement or termination of any Lender in
accordance with Section 2.13(a), 4.02(b), 5.01(b) or 13.12(b), to the extent
that such Lender (or an affiliate thereof) also is an Issuing Lender hereunder,
such Lender (or affiliate) may, at any time by giving 20 Business Days’ prior
written notice to the Company and the Administrative Agent, resign from the
performance of all its respective functions and duties hereunder and/or under
the other Credit Documents as an Issuing Lender and the resigning Issuing Lender
(x) shall not be required to issue any further Letters of Credit hereunder and
(y) shall maintain all of its rights and obligations as Issuing Lender with
respect to any Letters of Credit issued by it prior to the date of such
resignation.
12.02.    Nature of Duties. (a) The Administrative Agent in its capacity as such
shall not have any duties or responsibilities except those expressly set forth
in this Agreement and in the other Credit Documents. Neither the Administrative
Agent in its capacity as such nor any of its officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by its or their gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision). The duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall have by
reason of this Agreement or any other Credit Document a fiduciary relationship
in respect of any Lender or the holder of any Note; and nothing in this
Agreement or in any other Credit Document, expressed or implied, is intended to
or shall be so construed as to impose upon the Administrative Agent any
obligations in respect of this Agreement or any other Credit Document except as
expressly set forth herein or therein.
(b)    Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, the Lead Arrangers, the Syndication Agent and the
Co-Documentation Agents are named as such for recognition purposes only, and in
its capacity as such shall have no powers, duties, responsibilities or
liabilities with respect to this Agreement or the other Credit Documents or the
transactions contemplated hereby and thereby; it being understood and agreed
that the Lead Arrangers, the Syndication Agent and the Co-Documentation Agents
shall be entitled to all indemnification and reimbursement rights in favor of
the Administrative Agent as, and to the extent, provided for under Sections
12.06 and 13.01. Without limitation of the foregoing, none of the Lead
Arrangers, the Syndication Agent and the Co-Documentation Agents shall, solely
by reason of this Agreement or any other Credit Documents, have any fiduciary
relationship in respect of any Lender or any other Person.
12.03.    Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (a) its own independent investigation of the financial condition and
affairs of the Company and its Subsidiaries in connection with the making and
the continuance of the Loans and the taking or not taking of any action in
connection herewith and (b) its own appraisal of the creditworthiness of the
Company and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter. The Administrative Agent shall not be responsible to any
Lender or the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability,

-139-

--------------------------------------------------------------------------------




perfection, collectability, priority or sufficiency of this Agreement or any
other Credit Document or the financial condition of the Company or any of its
Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of the
Company or any of its Subsidiaries or the existence or possible existence of any
Default or Event of Default.
12.04.    Certain Rights of the Agents. If the Administrative Agent shall
request instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, the Administrative Agent shall be entitled to refrain from such act or
taking such action unless and until the Administrative Agent shall have received
instructions from the Required Lenders; and the Administrative Agent shall not
incur liability to any Lender by reason of so refraining. Without limiting the
foregoing, neither any Lender nor the holder of any Note shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.
12.05.    Reliance. The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.
12.06.    Indemnification. To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrowers, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof) in proportion to their respective “percentage” as used in determining
the Required Lenders (determined as if there were no Defaulting Lenders) for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by the
Administrative Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s (or such affiliates’)
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).
12.07.    The Administrative Agent in its Individual Capacity. With respect to
its obligation to make Loans, or issue or participate in Letters of Credit,
under this Agreement, the Administrative Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
“Lender,” “Required Lenders,” “Supermajority Lenders” or any similar terms
shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its affiliates may accept deposits from, lend money to, and generally engage in
any kind of banking, investment banking, trust or other business with, or
provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

-140-

--------------------------------------------------------------------------------




12.08.    Holders. The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.
12.09.    Resignation by the Administrative Agent. (a) The Administrative Agent
may resign from the performance of all its respective functions and duties
hereunder and/or under the other Credit Documents at any time by giving 20
Business Days’ prior written notice to the Lenders and, unless a Default or an
Event of Default under Section 11.05 then exists, the Company. Any such
resignation by the Administrative Agent hereunder shall also constitute its
resignation as an Issuing Lender and the Swingline Lender, in which case the
resigning Administrative Agent (x) shall not be required to issue any further
Letters of Credit or make any Swingline Loans hereunder and (y) shall maintain
all of its rights and obligations as Issuing Lender or Swingline Lender, as the
case may be, with respect to any Letters of Credit issued by it, or Swingline
Loans made by it, prior to the date of such resignation. Such resignation shall
take effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below.
(b)    Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
under the other Credit Documents who shall be a commercial bank or trust company
reasonably acceptable to the Company, which acceptance shall not be unreasonably
withheld or delayed (provided that the Company’s approval shall not be required
if an Event of Default then exists).
(c)    If a successor Administrative Agent shall not have been so appointed
within such 20 Business Day period, the Administrative Agent, with the consent
of the Company (which consent shall not be unreasonably withheld or delayed,
provided that the Company’s consent shall not be required if an Event of Default
then exists), shall then appoint a successor Administrative Agent who shall
serve as Administrative Agent hereunder or thereunder until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided in
clause (b) above.
(d)    If no successor Administrative Agent has been appointed pursuant to
clause (b) or (c) above by the 25th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided in clause (b) above.
(e)    Any fees payable under this Agreement or the other Credit Documents by
the Credit Parties to any successor Administrative Agent shall be the same as
those payable to the predecessor Administrative Agent unless otherwise agreed to
between the Company and the successor Administrative Agent.
(f)    Upon a resignation of the Administrative Agent pursuant to this Section
12.09, the Administrative Agent shall remain indemnified to the extent provided
in this Agreement and the other Credit Documents and the provisions of this
Section 12 (and the analogous provisions of the other Credit Documents) shall
continue in effect for the benefit of the Administrative Agent for all of its
actions and inactions while serving as an Agent hereunder.

-141-

--------------------------------------------------------------------------------




12.10.    Collateral Matters.   (a) Each Lender authorizes and directs the
Administrative Agent to enter into for the benefit of the Lenders and the other
Secured Creditors (i) the Security Documents and, if applicable, the
Intercreditor Agreement and (ii) any amendments provided for under Section 2.14.
Each Lender hereby agrees, and each holder of any Note by the acceptance thereof
will be deemed to agree, that, except as otherwise set forth herein, any action
taken by the Required Lenders in accordance with the provisions of this
Agreement, the Security Documents or the Intercreditor Agreement, and the
exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. The Administrative Agent is
hereby authorized on behalf of all of the Lenders, without the necessity of any
notice to or further consent from any Lender, from time to time prior to an
Event of Default, to take any action with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Security
Documents.
(b)    The Lenders hereby authorize the Administrative Agent to promptly upon
the request of the Company, and the Administrative Agent and the Lenders hereby
agree with the Company to, the automatic release any Lien granted to or held by
the Administrative Agent upon any Collateral (i) upon termination of the Total
Revolving Loan Commitment (and all Letters of Credit other than Letters of
Credit that have been cash collateralized or backstopped by another letter of
credit, in either case on terms and pursuant to arrangements reasonably
satisfactory to the Administrative Agent and the respective Issuing Lenders
(which arrangements, in any event, shall require such cash collateral or
backstop letter of credit to be in a stated amount equal to at least 105% of the
aggregate Stated Amount of all Letters of Credit outstanding at such time))) and
payment and satisfaction of all of the Obligations (other than inchoate
indemnification obligations) at any time arising under or in respect of this
Agreement or the Credit Documents or the transactions contemplated hereby or
thereby, (ii) constituting property being sold or otherwise disposed of (to
Persons other than a Credit Party) upon the sale or other disposition thereof in
compliance with Section 10.02, (iii) if approved, authorized or ratified in
writing by the Required Lenders (or all of the Lenders hereunder, to the extent
required by Section 13.12) or (iv) as otherwise may be expressly provided in the
relevant Security Documents, the last sentence of each of Sections 10.01 and
10.02 or in the Intercreditor Agreement (if in effect). Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 12.10.
(c)    The Administrative Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by any Credit Party or is cared for, protected or insured or that the Liens
granted to the Administrative Agent herein or pursuant hereto have been properly
or sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Administrative
Agent in this Section 12.10 or in any of the Security Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Administrative Agent may act in any manner it may
deem appropriate, in its sole discretion, given the Administrative Agent’s own
interest in the Collateral as one of the Lenders and that the Administrative
Agent shall have no duty or liability whatsoever to the Lenders, except for its
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).
(d)    The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Credit Document in
respect of the Collateral by or through, or delegate any and all such rights and
powers to, any one or more sub-agents, trustees or third parties appointed by
the Administrative Agent. The Administrative Agent (and any such sub-agent,
trustee or third

-142-

--------------------------------------------------------------------------------




party) may perform any and all of its duties and exercise its rights and powers
by or through their respective Affiliates. The exculpatory and indemnification
provisions of this Section 12 and Section 13.01 shall apply to any such
sub-agent, trustee or third party and to their respective Affiliates to the same
extent that such provisions apply to the Administrative Agent.
12.11.    Delivery of Information. The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Credit Party, any Subsidiary thereof, the Required
Lenders, any Lender or any other Person under or in connection with this
Agreement or any other Credit Document except (a) as specifically provided in
this Agreement or any other Credit Document and (b) as specifically requested
from time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of the Administrative Agent at the time of receipt of such request
and then only in accordance with such specific request.
12.12.    Quebec Security. Without limiting the powers of the Administrative
Agent hereunder or under any of the other Credit Documents, each Lender (for its
benefit and the benefit of its Affiliates), each Issuing Lender, the
Administrative Agent and the Collateral Agent (each such Lender (for its benefit
and the benefit of its respective Affiliates), each such Issuing Lender, the
Administrative Agent and the Collateral Agent are collectively called, for
purposes of this Section 12.12, the “Quebec Secured Creditors”) hereby
acknowledges and agrees that DBNY shall, for purposes of holding any security
granted by any Canadian Credit Party on property pursuant to the laws of the
Province of Quebec to secure obligations of such Canadian Credit Party under any
bond or debenture issued by such Canadian Credit Party (the “Quebec Secured
Obligations”), be the holder of an irrevocable power of attorney (fondé de
pouvoir) (within the meaning of the Civil Code of Quebec) for all present and
future Quebec Secured Creditors. Each of the Quebec Secured Creditors, for
itself and for all present and future Affiliates that are or may become Quebec
Secured Creditors hereby irrevocably constitutes, to the extent necessary, DBNY
as the holder of an irrevocable power of attorney (fondé de pouvoir) (within the
meaning of Article 2692 of the Civil Code of Quebec) in order to hold security
granted by any of the Canadian Credit Parties to secure the Quebec Secured
Obligations. Furthermore, each of the Quebec Secured Creditors hereby appoints
DBNY to act in the capacity of the holder and depositary of any bond or
debenture issued by a Canadian Credit Party on its own behalf as Collateral
Agent and for and on behalf and for the benefit of all present and future Quebec
Secured Creditors. Each assignee (for itself and for all present and future
Affiliates) of a Quebec Secured Creditor shall be deemed to have confirmed and
ratified the constitution of DBNY as the holder of such irrevocable power of
attorney (fondé de pouvoir) by execution of the relevant Assignment and
Assumption Agreement or other relevant documentation relating to such
assignment. Notwithstanding the provisions of Section 32 of the “An Act
respecting the special powers of legal persons” (Quebec), DBNY may acquire and
be the holder of any bond or debenture. The Canadian Borrowers (on behalf of
itself and the other Canadian Credit Parties) hereby acknowledge that any bond
or debenture issued by a Canadian Credit Party shall constitute a title of
indebtedness, as such term is used in Article 2692 of the Civil Code of Quebec.


SECTION 13.    Miscellaneous.
13.01.    Payment of Expenses, etc. The Borrowers hereby jointly and severally
agree to:  (a) whether or not the transactions herein contemplated are
consummated, pay all reasonable and documented out-of-pocket costs and expenses
(including Expenses) (i) of the Administrative Agent (including, without
limitation, the reasonable and documented fees and disbursements of White & Case
LLP as counsel to the Administrative Agent, one local counsel in each relevant
jurisdiction and consultants and the reasonable and

-143-

--------------------------------------------------------------------------------




documented fees and expenses in connection with the appraisals and collateral
examinations required pursuant to Section 9.01(i)) in connection with the
preparation, execution, delivery and administration of this Agreement and the
other Credit Documents and the documents and instruments referred to herein and
therein and any amendment, waiver or consent relating hereto or thereto, (ii) of
the Administrative Agent and its Affiliates in connection with their syndication
efforts with respect to this Agreement, (iii) of the Administrative Agent and
each Issuing Lender in connection with the Letter of Credit Back Stop
Arrangements entered into by such Persons and (iv) after the occurrence of an
Event of Default, of each of the Administrative Agent, the Issuing Lenders and
the Lenders in connection with the enforcement of this Agreement and the other
Credit Documents and the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (including, in each case
without limitation, the reasonable and documented fees and disbursements of (x)
counsel and consultants of the Administrative Agent, (y) counsel for the
respective Issuing Lenders entering into Letter of Credit Backstop Arrangements
and (z) one additional firm of counsel for the Issuing Lenders and the Lenders
as a group in each of the United States and Canada); (b) pay and hold the
Administrative Agent, the Collateral Agent, each of the Issuing Lenders and each
of the Lenders harmless from and against any and all present and future stamp,
transfer, sales and use, value added, excise and other similar documentary taxes
with respect to the foregoing matters and save the Administrative Agent, the
Collateral Agent, each of the Issuing Lenders and each of the Lenders harmless
from and against any and all liabilities with respect to or resulting from any
delay or omission (other than to the extent attributable to the Administrative
Agent, such Issuing Lender or such Lender) to pay such taxes; and (c) indemnify
the Lead Arrangers, the Administrative Agent, the Collateral Agent, the
Syndication Agent, each Co-Documentation Agent, each Issuing Lender, each Lender
and each of their respective affiliates, and each of their respective officers,
directors, employees, representatives, agents, trustees and investment advisors
(each, an “Indemnified Person”) from and hold each of them harmless against any
and all liabilities, obligations, losses, damages, penalties, claims, actions
(including removal or remedial actions), judgments, suits, costs, expenses and
disbursements (including reasonable and documented out-of-pocket attorneys’ and
consultants’ fees and disbursements (but limited, in the case of attorneys’ fees
and disbursements, to one counsel to the Administrative Agent, one additional
counsel for all Issuing Lenders and Lenders, taken as a whole, one local counsel
for the Administrative Agent and the Lenders, taken as a whole, in each relevant
jurisdiction, and, solely in the case of an actual or perceived conflict of
interests, one additional counsel in each relevant jurisdiction to each group of
affected Lenders similarly situated, taken as a whole)) incurred by, imposed on
or assessed against any of them as a result of, or arising out of, or in any way
related to, or by reason of, (i) any investigation, litigation or other
proceeding (whether or not the Lead Arrangers, the Administrative Agent, the
Collateral Agent, the Syndication Agent, any Co-Documentation Agent, any Issuing
Lender or any Lender is a party thereto and whether or not such investigation,
litigation or other proceeding is brought by or on behalf of any Credit Party)
related to the entering into and/or performance of this Agreement or any other
Credit Document or the use of any Letter of Credit or the proceeds of any Loans
hereunder or the consummation of the Transaction or any other transactions
contemplated herein or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents, (ii)
the actual or alleged presence of Hazardous Materials in the air, surface water
or groundwater or on the surface or subsurface of any Real Property at any time
owned, leased or operated by the Company or any of its Subsidiaries, the
generation, storage, transportation, handling or disposal of Hazardous Materials
by the Company or any of its Subsidiaries at any location, whether or not owned,
leased or operated by the Company or any of its Subsidiaries, the non-compliance
by the Company or any of its Subsidiaries with any Environmental Law (including
applicable permits thereunder) applicable to any Real Property, or any
Environmental Claim asserted against the Company, any of its Subsidiaries or any
Real Property at any time owned, leased or operated by the Company or any of its
Subsidiaries, (iii) (x) the handling of the Credit Account and Collateral of the
Borrowers as provided in this Agreement or (y) the Agents’ and the Lenders’
relying on any instructions of the Company,

-144-

--------------------------------------------------------------------------------




or (z) any other action taken by the Agents or the Lenders hereunder or under
the other Credit Documents, or (iv) the performance by the Administrative Agent
of its duties under Section 13.15 including, in each case, without limitation,
the reasonable and documented out-of-pocket fees and disbursements of counsel
and other consultants incurred in connection with any such investigation,
litigation or other proceeding (but, in each case, excluding from clause (c)
above, any losses, liabilities, claims, damages or expenses (A) to the extent
incurred by reason of the gross negligence or willful misconduct of the
Indemnified Person to be indemnified (as determined by a court of competent
jurisdiction in a final and non-appealable decision), (B) arising solely from a
material breach of the Credit Documents by such Indemnified Person (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), (C) constituting Excluded Taxes (other than any Taxes that represent
losses, liabilities, claims, damages or expenses arising from any non-Tax claim)
or (D) arising out of disputes solely between and among Indemnified Persons to
the extent such disputes do not involve any act or omission of the Company or
any of its Subsidiaries or any of their respective Affiliates (other than claims
against an Indemnified Person acting in its capacity as Agent, Lead Arranger or
similar role)). To the extent that the undertaking to indemnify, pay or hold
harmless the Administrative Agent, any Issuing Lender or any Lender set forth in
the preceding sentence may be unenforceable because it is violative of any law
or public policy, the Borrowers (jointly and severally) shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.
To the full extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnified Person, on any
theory of liability, for special, indirect, consequential or incidental damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan, Letter of Credit or the use of the proceeds thereof. No
Indemnified Person shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby, except to the extent the liability
of such Indemnified Person results from such Indemnified Person’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). In addition, the U.S.
Borrowers jointly and severally agree to reimburse the Administrative Agent for
all reasonable and documented out-of-pocket third party administrative, audit
and monitory expenses incurred in connection with the Borrowing Base and
determinations thereunder.
13.01.    Right of Setoff. (a) In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, each Issuing Lender and each Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by the Administrative Agent, such Issuing Lender or such
Lender (including, without limitation, by affiliates, branches and agencies of
the Administrative Agent, such Issuing Lender or such Lender wherever located)
to or for the credit or the account of the Company or any of its Subsidiaries
against and on account of the Obligations and liabilities of the Credit Parties
to the Administrative Agent, such Issuing Lender or such Lender under this
Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Obligations purchased by such Lender pursuant to
Section 13.04(b), and all other claims of any nature or description arising out
of or connected with this Agreement or any other Credit Document, irrespective
of whether or not the Administrative Agent, such Issuing Lender or such Lender
shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any

-145-

--------------------------------------------------------------------------------




of them, shall be contingent or unmatured. Each of the Administrative Agent, any
Issuing Lender or any Lender agrees to promptly notify the Company after any
such set-off and application made by the Administrative Agent, such Issuing
Lender or such Lender, as applicable, although the failure to provide such
notification shall not affect any right of set-off or give rise to any liability
on the part of the Administrative Agent, any Issuing Lender or any Lender.
(b)    NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS
OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA,
NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY
COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY
PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF
THE REQUIRED LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH
SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF
CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.
13.03.    Notices. (a) Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telecopier communication) and mailed, telecopied, or delivered: if to
any Credit Party, at the address specified opposite its signature below or in
the other relevant Credit Documents; if to any Lender, at its address specified
on Schedule 13.03; and if to the Administrative Agent or the Collateral Agent,
at the Notice Office; or, as to any Credit Party or the Administrative Agent, at
such other address as shall be designated by such party in a written notice to
the other parties hereto and, as to each Lender, at such other address as shall
be designated by such Lender in a written notice to the Company and the
Administrative Agent. All such notices and communications shall, when mailed,
telecopied, or sent by overnight courier, be effective when deposited in the
mails, delivered to the overnight courier, as the case may be, or sent by
telecopier, except that notices and communications to the Administrative Agent,
the Collateral Agent and any Credit Party shall not be effective until received
by the Administrative Agent, the Collateral Agent or such Credit Party, as the
case may be.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative
Agent, the Company and each of the other Credit Parties may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
13.04.    Benefit of Agreement; Assignments; Participations. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however,
neither the Company nor any other Borrower may assign or transfer any

-146-

--------------------------------------------------------------------------------




of their rights, obligations or interest hereunder without the prior written
consent of the Lenders and, provided further, that, although any Lender may
transfer, assign or grant participations to Eligible Transferees in its rights
hereunder, such Lender shall remain a “Lender” for all purposes hereunder (and
may not transfer or assign all or any portion of its Revolving Loan Commitment
hereunder except as provided in Sections 2.13 and 13.04(b)) and the transferee,
assignee or participant, as the case may be, shall not constitute a “Lender”
hereunder and, provided further, that no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Final Maturity Date or is otherwise cash collateralized
in accordance with the terms hereof) in which such participant is participating,
or reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof (it being
understood that any amendment or modification to the financial definitions in
this Agreement, to Section 13.07(a) or as contemplated in clause (6) of the
second proviso of Section 13.12(a) shall not constitute a reduction in the rate
of interest or Fees payable hereunder), or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Total Revolving Loan Commitment shall not constitute a change
in the terms of such participation, and that an increase in any Revolving Loan
Commitment (or the available portion thereof) or Loan shall be permitted without
the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
any Borrower of any of its rights and obligations under this Agreement or (iii)
release all or substantially all of the Collateral under any or all of the
Security Documents (except as expressly provided in the Credit Documents) or all
or substantially all of the value of the Guaranty (except as expressly provided
in the Credit Documents) supporting the Loans or Letters of Credit hereunder in
which such participant is participating. In the case of any such participation,
the participant shall not have any rights under this Agreement or any of the
other Credit Documents (the participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
any Borrower or any Credit Party hereunder shall be determined as if such Lender
had not sold such participation.
(b)    Notwithstanding the foregoing, any Lender (or any Lender together with
one or more other Lenders) may (x) assign all or a portion of its Revolving Loan
Commitment and related outstanding Obligations (or, if the Revolving Loan
Commitment has terminated, outstanding Obligations) hereunder to (i) (A) its
parent company and/or any affiliate of such Lender which is at least 50% owned
by such Lender or its parent company or (B) to one or more other Lenders or any
affiliate of any such other Lender which is at least 50% owned by such other
Lender or its parent company (provided that any fund that invests in loans and
is managed or advised by the same investment advisor of another fund which is a
Lender (or by an Affiliate of such investment advisor) shall be treated as an
affiliate of such other Lender for the purposes of this sub-clause (x)(i)(B)),
provided, that no such assignment may be made to any such Person that is, or
would at such time constitute, a Defaulting Lender or (ii) in the case of any
Lender that is a fund that invests in loans, any other fund that invests in
loans and is managed or advised by the same investment advisor of any Lender or
by an Affiliate of such investment advisor or (y) assign all, or if less than
all, a portion equal to at least $5,000,000 (or such lesser amount as the
Administrative Agent and the Company may otherwise agree) in the aggregate for
the assigning Lender or assigning Lenders, of such Revolving Loan Commitments
and related outstanding Obligations (or, if the Revolving Loan Commitments have
terminated, outstanding Obligations) hereunder to one or more Eligible
Transferees (treating any fund that invests in loans and any other fund that
invests in loans and is managed or advised by the same investment advisor of
such fund or by an Affiliate of such investment advisor as a single assignor or
Eligible Transferee (as applicable) (if any)), each of which assignees shall
become a party to this Agreement as a Lender by

-147-

--------------------------------------------------------------------------------




execution of an Assignment and Assumption Agreement, provided that (i) at such
time, Schedule 1.01(a) shall be deemed modified to reflect the Revolving Loan
Commitments and/or outstanding Revolving Loans, as the case may be, of such new
Lender and of the existing Lenders, (ii) upon the surrender of the relevant
Notes by the assigning Lender (or, upon such assigning Lender’s indemnifying the
relevant Borrower or Borrowers for any lost Note pursuant to a customary
indemnification agreement) new Notes will be issued, at the Borrowers’ joint and
several expense, to such new Lender and to the assigning Lender upon the request
of such new Lender or assigning Lender, such new Notes to be in conformity with
the requirements of Section 2.05 (with appropriate modifications) to the extent
needed to reflect the revised Revolving Loan Commitments and/or outstanding
Revolving Loans, as the case may be, (iii) so long as no Event of Default then
exists, the consent of the Company shall be required in connection with any such
assignment pursuant to clause (y) above (such consent, in any case, not to be
unreasonably withheld, delayed or conditioned), provided that the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof, (iv) the consent of the Administrative
Agent, each Issuing Lender and the Swingline Lender shall be required in
connection with any such assignment of Revolving Loan Commitments (and related
Obligations) (such consent, in any case, not to be unreasonably withheld,
delayed or conditioned), (v) the Administrative Agent shall receive at the time
of each such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500 (provided that only one such fee shall
be payable in the case of one or more concurrent assignments by or to investment
funds managed or advised by the same investment advisor or an affiliated
investment advisor), and (vi) no such transfer or assignment will be effective
until recorded by the Administrative Agent on the Register pursuant to Section
13.15. To the extent of any assignment pursuant to this Section 13.04(b), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Revolving Loan Commitment and outstanding Revolving Loans. At the
time of each assignment pursuant to this Section 13.04(b) to a Person which is
not already a Lender hereunder and which is not a United States Person for
Federal income tax purposes, the respective assignee Lender shall, to the extent
legally entitled to do so, provide to the Company and the Administrative Agent
the appropriate Internal Revenue Service Forms (and, if applicable, a U.S. Tax
Compliance Certificate) described in Section 5.04(f) to the extent such forms
would provide a complete exemption from or reduction in United States
withholding tax. In addition, each assignee Lender that is a United States
Person and not already a Lender, if requested by the relevant Borrower or the
Administrative Agent, shall deliver such documentation (including Form W-9)
prescribed by applicable law as will enable the relevant Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. To the extent that an
assignment of all or any portion of a Lender’s Revolving Loan Commitment and
related outstanding Obligations pursuant to Section 2.13 or this Section
13.04(b) would, at the time of such assignment, result in increased costs under
Section 2.10, 3.06 or 5.04 from those being charged by the respective assigning
Lender prior to such assignment, then no Borrower shall be obligated to pay such
increased costs (although the Borrowers (jointly and severally), in accordance
with and pursuant to the other provisions of this Agreement, shall be obligated
to pay any other increased costs of the type described above resulting from
changes after the date of the respective assignment).
(c)    Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Loans and Notes hereunder including, without limitation, to a
Federal Reserve Bank in support of borrowings made by such Lender from such
Federal Reserve Bank and, with prior notification to the Administrative Agent,
any Lender which is a fund may pledge all or any portion of its Loans and Notes
to its trustee or to a collateral agent providing credit or credit support to
such Lender in support of its obligations to such trustee, such collateral agent
or a holder of such obligations, as the case may be. No pledge pursuant to this
clause (c) shall release the transferor Lender from any of its obligations
hereunder.

-148-

--------------------------------------------------------------------------------




(d)    Any Lender which assigns all of its Revolving Loan Commitment and/or
Loans hereunder in accordance with Section 13.04(b) shall cease to constitute a
“Lender” hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 3.06, 5.04,
12.06, 13.01 and 13.06), which shall survive as to such assigning Lender.
(e)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
13.05.    No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Company, any other Borrower or any
other Credit Party and the Administrative Agent, the Collateral Agent, any
Issuing Lender or any Lender shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or under
any other Credit Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder. The
rights, powers and remedies herein or in any other Credit Document expressly
provided are cumulative and not exclusive of any rights, powers or remedies
which the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender would otherwise have. No notice to or demand on any Credit Party in any
case shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.
13.06.    Payments Pro Rata. (a) Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of any Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.
(b)    Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans, Unpaid Drawings, Commitment Commission or Letter of Credit Fees,
of a sum which with respect to the related sum or sums received by other Lenders
is in a greater proportion than the total of such Obligation then owed and due
to such Lender bears to the total of such Obligation then owed and due to all of
the Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such

-149-

--------------------------------------------------------------------------------




Lenders in such amount as shall result in a proportional participation by all
the Lenders in such amount; provided that if all or any portion of such excess
amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.
(c)    Notwithstanding anything to the contrary contained herein, the provisions
of the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
13.07.    Calculations; Computations.   (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Company to the Lenders); provided that, (i) except as otherwise
specifically provided herein, all computations and all definitions (including
accounting terms) used in determining the Fixed Charge Coverage Ratio and the
Total Secured Leverage Ratio in determining compliance with Section 9.13 and
Section 10 shall utilize GAAP and policies in conformity with those used to
prepare the audited financial statements of the Company referred to in
Section 8.05(a) for its fiscal year ended, and otherwise in effect as of,
October 31, 2011, (ii) notwithstanding anything to the contrary contained
herein, all such financial statements shall be prepared, and all financial
covenants contained herein or in any other Credit Document shall be calculated,
in each case, without giving effect to (x) any election under FASB ASC 825 (or
any similar accounting principle permitting a Person to value its financial
liabilities at the fair value thereof), or (y) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof, (iii) to the
extent expressly provided herein, certain calculations shall be made on a Pro
Forma Basis and (iv) for purposes of determining compliance with Section 5.02(b)
or (c) or any incurrence or expenditure tests set forth herein, amounts so
incurred or expended (to the extent incurred or expended in a currency other
than U.S. Dollars) shall be converted into U.S. Dollars on the basis of the
exchange rates (as shown for the prior day as published on Bloomberg or, if same
does not provide such exchange rates, on such other basis as is reasonably
satisfactory to the Administrative Agent) as in effect on the date of such
incurrence or expenditure under any provision of any such Section that has an
aggregate U.S. Dollar limitation provided for therein (and to the extent the
respective incurrence or expenditure test regulates the aggregate amount
outstanding at any time and it is expressed in terms of U.S. Dollars, all
outstanding amounts originally incurred or spent in currencies other than U.S.
Dollars shall be converted into U.S. Dollars on the basis of the exchange rates
(as shown for the prior day as published on Bloomberg or, if same does not
provide such exchange rates, on such other basis as is reasonably satisfactory
to the Administrative Agent) as in effect on the date of any new incurrence or
expenditures made under any provision of any such Section that regulates the
U.S. Dollar amount outstanding at any time).
(b)    All computations of interest (except as otherwise expressly provided
herein), Commitment Commission and other Fees (other than Drawing Fees)
hereunder shall be made on the basis of a year of 360 days (except for interest
calculated by reference to the Prime Lending Rate or clause (i) of the
definition of Canadian Prime Rate, which shall be based on a year of 365 or 366
days, as applicable) for the actual number of days (including the first day but
excluding the last day; except that in the case of Letter of Credit Fees and
Facing Fees, the last day shall be included) occurring in the period for which
such interest, Commitment Commission or Fees are payable.

-150-

--------------------------------------------------------------------------------




13.08.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.   (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN ANY OTHER CREDIT DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES). ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT SHALL (EXCEPT AS OTHERWISE PERMITTED BELOW) BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
BOROUGH OF MANHATTAN, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, EACH OF THE COMPANY AND EACH OTHER BORROWER HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. WITHOUT
LIMITING THE OTHER PROVISIONS OF THIS SECTION 13.08 AND IN ADDITION TO THE
SERVICE OF PROCESS PROVIDED FOR HEREIN, EACH CANADIAN BORROWER HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS THE COMPANY (AND THE COMPANY
HEREBY IRREVOCABLY ACCEPTS SUCH APPOINTMENT), AS ITS AUTHORIZED DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF,
AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. IF
FOR ANY REASON THE COMPANY SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, EACH
CANADIAN BORROWER AGREES TO DESIGNATE A NEW AUTHORIZED DESIGNEE, APPOINTEE AND
AGENT IN NEW YORK CITY ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT. EACH
OF THE COMPANY AND EACH OTHER BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY
CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER THE COMPANY OR ANY
SUCH OTHER BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT
IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION
OVER THE COMPANY OR ANY SUCH OTHER BORROWER. EACH OF THE COMPANY AND EACH OTHER
BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE COMPANY
OR SUCH OTHER BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH CANADIAN
BORROWER EXPRESSLY AND IRREVOCABLY AGREES THAT SUCH SERVICE OF PROCESS MAY BE
MADE DIRECTLY ON IT NOTWITHSTANDING ITS APPOINTMENT OF THE COMPANY TO RECEIVE
SERVICE OF PROCESS AS PROVIDED ABOVE IN THIS SECTION 13.08(a) AND EITHER OR BOTH
PROCEDURES FOR SERVICE OF PROCESS MAY BE IMPLEMENTED. EACH OF THE COMPANY AND
EACH OTHER BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF
PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER

-151-

--------------------------------------------------------------------------------




OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE COMPANY OR ANY OTHER BORROWER
IN ANY OTHER JURISDICTION.
(b)    EACH OF THE COMPANY AND EACH OTHER BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE THAT ARE LOCATED IN THE COUNTY OF NEW YORK AND HEREBY FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
13.09.    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Administrative Agent. Delivery of an executed counterpart hereof by facsimile or
electronic transmission shall be as effective as delivery of an original
executed counterpart hereof.
13.10.    Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which (i) the Company, the Subsidiaries of the Company that
are other Borrowers on the Effective Date, the Administrative Agent, the
Collateral Agent and each of the Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered the same
to the Administrative Agent at the Notice Office or, in the case of the Lenders,
shall have given to the Administrative Agent telephonic (confirmed in writing),
written notice (actually received) at such office that the same has been signed
and mailed to it and (ii) the conditions contained in Section 6 have been met to
the reasonable satisfaction of the Administrative Agent. Unless the
Administrative Agent has received actual notice from any Lender that the
conditions described in clause (ii) of the preceding sentence have not been met
to its satisfaction, upon the satisfaction of the condition described in clause
(i) of the immediately preceding sentence and upon the Administrative Agent’s
good faith determination that the conditions described in clause (ii) of the
immediately preceding sentence have been met, then the Effective Date shall have
deemed to have occurred, regardless of any subsequent determination that one or
more of the conditions thereto had not been met (although the occurrence of the
Effective Date shall not release any Borrower from any liability for failure to
satisfy one or more of the applicable conditions contained in Section 6, other
than any condition that must be satisfied to the Administrative Agent’s
satisfaction or other subjective standard of similar effect). The Administrative
Agent will give the Company, the other Borrowers and each Lender prompt written
notice of the occurrence of the Effective Date.
13.11.    Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

-152-

--------------------------------------------------------------------------------




13.12.    Amendment or Waiver; etc. (a) Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated (other than in accordance with Section 2.19) unless
such change, waiver, discharge or termination is in writing signed by the
respective Credit Parties party hereto or thereto and the Required Lenders (or
by the Administrative Agent at the written direction of the Required Lenders)
(although additional parties may be added to (and annexes may be modified to
reflect such additions), and Subsidiaries of the Company (other than the
Borrowers) may be released from, the relevant Guaranty and the relevant Security
Documents in accordance with the provisions hereof and thereof (without the
consent of the other Credit Parties party thereto or the Required Lenders),
provided that no such change, waiver, discharge or termination shall, without
the consent of each Lender (other than, except with respect to the following
clause (i), a Defaulting Lender) (with Obligations being directly affected in
the case of following clauses (i), (iii), (iv) and (vii)), (i) extend the final
scheduled maturity of any Loan or Note or extend the stated expiration date of
any Letter of Credit beyond the Final Maturity Date (unless otherwise cash
collateralized in accordance with the terms hereof), or reduce the rate or
extend the time of payment of interest or Fees thereon (except in connection
with the waiver of applicability of any post-default increase in interest
rates), or reduce (or forgive) the principal amount thereof (it being understood
that any amendment or modification to the financial definitions in this
Agreement, to Section 13.07(a) or as contemplated in clause (6) of the second
proviso of this Section 13.12(a) shall not constitute a reduction in the rate of
interest or Fees for the purposes of this clause (i)), (ii) release all or
substantially all of the Collateral under all the Security Documents (except as
expressly provided in the Credit Documents) or release all or substantially all
of the value of the Guaranty made by the Guarantors (except as expressly
provided in the Credit Documents), (iii) amend, modify or waive any provision of
this Section 13.12(a) (except for technical amendments with respect to
additional extensions of credit pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to the
Revolving Loan Commitments and the Loans on the Effective Date) or Section
13.06, (iv) reduce the “majority” voting threshold specified in the definition
of Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Revolving Loan Commitments are included on the
Effective Date), (v) increase the advance rates applicable to any Borrowing Base
over those in effect on the Effective Date (it being understood that the
establishment, modification or elimination of Reserves and adjustment,
establishment and elimination of criteria for Eligible Accounts and Eligible
Inventory, in each case by the Administrative Agent in accordance with the terms
hereof, will not be deemed such an increase in advance rates), (vi) consent to
the release, assignment or transfer by any Borrower of any of its rights and
obligations under this Agreement, (vii) amend, modify or waive the order of
application of payments set forth in Section 5.4 of the U.S. Security Agreement
or Section 5.6 of the Canadian Security Agreement or (viii) increase the amount
of the Total Revolving Loan Commitment in excess of that amount permitted in
Section 2.14 (as in effect on the Effective Date); provided further, that no
such change, waiver, discharge or termination shall (1) increase the Revolving
Loan Commitment of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the Total Revolving Loan Commitment shall not constitute an
increase of the Revolving Loan Commitment of any Lender, and that an increase in
the available portion of the Revolving Loan Commitment of any Lender shall not
constitute an increase of the Revolving Loan Commitment of such Lender), (2)
without the consent of each Issuing Lender, amend, modify or waive any provision
of Section 3 or alter such Issuing Lenders’ rights or obligations with respect
to Letters of Credit issued by such Issuing Lender, (3) without the consent of
the Swingline Lender, alter the Swingline Lender’s rights or obligations with
respect to Swingline Loans, (4) without the consent of the Administrative Agent,
amend, modify or waive any provision of Section 12 or any other provision of
this Agreement or any other Credit Document as same relates to the rights or
obligations of the Administrative Agent, (5) without the consent of the
Collateral Agent, amend, modify or waive any provision of the Agreement or any
other Credit

-153-

--------------------------------------------------------------------------------




Documents relating to the rights or obligations of the Collateral Agent, (6)
without the consent of the Supermajority Lenders and, in the case of succeeding
sub-clause (y), each Lender whose affiliate is a Lead Arranger hereunder, (x)
amend the definition of Supermajority Lenders (it being understood that, with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Supermajority Lenders
on substantially the same basis as the extensions of Loans and Revolving Loan
Commitments are included on the Effective Date), (y) amend or expand any of the
following definitions, in each case the effect of which would be to increase the
amounts available for borrowing hereunder: any Borrowing Base, Eligible Accounts
and Eligible Inventory (including, in each case, the defined terms used therein)
(it being understood that the establishment, modification or elimination of
Reserves and adjustment, establishment and elimination of criteria for Eligible
Accounts and Eligible Inventory, in each case by the Administrative Agent in
accordance with the terms hereof, will not be deemed to require a Supermajority
Lender consent or the consent of any Lender whose affiliate is a Lead Arranger
hereunder) or (z) amend or modify Section 9.16 other than to extend the date
referred to therein in accordance with the terms thereof.
(b)    If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement as contemplated by
clauses (i) through (viii), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrowers shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 2.13 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non-consenting
Lender’s Revolving Loan Commitment and/or repay all outstanding Revolving Loans
of such Lender and/or cash collateralize its applicable RL Percentage of the
Letter of Credit Outstandings in accordance with Sections 4.02(b) and/or
5.01(b), provided that, unless the Revolving Loan Commitments which are
terminated and Revolving Loans which are repaid pursuant to preceding clause (B)
are immediately replaced in full at such time through the addition of one or
more Replacement Lenders or the increase of the Revolving Loan Commitments
and/or outstanding Revolving Loans of one or more existing Lenders (who in each
case must specifically consent thereto), then in the case of any action pursuant
to preceding clause (B), the Required Lenders (determined after giving effect to
the proposed action) shall specifically consent thereto, provided further, that
no Borrower shall have any right to replace a Lender, terminate its Revolving
Loan Commitment or repay its Revolving Loans solely as a result of the exercise
of such Lender’s rights (and the withholding of any required consent by such
Lender) pursuant to the second proviso to Section 13.12(a).
(c)    Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Company, the other
Borrowers, the Required Lenders and the Administrative Agent (and, if their
rights or obligations are affected thereby, each Issuing Lender and the
Swingline Lender) if (i) by the terms of such agreement the Revolving Loan
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment and (ii) at the time
such amendment becomes effective, each Lender not consenting thereto receives
payment (including pursuant to an assignment to a replacement Lender in
accordance with Section 13.04) in full of the principal (or Face Amount) of and
interest accrued on each Loan made by it and all other amounts owing to it or
accrued for its account under this Agreement.
(d)    Notwithstanding anything to the contrary contained in this Section 13.12,
(x) Security Documents and related documents executed by the Credit Parties in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended,

-154-

--------------------------------------------------------------------------------




supplemented and waived with the consent of the Administrative Agent and the
Company without the need to obtain the consent of any other Person if such
amendment, supplement or waiver is delivered (i) in order to comply with local
law or advice of local counsel, (ii) in order to cause such Security Document or
other document to be consistent with this Agreement and the other Credit
Documents or (iii) in connection with the incurrence of any Permitted Additional
Secured Indebtedness (and the addition of Permitted Additional Secured
Indebtedness Priority Collateral as Collateral) and the entry by the Collateral
Agent into intercreditor arrangements in connection therewith and (y) if
following the Effective Date, the Administrative Agent and any Credit Party
shall have jointly identified an ambiguity, inconsistency, obvious error or any
error or omission of a technical or immaterial nature, in each case, in any
provision of the Credit Documents, then the Administrative Agent and the Credit
Parties shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Credit Documents if the same is not objected to in writing by the Required
Lenders within five Business Days following receipt of notice thereof.
(e)    Notwithstanding any provision herein to the contrary, this Agreement and
the other Credit Documents may be amended in accordance with Section 2.19 to
effectuate an Extension and to provide for non-pro rata borrowings and payments
of any amounts hereunder as between the Loans and any commitments in connection
therewith, in each case with the consent of the Administrative Agent but without
the consent of any Lender (except as expressly provided in Section 2.19)
required.
13.13.    Survival. All indemnities set forth herein including, without
limitation, in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01 shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.
13.14.    Domicile of Loans.  Each Lender may transfer and carry its Loans at,
to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11, 3.06 or 5.04 from
those being charged by the respective Lender prior to such transfer, then no
Borrower shall be obligated to pay such increased costs (although the Borrowers
shall be jointly and severally obligated to pay any other increased costs of the
type described above resulting from changes after the date of the respective
transfer).
13.15.    Register. Each Borrower hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record the Revolving Loan Commitments
from time to time of each of the Lenders, the Loans made by each of the Lenders
and each repayment in respect of the principal amount of, and stated interest
on, the Loans of each Lender. Failure to make any such recordation, or any error
in such recordation, shall not affect any Borrower’s obligations in respect of
such Loans. With respect to any Lender, the transfer of the Revolving Loan
Commitment of such Lender and the rights to the principal of, and interest on,
any Loan made pursuant to such Revolving Loan Commitment shall not be effective
until such transfer is recorded on the Register maintained by the Administrative
Agent with respect to ownership of such Revolving Loan Commitment and Loans and
prior to such recordation all amounts owing to the transferor with respect to
such Revolving Loan Commitment and Loans shall remain owing to the transferor.
The registration of assignment or transfer of all or part of any Revolving Loan
Commitments and Loans shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to Section
13.04(b). Upon such acceptance and recordation, the assignee specified therein
shall be treated as a Lender for all purposes of this Agreement. Coincident with
the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as

-155-

--------------------------------------------------------------------------------




practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender at the request of any such Lender. The Register shall be
available for inspection by each Borrower at any reasonable time and from time
to time upon reasonable prior notice. The Register shall be available for
inspection by any Lender at the office of the Administrative Agent at any
reasonable time and from time to time upon reasonable prior notice.
13.16.    Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Agent and each Lender agrees not to disclose without the
prior consent of the Company (other than to such Agent’s or such Lender’s
employees, auditors, advisors or counsel in connection with this Agreement and
the transactions contemplated hereby or to another Agent or Lender if such
Lender or such Lender’s holding or parent company in its sole discretion
determines that any such party should have access to such information, provided
such Persons shall be subject to the provisions of this Section 13.16 to the
same extent as such Lender) any information with respect to the Company or any
of its Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document by or on behalf of a Credit Party,
provided that any Agent or Lender may disclose any such information (i) as has
become generally available to the public other than by virtue of a breach of
this Section 13.16(a) by the respective Agent or Lender, (ii) as may be required
or appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body (including any self-regulatory body, such as
the National Association of Insurance Commissioners) having or claiming to have
jurisdiction over such Agent or Lender or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors (in which case such Agent or
Lender, as applicable, to the extent permitted by law, agrees to use
commercially reasonable efforts to provide the Company notice thereof except in
connection with any request as part of any regulatory audit or examination
conducted by accountants or any Governmental Authority having jurisdiction over
such Agent or Lender), (iii) as may be required or appropriate in respect to any
summons or subpoena or in connection with any litigation, (iv) in order to
comply with any law, order, regulation or ruling applicable to such Lender, (v)
to the Administrative Agent or the Collateral Agent, (vi) to any direct or
indirect contractual counterparty in any swap, hedge or similar agreement (or to
any such contractual counterparty’s professional advisor) under which payments
are to be made by reference to the Obligations or to the Borrowers and their
respective obligations or to this Agreement or payments hereunder, so long as
such contractual counterparty (or such professional advisor) agrees to be bound
by the provisions of this Section 13.16, (vii) to any prospective or actual
transferee, pledgee or participant in connection with any contemplated transfer,
pledge or participation of any of the Notes or Revolving Loan Commitments or any
interest therein by such Lender, provided that such prospective transferee,
pledgee or participant agrees to be bound by the confidentiality provisions
contained in this Section 13.16, (viii) to any other party to this Agreement,
(ix) to the extent applicable and reasonably necessary or advisable, for
purposes of establishing a “due diligence” defense or the enforcement of
remedies hereunder or under the other Credit Documents and (x) with the consent
of the Company (not to be unreasonably withheld, delayed or conditioned) to (I)
the CUSIP Service Bureau or any similar agency or organization, market data
collectors, similar service providers to the lending industry, (II) service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the other Credit Documents, the
Revolving Loan Commitments and the Loans, (III) any credit insurers, (IV) any
nationally recognized rating agency or (V) otherwise to the extent consisting of
general portfolio information that does not identify the Credit Parties.
(b)    Each of the Company and each other Borrower hereby acknowledges and
agrees that each Agent and each Lender may share with any of its affiliates, and
such affiliates may share with such Agent or Lender, as applicable, any
information related to the Company or any of its Subsidiaries (including,
without limitation, any non‑public customer information regarding the
creditworthiness of the

-156-

--------------------------------------------------------------------------------




Company and its Subsidiaries), provided such Persons shall be subject to the
provisions of this Section 13.16 to the same extent as such Agent or Lender.
(c)    Each Agent and each of the Lenders acknowledges that (i) the information
referred to in clause (a) above may include material non-public information
concerning the Company or a Subsidiary thereof, as the case may be, (ii) it has
developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with such compliance procedures and applicable law, including United
States federal and state securities laws.
13.17.    No Fiduciary Duty. Each Agent, each Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Credit Parties,
their stockholders and/or their respective affiliates. Each Credit Party agrees
that nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and any Credit Party, its respective
stockholders or its respective affiliates, on the other. The Credit Parties
acknowledge and agree that: (i) the transactions contemplated by the Credit
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, each Credit Party, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Credit Party, its respective
stockholders or its respective affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Credit Party, its respective
stockholders or its respective Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of such Credit Party, its respective management,
stockholders, creditors or any other Person. Each Credit Party acknowledges and
agrees that such Credit Party has consulted its own legal and financial advisors
to the extent it deemed appropriate and that it is responsible for making its
own independent judgment with respect to such transactions and the process
leading thereto. Each Credit Party agrees that it will not claim that any Lender
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Credit Party, in connection with such transaction or the
process leading thereto.
13.18.    Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title III of
Pub. L. 107-56 (signed into law October 26, 2011)) (as amended from time to
time, the “Patriot Act”) hereby notifies the Company and the other Borrowers
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Company, the other Borrowers
and the other Credit Parties and such other information that will allow such
Lender to identify the Company, the other Borrowers and the other Credit Parties
in accordance with the Patriot Act.
13.19.    Waiver of Sovereign Immunity . Each of the Credit Parties, in respect
of itself, its Subsidiaries, its process agents, and its properties and
revenues, hereby irrevocably agrees that, to the extent that such Credit Party,
its Subsidiaries or any of its properties has or may hereafter acquire any right
of immunity, whether characterized as sovereign immunity or otherwise, from any
legal proceedings, whether in the United States, Canada or elsewhere, to enforce
or collect upon the Loans or any Credit Document or any other liability or
obligation of such Credit Party or any of its Subsidiaries related to or arising
from the transactions contemplated by any of the Credit Documents, including,
without limitation, immunity from service of process, immunity from jurisdiction
or judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, such Credit Party, for
itself and on behalf of its Subsidiaries, hereby expressly waives, to the
fullest extent permissible under applicable law, any such immunity, and

-157-

--------------------------------------------------------------------------------




agrees not to assert any such right or claim in any such proceeding, whether in
the United States, Canada or elsewhere. Without limiting the generality of the
foregoing, each Credit Party further agrees that the waivers set forth in this
Section 13.19 shall have the fullest extent permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and are intended to be
irrevocable for purposes of such Act.
13.20.    Judgment Currency. (a) The Credit Parties’ obligations hereunder and
under the other Credit Documents to make payments in the respective Available
Currency (the “Obligation Currency”) shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent,
the Collateral Agent, the respective Issuing Lender or the respective Lender of
the full amount of the Obligation Currency (and the conversion of any such
payments shall be calculated in accordance with the provisions of this Section
13.20) expressed to be payable to the Administrative Agent, the Collateral
Agent, such Issuing Lender or such Lender under this Agreement or the other
Credit Documents. If for the purpose of obtaining or enforcing judgment against
any Credit Party in any court or in any jurisdiction, it becomes necessary to
convert into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the rate of
exchange (as quoted by the Administrative Agent or if the Administrative Agent
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Administrative Agent in its reasonable discretion)
determined, in each case, as of the day on which the judgment is given (such day
being hereinafter referred to as the “Judgment Currency Conversion Date”).
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, each Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate or exchange prevailing on the Judgment Currency Conversion
Date.
(c)    For purposes of determining any rate of exchange for this Section, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.
13.21.    OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC.
  (a) EACH LENDER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS MAY BE CREATED
ON THE COLLATERAL PURSUANT TO THE PERMITTED ADDITIONAL SECURED INDEBTEDNESS
DOCUMENTS, WHICH LIENS SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF THE
INTERCREDITOR AGREEMENT. THE EXPRESS TERMS OF THE INTERCREDITOR AGREEMENT SHALL
PROVIDE, IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR
AGREEMENT AND ANY OF THE CREDIT DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.
(b)    EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF THE
LENDERS, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED
ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.
THE PROVISIONS OF THIS SECTION 13.21 ARE NOT INTENDED TO SUMMARIZE

-158-

--------------------------------------------------------------------------------




ALL RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE
TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER
THE ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO
ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN
THE INTERCREDITOR AGREEMENT.
13.22.    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
SECTION 14.    Nature of Obligations.
14.01.    Nature of Obligations. Notwithstanding anything to the contrary
contained elsewhere in this Agreement, it is understood and agreed by the
various parties to this Agreement that:
(a)    all U.S. Borrower Obligations to repay principal of, interest on, and all
other amounts with respect to, all U.S. Borrower Revolving Loans, U.S. Borrower
Swingline Loans, Letters of Credit issued for the account of any U.S. Borrower
and all other U.S. Borrower Obligations pursuant to this Agreement and each
other Credit Document (including, without limitation, all fees, indemnities,
taxes and other U.S. Borrower Obligations in connection therewith or in
connection with the related Commitments) shall constitute the joint and several
obligations of each of the U.S. Borrowers. In addition to the direct (and joint
and several) obligations of the U.S. Borrowers with respect to U.S. Borrower
Obligations as described above, all such U.S. Borrower Obligations shall be
guaranteed pursuant to, and in accordance with the terms of, the U.S. Guaranty,
provided that the obligations of a U.S. Borrower with respect to the U.S.
Borrower Obligations as described above shall not be limited by any provision of
the U.S. Guaranty entered into by such U.S. Borrower; and
(b)    all Canadian Borrower Obligations to repay principal (or Face Amount) of,
interest on, and all other amounts with respect to, all Canadian Borrower
Revolving Loans, Canadian Borrower Swingline Loans, Letters of Credit issued for
the account of any Canadian Borrower and all other Canadian Borrower Obligations
pursuant to this Agreement and each other Credit Document (including, without
limitation, all fees, indemnities, taxes and other Canadian Borrower Obligations
in connection therewith or in connection with the related Commitments) shall
constitute the joint and several obligations of each of the Canadian Borrowers.
In addition to the direct (and joint and several) obligations of the Canadian
Borrowers with respect to Canadian Borrower Obligations as described above, all
such Canadian Borrower Obligations shall be guaranteed pursuant to, and in
accordance with the terms of, each of the U.S. Guaranty and the Canadian
Guaranty. Notwithstanding any other provision contained in this Agreement or any
other Credit Document, with respect to any Canadian Credit Party, if a “secured
creditor” (as that term is defined under the Bankruptcy and Insolvency Act
(Canada)) is determined by a court of competent jurisdiction not

-159-

--------------------------------------------------------------------------------




to include a Person to whom obligations are owed on a joint or joint and several
basis, then the obligations of each Canadian Credit Party under this Agreement
or any other Credit Document, to the extent such obligations are secured, only
shall be several obligations and not joint or joint and several obligations.
14.02.    Independent Obligation. The obligations of each Borrower with respect
to its Borrower Obligations are independent of the Obligations of each other
Borrower or any Guarantor under its Guaranty of such Borrower Obligations, and a
separate action or actions may be brought and prosecuted against each Borrower,
whether or not any other Borrower or any Guarantor is joined in any such action
or actions. Each Borrower waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by any Borrower or other circumstance which
operates to toll any statute of limitations as to any Borrower shall, to the
fullest extent permitted by law, operate to toll the statute of limitations as
to each Borrower.
14.03.    Authorization. Each of the Borrowers authorizes the Administrative
Agent, the Collateral Agent, the Issuing Lenders and the Lenders without notice
or demand (except as shall be required by applicable statute and cannot be
waived), and without affecting or impairing its liability hereunder, from time
to time to, to the maximum extent permitted by applicable law and the Credit
Documents:
(a)    exercise or refrain from exercising any rights against any other Borrower
or any Guarantor or others or otherwise act or refrain from acting;
(b)    release or substitute any other Borrower, endorsers, Guarantors or other
obligors;
(c)    settle or compromise any of the Borrower Obligations of any other
Borrower or any other Credit Party, any security therefor or any liability
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and may subordinate the payment of all or any part thereof to
the payment of any liability (whether due or not) of any Borrower to its
creditors other than the Lenders;
(d)    apply any sums paid by any other Borrower or any other Person, howsoever
realized to any liability or liabilities of such other Borrower or other Person
regardless of what liability or liabilities of such other Borrower or other
Person remain unpaid; and/or
(e)    consent to or waive any breach of, or act, omission or default under,
this Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any other Borrower or any other Person.
14.04.    Reliance. It is not necessary for the Administrative Agent, the
Collateral Agent, any Issuing Lender or any Lender to inquire into the capacity
or powers of the Company, any other Borrower or any of their respective
Subsidiaries or the officers, directors, members, partners or agents acting or
purporting to act on its behalf, and any Borrower Obligations made or created in
reliance upon the professed exercise of such powers shall constitute the joint
and several obligations of the respective Borrowers hereunder.
14.05.    Contribution; Subrogation. No Borrower shall exercise any rights of
contribution or subrogation with respect to any other Borrower as a result of
payments made by it hereunder, in each case unless and until (a) the Total
Commitment and all Letters of Credit have been terminated (or have been cash
collateralized or backstopped by another letter of credit, in either case on
terms and pursuant to arrangements reasonably satisfactory to the Administrative
Agent and the respective Issuing Lenders (which arrangements, in any event,
shall require such cash collateral or backstop letter of credit to be in a
stated amount equal to

-160-

--------------------------------------------------------------------------------




not more than 105% of the aggregate Stated Amount of all Letters of Credit
outstanding at such time)) and (b) all of the Obligations have been paid in full
in cash (other than any indemnities of the Credit Parties set forth in the
Credit Documents and reimbursement obligations under Section 13.01 which, in
either case are not then due and payable). To the extent that any Canadian
Credit Party or U.S. Credit Party shall be required to pay a portion of the
Obligations which shall exceed the amount of loans, advances or other extensions
of credit received by such Credit Party and all interest, costs, fees and
expenses attributable to such loans, advances or other extensions of credit,
then such Credit Party shall be reimbursed by the other Credit Parties within
its group (Canadian or U.S.) for the amount of such excess, subject to the
restrictions of the previous sentence. This Section 14.05 is intended only to
define the relative rights of Credit Parties, and nothing set forth in this
Section 14.05 is intended or shall impair the obligations of each Credit Party
to pay the Obligations as and when the same shall become due and payable in
accordance with the terms hereof.
14.06.    Waiver. Each Borrower waives any right to require the Administrative
Agent, the Collateral Agent, the Issuing Lenders or the Lenders to (a) proceed
against any other Borrower, any Guarantor or any other party, (b) proceed
against or exhaust any security held from any Borrower, any Guarantor or any
other party or (c) pursue any other remedy in the Administrative Agent’s, the
Collateral Agent’s, any Issuing Lender’s or Lenders’ power whatsoever. Each
Borrower waives any defense based on or arising out of suretyship or any
impairment of security held from any Borrower, any Guarantor or any other party
or on or arising out of any defense of any other Borrower, any Guarantor or any
other party other than payment in full in cash of its Borrower Obligations,
including, without limitation, any defense based on or arising out of the
disability of any other Borrower, any Guarantor or any other party, or the
unenforceability of its Borrower Obligations or any part thereof from any cause,
or the cessation from any cause of the liability of any other Borrower, in each
case other than as a result of the payment in full in cash of its Borrower
Obligations.
14.07.    Limitation on Canadian Borrower Obligations. Notwithstanding anything
to the contrary herein or in any other Credit Document (including provisions
that may override any other provision), in no event shall the Canadian Borrowers
or any other Canadian Credit Party guarantee or be deemed to have guaranteed or
become liable or obligated on a joint and several basis or otherwise for, or to
have pledged any of its assets to secure, any direct U.S. Borrower Obligation
under this Agreement or under any of the other Credit Documents. All provisions
contained in any Credit Document shall be interpreted consistently with this
Section 14.07 to the extent possible, and where such other provisions conflict
with the provisions of this Section 14.07, the provisions of this Section 14.07
shall govern.
14.08.    Rights and Obligations. The obligations of the Swingline Lender, each
Issuing Lender and each Lender under this Agreement bind each of them severally.
Failure by the Swingline Lender, any Issuing Lender or any Lender, as the case
may be, to perform its obligations under this Agreement does not affect the
obligations of any other party under this Agreement. The Swingline Lender, each
Issuing Lender or each Lender is not responsible for the obligations of any
other Swingline Lender, Issuing Lender or Lender, as the case may be, under this
Agreement. The rights, powers and remedies of the Swingline Lender, each Issuing
Lender and each Lender in connection with this Agreement are separate and
independent rights, powers and remedies and any debt arising under this
Agreement to or for the account of the Swingline Lender, any Issuing Lender or
any Lender from a Credit Party is a separate and independent debt.
* * *

-161-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
Address:
 
7035 Ridge Road
CIENA CORPORATION
Hanover, Maryland 21076
Attention: Treasurer’s Office
Facsimile: (410) 865-8901


with a copy to:


7035 Ridge Road
Hanover, Maryland 21076
Attention: General Counsel’s Office
Facsimile: (410) 865-8001


By: /s/ Elizabeth Dolce
 Name: Elizabeth Dolce
 Title: Vice President and Treasurer
 
 
 
 
c/o Ciena Corporation
7035 Ridge Road
CIENA COMMUNICATIONS, INC.
Hanover, Maryland 21076
Attention: Treasurer’s Office
Facsimile: (410) 865-8901 

with a copy to:


7035 Ridge Road
Hanover, Maryland 21076
Attention: General Counsel’s Office
Facsimile: (410) 865-8001


By: /s/ Elizabeth Dolce
 Name: Elizabeth Dolce
 Title: Vice President and Treasurer




 
c/o Ciena Corporation
7035 Ridge Road
CIENA CANADA, INC.
Hanover, Maryland 21076
Attention: Treasurer’s Office 
Facsimile: (410) 865-8901


with a copy to:


7035 Ridge Road
Hanover, Maryland 21076
Attention: General Counsel’s Office
Facsimile: (410) 865-8001 





By: /s/ Elizabeth Dolce
 Name: Elizabeth Dolce
 Title: Vice President and Treasurer
 
 
 
 
 
 







--------------------------------------------------------------------------------




 
DEUTSCHE BANK AG NEW YORK BRANCH, Individually, as Administrative Agent, as
Collateral Agent and as Issuing Lender
 
 
 
 
 
By: /s/ Courtney E. Meehan
Name: Courtney E. Meehan
Title: Vice President
 
 
 
 
 
By: /s/ Evelyn Thierry
Name: Evelyn Thierry
Title: Director
 
 
 
 







--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A., as a Lender and as Issuing Lender
 
 
 
 
 
By: /s/ Victoria Tillhian
Name: Victoria Tillhian
   Title: Senior Vice President









--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A., (acting though its Canada Branch) as a Lender and Issuing
Lender
 
 
 
 
 
By: /s/ Medina Sales De Andrade
Name: Medina Sales De Andrade
   Title: Vice President























    










--------------------------------------------------------------------------------




 
MORGAN STANLEY BANK, N.A., as a Lender
 
 
 
 
 
By: /s/ Lisa Hanson
Name: Lisa Hanson
       Title: Authorized Signatory







--------------------------------------------------------------------------------




 
JPMorgan Chase Bank, N.A., as a Lender
 
 
 
 
 
By: /s/ Robert A. Kaulius
Name: Robert A. Kaulius
   Title: Vice President





--------------------------------------------------------------------------------




 
JPMorgan Chase Bank, N.A., Toronto Branch, as a Lender
 
 
 
 
 
By: /s/ Agostino A. Marchetti
Name: Agostino A. Marchetti
   Title: SVP





--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
By: /s/ Kevin Cox Name: Kevin Cox
Title: Director



 
WELLS FARGO CAPITAL FINANCE CORPORATION CANADASOCIATION, as a Lender with
respect to Canadian Borrowing Revolving Loans and participations in Letters of
Credit issued for the account of the Canadian Borrower
 
 
 
 
 
By: /s/ Domenic Cosentino Name: Domenic Cosentino
Title: Authorized Signatory













